      Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 1 of 260




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


BIANCA M. DASILVA,

            Plaintiff,                     CIVIL ACTION NO. __________

v.

JUUL LABS, INC., previously d/b/a as PAX   COMPLAINT AND JURY DEMAND
LABS, INC. and PLOOM INC.; ALTRIA
GROUP, INC.; PHILIP MORRIS USA,
INC.; ALTRIA ENTERPRISES LLC;
JAMES MONSEES; ADAM BOWEN;
NICHOLAS PRITZKER; HOYOUNG HUH;
RIAZ VALANI; MOTHER MURPHY’S
LABS, INC.; ALTERNATIVE
INGREDIENTS, INC.; TOBACCO
TECHNOLOGY, INC.; ELIQUITECH,
INC.; MCLANE COMPANY, INC.; EBY-
BROWN COMPANY, LLC; CORE-MARK
HOLDING COMPANY, INC.; and
SPEEDWAY LLC



            Defendants.




                                       1
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 2 of 260




Contents
I.     INTRODUCTION ...............................................................................................................4
II.    PARTIES .............................................................................................................................9
A.     PLAINTIFF..........................................................................................................................9
B.     DEFENDANTS .................................................................................................................11
       1)         THE JUUL DEFENDANTS ..................................................................................11
       2)         THE MANAGEMENT DEFENDANTS ...............................................................13
       3)         THE E-LIQUID MANUFACTURING DEFENDANTS ......................................14
       4)         DISTRIBUTOR DEFENDANTS ..........................................................................15
       5)         RETAILER DEFENDANT ...................................................................................16
III.   JURISDICTION AND VENUE ........................................................................................17
IV.    FACTUAL ALLEGATIONS ............................................................................................18
A.     Each Defendant Was Instrumental in Seeking to Develop and Market the
       Blockbuster Sequel to Combustible Cigarettes, the “Most Successful Consumer
       Product of All Time.” ........................................................................................................19
B.     Defendants’ Strategy Was to Create a Nicotine Product That Would Maximize
       Profits Through Addiction. ................................................................................................26
C.     JLI and BOWEN Designed a Nicotine Delivery Device Intended to Create and
       Sustain Addiction. ..............................................................................................................38
D.     Defendants Developed and Implemented a Marketing Scheme to Mislead
       Consumers into Believing that JUUL Products Contained Less Nicotine Than
       They Actually Do and Were Healthy and Safe ..................................................................66
E.     Defendants Targeted the Youth Market .............................................................................95
F.     JLI Partnered with Veteran Cigarette Industry Distributors and Retailers to Spread
       and Amplify their Deceptive Messages and Place JUUL Products within Reach of
       Millions of Customers, Including Kids and Non-Smokers. .............................................136
G.     ALTRIA Provided Services to JLI to Expand JUUL Sales and Maintain JUUL’s
       Position as the Dominant E-Cigarette ..............................................................................143
H.     JLI, ALTRIA, and Others Have Successfully Caused More Young People to Start
       Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and Public Health
       Crisis ................................................................................................................................150
I.     JUUL Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
       Products............................................................................................................................157
J.     JUUL Usage Increases the Risk of Cardiovascular, Pulmonary, Neurological, and
       Other Bodily Injuries .......................................................................................................172
K.     JUUL’s Conduct Harmed Plaintiff ..................................................................................188


                                                                     2
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 3 of 260




V.        CAUSES OF ACTION ....................................................................................................190
CAUSE OF ACTION 1 STRICT LIABILITY - DESIGN DEFECT..........................................190
CAUSE OF ACTION II STRICT LIABILITY – DESIGN DEFECT ........................................194
CAUSE OF ACTION III STRICT LIABILITY - FAILURE TO WARN ..................................195
CAUSE OF ACTION IV STRICT LIABILITY – FAILURE TO WARN .................................198
CAUSE OF ACTION V STRICT LIABILITY - MANUFACTURING DEFECT ....................201
CAUSE OF ACTION VI PRODUCTS LIABILITY - NEGLIGENT DESIGN .........................203
CAUSE OF ACTION VII PRODUCTS LIABIITY –NEGLIGENT FAILURE TO
     WARN .............................................................................................................................207
CAUSE OF ACTION VIII PRODUCTS LIAIBILITY – NEGLIGENT
     MANUFACTURING ......................................................................................................211
CAUSE OF ACTION IX NEGLIGENCE AND/OR GROSS NEGLIGENCE ..........................213
CAUSE OF ACTION X NEGLIGENCE AND/OR GROSS NEGLIGENCE ...........................218
CAUSE OF ACTION XI NEGLIGENCE – WANTON AND WILLFUL CONDUCT ............221
CAUSE OF ACTION XII NEGLIGENT FAILURE TO RECALL/ RETROFIT ......................222
CAUSE OF ACTION XIII NEGLIGENT MISREPRESENTATION ........................................224
CAUSE OF ACTION XIV FRAUD............................................................................................226
CAUSE OF ACTION XV FRAUDULENT CONCEALMENT.................................................230
CAUSE OF ACTION XVI CONSPIRACY TO COMMIT FRAUD .........................................233
CAUSE OF ACTION XVII UNJUST ENRICHMENT..............................................................248
CAUSE OF ACTION XVIII VIOLATION OF CONSUMER PROTECTION LAW OR
     DECEPTIVE TRADE PRACTICES ACT ......................................................................250
CAUSE OF ACTION XIX BREACH OF EXPRESS WARRANTY.........................................252
CAUSE OF ACTION XX BREACH OF AN IMPLIED WARRANTY OF
     MERCHANTABILITY ...................................................................................................255
VI.       TIMELINES AND TOLLING OF STATUTES OF LIMITATIONS ............................258
VII.      PRAYER FOR RELIEF ..................................................................................................258




                                                                    3
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 4 of 260




        Plaintiff Bianca Dasilva, by and through her undersigned counsel, brings this Complaint

against Defendants JUUL Labs, Inc., previously d/b/a as Pax Labs, Inc. and Ploom Inc.; Altria

Group, Inc.; Philip Morris USA, Inc.; Altria Client Services, LLC; Altria Group Distribution

Company; and Altria Enterprises LLC (hereinafter “JUUL Defendants”); James Monsees; Adam

Bowen; Nicholas Pritzker; Hoyoung Huh; and Riaz Valani (hereinafter “Management

Defendants”); Mother Murphy’s Labs, Inc.; Alternative Ingredients, Inc.; Tobacco Technology,

Inc.; eLiquitech, Inc.. (hereinafter “Manufacturing Defendants”); McLane Company, Inc.; Eby-

Brown Company, LLC; and Core-Mark Holding Company, Inc. (hereinafter “Distributor

Defendants”); and Speedway LLC (hereinafter “Retailer Defendant”) and alleges as follows:

I.      INTRODUCTION

        1.      Plaintiff Bianca Dasilva is a victim of Defendants’ orchestrated efforts to addict a

new generation of teenagers to nicotine. Although she is only 22 years old, Plaintiff has already

developed a severe nicotine addiction through her use of the JUUL, an electronic nicotine delivery

system (ENDS) or e-cigarette. This extreme addiction, particularly in her vulnerable, developing

brain, has resulted in a permanent brain injury. Defendants’ wrongful conduct in marketing,

promoting, manufacturing, designing, and selling JUUL substantially contributed to Plaintiff’s

life-altering injuries.

        2.      The battle to end nicotine addiction and its associated diseases and death has

consumed our nation’s public health resources for more than half a century. After five decades of

tireless efforts by public health advocates, litigators, and regulators, the war on tobacco was on the

path to victory. By 2014, rates of smoking and nicotine addiction in this country were finally at an

all-time low, particularly among teenagers – until now. The United States, closer than ever to



                                                  4
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 5 of 260




consigning the nicotine industry to the dustbin of history, now faces a youth nicotine epidemic of

historic proportions. The swift rise in a new generation of nicotine addicts has overwhelmed

parents, schools, and the medical community, drawing governmental intervention at nearly every

level—but it’s too little, too late.

        3.      This public health crisis is no accident. What had been lauded as progress in curbing

cigarette use, JUUL LABS INC.’S (JLI) co-founders ADAM BOWEN and JAMES MONSEES

viewed as opportunity. Seizing on the decline in cigarette consumption and the lax regulatory

environment for e-cigarettes, BOWEN, MONSEES, and investors in their company sought to

introduce nicotine to a whole new generation, with JLI as the dominant supplier. To achieve that

common purpose, they knew they would need to create and market a product that would make

nicotine cool again, without any of the stigma associated with cigarettes. With help from their

early investors and board members, who include NICOLAS PRITZKER, HUYOUNG HUH, and

RIAZ VALANI (together, the “MANAGEMENT DEFENDANTS”), they succeeded in hooking

millions of youth, intercepting millions of adults trying to overcome their nicotine addictions, and,

of course, earning billions of dollars in profits.

        4.      Every step of the way, JLI, by calculated intention, adopted the cigarette industry’s

playbook, in coordination with one of that industry’s innovators, cigarette giant ALTRIA. JLI was

created in the image of the iconic American cigarette companies, which JLI founders praised for

creating “the most successful consumer product of all time. . . . an amazing product.” The secret

to that “amazing product”? Nicotine, a chemical that has deleterious effects on the developing

brains of youths, and is the fundamental reason that people persist in using tobacco products posing

the risk of pulmonary injuries, cardiovascular disease and other serious, often fatal, conditions.

Through careful study of decades of cigarette industry documents, JLI knew that the key to



                                                     5
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 6 of 260




developing and sustaining addiction was the amount and the efficiency of the nicotine delivery.

       5.      Three tactics were central to decades of cigarette industry market dominance:

product design to maximize addiction; mass deception; and targeting of youth. JLI and its co-

conspirators adopted and mastered them all. First, JLI and BOWEN designed JUUL products to

create and sustain addiction, not break it. JLI and BOWEN were the first to design an e-cigarette

that could compete with combustible cigarettes on the speed and strength of nicotine delivery.

Indeed, JUUL products use nicotine formulas and delivery methods much stronger than

combustible cigarettes, confirming that what JLI and BOWEN designed was a starter product, not

a cessation or cigarette replacement product. JLI and BOWEN also innovated by making an e-

cigarette that was smooth and easy to inhale, practically eliminating the harsh “throat hit,” which

otherwise deters nicotine consumption, especially among nicotine “learners,” as R.J. Reynolds’

chemist Claude Teague called new addicts, primarily young people.

       6.      Second, JLI, the MANAGEMENT DEFENDANTS and ALTRIA engaged in a

campaign of deceit, through sophisticated mass media and social media communications,

advertisements and otherwise, about the purpose and dangers of JUUL products. JUUL products’

packaging and advertising grossly understates the nicotine content in its products. Advertising

campaigns featured JUUL paired with food and coffee, positioning JUUL as part of a healthy meal,

a normal part of a daily routine, and as safe as caffeine. In partnership with ALTRIA, JLI adopted

a “Make the Switch” campaign to mislead consumers into thinking that JLI products were benign

smoking cessation devices, even though JUUL was never designed to break addictions. JLI, the

MANAGEMENT DEFENDANTS, and ALTRIA also concealed the results of studies that

revealed that JUUL products were far more powerfully addictive than was disclosed. JLI’s

deceptive marketing scheme was carried out across the country through broad distribution



                                                6
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 7 of 260




channels: veteran cigarette industry wholesalers, distributors and retailers ensured that JUUL

products would become widely available to a new market of nicotine-newcomers, especially

youth. JLI and the MANAGEMENT DEFENDANTS joined with these veteran cigarette industry

marketers to secure premium shelf space for vivid displays at convenience stores, like 7-11, and

gas stations, including Chevron, that would lure e-cigarette users, young and old, who would

become long-term customers. These marketing efforts have been resounding successes—when

JUUL products were climbing in sales, most adults and youth believed that e-cigarettes did not

contain nicotine at all.

        7.      Third, JLI and the MANAGEMENT DEFENDANTS, just like cigarette companies

before them, targeted kids as their customer base. JUUL products were designed to appear slick

and high-tech like a cool gadget, including video-game-like features like “party mode.” JLI

offered kid-friendly flavors like mango and cool mint and partnered with ALTRIA to create and

preserve the market for mint-flavored products—all because Defendants knew that flavors get

young people hooked. Under the guise of youth smoking prevention, JLI sent representatives

directly to schools to study teenager e-cigarette preferences.

        8.      JLI and the MANAGEMENT DEFENDANTS reached their intended demographic

through a diabolical pairing of notorious cigarette company advertising techniques (long banned

for cigarettes because they cause young people to start smoking) with cutting-edge viral marketing

campaigns and social media. They hired young models and advertised using bright, “fun” themes,

including on media long barred to the cigarette industry, such as billboards, on children’s websites

such as “Nick Junior” and Cartoon Network, and on websites providing games and educational

tools to students in middle school and high school. JLI and the MANAGEMENT DEFENDANTS

also employed young social-media “influencers” and celebrities popular with teenagers. When



                                                 7
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 8 of 260




regulators and Congress caught onto JLI’s relentless focus on children, JLI and the

MANAGEMENT DEFENDANTS simply lied, even though they knew well that they had

purposefully targeted youth in their marketing and those efforts had been breathtakingly

successful. JUUL products are rampant in the nation’s schools, with the percentage of 12th graders

who reported consuming nicotine almost doubling between 2017 and 2018. The Surgeon General

has warned that this new “epidemic of youth e-cigarette use” could condemn a generation to “a

lifetime of nicotine addiction and associated health risks.”

       9.      It should come as little surprise that JLI and the MANAGEMENT DEFENDANTS’

misconduct, expressly patterned after decades of cigarette company practices, could not have been

carried out without the involvement and expertise of an actual cigarette company. Well before

ALTRIA announced its investment in JUUL, the connections between the two companies ran deep.

JLI and ALTRIA collaborated to grow the e-cigarette market and the number of users addicted to

nicotine, including by sharing data and information and coordinating marketing activities,

including acquisition of key shelf space next to top-selling Marlboro cigarettes. ALTRIA’s

investment in JLI is not merely a financial proposition, but a key element of Defendants’ plan to

stave off regulation and keep their most potent and popular products on the market. JLI has

benefitted from ALTRIA’s expertise in designing and marketing addictive products, and in

thwarting regulation.

       10.     There is no doubt about it—JLI, the MANAGEMENT DEFENDANTS, ALTRIA,

and their co-Defendants have created this public health crisis. At the heart of this disastrous

epidemic are the concerted efforts of JLI, its co-conspirators, and all those in JUUL’s supply and

distribution chain to continuously expand their market share and profits by preying upon a

vulnerable young population and deceiving the public about the true nature of the products they



                                                 8
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 9 of 260




were selling. Nicotine is not benign like coffee, contrary to what many JUUL users believe. Nor

is the aerosol as harmless as puffing room air. Worse, the flavors in JUUL products are themselves

toxic and dangerous, and have never been adequately tested to ensure they are safe for inhalation.

According to the most recent scientific literature, JUUL products cause acute and chronic

pulmonary injuries, cardiovascular conditions, and seizures. Yet JUUL products and advertising

contain no health risk warnings at all. Many smokers, believing that JUUL would help them “make

the switch,” ended up only further trapped in their nicotine addiction. Older adults who switch to

JUUL are more susceptible to cardiovascular and pulmonary problems, and CDC data shows that

older patients hospitalized due to vaping lung related conditions had much longer hospital stays

than younger patients. And a generation of kids is now hooked, ensuring long-term survival of the

nicotine industry because, today just as in the 1950s, 90% of smokers start as children.


II.    PARTIES


 A.      PLAINTIFF

       11.       Plaintiff, Bianca Dasilva, is 22 years old and a resident of New York.

       12.       Beginning in or about Fall 2015, when she was approximately 17 years old, Plaintiff

was exposed to JUUL’s advertising and promotional efforts via many sources, including on her

social media (Snapchat, Facebook, Instagram) and at gas stations near her home. She remembers

these ads and remembers perceiving the product as harmless, yet intriguing. These ads and

promotions made JUUL seem fun, healthy, and cool. She remembers that the ads were colorful

and featured young people using JUUL, and the ads made it seem like JUUL was something she

wanted to try.

       13.       Plaintiff first tried JUUL on or around October 2015 once the device became

ubiquitous among her friends.

                                                  9
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 10 of 260




       14.     Plaintiff regularly used and/or consumed JUUL products, including JUUL devices

and JUULpods, between approximately October 2015 and the Fall of 2019. She began using JUUL

at age 17 while living in Westchester County, New York and typically purchased her JUUL pods

at the local Speedway, at 731 Mamaroneck Ave., Mamaroneck, NY 10543. Since quitting JUUL,

Plaintiff has been using traditional cigarettes to satisfy her nicotine cravings.

       15.     When she first began “JUULing”, Plaintiff was not aware of the dangers associated

with the use of nicotine or the extent and severity of addiction it would cause.

       16.     Prior to using a JUUL, none of the advertisements or in-store promotions Plaintiff

saw nor would have seen disclosed the nature or addiction risks of JUUL’s products, nor that JUUL

was engineered to deliver nicotine to the bloodstream more rapidly and in greater quantities than

a cigarette. Nor did they indicate that the JUUL was an age-restricted product and not safe for

anyone under the age of 26.

       17.     Plaintiff was attracted to and most often used the mango but has tried many others.

Plaintiff quickly became severely addicted to nicotine from her use of JUUL, reaching the point

of vaping over one-and-a-half pods a day. Plaintiff now struggles to function without nicotine. She

experiences anxiety, irritability, and moodiness from withdrawal from the JUUL. Plaintiff’s JUUL

usage led to dental problems. Plaintiff’s severe addiction to the nicotine levels contained in the

JUUL created within her behavioral issues and deceptive habits that did not exist before, causing

severe conflict in her home, among friends, and with her education. Since using JUUL, Plaintiff

has attempted to quit using nicotine, and on several occasions tried nicotine gum, however,

Plaintiff was unable to quit using nicotine and has since switched to traditional cigarettes in order

to satisfy her regular nicotine cravings.

       18.     Plaintiff still struggles with this nicotine addiction and will continue to struggle



                                                  10
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 11 of 260




with this addiction for the rest of her life. Plaintiff’s nicotine addiction from JUUL permanently

injured and altered her developing brain and lungs. In addition to her severe nicotine addiction and

brain injury, Plaintiff has suffered harm through her lung injury and exposure to significant toxic

substances, which may cause or contribute to causing disease and future health problems.

       19.     Defendants’ conduct has harmed Plaintiff, her family, and her friends physically,

emotionally, and financially.

       20.     Plaintiff seeks compensatory, treble, punitive damages, medical monitoring, and all

such other relief arising from Plaintiff's personal injuries as the Court deems proper.

       21.     Defendants’ conduct described herein, preying on youth and poisoning kids for

profit, is so outrageous in character and so extreme in degree as to go beyond all possible bounds

of decency. Defendants’ conduct is atrocious and utterly intolerable. Defendants’ outrageous

conduct caused and/or substantially contributed to Plaintiff’s injuries alleged herein.

 B.      DEFENDANTS

   1) THE JUUL DEFENDANTS
       22.     Defendant JUUL LABS, INC. (“JLI”) is a Delaware corporation, with its principal

place of business in San Francisco, California. Ploom, Inc., a predecessor company to JLI, was

incorporated in Delaware on March 12, 2007. In 2015, Ploom, Inc. changed its name to PAX

Labs, Inc. In April 2017, PAX Labs, Inc. changed its name to JUUL Labs, Inc., and formed a new

subsidiary corporation with its old name, PAX Labs, Inc. That new subsidiary, PAX Labs, Inc.

(“PAX”), was incorporated in Delaware on April 21, 2017 and has its principal place of business

in San Francisco, California.

       23.     JLI, designs, manufactures, sells, markets, advertises, promotes and distributes

JUUL e-cigarettes devices, JUUL Pods and accessories (collectively “JUUL or JUUL products”).

Prior to the formation of separate entities PAX Labs, Inc. and JLI in or around April 2017, JLI

                                                 11
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 12 of 260




designed, manufactured, sold, marketed, advertised, promoted, and distributed JUUL under the

name PAX Labs, Inc.

       24.     Together with its predecessors, JUUL Labs Inc. is referred to herein as “JLI.”

       25.     Defendant ALTRIA GROUP, INC., (AGI”) is a Virginia corporation, with its

principal place of business in Richmond, Virginia. AGI is one of the world’s largest producers and

marketers of tobacco products, manufacturing and selling “traditional” cigarettes for more than a

century. On December 20, 2018, AGI purchased a 35% stake in JLI. ALTRIA and JLI executed a

Services Agreement that provides that AGI through its subsidiaries, would assist JLI in the selling,

marketing, promoting, and distributing of JUUL, among other things.

       26.     Defendant PHILIP MORRIS USA, INC. (“Philip Morris”), is a wholly-owned

subsidiary of AGI. Philip Morris is a Virginia corporation with its principal place of business in

Richmond, Virginia. Philip Morris is the largest cigarette company in the United States. Marlboro,

the principal cigarette brand of Philip Morris, has been the largest selling cigarette brand in the

United States for over 40 years. Philip Morris performs direct marketing support services for JLI

under the Services Agreement to assist JLI in selling, marketing and promoting JUUL. This has

included, among other things, placing JUUL Product inserts in millions of packs of L&M,

Parliament, and Marlboro cigarettes and utilizing Philip Morris’s extensive consumer market

database for targeted direct marketing purposes.

       27.     Defendant ALTRIA ENTERPRISES LLC (“AE”) is a wholly-owned subsidiary of

AGI. AE is a Virginia limited liability company with its principal place of business in Richmond,

Virginia. AE is a party to the purchase agreement between AGI and JLI. AE purchased ALTRIA’s

stake in JLI on ALTRIA’s behalf.

       28.     AGI, Philip Morris, and AE are referred jointly as the “ALTRIA DEFENDANTS”



                                                12
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 13 of 260




or “ALTRIA.”

           29.     Upon information and belief, the ALTRIA DEFENDANTS conducted meetings,

interviews and inspections at the JLI facilities in San Francisco and engaged in frequent

communications regarding JUUL with JLI in California and elsewhere prior to, during and

subsequent to its stock purchase.

           30.     JLI and the ALTRIA DEFENDANTS are referred to jointly in the causes of action

below as the “JUUL DEFENDANTS.”

     2) THE MANAGEMENT DEFENDANTS

           31.     JAMES MONSEES is a resident of the San Francisco Bay Area. In 2007, he co-

founded Ploom with ADAM BOWEN. Mr. MONSEES served as Chief Executive Officer of JLI

until October 2015. Since October 2015, Mr. MONSEES has been Chief Product Officer of JLI.

At all relevant times, he has been a member of the Board of Directors of JLI or its predecessors.

           32.     ADAM BOWEN is a resident of the San Francisco Bay Area. In 2007, he co-

founded Ploom with Mr. MONSEES. At all relevant times, Mr. BOWEN has been Chief

Technology Officer and a member of the Board of Directors of JLI or its predecessors.

           33.     NICHOLAS PRITZKER is a resident of San Francisco, California, and a member

of the PRITZKER family, which owned the chewing-tobacco giant Conwood before selling it to

Reynolds American, Inc., a subsidiary of British American Tobacco. PRITZKER received a J.D.

from the University of Chicago. He served as president of the Hyatt Hotels Corporation and was a

member of its Board of Directors from 1980 to 2007. More recently, Mr. PRITZKER co-founded

Tao Capital, an early investor in, among other companies, Tesla Motors and Uber. In 2007, he

invested in JLI.1 Based upon information and belief, Mr. PRITZKER served on the Board of


1
    Ainsley Harris, How JUUL went from a Stanford thesis to $16 billion startup, Fast Company (March 8, 2020

                                                        13
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 14 of 260




Directors of JLI and its predecessors at relevant times and served on the Executive Committee of

JLI’s Board of Directors, which acted to fraudulently market JUUL products to youth.

        34.     HOYOUNG HUH a Silicon Valley-based entrepreneur and investor. Dr. HUH

holds an M.D. from Cornell and a Ph.D. in Genetics/Cell Biology from Cornell/Sloan-Kettering.

He has been CEO or a Board member of numerous biotechnology businesses, including Geron

Corporation. Dr. HUH has been on the Board of Directors of JLI or its predecessors since at least

June 2015. Based upon information and belief, Dr. HUH served on the Board of Directors of JLI

and its predecessors at relevant times and served on the Executive Committee of JLI’s Board of

Directors, which acted to fraudulently market JUUL products to youth.

        35.     RIAZ VALANI is based out of Silicon Valley and is a general partner at Global

Asset Capital, a San Francisco-based private equity investment firm. Based upon information and

belief, Dr. HUH served on the Board of Directors of JLI and its predecessors at relevant times and

served on the Executive Committee of JLI’s Board of Directors, which acted to fraudulently

market JUUL products to youth.

        36.     MONSEES, BOWEN, PRITZKER, HUH, and VALANI are referred to jointly as

the “MANAGEMENT DEFENDANTS.”

   3) THE E-LIQUID MANUFACTURING DEFENDANTS

        37.     Defendant MOTHER MURPHY’S LABS, INC. (“MOTHER MURPHY’S”) is a

North Carolina corporation, with a principal place of business in Greensboro, North Carolina.

Mother Murphy’s is in the business of manufacturing and supplying E-Liquids and the ingredients

and additives in E-Liquids including the E-Liquid in JUUL.




4:11PM PST), https://www.fastcompany.com/90263212/how-JUUL-went-from-a-stanford-thesis-to-16-billion-
startup

                                                   14
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 15 of 260




          38.     Defendant ALTERNATIVE INGREDIENTS, INC. (“ALTERNATIVE”) is a

wholly owned subsidiary of Mother Murphy’s. Alternative is a North Carolina corporation, having

a principal place of business in Greensboro, North Carolina. Alternative is in the business of

manufacturing and supplying E-Liquids, flavoring additives and raw ingredients in E-Liquids,

including the E-Liquid in JUUL.

          39.     Defendant TOBACCO TECHNOLOGY, INC. (“TTI”) is a Maryland corporation,

with a principal place of business in Eldersburg, Maryland. TTI is in the business of manufacturing

and supplying E-Liquids, flavoring additives and raw ingredients in E-Liquids, including the E-

Liquid in JUUL.

          40.     Defendant ELIQUITECH, INC. (“ELIQUITECH”) is a wholly-owned subsidiary

of TTI. ELiquitech is a Maryland corporation, with a principal place of business in Eldersburg,

Maryland. ELiquitech is in the business of manufacturing and supplying E-Liquids, flavoring

additives and raw ingredients in E-Liquids, including the E-Liquid in JUUL.

          41.     Mother Murphy's, Alternative, TTI, and ELiquitech, are referred to jointly as the

“E-LIQUID MANUFACTURING DEFENDANTS.”

     4) DISTRIBUTOR DEFENDANTS

          42.     Defendant MCLANE COMPANY, INC. (“MCLANE”) is a Texas corporation with

a principal place of business in Temple, Texas. McLane is a wholly owned subsidiary of Berkshire

Hathaway.2

          43.     Defendant EBY-BROWN COMPANY, LLC (“EBY-BROWN”) is a Delaware

limited liability company with a principal place of business in Naperville, Illinois. In 2019, Eby-

Brown was acquired by Performance Food Group.


2
    https://www.mclaneco.com/content/mclaneco/en/home.html.

                                                      15
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 16 of 260




       44.     Defendant CORE-MARK HOLDING COMPANY, INC. (“CORE-MARK”) is a

Delaware corporation. From 2015-2018, Core-Mark’s principal place of business was San

Francisco, California. As of 2019, Core-Mark’s principal place of business is in Westlake, Texas.

       45.     McLane, Eby-Brown and Core-Mark will be referred to jointly as the

“DISTRIBUTOR DEFENDANTS.”

   5) RETAILER DEFENDANT

       46.     Defendant Speedway LLC is a Delaware Limited Liability Company with a

principal place of business in Enon, OH. Speedway LLC is a wholly owned subsidiary of Marathon

Petroleum Corporation. In 2014, Speedway LLC acquired all of Hess Corporation’s retail

operations and related assets.

       47.     Plaintiff purchased JUUL products and encountered JUUL marketing at Speedway

LLC retail location in Westchester County, New York. Speedway LLC is a tobacco retailer,

subject to the regulations promulgated by the laws of the State of New York. The particular store

Plaintiff purchased from is located at 731 Mamaroneck Ave., Mamaroneck, NY 10543.

       48.     Speedway LLC is a specialized retailer of tobacco products and electronic cigarette

products and knows or should have known of the dangers associated with tobacco products and

electronic cigarette products, including the addictive nature of nicotine. In recent years, Speedway

LLC has become a retailer for electronic cigarettes, particularly JUUL products.

       49.     Speedway LLC adopted and ratified advertisements and false statements made in

such advertisements by the other Defendants, including but not limited to JUUL DEFENDANTS

and the MANAGEMENT DEFENDANTS, by displaying such advertisements in its stores,

including but not limited to the stores where Plaintiff purchased JUUL products. By adopting and

ratifying such false statements, Speedway LLC actively engaged in fraudulent conduct relating to


                                                16
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 17 of 260




the safety of JUUL products.

       50.     Speedway LLC conducted business in such a way that has led to Plaintiff’s injuries.

       51.     The JUUL DEFENDANTS, the MANAGEMENT DEFENDANTS, the E-LIQUID

MANUFACTURING DEFENDANTS, the DISTRIBUTOR DEFENDANTS and the RETAILER

DEFENDANT are jointly and collectively referred to as “DEFENDANTS.”

III.   JURISDICTION AND VENUE


       52.     This Court has jurisdiction over this action pursuant to 28 U.S.C § 1332, because

the amount in controversy as to the Plaintiff exceeds $75,000, exclusive of interest and costs, and

because there is complete diversity of citizenship between the Plaintiff and Defendants.

       53.     United States District Court Southern District of New York has specific personal

jurisdiction over Defendants because this action arises out of and relates to Defendants’ contacts

with that forum.

       54.     Defendants are registered to do business in the District and State of New York.

Defendants directed the JUUL product through the stream of commerce into that District.

Defendants have advertised and marketed within that District through sales representatives,

through the wires and mails, and via e-commerce websites through which residents of New York

and that District can purchase JUUL products.

       55.     As depicted below, the website for JUUL Labs, Inc., is directed to consumers in

that District and includes a “store locator” feature that directs consumers in that District to local

JUUL retailers based on zip code or location name:




                                                 17
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 18 of 260




        56.     Thus, these Defendants knowingly direct electronic activity into New York and that

District with the intent to engage in business interactions and they have in fact engaged in such

interactions.

        57.     Defendants sold JUUL products to retailers, including SPEEDWAY LLC, in that

District for the purpose of making them available for purchase by consumers, including Plaintiff,

in that District.

        58.     Defendants have done substantial business, have committed a tort in whole or in

part, have substantial and continuing contact with, and derive substantial revenue from goods used

and consumed within the State of New York and throughout the United States. The Defendants

actively sell, market, and promote their JUUL products to consumers, including minors, teens, and

young adults, throughout the United States, including the State of New York.

        59.     Venue is proper in the Southern District of New York, pursuant to 28 U.S.C. §

1391, because a substantial part of the events or omissions giving rise to the claims occurred in

New York, and because Defendants conduct substantial business in New York.

IV.     FACTUAL ALLEGATIONS



                                                18
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 19 of 260



    A.    Each Defendant Was Instrumental in Seeking to Develop and Market the
          Blockbuster Sequel to Combustible Cigarettes, the “Most Successful Consumer
          Product of All Time.”

         60.    JLI’s co-founder JAMES MONSEES has described the cigarette as “the most

successful consumer product of all time . . . an amazing product.”3 In 1965, 42% of adults smoked

cigarettes. This statement, which ignores the fact that cigarettes have caused more deaths than any

other human invention, contained a kernel of truth. When U.S. smoking rates peaked in the mid-

1960s, cigarettes were everywhere; people smoked on airplanes, in movie theatres, at the office,

and at sports games. Movie stars and sports heroes smoked. Cigarette advertising wallpapered

American life, glamorizing smoking as sophisticated, cool, and the thing to do.

         61.    But in reality, of course, this “successful” product has long been the world’s leading

cause of preventable death.

         62.    Citing “some problems” inherent in the cigarette, MONSEES and JLI co-founder

ADAM BOWEN set out to “deliver[] solutions that refresh the magic and luxury of the tobacco

category.”4 MONSEES saw “a huge opportunity for products that speak directly to those

consumers who aren’t perfectly aligned with traditional tobacco products.”5 Successfully

capitalizing on this opportunity would mean not only billions of dollars in short-term revenue but

lucrative acquisition by a cigarette industry power player.

         63.    BOWEN and MONSEES capitalized on that opportunity by deliberately creating

an extremely potent nicotine product that looked nothing like cigarettes. But achieving widespread

adoption of their highly addictive product required resources and expertise beyond those possessed


3
  Kathleen Chaykowski, Billionaires-to-be: Cigarette Breakers–JAMES MONSEES and Adam BOWEN Have
Cornered the US E-Cigarette Market with Juul. Up Next: The World, Forbes India (Sept. 27, 2018, 3:10:35 PM
IST), www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-breakers/51425/1.
https://socialunderground.com/2015/01/pax-ploom-origins-future-james-MONSEES/.
4
  Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods, Solid Smack (Apr. 23,
2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-tobacco-pods/.
5
  Id.

                                                    19
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 20 of 260




by BOWEN, MONSEES or others at JLI.

       64.     When it became clear that BOWEN and MONSEES could not achieve their vision

of growing the number of nicotine-addicted e-cigarette users to ensure a base of customers for life

through JLI themselves, the MANAGEMENT DEFENDANTS planned a fundamental shift in

roles to allow PRITZKER, HUH, and VALANI to direct and take control of JLI and use it to

commit Defendants’ most problematic acts.

       65.     Specifically, in October 2015, MONSEES stepped-down from his role as Chief

Executive Officer of JLI (to become Chief Product Officer) and, in his stead, PRITZKER, HUH,

and VALANI formed an Executive Committee of the JLI Board of Directors that would take

charge of fraudulently marketing JUUL products, including to youth.

       66.     Before installation of, TYLER GOLDMAN as JLI’s new CEO in August 2016,

Defendants PRITZKER, HUH, and VALANI used their newly formed Executive Committee to

expand the number of addicted e-cigarette users through fraudulent advertising and representations

to the public. They cleaned house at JLI by “dismiss[ing] other senior leaders and effectively

tak[ing] over the company.”6

       67.     But the MANAGEMENT DEFENDANTS could not create a massive market for

JUUL on their own; they needed an ally that knew the business. They turned to THE ALTRIA

DEFENDANTS in the Spring of 2017. While Defendants JLI, BOWEN, MONSEES, HUH, and

VALANI are relative newcomers to the tobacco industry, THE ALTRIA DEFENDANTS have

been manufacturing and selling “combustible” cigarettes for more than a century. And Defendant

PRITZKER, for his part, has been long familiar with the tobacco industry from his family's




6
  Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times (Nov. 24, 2019),
https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.


                                                 20
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 21 of 260




ownership of chewing-tobacco giant Conwood before selling it to Reynolds American, Inc., a

subsidiary of British American Tobacco. Notwithstanding their different histories, JLI and the

MANAGEMENT DEFENDANTS, for their part, invited THE ALTRIA DEFENDANTS into the

fold as an ally with ample resources to further expand the market of nicotine-addicted e-cigarette

users and to keep litigation and regulation at bay. While JLI, MONSEES, and BOWEN publicly

claimed to be out to “disrupt” the industry, they and the other privately negotiated and ultimately

relinquished a 35% ownership stake in the company to a cigarette giant.

        68.      Cigarette companies have long known that profitable growth requires a pipeline of

“replacement” customers. ALTRIA, after decades of tobacco litigation and regulation, had little

ability to recruit new smokers in the ways that had driven PHILIP MORRIS’ success through most

of the 1900s. In 2017, ALTRIA’s combustible cigarette products were facing increasing regulatory

pressures. In late July 2017, ALTRIA’s stock value plummeted shortly after the FDA announced

that it would reduce the amount of nicotine allowed in cigarettes with an eye toward reaching non-

addictive levels.7 In late 2017, ALTRIA, and other major cigarette companies, also finally

complied with a consent decree from the 1990s tobacco litigation that required them to issue

corrective advertising statements that highlighted the addictiveness and health impacts of smoking

cigarettes.

        69.      Due in large part to this litigation and regulation, cigarette use has been declining

in the United States in the last decade, especially among youth.8 ALTRIA estimates that the

cigarette industry declined by 4% in 2017 and by 4.5% in 2018, and it predicted a continued 4%


7
  See Dan Caplinger, ALTRIA Group in 2017: The Year in Review, The Motley Fool (Dec. 18, 2017),
https://www.fool.com/investing/2017/12/18/ALTRIA-group-in-2017-the-year-in-review.aspx.
8
  Current Cigarette Smoking Among Adults In the United States, CDC,
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm (last visited February 10,
2020); Youth and Tobacco Use, CDC,
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm (last visited February
10, 2020).

                                                        21
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 22 of 260




to 5% decline in the average annual U.S. cigarette industry volume for 2019 through 2023.9

ALTRIA later adjusted the estimated rate of decline to 4% to 6%, to reflect efforts to increase the

legal age for cigarette smoking to 21.10

        70.      ALTRIA’s own efforts at marketing an e-cigarette product had, however, proven

largely unsuccessful. ALTRIA had launched the MarkTen product nationwide in 2014 with an

aggressive marketing campaign, eclipsing the advertising expenditures for the market leader at

that time, blu e-cigarettes.11 Of the $88.1 million spent on e-cigarette advertising in 2014, nearly

40% of that was ALTRIA’s MarkTen campaign, at $35 million.12 ALTRIA was clear in its intent

to dominate the e-cigarette market as it has the combustible cigarette market: “We are the market

leader today and we will continue to be,” then-CEO Marty Barrington told investors at the time of

MarkTen’s launch.13 The original MarkTen was a “cigalike,” designed to mimic the look and feel

of a combustible cigarette. ALTRIA had also been acquiring small companies in the vaping

industry, starting in 2014 with Green Smoke, Inc., whose e-cigarettes were also the “cigalike”

style, and were sold in flavors including “Vanilla Dreams” and “Smooth Chocolate.”14 In 2016,

ALTRIA acquired a vape product called Cync, from Vape Forward.15 Cync is a small vapor device

that uses prefilled pods in a variety of flavors, similar to the JUUL.


9
  ALTRIA’s Fourth-Quarter 2018 Earnings Conference Call, ALTRIA (Jan. 31, 2019),
http://investor.ALTRIA.com/Cache/1001247877.PDF?O=PDF&T=&Y=&D=&FID=1001247877&iid=4087349.
10
   ALTRIA Shares Slide As Cigarette Sales Continue to Decline, Tobacco Bus. (July 31, 2019),
https://tobaccobusiness.com/ALTRIA-shares-slide-as-cigarette-sales-continue-to-decline/.
11
    Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as ALTRIA’s MarkTen enters the
marketplace, Tobacco Control 25 (10) (2015), http://dx.doi.org/10.1136/tobaccocontrol-2015-052532.
12
   Id.
13
    Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July 22, 2014),
https://csnews.com/markten-national-rollout-hits-60000-stores.
14
     Mike Esterl, ALTRIA To Launch MarkTen E-Cigarette Nationally, Wall St. J. (Feb. 19, 2014),
https://www.wsj.com/articles/ALTRIA-to-launch-markten-e-cigarette-nationally-1392832378; Senator Richard J.
Durbin et al., Gateway to Addiction? A Survey of Popular Electronic Cigarette Manufacturers and Targeted
Marketing to Youth at 12 (Apr. 14, 2014), https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
Cigarettes%20with%20Cover.pdf.
15
     Remarks by Jody Begley, 2017 ALTRIA Investor Day (Nov. 2, 2017), http://media.corporate-
ir.net/media_files/IROL/80/80855/2017InvestorDay/Remarks_and_Reconciliations.pdf.

                                                      22
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 23 of 260




        71.      In February 2017, ALTRIA told investors at the 2017 Consumer Analyst Group of

New York (CAGNY) Conference that over the past year, “Nu Mark LLC (Nu Mark) made

excellent progress toward its long-term aspiration of becoming a leader in e-vapor.”16 In his

remarks, ALTRIA’s current CEO, Howard A. Willard III, said, “Nu Mark, our e-vapor company,

had a very strong year. It made excellent progress toward establishing MarkTen as a leading brand

in the category, continued to improve its supply chain, and took the necessary steps to comply with

the deeming regulations.” He noted, however, that the estimated “total 2016 e-vapor consumer

spending was roughly flat compared to the prior year at approximately $2.5 billion.”17 In 2017,

ALTRIA’s MarkTen e-cigarettes had a market share of only 13.7%, well behind JLI’s growing

market share of 40%.18 Thus, despite its public statements to the contrary, ALTRIA knew that it

would not achieve its goal of dominating the e-cigarette market through its own commercially

inferior products.

        72.      With smoking on the decline, litigation and regulatory controls were ramping up

and threatening ALTRIA’s ability to attract new smokers, and ALTRIA’s own e-cigarette product

proving unsuccessful, ALTRIA’s best bet for maintaining a market by increasing users addicted

to nicotine was to partner with JLI (1) to maintain or increase the number of users hooked on

JUUL; and (2) to delay and prevent regulation that could interfere with this first scheme.

        73.      In ALTRIA’s words, the company followed “JUUL’s journey rather closely” from

its early beginnings.19 According to Howard Willard, ALTRIA’s CEO, ALTRIA first contacted


16
   Remarks by Marty Barrington, ALTRIA Group, Inc.’s (ALTRIA) Chairman, CEO and President, and other members
of ALTRIA’s senior management team 2017 Consumer Analyst Group of New York (CAGNY) (2017),
http://investor.altria.com/Cache/IRCache/1ac8e46a-7eb4-5df2-843d-
06673f29b6b0.PDF?O=PDF&T=&Y=&D=&FID=1ac8e46a-7eb4-5df2-843d-06673f29b6b0&iid=4087349
17
   Id.
18
   Richard Craver, Vuse falls further behind Juul on e-cig sales, Winston-Salem Journal (Dec. 14, 2017),
https://www.journalnow.com/business/vuse-falls-further-behind-juul-on-e-cig-sales/article_ed14c6bc-5421-5806-
9d32-bba0e8f86571.html.
19
   Olivia Zaleski & Ellen Huet, JLI Expects Skyrocketing Sales of $3.4 Billion, Despite Flavored Vape Restrictions,

                                                        23
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 24 of 260




JLI about a commercial relationship in early 2017, with “confidential discussions” beginning in

the Spring of 2017.20 By the Fall of 2017, JLI, the MANAGEMENT DEFENDANTS, and

ALTRIA had agreed to and had taken coordinated actions to maintain and expand the number of

nicotine-addicted e-cigarette users in order to ensure a steady and growing customer base.

        74.     Confidential discussions between JLI and ALTRIA would have involved key

employees and officers of JLI, which would have included MONSEES, BOWEN, PRITZKER,

HUH, and/or VALANI. During this roughly 18-month period when PRITZKER, HUH, VALANI

and GOLDMAN started to coordinate with ALTRIA, it was JLI (through its executives and

employees – including GOLDMAN and his successors) and ALTRIA (through its executives and

employees) that primarily directed and conducted fraudulent acts designed to grow the market of

nicotine-addicted e-cigarette users, although BOWEN, MONSEES, PRITZKER, HUH, and

VALANI remained critical to the success of these efforts. Without their control of the JLI Board

of Directors and prior fraudulent conduct, the close coordination between JLI and ALTRIA, and

ALTRIA’s investment in JLI, would not have been possible.

        75.     In December 2018, ALTRIA decided to take the next step in its coordination with

JLI and the MANAGEMENT DEFENDANTS by making a $12.8 billion equity investment in JLI,

the largest equity investment in United States history. This arrangement was profitable for both

companies, as well as MONSEES, BOWEN, PRITZKER, HUH, and VALANI. JLI employees

received $2 billion in bonuses, which, split among the Company’s 1,500 employees, was

approximately $1.3 million per employee;21 ALTRIA received millions of loyal teen customers;



Bloomberg (Feb. 22, 2019), https://www.bloomberg.com/news/articles/2019-02-22/juul-expects-skyrocketing-sales-
of-3-4-billion-despite-flavored-vape-ban.
20
   ALTRIA’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
21
   Olivia Zaleski, Juul Employees to Get $2 Billion Bonus in ALTRIA Deal, BLOOMBERG (Dec. 20, 2018),
https://www.bloomberg.com/news/articles/2018-12-20/juul-employees-said-to-get-2-billion-bonus-in-ALTRIA-
deal.

                                                     24
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 25 of 260




and MONSEES, BOWEN, PRITZKER, HUH, and VALANI received untold sums of money and

saw the value of their shares in JLI skyrocket, allowing them to cash out via a special dividend and

bonus, as well as through stock sales that were not available to other of JLI’s minority

shareholders.22 In deciding to make a huge investment in JUUL, ALTRIA took into account that

the e-cigarette industry would see significant year-over-year growth in the near term, and that

“JUUL continu[es] to be a growth driver for the e-vapor category.”23

        76.     This investment further intertwined JLI and the ALTRIA DEFENDANTS.

According to the terms of its investment, ALTRIA may appoint one-third of JLI’s board. And in

October 2019, JLI’s CEO resigned to be replaced by another career ALTRIA executive, K.C.

Crosthwaite. The key employees within JUUL—including BOWEN, MONSEES, PRITZKER,

HUH, and/or VALANI—would have been instrumental in bringing Crosthwaite on board at JLI.

Crosthwaite had most recently served as the Vice President and Chief Growth Officer of Altria

Client Services, overseeing the company’s work to assist ALTRIA’S companies, including with

digital marketing, packaging design & innovation, product development, and safety, health, and

environmental affairs. Crosthwaite knows the cigarette industry’s playbook all too well, having

previously served as the president and CEO of PHILIP MORRIS the Vice President and General

Manager at Marlboro—the leading cigarette brand among youth, and the Vice President of

Strategy and Business Development of at Altria Client Services.

        77.     In addition, Joe Murillo, who headed regulatory affairs for ALTRIA, and served as

President and General Manager of Nu Mark, LLC (ALTRIA’s e-cigarette business), became JLI’s

chief regulatory officer in October 2019.


22
   Tiffany Kary, JLI Founders Sued for Self-Dealing Over ALTRIA's $12.8 Billion, Bloomberg (Jan. 13, 2020),
https://www.bloomberg.com/news/articles/2020-01-13/juul-founders-sued-for-self-dealing-over-ALTRIA-s-12-8-
billion
23
   ALTRIA’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).

                                                    25
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 26 of 260




           78.    Both before and after ALTRIA’s investment, JLI, through its employees and

officers, provided ALTRIA with critical information regarding the design and nicotine content of

the JUUL product, the labeling of the JUUL product, and related topics including advertising, retail

distribution, online sales, age verification procedures, information on underage user’s flavor

preferences, and regulatory strategies. ALTRIA, for its part, guided JLI and the MANAGEMENT

DEFENDANTS in these areas and helped them devise and execute schemes to maintain and

expand the e-cigarette market.

           79.    JLI, the MANAGEMENT DEFENDANTS, and ALTRIA DEFENDANTS worked

together to implement their shared goal of growing a new market in the image of the combustible

cigarette market through a multi-pronged strategy to: (1) create an highly addictive product that

consumers would not associate with cigarettes and that would appeal to the lucrative youth market,

(2) deceive the public into thinking the product was a fun and safe alternative to cigarettes that

would also help smokers quit, (3) actively attract young users through targeted marketing, and (4)

use a variety of tools to delay regulation of e-cigarettes, including false and deceptive statements

to the public and regulators. As detailed more fully throughout this Complaint, each of the

DEFENDANTS played a critical role—at times overlapping and varying over time—in each of

these strategies.

 B.         Defendants’ Strategy Was to Create a Nicotine Product That Would Maximize
            Profits Through Addiction.

      1)       Defendants Understood that the “Magic” Behind Cigarettes’ Stratospheric
               Commercial Success Was Nicotine Addiction.
           80.   The first step in replicating the success of combustible cigarettes was to create a

product that, like combustible cigarettes, was based on getting users addicted to the nicotine in the

product. Nicotine is an alkaloid, a class of plant-derived nitrogenous compounds that is highly

addictive and the key ingredient that drives addiction to cigarettes. Nicotine’s addictive properties


                                                  26
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 27 of 260




are similar to heroin and cocaine.24

        81.      Route of administration and speed of delivery are key to understanding nicotine’s

addictive potential. Dr. Neal Benowitz, Scientific Editor of the 1988 Surgeon General’s Report on

nicotine addiction, wrote: “After a puff, high levels of nicotine reach the brain in 10–20 s[econds],

faster than with intravenous administration, producing rapid behavioral reinforcement. The

rapidity of rise in nicotine levels permits the smoker to titrate the level of nicotine and related

effects during smoking, and makes smoking the most reinforcing and dependence-producing form

of nicotine administration.”25

        82.      Again, according to Dr. Benowitz, “The rapid rate of delivery of nicotine by

smoking … results in high levels of nicotine in the central nervous system with little time for

development of tolerance. The result is a more intense pharmacologic action. The short-time

interval between puffing and nicotine entering the brain also allows the smoker to titrate the dose

of nicotine to a desired pharmacologic effect [often subconsciously], further reinforcing drug self-

administration and facilitating the development of addiction.”26

        83.      Nicotine fosters addiction through the brain’s “reward” pathway. Both a stimulant

and a relaxant, nicotine affects the central nervous system; increases blood pressure, pulse, and

metabolic rate; constricts blood vessels of the heart and skin; and causes muscle relaxation. Long-

term exposure to nicotine causes upregulation—an increase in the number of these high-affinity

nicotinic receptors in the brain. When nicotine binds to these receptors it triggers a series of

physiological effects in the user that are perceived as a “buzz” that includes pleasure, happiness,




24
   See e.g., US Department of Health and Human Services. Nicotine Addiction: A Report of the Surgeon General.
DHHS Publication Number (CDC) 88-8406, (1988).
25
   Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192 Handb. Exp. Pharmacol.,
29 (2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.
26
   Id.

                                                      27
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 28 of 260




arousal, and relaxation of stress and anxiety. With regular nicotine use, however, these feelings

diminish, and the user must consume increasing amounts of nicotine to achieve the same effects.

        84.      Kids are particularly vulnerable to nicotine addiction, as DEFENDANTS know

well. As described by the United States Surgeon General, “Tobacco use is a pediatric epidemic.”

Nine out of ten smokers begin by age 18 and 80% who begin as teens will smoke into adulthood.27

        85.      The above statements apply equally, if not more so, to e-cigarettes. Further, the

Surgeon General has explained how the nicotine in e-cigarettes affects the developing brain and

can addict kids more easily than adults: “Until about age 25, the brain is still growing. Each time

a new memory is created, or a new skill is learned, stronger connections—or synapses—are built

between brain cells. Young people’s brains build synapses faster than adult brains. Because

addiction is a form of learning, adolescents can get addicted more easily than adults.”28 The effects

of nicotine exposure on the brain of youth and young adults include not only addiction, priming

for use of other addictive substances, but also reduced impulse control, deficits in attention and

cognition, and mood disorders.29 A highly addictive, psychoactive substance that targets brain

areas involved in emotional and cognitive processing, nicotine poses a particularly potent threat to

the adolescent brain, as it can “derange the normal course of brain maturation and have lasting

consequences for cognitive ability, mental health, and even personality.”30

        86.      In 2014, the United States Surgeon General reported that nicotine addiction is the



27
    Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 1 (2012),
https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.
28
   Know The Risks: E-Cigarettes & Young People, https://e-cigarettes.surgeongeneral.gov/ knowtherisks.html.
29
    Menglu Yuan et al., Nicotine and the Adolescent Brain, 593 J. of Physiology 3397 (2015),
www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/; U.S Surgeon General and U.S. Centers for Disease Control &
Prevention, Office on Smoking and Health, Know the Risks: E-Cigarettes and Young People (2019), https://e-
cigarettes.surgeongeneral.gov/.
30
   Natalia A. Goriounova & Huibert D. Mansvelder, Short- and Long-Term Consequences of Nicotine Exposure
During Adolescence for Prefrontal Cortex Neuronal Network Function, 2 Cold Spring Harbor Persp. Med. 12 (2012),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3543069/.

                                                      28
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 29 of 260




“fundamental reason” that individuals persist in using tobacco products, and this persistent tobacco

use contributes to millions of needless deaths and many diseases, including diseases that affect the

heart and blood vessels (cardiovascular disease), lung diseases (chronic obstructive pulmonary

disease (COPD) and lung cancer), cancer almost anywhere in the body, and birth defects.

        87.      It took five decades of public health initiatives, government intervention, impact

litigation, consumer education and tobacco regulation to finally see a significant drop in cigarette

smoking and nicotine addiction.

        88.      By 2014, the number of adults that reported using cigarettes had dropped to 18%,

and the number of adult smokers who reported quitting smoking increased from 50.8% in 2005 to

59% by 2016.31 By 2014, teen smoking also hit a record low.32 In June 2014, the Centers for Disease

Control and Prevention (“CDC”) reported that “in achieving a teen smoking rate of 15.7 percent,

the United States has met its national Healthy People 2020 objective of reducing adolescent

cigarette use to 16 percent or less.”

        89.      The United States Surgeon General reported in 2014 that: “We are at a historic

moment in our fight to end the epidemic of tobacco use that continues to kill more of our citizens

than any other preventable cause. The good news is that we know which strategies work best. By

applying these strategies more fully and more aggressively, we can move closer to our goal of




31
   Centers for Disease Control and Prevention, U.S. Dep’t of Health and Human Services, Trends in Cigarette
Smoking Among High School Students—United States, 1991-2001, 51 MORBIDITY AND MORTALITY
WEEKLY REPORT 409 (May 17, 2002), https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5119a1.htm; Teresa
W. Wang et al., Tobacco Product Use Among Adults—United States, 2017, 67 MORBIDITY AND MORTALITY
WEEKLY REPORT 1225 (Nov. 9, 2018), https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6744a2-H.pdf; US
Department of Health and Human Services. 2014 Surgeon General's Report: The Health Consequences of
Smoking—50 Years of Progress (2014), https://www.cdc.gov/tobacco/data_statistics/sgr/50th-
anniversary/index.htm#report
32
   Press Release, Centers for Disease Control and Prevention, Cigarette smoking among U.S. high school students at
lowest level in 22 years (June 12, 2014), https://www.cdc.gov/media/releases/2014/p0612-YRBS.html

                                                       29
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 30 of 260




making the next generation tobacco-free.”33

          90.   Where the public health community saw progress in curbing the use of cigarettes

and nicotine addiction, Defendants saw an opportunity.


     2)       Following the Cigarette Industry Playbook, Defendants Sought to Market a
              Product that would Create and Sustain Nicotine Addiction, but Without the
              Stigma Associated with Cigarettes
          91.    Seeking to build and dominate a new market for nicotine products without the

baggage of combustible cigarettes (i.e. well-established link to death and disease), JLI engineered

a cool-looking e-cigarette device capable of delivering more nicotine and fueling higher levels of

consumer addiction than ever before. JLI marketed that highly-addictive device as healthy, safe,

cool and available in kid-friendly flavors.

          92.   In doing so, JLI followed the cigarette industry’s playbook. MONSEES admitted

that when creating JLI, he and BOWEN carefully studied the marketing strategies, advertisements,

and product design revealed in cigarette industry documents that were uncovered through litigation

and made public under the November 1998 Master Settlement Agreement [hereinafter the Master

Settlement Agreement] between the state Attorneys General of forty-six states, five U.S.

territories, the District of Columbia and the four largest cigarette manufacturers in the United

States. “[Cigarette industry documents] became a very intriguing space for us to investigate

because we had so much information that you wouldn’t normally be able to get in most industries.

And we were able to catch up, right, to a huge, huge industry in no time. And then we started

building prototypes.”34

          93.   In a thesis presentation BOWEN and MONSEES gave in 2004, MONSEES


33
   US Department of Health and Human Services. LET’S MAKE THE NEXT GENERATION TOBACCO-FREE:
Your Guide to the 50th Anniversary Surgeon General’s Report on Smoking and Health,
https://www.hhs.gov/sites/default/files/consequences-smoking-consumer-guide.pdf
34
      Gabriel Montoya, Pax Labs: Origins with JAMES MONSEES, Social Underground,
https://socialunderground.com/2015/01/pax-ploom-origins-future-james-MONSEES/.

                                                30
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 31 of 260




candidly admitted, “The cigarette is actually a carefully engineered product for nicotine delivery

and addiction.”35 JLI researched how cigarette companies engineered their products and

chemically manipulated nicotine to maximize delivery: “We started looking at patent literature.

We are pretty fluent in ‘Patentese.’ And we were able to deduce what had happened historically in

the tobacco industry.”36 With access to the trove of documents made public to curb youth smoking

and aid research to support tobacco control efforts, JLI was able to review literature on

manipulating nicotine pH to maximize its delivery in a youth-friendly vapor with minimal “throat

hit.”

        94.      Through studying industry documents, JLI learned that the cigarette industry had

tried for years to figure out ways to create and sustain addiction by delivering more nicotine in

way that would be easy to ingest—without the nausea, cough, or other aversive side effects that

many new smokers experienced. In the 1970s, R.J. Reynolds scientists eventually found a solution:

Combine the high-pH nicotine with a low-pH acid. The result was a neutralized compound referred

to as nicotine salt. In a 1973 RJR memorandum titled “Cigarette concept to assure RJR a larger

segment of the youth market,” RJR highlighted that this chemical manipulation of the nicotine

content was expected to give its cigarettes an “additional nicotine ‘kick’” that would be more

appealing and addictive. A young RJ Reynolds chemist, Thomas Perfetti, synthesized 30 different

nicotine salt combinations, tested the salts’ ability to dissolve into a liquid, and heated them in

pursuit of the “maximum release of nicotine.”37 Pefetti published his results in a 1979 memo

stamped “CONFIDENTIAL,” which was found among the documents that the FDA obtained from




35
   Jordan Crook, This is the Stanford Thesis Presentation That Launched Juul, Tech Crunch (Feb. 27, 2019, 7:51 am
PST), https://techcrunch.com/2019/02/27/this-is-the-stanford-thesis-presentation-that-launched-juul/.
36
   Id.
37
     Thomas A. Perfetti, Smoking Satisfaction and Tar/Nicotine Control (Dec. 7, 1978), https://ca-
times.brightspotcdn.com/3a/12/a5ec27874843a56e26b4ecdfd221/nicotine-salts-investigation.pdf.

                                                       31
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 32 of 260




JLI in 2018. Relying on cigarette industry research like this, and assistance from Perfetti himself,

JLI developed a cartridge-based e-cigarette using nicotine salts. As described herein, JLI’s use of

nicotine salts, pioneered by major combustible tobacco companies, was a critical tool for addicting

non-smokers, including youth.

       95.     JLI also engaged former cigarette industry researchers to consult on the design of

their product. As MONSEES noted in an interview with WIRED magazine: “The people who

understood the science and were listed on previous patents from tobacco companies aren’t at those

companies anymore. If you go to ALTRIA’s R&D facility, it’s empty.”38 The WIRED article stated

that “[s]ome of those people are now on [PAX Lab, Inc.’s] team of advisers, helping develop

J[UUL].”39

       96.     One of the keys to JLI’s success was its ability to fuse addiction and technology.

The JUUL e-cigarette system is comprised of three parts: (1) the JUUL e-cigarette device (2) the

JUUL pod (with e-liquid), and (3) the Universal Serial Bus [USB] charger (collectively referred

to herein as “JUUL” or “JUUL product”). The JUUL e-cigarette device is a thin, sleek rectangular

e-cigarette device consisting of an aluminum shell, a battery, a magnet (for the USB-charger), a

circuit board, an LED light, and a pressure sensor. JLI manufactures and distributes JUUL pods

that contain liquid that includes nicotine, flavoring and other additives. Each JUUL pod is a plastic

enclosure containing 0.7 milliliters of JLI’s patented nicotine liquid and a coil heater. When a

sensor in the JUUL e-cigarette detects the movement of air caused by suction on the JUUL pod,

the battery in the JUUL e-cigarette device activates the heating element, which in turn converts

the nicotine solution in the JUUL pod into a vapor consisting of nicotine, benzoic acid, glycerin,



38
     David Pierce, This Might Just Be the First Great E-Cig, WIRED (Apr. 21, 2015, 8:00 AM),
www.wired.com/2015/04/pax-juul-ecig/.
39
   Id.

                                                 32
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 33 of 260




and propylene glycol along with myriad chemical flavorings and other chemicals, many of which

are recognized as toxic.40




        97.      JLI sells the JUUL pods in packs of four or two pods, and until recently, in a variety

of enticing kid-friendly flavors. Many of the flavors have no combustible cigarette analog,

including mango, “cool” cucumber, fruit medley, “cool” mint, and crème brûlée. Figure 1 shows

the JLI device and a JLI “Starter Kit” with four flavored JUUL pods:




40
  E-cigarettes and vapor products, King County, https://www.kingcounty.gov/depts/health/tobacco/data/e-
cigarettes.aspx (last visited Mar. 8, 2020).

                                                      33
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 34 of 260




        Figure 1




        98.      JLI attempted to distinguish JUUL products from the death and disease associated

with cigarettes by deliberately providing a false assurance of safety. For example, on May 8, 2018,

a document titled “Letter from the CEO” appeared on JUUL’s website. The document stated:

“[JUUL]’s simple and convenient system incorporates temperature regulation to heat nicotine

liquid and deliver smokers the satisfaction that they want without the combustion and the harm

associated with it.”41

        99.      JLI even took this message to ninth graders: in 2018, a representative from JLI

spoke at a high school during a presentation for ninth graders, stating that JUUL “was much safer

than cigarettes,” that the JUUL was “totally safe,” that the JUUL was a “safer alternative than



41
    U.S. Food and Drug Administration Warning Letter to JUUL Labs, (September 9, 2019),
https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-inc-
590950-09092019

                                                       34
                Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 35 of 260




smoking cigarettes,” and that the “FDA was about to come out and say it [JUUL] was 99% safer

than cigarettes . . . and that. . . would happen very soon.”42

                100.     JLI’s mission was not to improve public health. Rather, JLI sought to introduce a

new generation of consumers to nicotine. JLI’s business model was never about reducing

addiction. As one JLI engineer put it: “We don’t think a lot about addiction here because we’re

not trying to design a cessation product at all . . . anything about health is not on our mind.”43

                101.     JLI, BOWEN, and MONSEES achieved their vision. Pioneering a nicotine delivery

technology that eliminated the harshness of traditional free-base nicotine, JLI’s e-cigarette system

provided consumers with palatable access to high-concentrations of nicotine like never before.

Since the JUUL’s launch in 2015, JLI has become the dominant e-cigarette manufacturer in the

United States. Its revenues grew by 700 percent in 2017 alone. By 2019, JLI owned three-quarters

of the e-cigarette market.44


           3)          Defendants Sought to Position JLI for Acquisition by a Major Cigarette
                       Company

                102.     JLI, along with the MANAGEMENT DEFENDANTS, worked-together to

maintain and expand the number of nicotine-addicted e-cigarette users in order to ensure a steady

and growing customer base.

                103.     That growing customer base was crucial to JLI’s and the MANAGEMENT

DEFENDANTS’ long term objective—lucrative acquisition by another company. They

recognized that JLI’s product, with its potential to dominate the nicotine products market by



42
     Id.
43
      Kevin    Roose,      Juul’s    Convenient    Smoke    Screen,    N.Y.    Times      (Jan.   11,    2019),
https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html
44
   Dick Durbin et al., Durbin & Senators to JUUL: You are More Interested in Profits Than Public Health, Durbin
Newsroom (Apr. 8, 2019), https://www.durbin.senate.gov/newsroom/press-releases/durbin-and-senators-to-juul-you-
are-more-interested-in-profits-than-public-health.

                                                        35
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 36 of 260




hooking new users, would appeal to one segment of the economy in particular: the cigarette

industry.

       104.    JLI and the MANAGEMENT DEFENDANTS also recognized that their business

goal—becoming part of the cigarette industry—was unlikely to endear them to the consumers that

they needed to purchase their products. Years of anti-smoking campaigns have successfully

stigmatized cigarette smoking. When MONSEES and BOWEN presented their thesis and product

design to their classmates, they included a clip from a South Park episode showing the characters

assembled at the Museum of Tolerance and shaming a smoker.45

       105.    MONSEES and BOWEN needed to shape social norms such that the public attitude

towards e-cigarettes would allow consumers to use their product without the stigma and self-

consciousness smokers experienced. MONSEES and BOWEN saw a market opportunity in a

generation of non-smoking consumers brought up on anti-smoking norms. In MONSEES’ words,

they wanted to redesign the cigarette “to meet the needs of people who want to enjoy tobacco but

don’t self-identify with—or don’t necessarily want to be associated with—cigarettes.”46

       106.    Part of this approach was consistently portraying JUUL as an enemy of the cigarette

industry, with a publicly announced goal of eliminating the cigarette. In an interview, BOWEN

asserted that he and MONSEES spent a lot of time talking about “the kind of typical thoughts of

evil Big Tobacco companies like coming down and squashing you.”47 The “Mission Statement”

on JLI’s homepage proclaims:


               Our mission is to transition the world’s billion adult smokers away
               from combustible cigarettes, eliminate their use, and combat

45
       Gabriel   Montoya,     Pax     Labs:    Origins  with     JAMES  Monsees, Social Underground,
https://socialunderground.com/2015/01/pax-ploom-origins-future-james-MONSEES/.
46
   Id.
47
     Alison Keeley, Vice Made Nice? A high-tech alternative to cigarettes, Stanford Magazine,
https://stanfordmag.org/contents/vice-made-nice

                                                36
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 37 of 260




                 underage usage of our products.

                 We envision a world where fewer adults use cigarettes, and where
                 adults who smoke cigarettes have the tools to reduce or eliminate
                 their consumption entirely, should they so desire.48

        107.     In fact, JLI’s Chief Administrative Officer has publicly stated that the goal behind

JLI is “eliminating cigarettes.”49

        108.     This public message of eliminating cigarettes and challenging tobacco companies

stands in direct contrast with JLI’s actual business and investment strategy. From the beginning,

BOWEN and MONSEES actively sought the investment and assistance of major cigarette

companies. BOWEN and MONSEES’ initial foray into the e-cigarette business, Ploom, launched

its e-cigarette as the ModelOne in 2010, using pods of loose-leaf tobacco heated by butane. It did

not catch on. Ploom only sold a few thousand devices. By then a company with a dozen employees,

Ploom was faltering, in need of money, technological expertise, and marketing savvy.50

        109.     Help came from Japan Tobacco International (“Japan Tobacco”), a division of

Japan Tobacco Inc., the fourth-largest tobacco company in the world. In December 2011, Japan

Tobacco and Ploom entered into a strategic agreement, which gave Japan Tobacco a minority stake

in Ploom and made it a strategic partner. In a statement regarding the agreement, MONSEES said,

“We are very pleased to partner with [Japan Tobacco] as their deep expertise, global distribution

networks and capital resources will enable us to enter our next phase of growth and capitalize on

global expansion opportunities.”51 As BOWEN explained in an interview, “We were still doing a



48
   Our Mission, JUUL LABS (2019), https://www.juul.com/mission-values
49
   Ashley Gould, JUUL Labs is committed to eliminating cigarettes, Cal Matters, (March 18, 2019).
50
   David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, Inc.,
https://www.inc.com/magazine/201405/david-freedman/james-MONSEES-ploom-ecigarette-company-marketing-
dilemma.html.
51
   Innovative Partnership for Ploom and Japan Tobacco International JTI to Take Minority Share in Ploom, Japan
Tobacco Int’l (Dec. 8, 2011), https://www.jti.com/sites/default/files/press-releases/documents/2011/innovative-
partnership-for-ploom-and-japan-tobacco-international.pdf.

                                                       37
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 38 of 260




lot of our own internal product development, but now we had access to floors of scientists at [Japan

Tobacco].”52

          110.   This goal—acquisition by a major cigarette company—was a motive that the JLI

and the MANAGEMENT DEFENDANTS would return to in making decisions about the

manufacture and marketing of JUUL products. BOWEN knew that to achieve the ultimate goal of

acquisition, JLI and the MANAGEMENT DEFENDANTS would have to grow the market share

of nicotine-addicted e-cigarette users, regardless of the human cost.

          111.   JLI and the MANAGEMENT DEFENDANTS sought to grow the market share of

nicotine-addicted e-cigarette users beginning by at least early 2015 through two related schemes:

first, by designing an unsafe product with a high nicotine content that was intended to addict, or

exacerbate the addiction of, its users; and, second, by marketing and misbranding that potent

product to the broadest possible audience of potential customers, including young people whose

addiction would last the longest and be the most profitable for the DEFENDANTS.

     C.    JLI and BOWEN Designed a Nicotine Delivery Device Intended to Create and
           Sustain Addiction.
          112.   JLI was well-aware from the historical cigarette industry documents that the future

of any nicotine-delivery business depends on snaring kids before they age beyond the window of

opportunity. One memo from a Lorillard marketing manager to the company’s president put it

most succinctly, “[t]he base of our business is the high school student.”53 It is no surprise, then,

that the industry designed products specifically to attract and addict teen smokers. Claude Teague

of R.J. Reynolds titled one internal memo “Research Planning Memorandum on Some Thoughts

About New Brands of Cigarettes for the Youth Market.” In it he frankly observed, “Realistically,


52
   David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, Inc.,
https://www.inc.com/magazine/201405/david-freedman/james-MONSEES-ploom-ecigarette-company-marketing-
dilemma.html.
53
   Internal Memo from T.L. Achey (Lorillard Tobacco Company) to Curtis Judge, Product Information, (August 1978).

                                                       38
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 39 of 260




if our Company is to survive and prosper, over the long term, we must get our share of the youth

market. In my opinion this will require new brands tailored to the youth market.”54 Dr. Teague

noted that “learning smokers” have a low tolerance for throat irritation so the smoke should be “as

bland as possible,” i.e., not harsh; and he specifically recommended an acidic smoke “by holding

pH down, probably below 6.” As seen below, JLI heeded Dr. Teague’s advice.


     1)          JLI and BOWEN Made Highly Addictive E-Cigarettes Easy for Young People
                 and Non-Smokers to Inhale.

          113.     As combustible cigarettes were on the decline, e-cigarettes were introduced to the

U.S. market beginning in 2007. Over time, e-cigarettes developed a small group of regular users,

who were primarily current or former smokers. By 2014, the e-cigarette market in the U.S. was in

decline.

          114.     E-cigarettes struggled to compete with combustible cigarettes, because of the

technical challenge of delivering enough aerosolized nicotine to satisfy a smoker’s addiction in a

palatable form.55 Before JUUL, most e-cigarettes used an alkaline form of nicotine called free-base

nicotine.56 When aerosolized and inhaled, free-base nicotine is relatively bitter, irritates the throat,

and is perceived as harsh by the user.57 This experience is often referred to as a “throat hit.” The

higher the concentration of free-base nicotine, the more intense the “throat hit.”58 While some

“harshness” would not have much impact on seasoned cigarette smokers, it would deter

newcomers, or nicotine “learners,” as Claude Teague at R.J. Reynolds called young non-smokers

decades ago.


54
   Internal Memo from Claude Teague (R.J. Reynolds), Research Planning Memorandum on Some Thoughts About
New Brands of Cigarettes for the Youth Market, (Feb. 2, 1973).
55
   Robert K. Jackler & Divya Ramamurthi, Nicotine Arms Race: JUUL and the High-nicotine Product Market, 28
Tobacco Control 623 (2019).
56
   Id.
57
   Id.
58
   Id.

                                                   39
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 40 of 260




          115.     Before 2015, most e-liquids on the market were between 1% and 2% concentration;

3% concentrations were marketed as appropriate for consumers who were accustomed to smoking

approximately forty cigarettes a day.59 None of these e-liquids delivered as much nicotine as

quickly as a combustible cigarette.

          116.     Around 2013, JLI scientists developed new e-liquids and new devices to increase

the amount of nicotine that e-cigarettes could deliver to users and to reduce the throat hit. JLI

scientists focused on nicotine salts rather than free-base nicotine, and they tested their formulations

in a variety of ways.


     2)          JLI’s Initial Experiments Measured Non-Smokers “Buzz” Levels and
                 Perceptions of Throat Harshness.

          117.     Based on information and belief, JLI intentionally designed its product to minimize

“throat hit” and maximize “buzz.” The aim was to develop a nicotine salt formulation that

maximized buzz, minimized harshness. “Employees tested new liquid-nicotine formulations on

themselves or on strangers taking smoke breaks on the street. Sometimes, the mix packed too much

punch – enough nicotine to make some testers’ hands shake or send them to the bathroom to

vomit . . . .”60

          118.     A later study by Anna K. Duell et al., which examined 4% benzoate solutions—the

basis for JUUL’s subsequent commercial formulations—explains why there was so little throat

hit. The Duell study determined that the fraction of free-base nicotine in JUUL’s “Fruit Medley”

flavor was 0.05 and in “Crème Brulee” was 0.07.61 Given total nicotine content of 58 mg/ml and

56 mg/ml in each flavor, respectively, these flavors have roughly 3-4 mg/ml free-base nicotine.


59
   Id.
60
   Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019),
https://www.reuters.com/investigates/special-report/juul-ecigarette/
61
   U.S. Patent No. 9,215, 895; Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette
Liquids by H NMR Spectroscopy, 31 Chem. Res. Toxicol. 431, 432 (Fig. 3).

                                                        40
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 41 of 260




For comparison, “Zen” brand e-liquid contains 17 mg/ml of nicotine—less than one-third of the

total nicotine content of JUUL’s flavors—but has a free-base fraction of 0.84,62 resulting in over

14 mg/ml of free-base nicotine. The Duell Study’s authors found that the low free-base fraction in

JUUL aerosols suggested a “decrease in the perceived harshness of the aerosol to the user and thus

a greater abuse liability.”63

        119.     Dramatically reducing the throat hit is not necessary for a product that is aimed at

smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively appeals

to nonsmokers, especially youths. The cigarette industry has long recognized this; a published

study of industry documents concluded that “product design changes which make cigarettes more

palatable, easier to smoke, or more addictive are also likely to encourage greater uptake of

smoking.”64 The Duell study concluded that JLI’s use of nicotine salts “may well contribute to the

current use prevalence of JUUL products among youth.”65

        120.     Reducing the harshness of nicotine also allows more frequent use of e-cigarettes,

for longer periods of time, and masks the amount of nicotine being delivered. By removing the

physiological drawbacks of inhaling traditional free-base nicotine, JLI’s technology removes the

principal barrier to nicotine consumption and addiction. The Duell study further concluded that

JLI’s creation of a non-irritating vapor that delivers unprecedented amounts of nicotine is

“particularly problematic for public health.”66




62
   Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by H NMR Spectroscopy,
31 Chem. Res. Toxicol. 431 (hereinafter “Duell Study”).
63
   Id. at 431–34.
64
   David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y. Times (July 31, 2019),
https://www.nytimes.com/2019/07/31/opinion/juul-kids.html
65
   Duell Study at 433 (citing Willett, J. G., et al., Recognition, use and perceptions of JUUL among youth and young
adults, Tobacco Control, 054273 (2018)).
66
   Id. at 431.

                                                        41
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 42 of 260



     3)          JUULs Rapidly Deliver Substantially Higher Doses of Nicotine than Cigarettes

          121.     In 2014, JLI conducted blood plasma testing on three subjects, comparing

pharmacokinetic blood plasma levels between one reference cigarette and seven blends used in an

e-cigarette device.67 From these measurements, the scientists calculated key pharmacokinetic

parameters, including maximum concentration of nicotine in the blood (Cmax) and total nicotine

exposure (Area Under the Curve or AUC). JLI reported the results in U.S. Patent No. 9,215,895

(the ’895 patent), for which JLI applied on October 10, 2014,68 and which was granted in December

2015. The named inventors on the patent were ADAM BOWEN and Chenyue Xing.

          122.     Among the formulations was a 4% benzoate formulation, which was made with

3.8% benzoic acid and 5% nicotine, as well as propylene glycol and vegetable glycerin.69 As a

comparator, JLI also measured nicotine blood levels after smoking Pall Mall cigarettes. This study

also tested a 2% benzoate formulation, which like the other formulations, had a similar Cmax as a

Pall Mall cigarette.70 The following graph shows the pharmacokinetic results of the Phase 0 study.71




67
   U.S. Patent No. 9,215,895 at 25.
68
   This application was a continuation of U.S. Patent Application No. 14/271,071, filed May 6, 2014, which claimed
the benefit of U.S. Provisional Patent Application Serial No. 61/820,128, filed May 6, 2014, and U.S. Provisional
Patent Application Serial No. 61/912,507, filed December 5, 2013.
69
   U.S. Patent No. 9,215,895 at 19:63-20:4.
70
   U.S. Patent No. 9,215,895 at 26.
71
   U.S. Patent No. 9,215,895 at Figure 4, Sheet 7 of 8.

                                                       42
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 43 of 260




           123.     According to Table 1 in the patent, the Cmax (the maximum nicotine concentration

in blood) for Pall Mall cigarettes was 11.65 ng/mL, and for 4% benzoate it was 15.06 ng/mL,

which is nearly 30% higher. The total nicotine exposure (as measured by Area Under the Curve or

AUC) was 367.5 ng * min/mL for Pall Mall cigarettes and 400.2 ng * min/mL for 4% benzoate,

which is almost 9% higher. The 4% benzoate formulation had the highest Cmax and AUC of any

of the formulations measured.

           124.     Describing these results, JLI’s ’895 patent all but brags that it surpassed a

commercially available combustible cigarette (Pall Mall) in maximum delivery and nearly rivaled

it in how soon it could deliver peak nicotine. According to the ‘895 patent, “certain nicotine salt

formulations [i.e., JLI’s] provide satisfaction in an individual superior to that of free base nicotine,

and more comparable to the satisfaction in an individual smoking a combustible cigarette.”72 The

patent further explains that the “rate of nicotine uptake in the blood” is higher for some claimed

nicotine salt formulations “than for other nicotine salt formulations aerosolized by an electronic



72
     U.S. Patent No. 9,215, 895, at 7:51-55 (filed Dec. 22, 2015) (emphasis added).

                                                           43
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 44 of 260




cigarette . . . and likewise higher than nicotine free-base formulations, while the peak nicotine

concentration in the blood and total amount of nicotine delivered appears comparable to a

combustible cigarette.”73

         125.     In other words, JLI distinguishes itself, and established the patentability of its e-

liquids, by reference to their superlative ability to deliver nicotine, both in terms of peak blood

concentration and total nicotine delivery. The rate of nicotine absorption is key to providing users

with the nicotine “kick”74 that drives addiction and abuse.75 Because “nicotine yield is strongly

correlated with tobacco consumption,”76 a JUUL pod with more nicotine will strongly correlate

with higher rates of consumption of JUUL pods, generating more revenue for JUUL. For example,

a historic cigarette industry study that looked at smoker employees found that “the number of

cigarettes the employees smoked per day was directly correlated to the nicotine levels.”77 In

essence, JLI distinguished itself based on its e-liquids’ extraordinary potential to addict.

         126.     The Reilly corroborates that the 4% benzoate solution delivers more nicotine than

a combustible cigarette and suggests that JUUL delivers more nicotine per puff than a Marlboro

cigarette.78 The Reilly study tested JUUL’s tobacco, crème brûlée, fruit medley, and mint flavors

and found that a puff of JUUL delivered 164 ± 41 micrograms of nicotine per 75 mL puff. By

comparison, a 2014 study using larger 100 mL puffs found that a Marlboro cigarette delivered


73
   Id. at 7:63-8:4.
74
   Internal Memo from Frank G. Colby (R.J. Reynolds), Cigarette Concept to Assure RJR a Larger Segment of the
Youth Market, (Dec. 4, 1973).
75
   As the National Institutes of Health has noted, the “amount and speed of nicotine delivery . . . plays a critical role
in the potential for abuse of tobacco products.” How Tobacco Smoke Causes Disease: The Biology and Behavioral
Basis for Smoking-Attributable Disease, A Report of the Surgeon General at 181 (2010),
https://www.ncbi.nlm.nih.gov/books/NBK53017/pdf/Bookshelf_NBK53017.pdf
76
   Martin J. Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes in Smokers:
Evidence From a Representative Population Survey, 93 Nt’l Cancer Inst. 134 (Jan. 17, 2001),
https://academic.oup.com/jnci/article/93/2/134/2906355
77
   Letter from Peggy Martin to Study Participants, Resume of Results from Eight-Week Smoking Study, UCSF
Library, 1003285443-5443 (Sept. 10, 1971).
78
   Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes,
21 Nicotine Tobacco Research 1274 (Aug. 19, 2019), https://www.ncbi.nlm.nih.gov/pubmed/30346584

                                                           44
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 45 of 260




152-193 μg/puff.79 Correcting to account for the different puff sizes between these two studies, this

suggests that, at 75 mL/puff, a Marlboro would deliver about 114-145 μg/puff.

        127.     Additionally, depending on how the product is used, an e-cigarette with the 4%

benzoate solution is capable of delivering doses that are materially higher than the studies JLI

included in its patent application. As a paper published by the European Union notes: “[A]n e-

cigarette with a concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in five

minutes (the time needed to smoke a combustible cigarette, for which the maximum allowable

delivery is 1 mg of nicotine).”80 With at least 59 mg/ml of nicotine in a salt form that increases the

rate and efficiency of uptake (and even with a lower mg/ml amount), a JUUL pod easily exceeds

the nicotine dose of a combustible cigarette. Not surprisingly, the European Union has banned all

e-cigarette products with a nicotine concentration of more than 20 mg/ml nicotine, and other

countries have considered similar regulations.81

        128.     JLI scientists realized in 2014 that the amount of nicotine that JUUL e-cigarettes

delivered could be problematic. Chenyue Xing stated that “[y]ou hope that they get what they

want, and they stop,” but JLI scientists were concerned that “a Juul—unlike a cigarette—never

burns out,” so the device gives no signal to the user to stop. According to Xing, JLI scientists

“didn’t want to introduce a new product with stronger addictive power.”82 For this reason, “the

company’s engineers explored features to stop users from ingesting too much of the drug, too



79
   Megan J. Schroeder & Allison C. Hoffman, Electronic Cigarettes and Nicotine Clinical Pharmacology, 23
Tobacco Control ii30 (May 23, 2014), www.ncbi.nlm.nih.gov/pmc/articles/PMC3995273/
80
   E-Cigarettes, European Comm’n, https://ec.europa.eu/health/sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf
(last visited February 10, 2020) (citing United Kingdom Medicines and Healthcare Products Regulatory Agency and
industry reports).
81
   Charis Girvalaki et al., Discrepancies in Reported Versus Measured Nicotine Content of E-cigarette Refill Liquids
Across Nine European Countries Before and After the Implementation of the EU Tobacco Products Directive, 55
Eur. Respir. J. 1900941 (2020), https://doi.org/10.1183/13993003.00941-2019
82
   Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019, 11:00 AM),
https://www.reuters.com/investigates/special-report/juul-ecigarette/.

                                                        45
              Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 46 of 260




quickly. JLI’s founders applied for a patent in 2014 that described methods for alerting the user or

disabling the device when the dose of a drug such as nicotine exceeds a certain threshold.”83 For

example, “[o]ne idea was to shut down the device for a half-hour or more after a certain number

of puffs[.]”84 But upper management rejected the concerns that the scientists raised, and “[t]he

company never produced an e-cigarette that limited nicotine intake.”85

              129.     As another option, JLI could have limited the duration of each puff to prevent the

JUUL from delivering doses of nicotine exceeding those of a cigarette on a per-puff basis, but it

failed to do so.

              130.     Despite knowing the results of multiple internal tests and the studies, all JUUL

formulations at launch in 2015 used the same amount of nicotine and benzoic acid as did the

formulation that resulted in the highest nicotine blood levels in the study with three participants

reported in JUUL’s patent. JUUL pods were foreseeably exceptionally addictive, particularly

when used by persons without prior exposure to nicotine.


         4)          JLI and the MANAGEMENT DEFENDANTS Knew That JUUL was
                     Unnecessarily Addictive Because It Delivered More Nicotine Than Smokers
                     Needed or Wanted

              131.     The JUUL e-cigarette launched in 2015. After the launch, JLI and the

MANAGEMENT DEFENDANTS continued to collect information about the addictiveness of

JUUL. Over time, JLI and the MANAGEMENT DEFENDANTS obtained more and more

evidence that the amount of nicotine in JUULpods was needlessly high, confirming what they

already knew: JUUL was exceptionally dangerous because of its addictiveness. None of this

information was a surprise, nor did it cause JLI or the MANAGEMENT DEFENDANTS to change



83
   Id.
84
   Id.
85
   Id.

                                                       46
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 47 of 260




JLI’s products or marketing. In fact, they embraced it.

          132.     At some point during the coordination between JLI, the MANAGEMENT

DEFENDANTS, and ALTRIA, but no later than the due-diligence period for ALTRIA’s

investment in JLI, either JLI (through its employees) or one or more of Defendants BOWEN,

MONSEES, PRITZKER, HUH, and VALANI provided ALTRIA with data and information

confirming that the amount of nicotine in JUULpods was needlessly high and dangerously

addictive. Despite that information, JLI, the MANAGEMENT DEFENDANTS, and ALTRIA

have maintained and promoted the 5% JUUL pods as JLI’s flagship offering of JUUL pods because

the 5% JUULpod hooks users faster and keeps them addicted to nicotine.


     5)          JUUL’s Design Did Not Look Like a Cigarette, Making it Attractive to Non-
                 Smokers and Easy for Young People to Use Without Detection

          133.     Not only did JUUL contain high levels of nicotine that delivered a strong “buzz”

from the first puff, JLI designed its product to look appealing to youth and non-smokers.

          134.     JLI’s strategy to position a nicotine-delivery device as the cool thing to do is not

new.      Decades before, Dr. Teague from R.J. Reynolds observed: “pre-smokers” face

“psychological pressure” to smoke if their peers are doing so, “a new brand aimed at a young

smoker must somehow be the ‘in’ brand and its promotion should emphasize togetherness,

belonging and group acceptance, while at the same time emphasizing ‘doing one’s own thing.’”86

Again, JUUL followed the cigarette playbook verbatim.

          135.     JLI knew that among its target audience, young people, cigarette smoking had

become increasingly stigmatized. JLI wanted to create a product that would create “buzz” and

excitement, totally different from the image of addicted cigarette smokers huddling outside their


86
 Claude Teague, Research Planning Memorandum on Some Thoughts About New Brands of Cigarettes for the Youth
Market, (internal RJR memo) (Feb. 2, 1973).

                                                    47
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 48 of 260




workplaces in the cold to get their nicotine fix.

       136.    Unlike the distinct smell and odor emitted from combustible cigarettes, JUUL emits

a reduced aerosol with a nearly undetectable scent. And unlike other e-cigarettes, the JUUL device

does not produce large plumes of smoke. Instead, the vapor cloud is very small and dissipates very

quickly, allowing for concealed use. As a result, a young user can, and do, use JUUL—in class or

at home—without detection.

       137.    The JUUL device is small and discrete. Fully assembled, the device is just over 9.5

cm in length and 1.5 cm wide. The JUUL device resembles a memory stick and can be charged in

a computer’s USB drive. This design allows the device to be concealed in plain sight, camouflaged

as a thumb-drive, for use in public spaces, like schools.




                                                    48
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 49 of 260




       138.    Referred to as “the iPhone of e-cigarettes,” JLI’s design was also slick and

high-tech, which made it appealing to youth. JLI co-founder BOWEN drew on his experience as

a design engineer at Apple to make JUUL resonate with Apple’s popular aesthetics. This high-

tech style made JUULs look “more like a cool gadget and less like a drug delivery device. This

wasn’t smoking or vaping, this was JUULing.”87 The evocation of technology makes JUUL

familiar and desirable to the younger tech-savvy generation, particularly teenagers. According to

a 19-year-old interviewed for the Vox series By Design, “our grandmas have iPhones now, normal

kids have JUULs now. Because it looks so modern, we kind of trust modern stuff a little bit more

so we’re like, we can use it, we’re not going to have any trouble with it because you can trust it.”88

A 16-year-old agreed, explaining that “the tech aspect definitely helps people get introduced to it

and then once they’re introduced to it, they’re staying, because they are conditioned to like all

these different products. And then this is another product. And it’s just another product. Until

you’re addicted to nicotine.”89

       139.    JUUL’s design also included an LED light, which allowed users to active “party

mode,” whereby the LED light would flash a rainbow of colors. “Party mode” is activated by the


87
   How JUUL Made Nicotine Go Viral, Vox (Aug. 10, 2018), https://www.youtube.com/watch?v=AFOpoKBUyok
88
   Id.
89
   Id.

                                                 49
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 50 of 260




user by waving the JUUL device back and forth until the white LED light starts flashing multiple

colors, so that the rainbow colors are visible while the person inhales from the JUUL device. “Party

mode” can also be permanently activated on the JUUL by the user quickly and firmly slapping the

JUUL against the palm of the hand, until the LED light starts flashing multiple colors permanently.

Party mode on the JUUL is described by users to be “like an Easter egg in a video game” and

allows for “some cool tricks that are going to drive [] friends crazy.” 90 This feature was another

characteristic that set JUUL apart from other e-cigarettes on the market and made it even more

appealing and “cool” to young users.




     6)          JLI and E-Liquid Manufacturing Defendants Enticed Newcomers to Nicotine
                 with Kid-Friendly Flavors Without Ensuring the Flavoring Additives Were Safe
                 for Inhalation.

                   A.     JLI Develops Flavored JUUL Products That Would Appeal to Youth

          140.     Cigarette companies have known for decades that flavored products are key to




90
 Jon Hos, Getting Your Juul Into Party Mode, (Jul. 12, 2018), https://vapedrive.com/getting-your-juul-into-party-
mode.

                                                        50
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 51 of 260




getting young people to acclimate to nicotine.91 A 2004 study found that seventeen-year-old

smokers were more than three times as likely as those over the age of twenty-five to smoke

flavored cigarettes, and they viewed flavored cigarettes as safer.92

         141.    In June 2015, JUUL came to market in four flavors including tabaac (later renamed

Tobacco), fruut (later renamed Fruit Medley), bruulé (later renamed Crème Brulee), and miint

(later renamed mint).




         142.    JUUL later offered other kid-friendly flavors, including cool mint, cucumber, and

mango.




91
   A Sept. 1972 Brown & Williamson internal memorandum titled “Youth Cigarette New Concepts,” observed that
“it’s a well known fact that teenagers like sweet products.” A 1979 Lorillard memorandum found “younger” customers
would be “attracted to products with ‘less tobacco taste,’” and suggested investigating the “possibility of borrowing
switching study data from the company which produces ‘Life Savers’ as a basis for determining which flavors enjoy
the widest appeal” among youth.
92
    Gardiner Harris, Flavors Banned From Cigarettes to Deter Youth, N.Y. Times (Sept. 22, 2009),
https://www.nytimes.com/2009/09/23/health/policy/23fda.html.

                                                        51
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 52 of 260




         143.     In 2009, the FDA banned flavored cigarettes (other than menthol) as its first major

anti-tobacco action pursuant to its authority under the Family Smoking Prevention and Tobacco

Control Act of 2009. “Flavored cigarettes attract and allure kids into addiction,” Health and Human

Services Assistant Secretary Howard Koh, MD, MPH, said at a news conference held to announce

the ban.93 In January 2020, the FDA banned flavored e-cigarette pods, other than “Tobacco” and

“Menthol” flavors.

         144.     The availability of e-liquids in flavors that appeal to youth increases rates of e-

cigarette adoption by minors. A national survey found that that 81% of youth aged twelve to

seventeen who had ever used e-cigarettes had used a flavored e-cigarette the first time they tried

the product, and that 85.3% of current youth e-cigarette users had used a flavored e-cigarette in

the past month. Moreover, 81.5% of current youth e-cigarette users said they used e-cigarettes

“because they come in flavors I like.”94

         145.     Adding flavors to e-liquids foreseeably increases the risk of nicotine addiction by

making it easier and more pleasant to ingest nicotine.95 Research has shown that adolescents whose

first tobacco product was flavored are more likely to continue using tobacco products than those

whose first product was not flavored.

         146.     In a recent study, 74% of youth surveyed indicated that their first-use of a JUUL




93
   Daniel J. DeNoon, FDA Bans Flavored Cigarettes: Ban Includes Cigarettes With Clove, Candy, and Fruit Flavors,
WebMD (Sept. 22, 2009), https://www.webmd.com/smoking-cessation/news/20090922/fda-bans-flavored-
cigarettes#2
94
   See Bridget K. Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17 Years, 2013-2014,
314 JAMA 1871 (2015). Another peer-reviewed study concluded that “Young adults who use electronic cigarettes
are more than four times as likely to begin using regular cigarettes as their peers who have not used e-cigarettes, a
new study has found.”
95
   See How Tobacco Smoke Causes Disease: The Biology and Behavioral Basis for Smoking-Attributable Disease: A
Report of the Surgeon General, Chapter 4 (Centers for Disease Control and Prevention ed. 2010),
https://www.ncbi.nlm.nih. gov/books/NBK53018/ #ch4.s92.

                                                         52
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 53 of 260




was of a flavored JUUL pod.96

        147.     Research shows that when youth see advertisements for flavored e-cigarettes, they

believe the advertisements and products are intended for them.97

        148.     A significant majority of under-age users chose flavored e-cigarette products.98

Instead of taking corrective action or withdrawing the kid-friendly flavors, JLI capitalized on their

popularity with kids.

        149.     JLI asserts that it did not intend its flavors to appeal to underage consumers. After

eleven Senators sent a letter to JLI questioning its marketing approach and kid-friendly e-cigarette

flavors, JLI visited Capitol Hill and told Senators that it never intended its products to appeal to

kids and did not realize they were using the products, according to a staffer for Senator Dick

Durbin. JLI’s statements to Congress—which parallel similar protests of innocence by cigarette

company executives—were false.99

        150.     A former JUUL manager, who spoke to The New York Times on the condition that

his name not be used, said that within months of JUUL’s 2015 introduction, it became evident that

teenagers were either buying JUULs online or finding others who made the purchases for them.

Some people bought more JUUL kits on the company’s website than they could individually use—

sometimes ten or more devices at a time. “First, they just knew it was being bought for resale,”

said the former senior manager, who was briefed on the company’s business strategy. “Then, when




96
   Karma McKelvey et al., Adolescents and Young Adults Use in Perceptions of Pod-based Electronic Cigarettes. 1
JAMA Network Open e183535 (2018), https:// doi:10.1001/jamanetworkopen.2018.3535.
97
   D.C. Petrescu, et al. What is the Impact of E-Cigarette Adverts on Children’s Perceptions of Tobacco Smoking?
An Experimental Study, 26 Tobacco Control 421 (2016); Julia C. Chen-Sankey, et al. Perceived Ease of Flavored E-
Cigarette Use and E-Cigarette Use Progression Among Youth Never Tobacco Users, 14 PLoS ONE 1 (2019).
98
   Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 2019, 322 JAMA, 2095 (2019),
https://tinyurl.com/y3g75gmg (“Among current exclusive e-cigarette users, an estimated 72.2% . . . of high school
students and 59.2% . . . of middle school students used flavored e-cigarettes. . . .").
99
   https://www.politico.com/story/2018/12/08/juul-lobbying-washington-1052219

                                                       53
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 54 of 260




they saw the social media, in fall and winter of 2015, they suspected it was teens.”100

        151.     JLI’s use of flavors unfairly targeted not only youth, but unsuspecting adults as

well. By positioning JUUL pods as a flavor-oriented product rather than a system for delivering a

highly addictive drug, JLI deceptively led consumers to believe that JUUL pods were not only

healthy (or at least essentially harmless), but also a pleasure to be enjoyed regularly, without guilt

or adverse effect.

                 B.      Defendants Developed and Promoted the Mint Flavor and Sought to
                         Preserve its Market

        152.     While JLI and the MANAGEMENT DEFENDANTS were developing and

marketing their flavored products to appeal to and recruit youth, ALTRIA, recognizing the value

of those young “replacement smokers” committed itself to the cause. With the shared goal to grow

the number of nicotine-addicted users, and as detailed further below, JLI, the MANAGEMENT

DEFENDANTS, and ALTRIA set out to do whatever was necessary to create and preserve the

lucrative market for flavors. In order to maximize the value of its mint line of JUUL pods, JLI,

with the support of the MANAGEMENT DEFENDANTS, chemically and socially engineered its

mint pods to become the most popular “flavor” among youth, including through extensive

surveillance of youth behavior and preferences.

        153.     In July 2013, Reynolds American Inc.101 released the VUSE, the first-known

cartridge-based nicotine salt e-cigarette to reach the domestic market.102 ALTRIA entered the

nicotine salt market one month later, with the MarkTen cig-a-like.103 JLI would enter the market


100
    Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
101
    Reynolds is now a wholly owned subsidiary of British American Tobacco.
102
    See FAQs, RJR Vapor Co., LLC, http://www.vusevapor.com/faqs/product/ (“Since Vuse’s launch in 2013, all of
our closed systems available for sale nationally (i.e., Vuse Solo, Vuse Ciro, Vuse Vibe, and Vuse Alto) include
nicotine salts.”) (last visited Feb. 10, 2020).
103
    Additional Info, Nu Mark LLC, https://markten.com (“certain varieties” of MarkTen Original “contain acetic
acid, benzoic acid, and lactic acid.”)

                                                      54
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 55 of 260




in June 2015.

         154.     Though mint was one of the least popular e-cigarette flavor categories with youth

in 2015, trailing the fruit and dessert categories,104 Reynolds, ALTRIA and JLI had all introduced

mint-flavored products within a year of each company’s initial release. By mid-2014, Reynolds

had added “Mint, Rich Mint, Spearmint, [and] Wintergreen” to its VUSE lineup.105 By February

2015, ALTRIA’s Nu Mark LLC, under the leadership of Joe Murillo (JLI’s current regulatory

head), released a Winter Mint flavor for MarkTen.

         155.     Unlike Reynolds and ALTRIA, which released mint products after first releasing a

menthol variant, JLI skipped menthol and went straight to mint, adding Menthol in late 2017

around the same time it released its mango JUUL pods.

         156.     JLI’s flavored JUUL pods were particularly popular with its underage users and,

when mango was introduced, it was the underage user’s flavor of choice.

         157.     JLI, the MANAGEMENT DEFENDANTS, and ALTRIA recognized both the

potential of using flavors to hook kids and the inevitability that the government would seek to

regulate said flavors. So, they sought to solidify the market presence of a “substitute” youth-

friendly flavor—mint—which might escape regulation and preserve JLI’s astronomical sales

figures.


                           i.       JLI Manipulates Chemistry of Mint JUUL pods


         158.     JLI also enhanced the nicotine impact of the mint flavor by adding excess nicotine




104
    See M.B. Harrell et al., Flavored e-cigarette use: Characterizing youth, young adult, and adult users, 5
Preventive Medicine Reports, 33-40, § 3.3 (Mar. 2017),
https://www.sciencedirect.com/science/article/pii/S2211335516301346.
105
    See Sen. Richard Durbin, et al., Gateway to Addiction? (April 14, 2014), available at
https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-Cigarettes%20with%20Cover.pdf

                                                         55
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 56 of 260




to mint JUUL pods,106 and by boosting mint’s nicotine delivery profile through pH manipulation,

thereby increasing nicotine impact.107




         159.     One recent study found that JLI’s mango had the lowest free-base content, making

it the least harsh formula; and that mint had the highest free-base content (30% more free-base

than mango), making mint the formula with the strongest nicotine impact:108

         160.     These findings evidence the JLI, the MANAGEMENT DEFENDANTS, and

ALTRIA’s plan to make the flavor whose lifespan they were working hard to preserve the most

potent when it got into the hands of nonsmokers, including youth.


                           ii.      JLI’s youth surveillance programs confirmed that Mint JUUL
                                    pods are preferred by teens

         161.     In January 2018, Kevin Burns, JUUL’s new CEO, deployed his experience as the

former CEO of a yogurt company to begin developing JUUL’s flavor portfolio.

         162.     According to Siddharth Breja, who was Senior Vice President for Global Finance




106
    See Duell AK, et al. Nicotine in tobacco product aerosols: ‘It's déjà vu all over again’ Tob Control, 5 ((Dec. 17,
2019), available at https://tobaccocontrol.bmj.com/content/tobaccocontrol/early/2019/12/16/tobaccocontrol-2019-
055275.full.pdf
107
    S.G. Burch et al., Effect of pH on Nicotine Absorption and Side Effects Produced by Aerosolized Nicotine, 6 J.
Aerosol Med. 1, 45 (1993).
108
    See Duell, supra (Dec. 17, 2019).

                                                         56
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 57 of 260




at JLI, after JLI pulled most flavored pods from the market, then-CEO Kevin Burns said that “[y]ou

need to have an IQ of 5 to know that when customers don’t find mango they buy mint.”109 And it

was public knowledge that mint and menthol have a well-documented history of facilitating youth

tobacco use, as Dr. Jonathan Winickoff testified before Congress:


                 [it is] completely false to suggest that mint is not an attractive flavor
                 to children. From candy canes to toothpaste, children are introduced
                 to mint flavor from a young age. Not only do children enjoy mint,
                 but it has special properties that make it an especially dangerous
                 flavor for tobacco. Menthol’s anesthetic properties cool the throat,
                 mask the harshness of nicotine, and make it easier for children to
                 start using and continue using tobacco products. The impact of mint
                 and menthol flavors on increasing youth tobacco addiction is well
                 documented.110

        163.     As detailed below, JLI, the MANAGEMENT DEFENDANTS, and ALTRIA

committed to work to preserve mint as a flavor for as long as possible. Indeed, to further this goal,

Defendants PRITZKER and VALANI poured additional money into JLI a mere two months later

as part of a $600 million funding round.111

        164.     By keeping mint on the market long after other flavors were pulled, these

Defendants continued to expand the number of addicted e-cigarette users.

                 C.      JLI and the E-Liquid Defendants Used Toxic Flavorings and Raw
                         Ingredients in JUUL Pods Without Ensuring They Were Safe For
                         Inhalation and Without Providing Warnings to Plaintiff of the
                         Potential Dangers.
        165.     It is well-established that flavoring additives and raw ingredients used in JUUL e-



109
    Sheila Kaplan and Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive Say, N.Y. Times
(Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-contaminated.html
110
    Examining Juul’s Role in the Youth Nicotine Epidemic, Testimony of Jonathan Winickoff Before the U.S. House
of Representatives Committee on Oversight and Reform Subcommittee on Economic and Consumer Policy,
(“Winickoff Testimony”) at 3, U.S. House Committee on Oversight & Reform (July 24, 2019),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Winickoff%20AAP%20Testim
ony.pdf.
111
    Crunchbase, JLI Raises $650M Of Its $1.25B Mega-Round, 2018-07-10 (Last Visited 2019-12-26)
https://news.crunchbase.com/news/juul-raises-650m-of-its-1-25b-mega-round/

                                                      57
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 58 of 260




liquids are known causes of lung injuries when inhaled in the workplace setting.112

         166.     Safety and toxicity analyses in the context of flavored e-liquids have also been

published in the medical and scientific literature.

         167.     In 2016, Tierney, et al., performed an analysis of the ingredients in several popular

flavors and brands of e-cigarettes. They found that the concentration of artificial flavor chemicals

in e-cigarette fluids are sufficiently high for inhalation exposure by vaping to be of toxicological

concern. Also, the researchers found that certain flavoring additives appeared to be popular across

all brands such as vanillin, ethyl vanillin, maltol and ethyl maltol, benzaldehyde and benzyl

alcohol, ethyl butyrate and ethyl acetate. A review of the JUUL master formulations and ingredient

lists for flavored JUUL pods identify many of these same popular toxic ingredients studied by

Tierney.113

         168.     A 2018 study examined the effect of popular e-cigarette flavoring on cells. The

authors found that cell exposure to diacetyl, cinnamaldehyde, acetoin, pentanedione, o-vanillin,

maltol, and coumarin without nicotine caused cytotoxicity dose-dependently. Mixing a greater

variety of flavors resulted in an even greater cytotoxicity and cell-free ROS levels compared to

treatments with individual flavors.114

         169.     Talih, et al. analyzed the characteristics and toxicant emissions of JUUL and found

that JUUL aerosol contained numerous toxic carbonyl compounds including formaldehyde,

acetaldehyde and acetone, all known carcinogens.115

         170.     Omaiye, et al. performed an analysis of the ingredients in a number of chemical


112
    Flavorings-Related Lung Disease, Exposure To Flavoring Chemicals: What Are Flavorings?, National Institute
for Occupational Safety and Health (October 3, 2017), https://www.cdc.gov/niosh/topics/flavorings/exposure.html
113
    Peyton A Tierney, et al., Flavour chemicals in electronic cigarette fluids, Tob Control, 25:e10-e15, Apr. 15, 2015.
114
    Thivanka Muthumalage, et al., Inflammatory and Oxidative Responses Induced by Exposure to Commonly Used e-
Cigarette Flavoring Chemicals and Flavored e-Liquids without Nicotine, 8 Frontiers in Physiology 1130 (2018).
115
    Talih S, Salman R, El-Hage R, et al., Characteristics and toxicant emissions of JUUL electronic cigarettes,
Tobacco Control 2019;28:678-680.

                                                         58
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 59 of 260




flavored JUUL pods and found that they were cytotoxic when exposed to human bronchial cells.

The study found the following known harmful chemicals in the JUUL e-liquids including: 2-

methoxyphenol; 2,3,5-Trimethylpyrazine; 2,5-dimethylpyrazine; isopulegol; ethyl maltol;

benzaldehyde; 4-terpineol; maltol; hydrocoumarin; vanillin; ethyl vanillin; phenoethyl alcohol;

benzyl alcohol; p-Cymene; corylone; and pulegone. They also found the following irritant

chemicals included: p-Anisaldehyde; eucalyptol; piperidone; piperonal; linalool; methyl

anthranilate; beta-Damascone; benzaldehyde PG acetal; gamma-terpinene; ethyl anthranilate;

alpha-terpineol; delta-decalactone; gamma-octalatone; 3-Hecen-1-ol; ethyl isovalerate; beta-

undecalactone; hexyl acetate; acetylpurazine; ethyl hexacanoate; ethyl 2-methylbutanoate; and

menthol. In addition, they found the following environmentally hazardous chemicals included:

thymol, ally hexanoate, alpha-pinene, beta-pinene, and limonene.116

        171.     Another study published in 2019 examined the artificial flavoring additives in e-

liquids in JUUL pods. The authors concluded that the cumulated data suggested that artificial

flavors induce oxidative stress, inflammation, epithelial barrier dysfunction, and DNA damage in

lung cells. Specifically, JUUL crème brulee and cool cucumber caused epithelial barrier

dysfunction in 16-HBE cells. Moreover, all flavors damaged DNA upon exposure in monocytes.

The findings included increased mitochondrial superoxide generation, IL-8 inflammatory cytokine

response, IL-8 inflammatory cytokine response in monocytes, and OGE2 response in monocytes.

All findings are a known cause of acute and chronic lung injuries, as well as other serious and

significant injuries.117




116
    Esther E. Omaiye, et al., High-Nicotine Electronic Cigarette Products: Toxicity of JUUL Fluids and Aerosols
Correlates Strongly with Nicotine and Some Flavor Chemical Concentrations, Chem Res Toxicol, 32(6): 1058-69,
June 17, 2019.
117
    Thivanka Muthumalage, et al., E-cigarette flavored pods induce inflammation, epithelial barrier dysfunction, and
DNA damage in lung epithelial cells and monocytes, Scientific Reports, 9:19035 (Feb. 1, 2019).

                                                        59
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 60 of 260




         172.     A number of other studies have examined the effects of exposure to inhaled

flavoring additives in e-liquids and determined that inhalation of flavoring additives in e-cigarette

aerosol carry a significant risk of toxicity and other injuries.118

         173.     In addition, there is evidence that combining a number of flavoring additives into

an e-liquid formulation can significantly increase toxicity.119

         174.     Despite the body of evidence demonstrating a significant risk associated with the

flavoring additives used in JUUL e-liquids, Defendants failed to warn consumers or the public,

including Plaintiff of this risk thereby recklessly disregarding the safety of the millions of JUUL

users throughout the country, including millions of teenagers and young adults who were non-

smokers.

         175.     Upon information and belief, Defendant JLI entered into an agreement in California

with Defendant MOTHER MURPHY’S and Defendant ALTERNATIVE in or around 2014

wherein in conjunction with JLI, MOTHER MURPHY’S and ALTERNATIVE designed,

manufactured and supplied flavoring additives and the                     flavored E-liquids pursuant to JLI

directives and specifications derived from their patents for use in its JUUL pods. Upon information




118
    Jessica L. Fetterman, et al., Flavorings in Tobacco Products Induce Endothelial Cell Dysfunction, Arterioscler
Thromb Vasc Biol (July 2018); Isaac Sundar, et al., E-cigarettes and flavorings induce inflammatory and
prosenescence responses in oral epithelial cells and periodontal fibroblasts, Oncotarget, 7(47): 77196-204 (Oct. 24,
2016); Hae-Ryung Park, et al., Transcriptomic response of primary human airway epithelial cells to flavoring
chemicals in electronic cigarettes, Scientific Reports, 9:1400, (Feb. 1, 2019); Chad A. Lerner, et al., Vapors Produced
by Electronic Cigarettes and E-Juices with Flavorings Induce Toxicity, Oxidative Stress, and Inflammatory Response
in Lung Epithelial Cells and in Mouse Lung, PLoS ONE, 10(2): e0116732, (Feb. 6, 2015); Michael S. Werley, et al.,
Toxicological assessment of a prototype e-cigaret device and three flavor formulations: a 90-day inhalation study in
rats, Inhalation Toxicology, 28(1), 22-28, (Jan. 18, 2016); Wavreil FDM, Heggland SJ, Cinnamon-flavored electronic
cigarette liquids and aerosols induce oxidative stress in human osteoblast-like MG-63 cells, Toxicology Reports
(2019), doi: https://doi.org/10.1016/j.toxrep.2019.11.019; Behar, et al., Analytical and toxicological evaluation of
flavor chemicals in electronic cigarette refill fluids, Scientific Reports, (May 29, 2018).
119
    Marescotti D, et al., Systems toxicology assessment of a representative e-liquid formulation using human primary
bronchial epithelial cells, Toxicology Reports (2019), doi: https://doi.org/10.1016/j.toxrep.2019.11.016; Temperance
R. Rowell, et al., Electronic Cigarettes: Not All Good News? Flavored e-cigarette liquids reduce proliferation and
viability in the CALU3 airway epithelial cell line, Am. J. Physiol. Lung Cell Mol. Physiol., 313:L52-L66 (Apr. 14,
2017).

                                                         60
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 61 of 260




and belief, MOTHER MURPHY’S and ALTERNATIVE continue to design, manufacture and

supply flavoring additives and flavored e-liquids to JLI for use in its JUUL pods presently.

          176.   MOTHER MURPHY’S and ALTERNATIVE would use their own chemical

additives and flavorings to formulate the e-liquids but “the overall manufacturing processes are

unique to the JUUL system and the formulas and chemistries for the e-liquids for the JUUL system,

are proprietary to JLI” as alleged in JLI’s responses to Congress.120

          177.   MOTHER MURPHY’S and ALTERNATIVE would report regularly to JLI as to

the production processes and progress and took direction from JLI in California as to business

directives, including phone calls, e-mails and regular forms of electronic communication coming

from JLI in California.

          178.   Upon information and belief, MOTHER MURPHY’S and ALTERNATIVE

performed “one-third of the final nicotine production” for JUUL products that go into the e-liquid

mix.121

          179.   Defendant MOTHER MURPHY’S describes itself as “an industry leader in flavor

innovation.” According to its website:


                 MOTHER MURPHY’S is a food flavoring business, family-owned
                 and operated since 1946. We ship food flavorings, flavor extracts
                 and powered flavorings to over 30 different countries. We are very
                 innovative, and our in-house chemists are always developing and
                 seeking new flavor extracts and powdered flavorings to add to our
                 library of already more than 60,000 flavors. In fact, we say ‘if you
                 can imagine it, we can create it’.122

          180.   Upon information and belief, MOTHER MURPHY’S is the parent company of




120
    “Responses of JUUL LABS INC. to Questions for the Record at the July 25, 2019 Hearing before the House
Committee on Oversight and Record Examining JUUL’s role in the Youth Nicotine Epidemic: Part II p. 6.
121
    Id. at 7.
122
    http://www.mothermurphys.com/

                                                   61
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 62 of 260




ALTERNATIVE. ALTERNATIVE’s website was taken down in the Fall of 2019 when news

broke that a lawsuit had been filed by a former JLI employee alleging that ALTERNATIVE

supplied over a million contaminated pods which JLI sold to users, including teenagers and young

adults, with reckless disregard for consumer safety.123

           181.     A snapshot of ALTERNATIVE’s website from 2016 accessed through

wayback.org internet archive, describes ALTERNATIVE as “Established in Greensboro, North

Carolina, ALTERNATIVE Ingredients, Inc. was created to serve the relatively new Vaping

Industry, also known as the Electronic Nicotine Delivery Systems (ENDS) industry. Our product

offering include E-Flavor Concentrates, Nicotine Solutions and finished E-Liquids.” It also states

that:


                    We emphasize that while we have sought to create a group of
                    flavors compatible with the ENDS industry, to our knowledge, no
                    independent studies have been conducted which document the
                    safety of these flavors in a vaping environment or in e-cigarettes.
                    We expect that these studies will be forthcoming, but until they are
                    released, we make no representation or warranty as to the safety of
                    these flavors when used in a vaping environment or in e-
                    cigarettes.124 (emphasis added).


           182.     However, no such warning was provided when the e-liquids were shipped and/or

sold to millions of consumers throughout the United States. MOTHER MURPHY’S and

ALTERNATIVE did not see to it that JLI provide the same reservation as to lack of safety tasting

and lack of warranty as to the safety of the chemical flavoring additives to the consumers that they

themselves cautioned about to their potential vaping industry customers.

           183.     In conjunction with JLI, MOTHER MURPHY’S and ALTERNATIVE designed,



123
      See Breja v. JUUL labs, Inc., NDCA 3:19-cv-07148.
124
      https://web.archive.org/web/20160312122149/http://www.alternativeingredients.com/

                                                        62
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 63 of 260




manufactured, and supplied flavoring ingredients for JUUL e-liquids utilizing flavoring additives,

which were never tested for safety risks associated with inhalation in e-cigarettes. Accordingly,

JLI, MOTHER MURPHY’S and ALTERNATIVE’s design, manufacture, and supply of JUUL e-

liquids was done with reckless disregard for the safety of consumers, including Plaintiff, and

millions of teenagers, young adults and older adults who unknowingly inhaled e-liquids containing

flavoring additives that were never tested to determine whether they were safe for use in this

manner and for which Defendants knew, or should have known, carried a severe and significant

inhalation risk to the lung and other organs. MOTHER MURPHY’S and ALTERNATIVE placed

JUUL e-liquids into the stream of commerce with the full knowledge that it was unsafe for use in

the manner for which it was intended. MOTHER MURPHY’S and ALTERNATIVE knew, or

should have known, that the e-liquid it designed, and was manufacturing and supplying was an

inherently dangerous and toxic product which could cause the personal injuries as described

herein.

          184.   Occupational safety protections pursuant to OSHA and state laws were needed to

ensure that ALTERNATIVE and Mother Murphy’s employees were protected from the fumes

from these flavoring additives, nicotine and other chemicals; the very chemicals designed to be

vaporized and then inhaled by consumers.

          185.   Despite the knowledge of the inhalation risks, MOTHER MURPHY’S and

ALTERNATIVE, manufactured e-liquids and placed the products into the stream of commerce

for millions of people, including Plaintiff, to inhale without warning of any risks caused by

inhalation of the ingredients contained therein.

          186.   Due to the continued blockbuster success and increased demand for JUUL, as well

as anticipated global expansion, JLI entered into an agreement with the Maryland based



                                                   63
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 64 of 260




corporations Defendant TTI and Defendant ELIQUITECH in or around 2017 wherein TTI and

ELIQUITECH also manufactured and supplied flavoring additives and blended the flavored e-

liquids in JLI’s JUUL pods. Upon information and belief, TTI and ELIQUITECH continue to

design, manufacture and supply flavoring additives and flavored e-liquids in conjunction with JLI

for use in its JUUL pods presently.

       187.    In addition to MOTHER MURPHY’S and ALTERNATIVE, Defendants TTI and

ELIQUITECH, based upon contractual relations with JLI in California, also used specifications

created by JLI in San Francisco, and designed, manufactured and supplied flavoring ingredients

and blended the JUUL e-liquids utilizing flavoring additives, which were never tested for safety

risks associated with inhalation in e-cigarettes. TTI and ELIQUITECH placed JUUL e-liquids into

the stream of commerce with the full knowledge that it was unsafe for use in the manner for which

it was intended. TTI and ELIQUITECH knew, or should have known, that the e-liquid it was

designing, manufacturing, and supplying in conjunction with JLI was an inherently dangerous and

a toxic product which could cause the personal injuries as described herein.

       188.    Neither TTI or ELIQUITECH had ever tested the products for safety risks

associated with utilizing the material in e-liquids. In fact, TTI and ELIQUITECH were fully aware

that the Safety Data Sheets prepared for each flavoring additive specifically stated that the

ingredient carried inhalation health risks. Despite the knowledge of the inhalation risks, TTI and

ELIQUITECH manufactured e-liquids utilizing these ingredients and placed the product into the

stream of commerce for millions of people, including Plaintiff, to inhale without warning of any

risks caused by inhaling of the ingredients contained therein.

       189.    The flavoring additives and raw ingredients manufactured and supplied by the E-

LIQUID MANUFACTURERS and used in the JUUL e-liquid formulations as designed in



                                                64
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 65 of 260




conjunction with JLI are associated with severe and significant risks of acute and chronic lung

injuries, cardiovascular injuries and seizures. The E-LIQUID MANUFACTURERS knew, or

should have known of the risks and failed to warn Plaintiff, and failed to ensure that its’ contractual

partner/customer JLI warned its consumers of the risks, in reckless disregard for human safety.

       190.    The E-LIQUID MANUFACTURERS maintained substantial contacts with the

state of California in that they entered into contracts originating in California with JLI to

manufacture and supply goods to be shipped throughout the United States, including to California.

Upon information and belief, said Defendants continue to maintain substantial contacts with the

state of California as described herein. Moreover, E-LIQUID MANUFACTURERS regularly

supplied and shipped raw ingredients, flavoring additives and batches of e-liquid to Defendant

JLI’s headquarters in San Francisco, California over a period of many years. The products that

were shipped were either used in the research and development of JUUL products and/or were

sold to consumers. The E-LIQUID MANUFACTURERS made at least three or more sales within

a one year prior for each year over the last five years, thus subjecting themselves to California

Regulation 1595 (d). Further, they subjected themselves to California law by adhering to some

extent to certain requirements of California Proposition 65.

       191.    The aforementioned E-LIQUID MANUFACTURERS were all manufacturers and

suppliers of flavoring ingredients for JUUL E-liquids utilizing flavoring additives. The E-LIQUID

MANUFACTURERS were negligent in that they failed to warn and failed to ensure its contractual

partner JLI warned the consumers and users of the risks associated with inhaling their products

contained in the JUUL e-liquid and thereby acted in reckless disregard for the safety of the public,

consumer and users of JUUL including millions of teenagers, young and older adults. The E-

LIQUID MANUFACTURERS were otherwise negligent and liable for the injuries sustained by



                                                  65
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 66 of 260




Plaintiff.


 D.          Defendants Developed and Implemented a Marketing Scheme to Mislead
             Consumers into Believing that JUUL Products Contained Less Nicotine Than
             They Actually Do and Were Healthy and Safe

           192.     Having created a product designed to hook users to its nicotine, JLI had to mislead

consumers into believing JUUL was something other than what it actually was. So, the company

engaged in a years’ long campaign to downplay JUUL’s nicotine content, nicotine delivery, and

the unprecedented risks of abuse and addiction JUUL poses. Defendants devised and knowingly

carried out a material scheme to defraud consumers by (a) misrepresenting the nicotine content,

nicotine delivery profile, and risks of JUUL products, (b) representing to the public that JUUL was

a smoking cessation tool, and (c) using third-party groups to spread false and misleading narratives

about e-cigarettes, and JUUL in particular.


      1)          The Defendants Knowingly Made False and Misleading Statements and
                  Omissions Concerning JUUL’s Nicotine Content.

           193.     Every 5% strength JUUL pod package represents that one pod is equivalent to one

pack of cigarettes. This statement is deceptive, false and misleading. As JLI’s regulatory head

explained internally to former CEO Kevin Burns in 2018, each JUUL pod contains “roughly twice

the nicotine content of a pack of cigarettes.”

           194.     In addition, and as JLI and the MANAGEMENT DEFENDANTS know, it is not

just the amount of nicotine, but the efficiency with which the product delivers nicotine into the

bloodstream, that determines the product’s narcotic effect, risk of addiction, and therapeutic use.

Most domestic cigarettes contain 10–15 mg of nicotine per cigarette and each cigarette yields

between 1.0 to 1.4 mg of nicotine, meaning that around 10% of the nicotine in a cigarette is

typically delivered to the user. JUUL e-cigarettes, on the other hand, have been found to deliver at

least 82% of the nicotine contained in a JUUL pod to the user. JLI’s own internal studies suggest

                                                    66
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 67 of 260




a nicotine transfer efficiency rate of closer to 100%.

           195.     Defendants also knew that that the use of benzoic acid and nicotine salts in JUUL

pods affects pH and facilitates “absorption of nicotine across biological membranes.”125 JUUL’s

e-liquid formulation is highly addictive not only because it contains a high concentration of

nicotine, but because it contains a particularly potent form of nicotine, i.e., nicotine salts. And

the ALTRIA DEFENDANTS were aware of the research showing the potency of nicotine salts

from their many years in the tobacco business.

           196.     Despite this knowledge, the Defendants knowingly made deceptive, false and

misleading statements to consumers about JUUL’s nicotine content and potency.


      2)          JLI and the MANAGEMENT DEFENDANTS Transmitted, Promoted and
                  Utilized Statements Concerning JUUL’s Nicotine Content that They Knew Was
                  False and Misleading

           197.     As set forth above, the statements in JLI advertisements and on JUUL pod

packaging that each JUUL pod contains about as much nicotine as a pack of cigarettes are

deceptive, false and misleading. Defendants knew this.

           198.     JLI and the MANAGEMENT DEFENDANTS caused deceptive, false and

misleading statements that a JUUL pod had an equivalent amount of nicotine as one pack of

cigarettes to be distributed to consumers including Plaintiff. These Defendants have thus materially

misrepresented the nicotine content of JUUL products to the consuming pubic including Plaintiff.

           199.     By no later than October 30, 2016 (and likely much earlier), the JLI Website –

which, as discussed above, the MANAGEMENT DEFENDANTS on JLI’s Board of Directors

reviewed and approved – advertised that “[e]ach JUULpod contains 0.7mL with 5% nicotine by




125
   Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192 Handb. Exp. Pharmacol.,
29 (2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.

                                                      67
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 68 of 260




weight, approximately equivalent to 1 pack of cigarettes or 200 puffs.”126 The language on the

website would later change, but still maintained the same fraudulent misrepresentation – i.e., that

“[e]ach 5% JUULpod is roughly equivalent to one pack of cigarettes in nicotine delivery.”127

        200.    As noted above, JLI and the MANAGEMENT DEFENDANTS directed and

approved the content of the JUUL website, and they also directed and approved the distribution

channels for JUUL pods and their deceptive, misleading and fraudulent statements regarding

JUUL’s nicotine content. And although they knew that these statements, were untrue, JLI and the

MANAGEMENT DEFENDANTS have made no effort to retract such statements or correct their

lies.

        201.    In addition to approving the JLI website, knowing that it contained deceptive,

misleading and false statements, JLI (through its employees) and the MANAGEMENT

DEFENDANTS also were directly responsible for the selling and distributing JUUL pod

packaging that contained misrepresentations and omissions.

        202.    JUUL pod packages that DEFENDANTS sold and distributed stated that JUUL

pods are “approximately equivalent to about 1 pack of cigarettes.”128 These statements, as well as

the statements on the JLI website, are false and misleading.

        203.    The statement on the JLI website, and in its marketing, promotions, advertisements

and packaging, that each JUUL pod contains 5% nicotine and is approximately equivalent to a

pack of cigarettes is false and likely to deceive and mislead, because the actual amount of nicotine

contained in a JUUL pod is as much as twice as high as that in a pack of cigarettes.




126
    JUULpod, JUUL Labs, Inc. (Oct. 30, 2016),
https://web.archive.org/web/20161030085646/https://www.juulvapor.com/shop-pods/.
127
    What is Vaping?, JUUL Labs, Inc. (July 2, 2019), https://www.JUUL.com/resources/What-is-Vaping-How-to-
Vape.
128
    Juul Labs, Feb. 14, 2018, 10:35 a.m. Tweet, https://twitter.com/JUULvapor/status/963844069519773698.

                                                     68
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 69 of 260




            204.   ALTRIA greatly expanded the reach of this fraud by providing its retail and

distribution might for JLI products, causing millions of JUUL pods sold and distributed with

packaging stating that JUUL pods contain only 5% nicotine by weight and are “approximately

equivalent to about 1 pack of cigarettes.”129 JLI, the MANAGEMENT DEFENDANTS, and

ALTRIA knew that these statements are false and misleading, but nevertheless utilized JUUL

product packing, marketing and advertising to maintain their fraud.

            205.   ALTRIA knew in 2017 that a JUUL pod delivered more nicotine than one pack of

cigarettes. In 2017, ALTRIA launched its MarkTen Bold ENDS, a relatively high-strength 4%

formulation compared to the 2.5% and 3.5% strength MarkTen products initially offered. Even

though JLI was already on store shelves and was rapidly gaining market share with its 5% nicotine

formulation, ALTRIA chose to bring a less potent 4% formulation to market.

            206.   According to ALTRIAS’ own pharmacokinetic testing as reflected in the below

chart, this 4% less potent formulation was nevertheless sufficient to raise plasma nicotine to levels

approaching those generated by combustible cigarettes. In other words, ALTRIAS’ own

pharmacokinetic testing suggested the highly addictive nature of a 5% formulation, as such a

formulation would readily equal or exceed the nicotine delivery profile of a combustible cigarette.




129
      Id.

                                                 69
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 70 of 260




   Figure 1: Presented at ALTRIA Group Inc.’s November 1, 2017 Investor Day Presentation.
                                        MarkTen Bold 4%
       207.    Based on its own internal knowledge, ALTRIA knew that a 5% nicotine

formulation would carry more nicotine than one pack of cigarettes. In addition to data it received

from JLI, the ALTRIA DEFENDANTS’ due diligence undoubtedly included a careful

examination of JLI’s intellectual property, including the ’895 patent, which provides a detailed

overview of nicotine benzoate’s pharmacokinetic profile.

       208.    Thus, JLI, the MANAGEMENT DEFENDANTS, and ALTRIA knew that the

statement on JUUL pod packaging that each JUUL pod contains 5% nicotine and about as much

nicotine as a pack of cigarettes is literally false and they intended such statements to mislead.

Neither ALTRIA, nor JLI or the MANAGEMENT DEFENDANTS has made any effort to correct

or retract the false and misleading statements as to the true nicotine content in JUUL pods. Instead,

they have continued to misrepresent the product’s nicotine content and design, with the goal of

misleading and deceiving consumers.

       209.    From JLI’s pre-release announcements to this day, JLI has continuously

represented that each pod is approximately equivalent to a pack of cigarettes. These claims, which

JLI repeats widely in advertisements, press releases, and its web site, have been distributed via the


                                                 70
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 71 of 260




wires and mails and disseminated by reputable and widely reliable sources that accepted those

representations is true.130

         210.     Not     only     have     JLI,     MANAGEMENT               DEFENDANTS              and     ALTRIA

misrepresented or concealed the actual amount of nicotine consumed via JUUL pods, but they also

did not effectively or fully inform users about the risks associated with the potent dose of nicotine

delivered by its products. Despite making numerous revisions to JUUL packaging since 2015, the

packaging did not include nicotine addiction warnings until JLI was forced to add them in August

2018.

         211.     Moreover, the form of nicotine JUUL pods contain is particularly potent. JUUL’s

use of “strength” to indicate concentration by weight is also at odds with the industry standard of

reporting concentration by volume,131 leading consumers to believe it contains less nicotine than

other formulations advertised as 6% nicotine, when JUUL pods in fact contain approximately the

same nicotine as a solution that is 6% nicotine by volume.

         212.     The “5% strength” statement in Defendants’ marketing, advertisements and

promotions misrepresents the most material feature of the JUUL product -- the nicotine content --

and has misled consumers to their detriment. Resellers, apparently assuming that “5% strength”


130
    See Truth Initiative, 6 Important Facts about Juul (last visited March 4, 2020), https://truthinitiative.org/research-
resources/emerging-tobacco-products/6-important-facts-about-juul; Erin Brodwin, An e-cigarette with twice the
nicotine of comparable devices is taking over highschools – and scientists are sounding the alarm, Business Insider,
(April 30, 2018, 12:03 pm), https://www.businessinsider.com/juul-e-cig-vaping-health-effects-2018-3; Caroline
Kee, Everything you need to know about the JUUL, including the health effects, Buzzfeed News, (February 5, 2018,
5:51 pm), https://www.buzzfeednews.com/article/carolinekee/juul-ecigarette-vape-health-effects; Jan Hoffman, The
Price of Cool: A teenager, a juul and nicotine addiction, New York Times, (November 16, 2018),
https://www.nytimes.com/2018/11/16/health/vaping-juul-teens-addiction-nicotine.html; Sarah Milov, Like the
tobacco industry, e-cigarette manufacturers are targeting children, The Washington Post, (September 23, 2018,
6:00 a.m.), https://www.washingtonpost.com/outlook/2018/09/23/like-tobacco-industry-e-cigarette-manufacturers-
are-targeting-children/; Washington State Department of Health, What are vapor products?, (Last Visited March 4,
2020), https://www.doh.wa.gov/YouandYourFamily/Tobacco/VaporProducts
131
    See, e.g., https://www.whitecloudelectroniccigarettes.com/blog/nicotine-measurements/; American E-Liquids
Manufacturing Standards Association, E-Liquids Manufacturing Standards, § 1.05 (2017) (quantifying e-liquid
nicotine content in terms of volume), https://www.aemsa.org/wp-content/uploads/2017/03/AEMSA-Standards-
v2.3.3.pdf.

                                                           71
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 72 of 260




means “50mg/mL” nicotine by volume, compound confusion among consumers by stating that

JUUL pods contain “50 mg/mL,” which they do not.132

           213.     If JLI and the MANAGEMENT DEFENDANTS did not know when JLI released

JUUL pods that the “5% strength” representation in Defendants’ advertisements were misleading,

they learned that there was widespread confusion about the JUUL pods’ nicotine content. By 2017,

studies revealed that smokers did not understand “5% strength,” and some understood that phrase

to mean 5% of a cigarette. JLI, ALTRIA and the MANAGEMENT DEFENDANTS did nothing

to stop or correct this confusion about the nicotine content.

           214.     The “5% strength” statement in Defendants’ marketing, promotions and

advertisements is also misleading. At least two independent studies testing multiple varieties of

JUUL pods have likewise found significantly higher concentrations of nicotine than the 59 mg/mL

JUUL’s website represents, suggesting that the difference in the total nicotine content of a JUUL

pod vs. a pack of combustible cigarettes could be even greater.


      3)          Defendants Used Food and Coffee Themes to Give False Impression that JUUL
                  Products Were Safe and Healthy

           215.     In late 2015, JLI and the MANAGEMENT DEFENDANTS employed a deceptive

marketing scheme to downplay the harms of e-cigarettes with a food-based advertising campaign

called “Save Room for JUUL.” The campaign framed JUUL’s addictive pods as “flavors” to be




132
   See, e.g. Tracy Vapors, Starter Kits,
http://web.archive.org/web/20190422143424/https://www.tracyvapors.com/collections/starter-kit; Lindsey Fox,
JUUL Vapor Review, Ecigarette Reviewed, (March 20, 2017) https://ecigarettereviewed.com/juul-review (“The
nicotine content of the JUUL pods is always the same: 5% or 50 mg/ml”); Jason Artman, JUUL E-Cigarette Review,
eCig One (Oct. 26, 2016), https://ecigone.com/e¬cigarette-reviews/juul-e-cigarette-review/ (“the e-liquid contains
50 mg of nicotine per ml of e-liquid”); West Coast Vape Supply,
http://web.archive.org/web/20190718190102/https://westcoastvapesupply.com/products/juul-starter-kit (“5% . . . 50
mg”); Vapor4Life, How Much Nicotine is In a JUUL? (“Each official JUUL pod contains a whopping 50mg of
nicotine per milliliter of liquid (most other devices range from 3 to 30mg per milliliter).”),
https://www.vapor4life.com/blog/how-much-nicotine-is-in-a-JUUL/.

                                                       72
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 73 of 260




paired with foods.133 JLI described its crème brûlée nicotine pods as “the perfect evening treat”

that would allow users to “indulge in dessert without the spoon.”134 In one 2016 e-mail, JLI bluntly

suggested that users satisfy their sugar cravings with JUUL’s highly-addictive nicotine vapor:

“Have a sweet tooth? Try Brulee.” 135 JLI similarly promoted the Fruit Medley pods using images

of ripe berries. JLI described its “cool” mint pods as having a “crisp peppermint taste with a

pleasant aftertaste” and encouraged consumers to “Beat The August Heat With Cool Mint.”136




133
    Erin Brodwin, $15 billion startup JUUL used ‘relaxation, freedom, and sex appeal’ to market its crème-brulee-
flavored e-cigs on Twitter and Instagram but its success has come at a big cost, Business Insider (Oct. 26, 2018),
https://www.businessinsider.com/juul-e-cig-marketing-youtube-twitter-instagram-social-media-advertising-study-
2018-10.




                                                       73
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 74 of 260




        216.   Again, none of these advertisements disclosed that JUUL was addictive and

unsafe.137

        217.   In several caffeine-pairing advertisements, JUUL devices or pods sit next to coffee

and other caffeinated drinks, sometimes with what appear to be textbooks in the picture.138 JLI’s

coffee-based advertisements suggest that JUUL should be part of a comfortable routine, like a cup

of coffee.

        218.   JLI’s reference to coffee is no mere marketing gimmick, it reflects the larger

effort to mislead customers into believing that JUUL is no more harmful than coffee;

reinforcing the false and dangerous concept if a substance is “not harmful,” then addiction

to that substance cannot be harmful.




                                               74
Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 75 of 260




                              75
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 76 of 260




         219.     Defendants knew that tying JUUL to caffeine and food would mislead their target

audience—youth and non-smokers—into believing that JUUL was a healthy, safe treat.


    4)          The “Make the Switch” Campaign Intentionally Misled and Deceived Users to
                Believe that JUUL Is a Cessation Device.

         220.     JLI, ALTRIA, and the MANAGEMENT DEFENDANTS recognized that one of

the keys to growing and preserving the number of nicotine-addicted e-cigarette users (and thus,

JLI’s staggering market share), was to mislead potential customers about the true nature of JUUL

products. Defendants knew that if it became public that JUUL was designed as a way to introduce

nicotine to youth and otherwise hook new users with its potent nicotine content and delivery, it

would not survive the public and regulatory backlash. Therefore, JLI (with the knowledge and

support of the MANAGEMENT DEFENDANTS) and ALTRIA repeatedly made false and

misleading statements to the public that JUUL was created and designed as a smoking cessation

device, and falsely and misleadingly used the mails and wires to spread the subterfuge. JLI, the

MANAGEMENT DEFENDANTS, and ALTRIA committed these deceptive, misleading and

fraudulent acts intentionally and knowingly. In making these representations, JLI, the

MANAGEMENT DEFENDANTS, and ALTRIA intended that consumers, the public, and

regulators rely on misrepresentations that JUUL products were designed to assist smoking

cessation.

         221.     The most blatant evidence of the cover-up scheme was the January 2019, $10

million “Make the Switch” television advertising campaign. This campaign, which was the

continuation of JLI’s web-based Switch campaign, was announced less than a month after

ALTRIA announced its investment in JLI.

         222.     The “Make the Switch” television ads featured former smokers aged 37 to 54




                                                 76
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 77 of 260




discussing “how JUUL helped them quit smoking.”139 According to JLI’s Vice President of

Marketing, the “Make the Switch” campaign was “an honest, straight down the middle of the

fairway, very clear communication about what we’re trying to do as a company.”140 These

statements were false as JUUL was not intended to be a smoking cessation device. JLI, the

MANAGEMENT DEFENDANTS, and ALTRIA committed acts of deceit and fraud when they

caused the “Make the Switch” campaign to air on television with the fraudulent intent of deceiving

and misleading the public, the United States Congress, and government regulators into believing

that the company is and had been focused solely on targeting adult smokers. ALTRIA also

committed acts of deceit and fraud when they caused tens of thousands, if not millions, of written

versions of the Make the Switch campaign to be distributed with packages of its combustible

cigarettes.

        223.     DEFENDANTS continually sought to frame JUUL products as smoking cessation

devices in their public statements on their and website. MONSEES explained during his testimony

before Congress:


                 The history of cessations products have extremely low efficacy.
                 That is the problem we are trying to solve here. So, if we can give
                 consumers an alternative and market it right next to other cigarettes,
                 then we can actually make something work.

                 [T]raditional nicotine replacement therapies, which are generally
                 regarded as the gold standard for tools, right, for quitting, those are
                 nicotine in a patch or a gum form, typically, and the efficacy rates
                 on those hover just below about a 10 percent or so. JUUL-we ran a
                 very large study of JUUL consumers, ex-smokers who had picked
                 up JUUL, and looked at them, looked at their usage on a longitudinal
                 basis, which is usually the way that we want to look at this, in a
                 sophisticated fashion ... what we found was that after 90 days, 54

139
    Angelica LaVito, JLI combats criticism with new TV ad campaign featuring adult smokers who quit after switching
to e-cigarettes, CNBC (Jan. 8, 2019), https://www.cnbc.com/2019/01/07/juul-highlights-smokers-switching-to-e-
cigarettes-in-ad-campaign.html.
140
    Id.

                                                        77
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 78 of 260




                 percent of those smokers had stopped smoking completely, for a
                 minimum of 30 days already. And the most interesting part of this
                 study is that if you follow it out further, to 180 days, that number
                 continues to go up dramatically, and that is quite the opposite of
                 what happens with traditional nicotine replacement therapies.141

        224.     In response to a direct question about whether people buy JUUL to stop smoking,

MONSEES candidly responded: “Yes. I would say nearly everyone uses our product as an

alternative to traditional tobacco products.”142

        225.     Other illustrative and non-exhaustive examples include the following:

Statements by Defendant JLI:

        226.     “JUUL Labs was founded by former smokers, James and Adam, with the goal of

improving the lives of the world’s one billion adult smokers by eliminating cigarettes. We

envision a world where fewer adults use cigarettes, and where adults who smoke cigarettes have

the tools to reduce or eliminate their consumption entirely, should they so desire.” (JLI

Website, April 2018 (or earlier));143

        227.     “JUUL Labs, which exists to help adult smokers switch off of combustible

cigarettes.” (JLI Website, September 19, 2019); and,144

        228.     “To paraphrase Commissioner Gottlieb, we want to be the offramp for adult

smokers to switch from cigarettes, not an on-ramp for America’s youth to initiate on nicotine.”

(JLI Website, November 13, 2018);145




141
    Testimony of JAMES Monsees, Co-founder and Chief Product Officer, JUUL Labs, Inc., Subcommittee on
Economic and Consumer Policy, Committee on Oversight and Reform, Hearing on Examining JUUL 's Role in the
Youth Nicotine Epidemic: Part 2 (July 25, 2019), https://oversight.house.gov/legislation/hearings/examining-juul-s-
role-in-the-youth-nicotine-epidemic-part-ii.
142
    Id.
143
    Our Mission, JUUL LABS (2019), https://www.juul.com/mission-values (last visited February 7, 2020).
144
    CONSUMER UPDATE: 9/19, JUUL Labs, Inc (Sept. 19, 2019), https://newsroom.juul.com/consumer-update-9-
19/.
145
    JLI Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/
(statement of then-CEO Kevin Burns).

                                                        78
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 79 of 260




         Statements by ALTRIA:

         229.   “We are taking significant action to prepare for a future where adult smokers

overwhelmingly choose non-combustible products over cigarettes by investing $12.8 billion in

JUUL, a world leader in switching adult smokers . . . . We have long said that providing adult

smokers with superior, satisfying products with the potential to reduce harm is the best way to

achieve tobacco harm reduction.” (ALTRIA Website, December 20, 2018);146 and,

         230.   “We believe e-vapor products present an important opportunity to adult

smokers to switch from combustible cigarettes.” (Letter to FDA Commissioner Gottlieb,

10/25/18).147

         231.   “We have long said that providing adult smokers with superior, satisfying

products with the potential to reduce harm is the best way to achieve tobacco harm reduction.

Through Juul, we are making the biggest investment in our history toward that goal.” (ALTRIA

Earning Call, December 20, 2018)

         232.   “Through JUUL, we have found a unique opportunity to not only participate

meaningfully in the e-vapor category but to also support and even accelerate transition to

noncombustible alternative products by adult smokers.” (ALTRIA Earning Call, January 31,

2019);

         233.   We expect the JUUL product features that have driven JUUL’s success in

switching adult smokers in the U.S. to strongly appeal to international adult cigarette smokers.

(ALTRIA Earning Call, January 31, 2019).




146
    ALTRIA Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
BUSINESSWIRE (Dec. 20, 2018, 7:00 AM EST),
https://www.businesswire.com/news/home/20181220005318/en/ALTRIA-12.8-Billion-Minority-Investment-JUUL-
Accelerate.
147
    Letter from Howard A. Willard III, ALTRIA, to Dr. Scott Gottlieb, FDA, 2 (October 25, 2018).

                                                   79
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 80 of 260




       234.   DEFENDANTS knew at the time of making these statements that they were false,

deceptive and misleading. JUUL does not have FDA approval as a cessation product.

       235.   The Switch advertisements reinforced the impression left by the testimony of JLI’s

co-founder, clearly linking JUUL to cessation and quitting. For example:




       236.   Representative Rashida Tlaib, upon presenting this ad to MONSEES, had the


                                              80
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 81 of 260




following exchange:


                Rep. Tlaib: After 30 lines, starting with “quit,” the ad says
                “switch,” followed by no further mentions of start smoking again.
                You were a smoker. Does this ad give a smoker hope that there
                might be a way to quit cigarettes for good?

                Mr. MONSEES: I think the intention of this ad is to make it very
                clear to consumers that there is an alternative, finally, to combustible
                cigarettes. I am one of those people.148

        237.    DEFENDANTS’ tacit message in their Switch advertisements is switch because,

unlike cigarettes, JUUL is harmless to your health.

        238.    DEFENDANTS’ false, deceptive and misleading Switch campaign suggests that

smoking and JUULing are mutually exclusive and that purchasing a JUUL will “switch” a smoker

to a non-smoker.

        239.    DEFENDANTS know that a large number of smokers who use JUUL products do

not end up switching but end up consuming cigarettes and JUUL.

        240.    JLI has advertised cost-savings calculators as part of its Switch campaign. Those

calculators assume that a smoker who switches will continue consuming the same amount of

nicotine that he or she did as a smoker (i.e., a pack a day smoker is presumed to consume one

JUUL pod a day). DEFENDANTS know that the calculator is misleading because smokers who

switch to JUUL typically increase their nicotine intake or end up consuming cigarettes and JUUL

products, rendering the calculator misleading at best.

        241.    JUUL labels and advertisements also marketed the product as an “alternative” to

cigarettes:



148
  JAMES MONSEES, Testimony of JAMES MONSEES before the U.S. House of Representatives Committee on
Oversight and Reform and Consumer (“MONSEES Testimony”) at 3, U.S. HOUSE COMMITTEE ON OVERSIGHT &
REFORM (July 31, 2019), https://www.c-span.org/video/?c4811191/user-clip-wasserman-grothman-tlaib-question-
MONSEES at 12:33-13:04.

                                                     81
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 82 of 260




       1.     Other advertisements similarly marketed the product as smoking “evolved”:




       242.   The goal of these advertisements was to convey the deceptive, misleading and false

impression that JUUL products could help consumers quit smoking and break nicotine addiction

in a way that was healthy and safe. But, as noted above, that was simply not the case. Defendants

never disclose to consumers that JUUL e-cigarettes and JUUL pods are at least as addictive as, if

not more addictive, than combustible cigarettes. And each of JLI, the MANAGEMENT



                                               82
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 83 of 260




DEFENDANTS, and ALTRIA received this data and were aware of this fact.

        243.     In addition, the notion that JUUL products are designed only for existing cigarette

smokers, and safer than combustible cigarettes is belied by JLI’s own knowledge, marketing plan

and intentions on several fronts. First, Defendants sought to grow a new group of consumers of

nicotine products (e.g., “vapers”), not just to market to the shrinking number of existing cigarette

smokers. Second, JLI and BOWEN designed the JUUL device to be easy to use for youth and

others who have never smoked and to create and exacerbate nicotine addiction by encouraging

ingestion of excessive amounts of nicotine. Third, as noted above, JLI’s own internal testing

revealed that JUUL products were often too intense for combustible cigarette smokers. Each of the

MANAGEMENT DEFENDANTS knew this from their position on JLI’s Board of Directors, and

THE ALTRIA DEFENDANTS knew the same when it began to actively coordinate with JLI and

the MANAGEMENT DEFENDANTS. Despite this knowledge, these Defendants made numerous

deceptive, false and misleading public statements that JUUL was intended to be a cessation device.

        244.     JUUL is not a product adults typically use to quit smoking. Researchers have found

that as of 2018, only 7.9% of American adults had ever used USB shaped vape devices, like JUUL,

and only 2% of adults currently used them.149 And as mentioned above, youth were 16 times more

likely to use the USB-shaped JUUL than adults.150

        245.     213.    JLI’s own marketing research indicated that the JUUL was not appropriate

as a cessation device for adults.

        246.     The deceptive, misleading and fraudulent nature of the “Make the Switch”




149
    Kristy L Marynak et al., Use and reasons for use of electronic vapour products shaped like USB flash drivers
among       a    national     sample     of     adults,    28    Tobacco     Control     685    (Nov.     2019),
https://tobaccocontrol.bmj.com/content/28/6/685.
150
    D.M. Vallone et al., Prevalence and correlates of JLI use among a national sample of youth and young adults,
Tobacco Control (Oct. 29, 2018), http://dx.doi.org/10.1136/tobaccocontrol-2018-054693.

                                                      83
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 84 of 260




campaign is evident when comparing the campaign’s advertisements to JUUL’s initial advertising,

as demonstrated below. The fact that these advertisements are for the same product confirms that,

notwithstanding the advice that JLI and ALTRIAS’ received from their media consultants, the

Defendants never intended to target only adult smokers.




and




                                               84
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 85 of 260




         247.    DEFENDANTS ensured that JUUL was the opposite of a “tool[] to reduce or

eliminate” nicotine consumption. According to the National Institutes of Health, the “amount and

speed of nicotine delivery . . . plays a critical role in the potential for abuse of tobacco products.”151

As described above, JLI and BOWEN designed the JUUL product to deliver nicotine in larger

amounts and at a faster rate than even cigarettes, and then knowingly misled the public about those

facts.

         248.    The Switch campaign also does not disclose or warn about the risks of using

multiple tobacco products, “dual use” or that the JUUL is not a smoking cessation product. In

addition to the heightened risks of addiction that tobacco product use poses, one recent study found

that persons who use e-cigarettes and smoke have blood toxin levels far higher than one would

expect given the blood toxin levels that e-cigarettes and cigarettes generate individually.152

         249.    The FDA and other government regulators, enforcing existing laws addressing e-



151
     CDC et al., Nicotine Addiction: Past and Present, How Tobacco Smoke Causes Disease (2010),
https://www.ncbi.nlm.nih.gov/books/NBK53018/#ch4.s92.
152
    Julie B Wang, et al., Cigarette and E-Cigarette Dual use and Risk of Cardiopulmonary Symptoms in the Health
eHeart Study, 13 PLoS ONE 1 (2018).

                                                      85
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 86 of 260




cigarettes,153 publicly criticized the “Make the Switch” campaign and other efforts by

DEFENDANTS to depict JUUL as a smoking cessation device. Section 911(b)(2)(A)(i) of the

Federal Food, Drug, and Cosmetics Act (FDCA) (21 U.S.C. § 387k(b)(2)(A)(i)) states that when

advertising or labeling of a cigarette product directly or indirectly suggests that the product has a

lower risk of cigarette-related disease, is less harmful than combustible cigarettes, or is otherwise

‘safer’ than combustible cigarettes, then the product becomes a “modified risk tobacco product.”154

         250.     In late 2019, and in response to the House of Representatives hearings in which JLI

Executives testified, the FDA issued two warning letters to JLI detailing its concern that JLI was

unlawfully marketing its e-cigarette products as cessation tools or as “modified risk tobacco

products” within the meaning of the FDCA.155

         251.     Then, in its September 9, 2019 letter to JLI, the FDA notified JLI that its advertising

slogans such as “99% safer,” “much safer,” and “a safer alternative” than cigarettes was

“particularly concerning because [those] statements were made directly to children in school.”156

The FDA concluded that in using advertising language that e-cigarettes were safer than cigarettes,

JLI had violated Sections 902(8) and 911 by marketing JUUL products as “modified risk tobacco

products” without prior approval.157

         252.     The September 9, 2019 letter also detailed the FDA’s concerns with JLI’s “Switch”




153
    Section 911(b)(2)(A)(i) of the FDCA (21 U.S.C. § 387k(b)(2)(A)(i)) states that when advertising or labeling of a
cigarette product directly or indirectly suggests that the product has a lower risk of cigarette-related disease, is less
harmful than traditional cigarettes, or is otherwise ‘safer’ than traditional cigarettes, then the product becomes a
“modified risk tobacco product.”
155
    U.S. Food and Drug Administration Warning Letter to JUUL Labs, (September 9, 2019),
https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-inc-
590950-09092019
155
    U.S. Food and Drug Administration Warning Letter to JUUL Labs, (September 9, 2019),
https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-inc-
590950-09092019
156
    Id.
157
    Id.

                                                          86
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 87 of 260




marketing campaign. “[T]roubled by recent testimony” that JLI had given to the House

Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform,

the FDA noted that JLI’s Switch advertising campaign “may also convey that switching to JUUL

is a safer alternative to cigarettes.”158

           253.     The FDA specifically highlighted the Switch campaign slogans which referenced

smoking cigarettes, or attempts to quit smoking, followed by “Make the Switch.” The FDA stated

that JLI’s campaign was in violation of multiple FDA regulations and the FDCA subsections, and

that JLI’s Switch campaign purported to tell the public that using e-cigarettes was an alternative

to smoking, or a possible cessation tool.159

           254.     On the same day, the FDA requested that JLI provide all documents related to its

decision to market the Switch campaign to the Cheyenne River Sioux Tribe, in light of the

testimony by JLI that it had taken a “public health” approach to Native American tribes, and had

sought healthcare professionals to refer Native American smokers to JLI’s Switching Program.160


      5)          JLI, ALTRIA, and Others in the E-Cigarette Industry Coordinated With
                  Third-Party Groups To Mislead the Public About the Harms and Benefits of E-
                  Cigarettes

           255.     Through a collective and parallel effort of funding, leadership, and board

membership, JLI, ALTRIA and others in the e-cigarette industry leveraged third-parties, ranging

from industry-funded non-governmental organizations to online blogs more accessible to youth,

to mislead the public about the impacts of consuming e-cigarettes.

           256.     An assortment of lobbyists, trade associations, and online publications have

coordinated with the e-cigarette industry, including JLI and ALTRIA, to promote a consistent


158
    U.S. Food and Drug Administration Center for Tobacco Products Letter to JUUL Labs, (September 9, 2019),
https://www.fda.gov/media/130859/download
159
    Id.
160
    Id.

                                                    87
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 88 of 260




message that consuming e-cigarettes is not harmful, that nicotine is not harmful, and that the

impacts of e-cigarettes are greatly exaggerated. These organizations receive funding from the e-

cigarette industry, feature executives on those companies’ boards of directors, and in return,

promote industry products, industry views, or fund “independent” studies of their own that reach

the same conclusions as e-cigarette industry-funded research.

                 A.       The American Vaping Association

        257.     The AVA is a pro-e-cigarette lobby group founded by Greg Conley, who notably

publishes articles criticizing the CDC for its stance on restricting e-cigarette use.161 Other executive

members of the AVA possess business interests in e-cigarettes; for example, Treasurer David J.

Danzak Jr. is associated with an e-cigarette business called Vapornine LLC.162 Vice-President

Antoinette Lanza is an owner of an exclusively e-cigarette shop in Hoboken, New Jersey called

Smokeless Image.163 Half of the AVA’s functional expenses are for lobbying efforts.164 It lists

several sponsors, all of which are e-cigarette, e-liquid, or cigarette companies.165

        258.     Conley has a prolific social media presence and frequently appears on television

and radio to tout the benefits of consuming e-cigarettes and dispute negative news. The AVA

website lists “studies” which are uniformly authored by noted industry-funded or industry-friendly

authors, such as Polosa and Shahab.166 AVA lists CASAA, Not Blowing Smoke, and the VTA, all



161
    Jeff Stier, The War on E-Cigarettes, National Review (2011), https://www.nationalreview.com/2011/09/war-e-
cigarettes-jeff-stier-gregory-conley/.
162
    Vaporine LLC’s business information page, Buzzfile, http://www.buzzfile.com/business/Vapornine-LLC-904-
372-3244 (last visited Mar. 4, 2020).
163
    Stacy Jones, Tobacco regulators mull more oversight as e-cigarettes see increased popularity, NJ.com (Updated
Mar. 30, 2019; Posted July 08, 2013), https://www.nj.com/business/2013/07/tobacco_regulators_mull_more_o.html
164
    Form 990, American Vaping Association Inc.’s Return of Organization Exempt from Income Tax, 2018, irs.com,
https://apps.irs.gov/pub/epostcard/cor/464203951_201812_990O_2019122716980021.pdf (last visited Mar. 4,
2020).
165
    AVA Sponsors page, American Vaping Association, https://vaping.org/about-us/ava-sponsors/ (last visited Mar.
4, 2020).
166
    Research Reports page, American Vaping Association, https://vaping.org/research-report/(last visited Mar. 4,
2020).

                                                       88
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 89 of 260




established fronts for the e-cigarette industry, as “Resources.”

        259.     The AVA receives its funding from sponsors, who are organized into tiers such as

Platinum, Gold, Silver, Bronze, and Green.167 Current advertised sponsors include e-cigarette

distributors and retailers such as E-Cigarette Empire, and VaporBeast.168 Prior sponsors are a who’s

who of e-cigarette retailers. In 2016, Platinum sponsors included AltSmoke and Vapor Kings,

while Gold sponsors included the now defunct Smokeless Image.169

        260.     On social media, the AVA regularly downplays the risks of consuming e-cigarettes,

criticizes negative coverage as myths or exaggerations, and lauds efforts to curb any regulation of

the e-cigarette industry.170

        261.     Based on information and belief, JLI actively sought out the AVA to promote

JUUL.

        262.     Based on information and belief, in 2018, JLI took advantage of its coordinated

efforts with the AVA to downplay the risks associated with JUUL.

        263.     The AVA also coordinated with JLI on pro-e-cigarette research. In March 2018,

Conley facilitated a conversation between Dr. Konstantinos Farsalinos, a researcher at the

University of Patras, Greece, who regularly publishes e-cigarette industry-friendly articles, and

Gal Cohen, then Director of Scientific Affairs at JLI.171

                 B.      Vaping360

        264.     Vaping360 is a website dedicated to news regarding the e-cigarette industry. The


167
    AVA Sponsors page, American Vaping Association, https://vaping.org/about-us/ava-sponsors/ (last visited Mar.
4, 2020).
168
    Id.
169
    AVA Sponsors page, American Vaping Association, Wayback Machine – Internet Archive (Aug. 14, 2017),
https://web.archive.org/web/20170814221226/http://vaping.org/about-us/ava-sponsors/.
170
    American Vaping Assn (@AVABoard), Twitter, https://twitter.com/AVABoard (last visited Mar. 4, 2020).
171
    Juul Labs, JUUL Labs Presents Findings at the Global Forum on Nicotine 2018, Cision PR Newswire (June 15,
2018, 08:30 ET) ( https://www.prnewswire.com/news-releases/juul-labs-presents-findings-at-the-global-forum-on-
nicotine-2018-300666743.html.

                                                      89
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 90 of 260




website boasts “40 million smokers and vaping enthusiasts reached since 2015.” This entity has a

big social media presence and huge publication strategy.

       265.    Vaping360’s main message misleads the public about the health impacts of

consuming e-cigarettes. Vaping360 has published various articles, including “10 Lies and Myths

About Juuling Exposed.”172 This article, published in May 9, 2018, claimed, among other things,

that JUUL was not as dangerous as smoking; JUUL did not cause cancer or “popcorn lung”; JUUL

was not popular among teenagers, nor did it sell kid-friendly flavors or flavors aimed to entice

young people; and the nicotine in JUUL is “a relatively mild drug, [and] may cause dependence.”173

       266.    Vaping360 regularly published articles praising, promoting, or downplaying the

risks of JUUL, including, among others: “These Scientists Want to Kill Smokers’ Hope (For

Vaping)”; “UK Scientists to WHO: Your Vape Report Is Junk”; “One Free Pack JUUL Coupon

Codes 2019”; and an article disparaging anti-smoking advocacy group Truth Initiative by claiming

that “Truth Initiative Promo Encourages Risky Teen Behavior.”174

       267.    One of the main writers at Vaping360 is Jim McDonald who aggressively attacks

any negative science as fake news. For example, McDonald frequently posts on social media

platforms, including on Facebook and Twitter, but ALSO comments on others posts extensively

disputing negative news about consuming e-cigarettes.175

       268.    Vaping360 has taken funding from e-cigarette manufacturers, and in return

coordinates with e-cigarette manufacturers to promote their products, while publishing favorable


172
      Jim McDonald, 10 Lies and Myths About Juuling Exposed, Vaping 360 (May 9, 2018),
https://vaping360.com/lifestyle/juuling/
173
    Id.
174
     Jim McDonald, Truth Initiative Promo Encourages Risky Teen Behavior, Vaping 360 (Jan. 9, 2020),
https://vaping360.com/vape-news/87705/truth-initiative-promo-encourages-risky-teen-behavior/
175
     Jim McDonald, Mass. Senate Passes Worst Vaping Law in the Country, Vaping 360 (Nov. 21, 2019),
https://vaping360.com/vape-news/86852/mass-senate-passes-worst-vaping-law-in-the-country/; Jim McDonald,
Meet the Rich Moms Who Want to Ban Vaping, Vaping 360 (Oct. 8, 2018), https://vaping360.com/vape-
news/71696/meet-the-rich-moms-who-want-to-ban-vaping/

                                                  90
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 91 of 260




content.

        269.    In 2018, McDonald continued to write articles specifically praising JLI, such as

“Coming Soon: A JUUL to Help You Quit JUULing” and “10 Lies and Myths About JUULing

Exposed.”176 As of 2020, Vaping360 continues to offer discounts for JUUL products.177

                C.       Foundation for a Smoke-Free World

        270.    The Foundation was founded in 2017, and presents itself as a public health

organization, purportedly “advancing global progress in smoking cessation and harm reduction.”178

It is funded entirely by Philip Morris International, which in 2017 announced a $1 billion

commitment to fund the Foundation.179 The Foundation’s 2018 Form 990 lists only one donor:

PMI Global Services, Inc., or Philip Morris International, with a contribution of $80 million.180

        271.    The Foundation is headed by Derek Yach, a noted advocate and promoter of e-

cigarettes and consuming e-cigarettes.181

        272.    In 2018, the Foundation announced that it would support Centers of Excellence to

conduct tobacco control research.182 This tactic is a well-known tool of the cigarette industry, which

has a history of funding “research” centers to promote industry-friendly views, such as the Center

for Indoor Air Research, which promulgated industry-funded studies that sowed doubt about the


176
      Jim McDonald, Coming Soon: A JUUL to Help You Quit Juuling, Vaping 360 (Sept. 7, 2018),
https://vaping360.com/vape-news/70262/coming-soon-a-juul-to-help-you-quit-juuling/
177
     [One FREE Pack] JUUL Coupon Codes 2019, Vaping 360 (Aug. 24, 2018) https://vaping360.com/vape-
coupons/juul-coupon-promo-code/.
178
    Home - Foundation for a Smoke-Free World, Foundation for a Smoke-Free World (2020),
https://www.smokefreeworld.org/.
179
    David Meyer, Philip Morris Pledges Almost $1 Billion to Anti-Smoking Fight (2017),
https://www.webcitation.org/6tjyBv4dA.
180
    Return of Private Foundation, (2018),
https://web.archive.org/web/20190828104138/https://www.smokefreeworld.org/sites/default/files/uploads/document
s/fsfw_2018_form_990-pf_public_inspection.pdf.
181
    David Yach, Anti-smoking advocates should embrace e-cigarettes, National Post (2015),
https://nationalpost.com/opinion/derek-yach-anti-smoking-advocates-should-embrace-e-cigarettes.
182
    Support Global Research, Foundation for a Smoke-Free World, Web.archive.org (2020),
https://web.archive.org/web/20180531105105/https://www.smokefreeworld.org/our-areas-focus/support-global-
research.

                                                     91
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 92 of 260




addictiveness of nicotine, claimed that indoor air quality was unaffected by cigarette smoke and

downplayed the harms of cigarettes broadly. Institutes such as the Center for Indoor Air Research

were forced to dissolve as part of the Master Settlement Agreement in 1998.

        273.     A 2017 report in The Verge detailed the e-cigarette industry’s apparently

coordinated efforts to use biased research to downplay the risks of consuming e-cigarettes.183 For

example, e-cigarette manufacturers routinely conduct studies focusing on the “good news” about

e-cigarettes, i.e. they release less harmful aerosolized chemicals than combustible cigarettes, or

that their aerosol lingers for less time indoors than combustible cigarettes.184 Industry-funded

authors then regularly cite to each other’s studies in their own research.185 On information and

belief, JLI and ALTRIA, among others in the e-cigarette industry, funnel their industry-funded

studies to friendly pro-industry groups knowing that those entities will misrepresent the results as

evidence that e-cigarettes are safe, or not harmful.

                 D.       Vapor Technology Association

        274.     The Vapor Technology Association (VTA) bills itself as a trade association and

advocates for the e-cigarette industry. It was founded in January 2016, with the banner tagline on


183
    Liza Gross, Vaping companies are using the same old tricks as Big Tobacco The Verge (2017),
https://www.theverge.com/2017/11/16/16658358/vape-lobby-vaping-health-risks-nicotine-big-tobacco-marketing.
184
    See, e.g., J Margham & K McAdam, Chemical Composition of Aerosol from an E-Cigarette: A Quantitative
Comparison with Cigarette Smoke, PubMed NCBI Ncbi.nlm.nih.gov (2016),
https://www.ncbi.nlm.nih.gov/pubmed/27641760.; Tanvir Walele, Jim Bush & Annelize Koch, Evaluation of the
safety profile of an electronic vapour product used for two years by smokers in a real-life setting, PubMed NCBI
Ncbi.nlm.nih.gov (2018), https://www.ncbi.nlm.nih.gov/pubmed/29248487; Dainius Martuzevicius, Tadas
Prasauskas & Ari Setyan, Characterization of the Spatial and Temporal Dispersion Differences Between Exhaled E-
Cigarette Mist and Cigarette Smoke, Fontemscience.com (2018), http://www.fontemscience.com/wp-
content/uploads/2018/07/nty121.pdf.
185
    See, e.g., Gene Gillman, Determining the impact of flavored e-liquids on aldehyde production during Vaping,
ScienceDirect (2019), https://www.sciencedirect.com/science/article/pii/S0273230020300143.; Colin Mendelsohn,
Legalising Vaping in Australia (2019),
https://pdfs.semanticscholar.org/3e13/8e46419913a29f8fc9ddad52ec771f73fa76.pdf.; Violeta Kaunelienė, Impact of
Using a Tobacco Heating System (THS) on Indoor Air Quality in a Nightclub, Aaqr.org,
http://www.aaqr.org/files/article/7967/1_AAQR-19-04-OA-0211_1961-1968.pdf; Maya Mitova, Human chemical
signature: Investigation on the influence of human presence and selected activities on concentrations of airborne
constituents (2020), https://www.sciencedirect.com/science/article/pii/S0269749119334268.

                                                       92
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 93 of 260




its website reading “VAPE IS HOPE.”186

        275.    In 2018, JLI, SMOK, VMR, Turning Point Brands, and Joyetech were all featured

as “Platinum Members,” a level of membership that required a $100,000 annual contribution.

Thus, JLI paid VTA $100,000 in 2018 to become a Platinum Member, and in return, VTA offered

JLI a board seat; invitations to lobbying strategy meetings; access to the FDA; other federal

agencies; and members of Congress, and conference participation.187

        276.    The VTA, like other lobbying and trade association groups in the industry,

advocates for less regulation of e-cigarettes, and testifies in opposition to flavor bans.188

                E.       Retailer Lobbying

        277.    Retailers have also taken to creating subsidiaries or wholly owned companies

whose purpose is to produce quasi-journalistic content to promote consuming e-cigarettes,

discredit health initiatives, and suggest that consuming e-cigarettes has no harmful health impacts.

The best example of this is the website SoupWire, which publishes articles and editorials that

promote consuming e-cigarettes and criticizes studies that look at negative impacts of consuming

e-cigarettes.189 For example, when JLI donated $7.5 million towards a study on the impacts of

consuming e-cigarettes on teens, a SoupWire report concluded that the study will likely find

“nothing Earth-shattering.”190




186
    Vape is Hope, Vapor Technology Association, Wayback Machine – Internet Archive (Feb. 25, 2016),
https://web.archive.org/web/20160225154600/http://www.vaportechnology.org:80/
187
    Some of Our Members, Vapor Technology Association, Wayback Machine – Internet Archive (Nov. 28, 2018),
https://web.archive.org/web/20181128162940/https://vaportechnology.org/membership/
188
    Vapor Technology Association, https://vaportechnology.org/ (last visited Mar. 4, 2020).
189
    Soupwire – The Truth About Vaping, https://soupwire.com/ (last visited Mar. 4, 2020).
190
    Jeff Hawkins, JUUL Donates $7.5 Million to Teen Vaping Study, Soupwire – The Truth About Vaping (July 2,
2019), https://soupwire.com/juul-donates-7-5-million-to-teen-vaping-study/

                                                     93
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 94 of 260



      6)          ALTRIA Falsely Stated That It Intended to Use Its Expertise in “Underage
                  Prevention” Issues to Help JLI.

           278.     ALTRIAS’ announcement that it intended to invest in JLI came less than two

months after it told the FDA that ALTRIA “believe[s] that pod-based products significantly

contribute to the rise in youth use of e-vapor products” and that it accordingly would be removing

its own pod-based products from the market.191 ALTRIA made the same representations to its

investors.192

           279.     Although ALTRIA claimed its investment in JLI had an altruistic motive—“we

believed the transaction would give ALTRIA an unprecedented opportunity to share our

experience in underage tobacco prevention with JUUL to help address youth usage,” ALTRIA

recently confirmed that JLI has not even availed itself of that experience. In ALTRIAS’ October

2019 letter to Senator Dick Durbin, ALTRIA CEO Howard Willard acknowledged that while

ALTRIA “offered to JUUL services relating to underage prevention efforts,” to date “JUUL has

not accepted ALTRIA’s offers of assistance in addressing underage vaping relating issues.”193

Willard has stated that the deal would allow ALTRIA to “work[] with JUUL to accelerate its

mission.”194 But as ALTRIA knew, as reflected in its letter to the FDA just two months prior, that

mission had resulted in usage throughout the youth market. ALTRIA’S admission that pod-based

products contributed to underage use show that ALTRIA knew its investment in JLI would

“strengthen[] its financial profile and enhance[] future growth prospects” specifically because JLI




191
    Letter from Howard A. Willard III, ALTRIA, to Dr. Scott Gottlieb, FDA, 2 (October 25, 2018)
192
    Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript, (October 25, 2018)
https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-2018-earnings-conference-
ca.aspx
193
    Letter from Howard A. Willard III to Senator Richard J. Durbin, (October 14, 2019) (emphasis added).
194
    ALTRIA Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
Business, Wire (Dec. 20, 2018), https://www.businesswire.com/news/home/20181220005318/en/ALTRIA-12.8-
Billion-Minority-Investment-JUUL-Accelerate.

                                                     94
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 95 of 260




dominated the youth market for e-cigarettes.195

        280.     ALTRIA recognized JLI’s market share dominance in the e-cigarette market as the

path to ALTRIA’s continued viability and profitability. In a January 31, 2019 earnings call,

ALTRIA explained that “[w]hen you add to JUUL’s already substantial capabilities, our underage

tobacco prevention expertise and ability to directly connect with adult smokers, we see a

compelling future with long-term benefits for both adult tobacco consumers and our shareholders.

We are excited about JUUL’s domestic growth and international prospects and their potential

impact on our investment.”196 JUUL’s growth was, as ALTRIA well knew, due to the product’s

viral popularity among teens. Willard briefly acknowledged the youth vaping crisis, stating,

“Briefly touching on the regulatory environment, the FDA and many others are concerned about

an epidemic of youth e-vapor usage. We share those concerns. This is an issue that we and others

in the industry must continue to address aggressively and promptly.197

        281.     ALTRIA’s representations that it intended to help JUUL curb the prevalence of

underage use was false and misleading. As discussed below, ALTRIA coordinated with JUUL to

capture and maintain the youth market.


  E.      Defendants Targeted the Youth Market

        282.     Having created a product, like combustible cigarettes, that sought to get users

addicted to nicotine, and while taking steps to ensure that consumers and regulators did not

appreciate the true nicotine content or potential harm from using JUULs, to successfully sink their



195
    Press Release, Altria Makes $12.8 Billion Minority Investment In Juul To Accelerate Harm Reduction And Drive
Growth, Altria (Dec. 20, 2018),
https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm.
196
    Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period ending
December 31, 2018. (Jan. 31, 2019), https://www.fool.com/earnings/call-transcripts/2019/02/01/altria-group-mo-q4-
2018-earnings-conference-call-t.aspx
197
    Id.

                                                       95
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 96 of 260




high-tech nicotine hook into American consumers, JLI, BOWEN, and MONSEES needed

investors willing to adopt the tactics of the cigarette industry as their own. They found those

investors in PRITZKER, HUH, and VALANI.

           283.     Under the leadership of the MANAGEMENT DEFENDANTS, JLI marketed to

nicotine to kids. JLI and the MANAGEMENT DEFENDANTS deployed a sophisticated viral

marketing campaign that strategically laced social media with false and misleading messages to

ensure their uptake and distribution among young consumers. JLI and the MANAGEMENT

DEFENDANTS’ campaign was wildly successful—burying their hook into kids and initiating a

public health crisis.


      1)          JLI Emulated the Marketing of Cigarette Companies

           284.     As DEFENDANTS knew, nearly 9 out of 10 smokers start smoking by age 18, and

more than 80% of underage smokers choose brands from among the top three most heavily

advertised.198 The overwhelming consensus from public health authorities, independent studies,

and credible expert witnesses is that “marketing is a substantial contributing factor to youth

smoking initiation.”199

           285.     Struggling to define their own identities, teenagers are particularly vulnerable to

image-heavy advertisements that psychologically cue them on the “right” way to look and behave

amongst peers.200 Advertisements that map onto adolescent aspirations and vulnerabilities drive

adolescent tobacco product initiation.201

           286.     For decades, cigarette companies spun smoking as signifier of adulthood. This


198
       Preventing Tobacco Use Among Youths, Surgeon General Fact Sheet, Surgeon                     Gen.,
https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/preventing-youth-tobacco-use-
factsheet/index.html (last visited Dec. 9, 2019).
199
    USA v. Philip Morris, 449 F. Supp. 2d 1, 570 (D.D.C. 2006) (J. Kessler).
200
    Id. at 578.
201
    Id. at 570, 590.

                                                    96
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 97 of 260




turned smoking into a way for teenagers to project independence and enhance their image among

their peers.202

         287.     Youth marketing was critical to the success of cigarette companies. In the 1950s,

PHILIP MORRIS—now JUUL’s corporate affiliate—intentionally marketed cigarettes to young

people as a pool from which to “replace smokers” to ensure the economic future of the cigarette

industry.203

         288.     PHILIP MORRIS’S documents set out their youth strategy, explaining: “Today’s

teenager is tomorrow’s potential regular customer, and the overwhelming majority of smokers first

begin to smoke while still in their teens”.204

         289.     It wasn’t just PHILIP MORRIS. The strategy of hooking kids was an open secret

in the cigarette industry.205

         290.     As detailed below, JLI and the MANAGEMENT DEFENDANTS sought to

emulate this approach. Indeed, MONSEES admitted to using historical cigarette ads to inform

JLI’s own advertising campaign.206

         291.     The emulation is obvious. A side-by-side comparison of JUUL advertisements with

historical cigarette advertisements reveals the appropriated pattern of focusing on imagery related

to attractiveness, stylishness, sex appeal, fun, “belonging,” relaxation, and sensory pleasure,




202
    Id. at 1072.
203
    U.S. v. Philip Morris, No. 99- 2496 (D.D.C. Aug. 17, 2006), ECF No. 5750 (Amended Final Opinion, at 972.
204
     Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May 14, 2001),
https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
205
    C.A. Tucker, Marketing Plans Presentation to RJRI B of D at 2, U.C.S.F. Truth Tobacco Industry Documents
(Sept. 30, 1974), https://www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091. (RJ Reynolds
executive explaining that the “young adult . . . market . . . represent[s] tomorrow’s cigarette business. As this 14-24
age group matures, they will account for a key share of the total cigarette volume—for at least the next 25 years.”).
206
    Matthew Perone and Richard Lardner, AP News, Juul exec: Never intended electronic cigarette for teens (July
26, 2019), https://apnews.com/4b615e5fc9a042498c619d674ed0dc33; Gabriel Montoya, Pax Labs: Origins with
James Monsees, Social Underground, https://socialunderground.com/2015/01/pax-ploom-origins-future-james-
monsees

                                                         97
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 98 of 260




including taste.207




           292.    JLI and the MANAGEMENT DEFENDANTS deployed this same strategy, but


207
      See Appendix A, Ads 9-50.

                                             98
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 99 of 260




adapted it to modern advertising tactics.


      2)          JLI and the MANAGEMENT DEFENDANTS Intentionally Marketed JUUL to
                  Young People

           293.     The risk that children would use a new e-cigarette product was well-known and

well-publicized in the months leading up to the launch of the JUUL e-cigarette. For example, in

April 2015, the CDC published the results from its 2014 National Youth Tobacco Survey.208 The

CDC found that “[i]n 2014, e-cigarettes were the most commonly used tobacco product among

middle (3.9%) and high (13.4%) school students.”209 Moreover, “[b]etween 2011 and 2014,

statistically significant increases were observed among these students for current use of both e-

cigarettes and hookahs (p<0.05), while decreases were observed for current use of more traditional

products, such as cigarettes and cigars, resulting in no change in overall tobacco use.”210 The CDC

blamed e-cigarette marketing, the use of “a mixture of ‘sex, free samples, [and] flavors’ — the

same things that were originally found to be problematic with cigarette ads.”211

           294.     Seeking to enter this nascent youth market for e-cigarettes, from its inception, JLI

intentionally targeted youth. In March 2015, MANAGEMENT DEFENDANTS supervised the

advertising campaigns that would accompany the launch of JUUL.

           295.     Consistent with MONSEES’ position that he has no “qualms” with marketing to

people that were not yet addicted to nicotine,212 based on information and belief JLI”s marketing

strategy targeted youth and those who are nicotine naiive. Based on information and belief, JLI


208
     Centers for Disease Control and Prevention, Tobacco Use Among Middle and High School Students — United
States, 2011–2014, Morbidity and Mortality Weekly Report (MMWR) 64(14); 381-385 (April 17, 2015),
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6414a3.htm.
209
    Id.
210
    Id.
211
      Jacob Kastrenakes, More teens are vaping instead of smoking, The Verge (Apr. 16, 2015),
https://www.theverge.com/2015/4/16/8429639/teen-ecigarette-use-triples-vaping-beats-smoking
212
     David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?,
Inc.,.https://www.inc.com/magazine/201405/david-freedman/james-MONSEES-ploom-ecigarette-company-
marketing-dilemma.html.

                                                     99
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 100 of 260




hired marketing companies with reputations of marketing products to adolescents and the younger

generation.


    3)          JLI Advertising Exploited Young People’s Psychological Vulnerabilities

         296.     Informed by decades of tobacco marketing, JLI ran a consistent, simple message:

JUUL is used by young, popular, attractive, and stylish people.

         297.     This was not the only marketing scheme JLI could have adopted. JLI had other

options. In 2014, JLI engaged a Calgary-based advertising agency, Cult Collective Ltd. (“Cult”),

to complete a “diagnostic” evaluation of the JUUL brand and to make recommendations regarding

the best advertising strategy to market the JUUL e-cigarette.

         298.     In keeping with typical e-cigarette marketing, which messaged to existing smokers

looking to quit, Cult recommended that JUUL position its e-cigarette technology as the focus of

its advertisements. Cult presented JUUL with exemplar advertisements that used images of a boom

box and a joy stick, juxtaposed against the JUUL e-cigarette, with the tag line: “Everything

changes. JUUL the evoluution of smoking.”




         299.     This campaign expressly invokes combustible cigarettes and positions the JUUL as


                                                 100
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 101 of 260




a technological upgrade for the modern smoker.

        300.    JLI rejected this approach.

        301.    Instead, in June of 2015, JLI launched the “Vaporized” advertising campaign.213

        302.    Applying the template for preying on teens established by the cigarette industry,

the Vaporized campaign used stylish models, bold colors, and highlighted themes of sexual

attractiveness, thinness, independence, rebelliousness and being “cool.”214

        303.    The targeting of young consumers was evident in the design and implementation of

the Vaporized campaign, which featured models in their 20s whose “poses were often evocative

of behaviors more characteristic of underage teen than mature adults.”215




213
    Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June 23, 2015),
http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads¬campaign/299142/.
214
    See Appendix A, Advertisement 1 (example of targeting of young people).
215
    Jackler, JUUL Advertising (2015-2018) at 7.

                                                    101
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 102 of 260




         304.     In the months leading up to the launch of JUUL e-cigarettes, based on information

and belief, the MANAGEMENT DEFENDANTS knew that the ads targeted the young, but “Juul’s

board of directors signed off on the company’s launch plans[.]”216 In addition, “MONSEES, who

was CEO at the time, personally reviewed images from the billboard photo shoot while it was in

session.”217 A senior manager later told the New York Times that “he and others in the company

were well aware” that the marketing campaign “could appeal to” teenagers.218

         305.     As part of the Vaporized campaign, JLI advertised on a 12-panel display over

Times Square.219 Billboard advertising of cigarettes has for years been unlawful under the Master

Settlement Agreement.




216
    Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled startup of 2018: E-cigarette
startup Juul Labs is valued at more than $16 billion. It’s also hooking teens on nicotine and drawing scrutiny from
the FDA. Can the company innovate its way out of a crisis it helped create?, Fast Company (Nov. 19, 2018),
https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-the-most-embattled-
startup-of-2018
217
    Id.
218
    Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
219
       See Appendix A, image 14; see also https://inrejuul.myportfolio.com (also available at
http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_ mt068.php) (last accessed January
25, 2019) (additional images and videos).

                                                        102
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 103 of 260




          306.    JLI’s Vaporized campaign was so effective that it gained national attention on an

October 15th, 2015 episode of Late Night with Stephen Colbert, who ridiculed the notion that the

young, dancing models were consistent with a target market of adult smokers. As Colbert joked

after viewing the close-up video of young models dancing in place, “[y]eah! There is something

about vaping that just makes me want to dance in a way that doesn’t require much lung strength. .

. . And it’s not just ads featuring hip young triangles that appeal to the youths. . . . There is no

reason to worry about the long-term effects of vaping, because e-cigarettes are so new that their

long-term effects are still unknown.”220

          307.    The Vaporized campaign was not limited to the Times Square billboards however.

The ads were also placed in nationally-distributed magazines, and the videos were displayed on

screens at the top of point-of-sale JUUL kiosks provided by JUUL to retailers across the country.

          308.    To the extent that the Vaporized advertisements disclosed that JUUL contained

nicotine, the warnings were in small print against low-contrast backgrounds, making them easy to

overlook. By way of comparison, cigarette advertisements, are required to display a health warning


220
      https://www.youtube.com/watch?v=PMtGca_7leM

                                                    103
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 104 of 260




in high contrast black and white, covering 20% of the image.

           309.     Likewise, JLI’s social media ads did not disclose any health risks of using JUUL

until May of 2018, when they were required to warn of addiction. But even then, JUUL placed

these warnings in areas that were only viewable if the social media user clicked on the “full

version” of the JLI post, which is not how teens typically engage with social media advertising.221

Notably, on Twitter, a social media platform that is geared towards reading text, and on Facebook,

where some users do read text, JLI typically did not include the disclaimer in its advertisements at

all.222


      4)          JLI Pushed the Vaporized Campaign Into Youth Targeted Channels

                    A.     JLI Placed Its Vaporized Ads on Youth Oriented Websites and Media
           310.     JLI engaged programmatic media buyers to place advertisements on websites

attractive to children, adolescents in middle school and high school, and underage college students.

These advertisements, which included the images of models from the Vaporized campaign, began

appearing on websites as early as June 2015. The chosen websites included: nickjr.com (the

website for a children’s television network run by Nickelodeon Group); the Cartoon Network’s

website at cartoonnetwork.com; allfreekidscrafts.com; hellokids.com; and kidsgameheroes.com.

           311.     A picture of the homepage of nickjr.com is below:




221
   See Appendix A, Advertisement 3.
222
    See Appendix A, Advertisement 65; see also Juul Image Galleries (2015-2018) SRITA Collection,
https://inrejuul.myportfolio.com/twitter-1.

                                                  104
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 105 of 260




        312.     JLI also purchased banner advertisements on websites providing games targeted to

younger girls,223 educational websites for middle school and high school students,224 and other teen-

targeted websites.225

        313.     JLI promoted the Vaporized campaign on Facebook, Instagram, and Twitter.

        314.     JLI could have employed age-gating on its social media accounts to prevent

underage consumers from viewing its Vaporized advertisements, but chose not to do so.

        315.     The Vaporized campaign included the largest e-cigarette smartphone campaign of

2015, which accounted for 74% of all such smartphone advertising that year.

        316.     JLI promoted Vaporized through Vice Magazine, which bills itself as the “#1 youth

media brand” in the world.226




223
    The sites included dailydressupgames.com, didigames.com, forhergames.com, games2girls.com, girlgames.com,
and girlsgogames.com.
224
    E.g., coolmath-games.com. JUUL also purchased advertisements on basic-mathematics.com, coolmath.com,
math-aids.com, mathplayground.com, mathway.com, onlinemathlearning.com, and purplemath.com.
225
    E.g., teen.com, seventeen.com, justjaredjr.com, and hireteen.com. JUUL purchased advertisements on websites
for high school students hoping to attend college such as collegeconfidential.com and collegeview.com.
226
    Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018 2:38
PM), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
campaigns/#3da1e11b14f9;

                                                     105
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 106 of 260




        317.     By 2016, an estimated 20.5 million U.S. middle and high school students were

exposed to advertisements for e-cigarettes, including JUUL.227

                 B.      JLI Used Influencers and Affiliates to Amplify Its Message to a
                         Teenage Audience
        318.     Influencers are prized sources of brand promotion on social media networks.

        319.     JLI targeted influencers that were young and popular with adolescents. One

influencer JLI targeted was Tavi Gevinson, who was nineteen years old in the summer of 2015.

The year before, Rolling Stone magazine described Gevinson as “possibly the most influential 18-

year-old in America.”228

        320.     JLI contracted with a company to enlist influencers by sending them free JUUL e-

cigarettes. The company provided free JUULs to Luka Sabbat, known as the “the Internet’s

Coolest Teenager,”229 who was 17 years old during the summer of 2015.

        321.     JLI encouraged its distributors, wholesalers, and other resellers—either explicitly


227
    Kristy Marynak et al., Exposure to Electronic Cigarette Advertising Among Middle and High School Students –
United States, 2014-2016, CDC: Morbidty and Mortality Weekly Report (Mar. 16, 2018),
https://www.cdc.gov/mmwr/volumes/67/wr/mm6710a3.htm.
228
    Alex Morris, Tavi Gevinson: A Power Teen’s New Direction, Rolling Stone (Aug. 14, 2014, 3:57 PM),
https://www.rollingstone.com/culture/culture-features/tavi-gevinson-a-power-teens-new-direction-232286/.
229
    Alexis Barnett, Who Is Luka Sabbat? Meet the Internet’s Coolest Teenager, Complex (Aug. 17, 2015),
https://www.complex.com/style/luka-sabbat-interview-on-youth-kanye-west-and-fashion.

                                                     106
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 107 of 260




or implicitly— to hire affiliates and influencers to promote JLI’s brand and products. Even if not

paid directly by JLI, these Influencers profited from the promotion of JUUL products either

because they were paid by JUUL resellers, JUUL accessory sellers, or sellers of JUUL-compatible

products.

        322.     For example, one YouTube user Donnysmokes (Donny Karle, age twenty-one)

created a JUUL promotional video in 2017 that garnered roughly 52,000 views, many of which

were from users under the age of eighteen.230 Since that time, Karle has made a series of videos,

including one titled “How to HIDE & HIT Your JUUL at SCHOOL WITHOUT Getting

CAUGHT.”231 Karle has admitted to earning approximately $1200 a month from unspecified

sources simply from posting videos of himself consuming e-cigarettes, especially of JUUL

products online.232

        323.     At least one JLI sales representative sent DonnySmokes a private message thanking

him for promoting JUUL products on social media. Similarly, JUUL repeatedly thanked and

encouraged the owner of the @JUULnation Instagram account for his posting of youth-oriented

JUUL content on Instagram.

        324.     JLI’s affiliates promoted JUUL on social media platforms including YouTube,

Instagram, Facebook, Snapchat, and Twitter and routinely failed to disclose that they were being

paid to promote JUUL products.

        325.     As with much of the marketing strategy for JUUL, the practices described above

are prohibited by the Master Settlement Agreement.



230
    Robert K. Jackler, The Role of the Company in the Juul Teen Epidemic, Testimony for the House Subcommittee
on Economic and Consumer Policy (Jul. 24, 2019),
https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-20190724.pdf
231
    Id.
232
    Allie Conti, This 21-year-old is Making Thousands a Month Vaping on YouTube (Feb. 5, 2018 9:30 AM),
https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-month¬vaping-on-youtube .

                                                     107
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 108 of 260



                 C.      JLI Used Viral Marketing Techniques Known to Reach Young People
        326.     JLI deployed “viral marketing” techniques to great success. Viral marketing is

defined as “marketing techniques that seek to exploit pre-existing social networks to produce

exponential increases in brand awareness, through processes similar to the spread of an

epidemic.”233 Viral marketing effectively converts customers into salespeople, who, by sharing

their use of a product (on social media or otherwise), repeat a company’s representations and

endorse the product within their network. The success of viral marketing depends on peer-to-peer

transmission. Hence, a successful viral marketing campaign looks like a series of unrelated,

grassroots communications, when in fact they are the result of carefully orchestrated corporate

advertising campaigns.

        327.     Social media platforms are the most effective way to launch viral marketing

campaigns among young people. As of May 2018, among teenagers, 95% reported use of a smart

phone, 85% use YouTube, 72% use Instagram, and 45% reported being online “constantly.”234

        328.     A key feature of JLI’s viral marketing campaign was inviting user-generated

content. This strategy revolves around prompting social media followers to provide their own

JUUL-related content—e.g. post a selfie in your favorite place to use JUUL. The response

provided by a user is then typically distributed—by the social media platform employed—into the

user’s personal network. In this way, brands can infiltrate online communities with personalized

content that promotes their product (e.g. a picture of a friend using a JUUL e-cigarette at the

beach). Within a few months of the JLI’s commercial release in June 2015, a former JLI executive

reportedly told the New York Times that JLI “quickly realized that teenagers were, in fact, using


233
    N. Deepa et al., Viral Marketing as an On-Line Marketing Medium, IOSR J. of Bus. And Management 18,
http://www.iosrjournals.org/iosr-jbm/papers/ncibppte-volume-2/1115.pdf; P. R. Datta, D. N. Chowdhury & B.R.
Chakraborty, Viral Marketing: New Form of Word-of-Mouth Through Internet, 3 The Business Review 69 (2005).
234
    Monica Anderson And Jingjing Jiang, Teens, Social Media & Technology 2018: Appendix A: Detailed Tables (May
31, 2018), https://www.pewresearch.org/internet/2018/05/31/teens-technology-appendix-a-detailed-tables/

                                                     108
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 109 of 260




[JUULs] because they posted images of themselves vaping JUULs on social media.”235

        329.    To drive consumer participation in its ad campaign, JLI peppered its advertising

and social media posts with hashtags, including those referencing JLI and consuming e-cigarettes

(e.g., #juul, #juulvapor, #switchtojuul, #vaporized, #juulnation, #juullife, #juulmoment); and

trending topics unrelated to JUUL, as well as topics #mothersday, #goldenglobes, #nyc, etc.




        330.    JUUL users began taking photos of themselves using JUUL devices and putting

them on social media with the hashtag #juul. They were creating JUUL content that looked and

felt like real JUUL ads: featuring young people having fun and using JUUL. The flavor-based

hashtag campaigns #MangoMonday and #coolmint generated hundreds of thousands of user-

generated posts.

        331.    JLI could have stepped in and attempted to stop the use of its trademark in posts

directed to underage audiences, including the use of all the hashtags that contain the word “JUUL.”

It could have sought to shut down infringing accounts such as @doit4juul and @JUULgirls. It did

not do so.


235
   Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.

                                                   109
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 110 of 260



      5)          JLI Targeted Youth Retail Locations
           332.     Studies show that tobacco use is associated with exposure to retail advertising and

relative ease of in-store access to tobacco products. Some studies have shown that youth who were

frequently exposed to point of sale tobacco marketing were twice as likely to try or initiate smoking

than those who were not as frequently exposed.

           333.     For years, JLI made it difficult for smoke shops and other age-restricted stores to

carry its products, instead directing its product to gas stations and convenience stores, which

historically make the most underage sales. JLI knows that nicotine naïve young people frequent

gas stations and convenience stores rather than smoke shops. By distributing in those kinds of

stores, JUUL increased the likelihood that these people would purchase its product.

           334.     JLI marketed its products extensively in convenience stores, employing video and

product displays with bright colors and young adults using and displaying the JUUL device. The

retail marketing worked and by late-2017 JUUL became the most popular e-cigarette sold in

convenience stores according to Nielsen data.236

           335.     Like all in-store cigarette advertising, JLI’s point of sale materials played a major

role in driving youth addiction. JLI actively encouraged youth to seek out these laxly regulated

retail locations, sending marketing e-mails to hundreds of thousands of customers, referring them

to the JUUL store locator and offering discounts. And JLI actively encouraged its retailers to

leniently regulate sales to youth by providing profit margins that far exceeded any other tobacco

product being sold.

           336.     Before its launch in 2015, JLI and Cult Collective developed packaging and in-

store displays that looked similar to iPhone packaging, which JLI knew would resonate with young


236
   Campaign for Tobacco-Free Kids, JUUL and Youth: Rising E-Cigarette Popularity, Kansas Department of Health
and Environment (July 6, 2018), http://www.kdheks.gov/tobacco/download/Campaign_for_tobacco-
free_kids_rising_popularity_of_e-cigarettes.pdf

                                                    110
             Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 111 of 260




people and further JLI’s campaign to be the “the iPhone of e-cigarettes.”


        6)          JLI Hosted Parties to Create a Youthful Brand and Gave Away Free Products
                    to Get New Consumers Hooked
             337.     JLI also sponsored at least twenty-five live social events for its products in

California, Florida, New York and Nevada. The invitations to JUUL’s events did not indicate that

the JUUL was intended for cigarette smokers, contained nicotine, or was addictive.237 Instead, the

invitations traded on PAX Lab, Inc.’s reputation as a manufacturer of marijuana vaporizers and

promised attendees “free #JUUL starter kit[s],” live music, or slumber parties.238 Photographs from

these events indicate that they drew a youthful crowd. Product promotion through sponsored

events was a long-standing practice for cigarette companies, but is now prohibited.




237
      See Appendix A, Advertisements 78-81.
238
      Id.

                                                    111
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 112 of 260




       338.   At these live social events, JLI gave attendees free JUUL “Starter Kits,” which

contain a JUUL device and 4 JUUL pods of various flavors. JLI gave away samples at music

events without age restrictions, including Outside Lands in San Francisco’s Golden Gate Park.

       339.   Giving away free samples is prohibited conduct for a cigarette company under the

Master Settlement Agreement.



                                              112
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 113 of 260




        340.     JLI also held sampling events in stores. Documents obtained by the New York

Attorney General show that JLI recruited young “brand ambassadors” to staff these events and

required a dress code that included skinny jeans, high-top sneakers or booties, and an iPhone in a

JUUL-branded case.239




        341.     Though JLI publicly acknowledged in October 2017 that it is unlawful to distribute

free samples of its products at live events,240 it continued to reach out to new users by offering

samples, sometimes at $1 “demo events.” Like so many of JLI’s initiatives, promotions of this

kind are prohibited for cigarette companies by the Master Settlement Agreement.241

        342.     The effect—and purpose—of JLI’s Vaporized giveaways was to flood major cities



239
    Jake Offenhartz, Juul Hooked Teens Through Sick Parties and Hip Ambassadors, NY AG Says, Gothamist (Nov.
19, 2019 2:02 PM), https://gothamist.com/news/juul-hooked-teens-through-sick-parties-and-hip-ambassadors-ny-ag-
says; Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018
2:38 PM), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-
marketing-campaigns/#3da1e11b14f9.
240
    See Nik Davis (@bigbabynik), Twitter (Nov. 17, 2017 1:11 PM),
https://twitter.com/JLIvapor/status/931630885887266816; Robert K. Jackler, The Role of the Company in the Juul
Teen Epidemic, Testimony for the House Subcomittee on Economic and Consumer Policy (Jul. 24, 2019),
https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-JacklerR-20190724.pdf.
241
    Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
Impact of Tobacco Advertising (Jan. 31, 2019),
http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf. at 6.

                                                       113
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 114 of 260




with products that would hook thousands of new users, and to generate buzz for the brand among

urban trendsetters who would then spread JLI’s message to their friends via word of mouth and

social media.

           343.     According to BeCore, one of the firms responsible for designing and implementing

JLI’s live events, JLI distributed the nicotine-equivalent of approximately 500,000 packs of

cigarettes at all twenty-five events.242 And this was just to get people started.


      7)          The MANAGEMENT DEFENDANTS’ Direction And Participation In The
                  Youth Marketing Schemes


                    A.     The MANAGEMENT DEFENDANTS, And In Particular BOWEN,
                           MONSEES, PRITZKER, HUH, And VALANI, Oversaw The Youth
                           Marketing Scheme
           344.     Based upon information and belief, the MANAGEMENT DEFENDANTS were

well aware that JUUL branding was oriented toward teens and duplicated earlier efforts by the

cigarette industry to hook children on nicotine. Based on information and belief, the

MANAGEMENT DEFENDANTS actively participated and approved JLI’s efforts to market to

youth.

           345.     Some company leaders, including HUH, opposed any actions to curb youth sales.

Youth sales were a large potential source of revenue.243 As one manager explained, perhaps “people

internally had an issue” with sales of JUULs to teenagers, “[b]ut a lot of people had no problem

with 500 percent year-over-year growth.”244 And company leaders understood that teenagers who

were hooked on nicotine were the most likely segment to become lifelong addicts and thus were


242
    Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
Impact of Tobacco Advertising (Jan. 31, 2019),
http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf. at 9
243
    Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019, 11:00 AM
GMT), https://www.reuters.com/investigates/special-report/juul-ecigarette/.
244
    Id.

                                                        114
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 115 of 260




the most profitable customers to target.245

        346.     In October 2015, JUUL leadership resolved the debate in favor of selling to teens,

and JLI pressed ahead with its youth-oriented Vaporized ad campaign through early 2016.246

        347.     The company also implemented the Board’s decision in October 2015 to target and

sell to minors in many other ways. For example, Pax Labs, Inc. modified its online the age

verification system so that users were more likely to pass. By doing so, Pax Labs, Inc. deliberately

chose to continue selling to underage purchasers.

        348.     By March 2016, however, JLI employees internally recognized that its efforts to

market to children were too obvious. Around this time, Pax Labs, Inc. reoriented its JUUL

advertising from the explicitly youth-oriented Vaporized campaign to a more subtle approach to

appeal to the young. The advertising’s key themes continued to include pleasure/relaxation,

socialization/romance, and flavors247—all of which still appealed to teenagers.

        349.     The MANAGEMENT DEFENDANTS continued to direct and approve misleading

marketing campaigns long after launch. For example, JLI deceptively marketed mint to youth,

through flavor-driven advertising, hashtag campaigns and ads cross-promoting mango and mint.

Through their positions on the JLI Board of Directors, the MANAGEMENT DEFENDANTS were

directly responsible for this marketing, as they had “final say” over all of JLI’s marketing

activities.248 In other words, JLI and the MANAGEMENT DEFENDANTS controlled the



245
    Id.
246
    The Vaporized advertising campaign continued at least into early 2016. Robert K. Jackler et al., JUUL
Advertising Over Its First Three Years on the Market, Stanford Research Into the Impact of Tobacco Advertising
(Jan. 31, 2019), http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf at 7.
247
    Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
Impact of Tobacco Advertising (Jan. 31, 2019),
http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf at 9.
248
    Examining JLI’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the Subcommittee on Economic
and Consumer Policy of the Committee on Oversight and Reform, House of Representatives, 116th Cong. 70 (2019)
(statement of JAMES MONSEES, CPO, JLI Labs).

                                                       115
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 116 of 260




messaging around JUUL products.

       350.    Notably, none of JLI’s early advertisements, including those of the “Vaporized”

campaign and others targeted to youths, disclosed that JUUL contains high amounts of nicotine;

indeed, those advertisements did not advertise JUUL’s nicotine content whatsoever.

       351.    Likewise, none of JLI’s advertisements, including those of the “Vaporized”

campaign and others targeted to youths, disclosed the health risks from consuming JUUL products.

       352.    JLI and the MANAGEMENT DEFENDANTS knew of course that JUUL

contained an ultra-high concentration of nicotine, and that ultra-high concentration of nicotine was

designed to addict. They also knew that e-cigarette products, including JUUL, would expose users

to increased health risks, including risks to their lungs and cardiovascular system. Despite that

knowledge, JLI and the MANAGEMENT DEFENDANTS took affirmative actions, the natural

consequence of which was the approval and transmission of these false and misleading

advertisements that did not include a disclosure of JUUL’s high nicotine content and

concentration, nor any health risks at all.

               B.      PRITZKER, HUH, And VALANI Were Able to Direct and
                       Participate in the Youth Marketing Because They Seized Control of
                       the JLI Board of Directors
       353.    Although BOWEN and MONSEES were the visionaries behind JLI and the most

hands-on in its early stages, by the time JLI was pushing its marketing campaigns in early-to mid-

2015, JLI (through the individuals running the company), BOWEN, MONSEES, PRITZKER,

HUH, and VALANI were each intimately involved in the planning and execution of activities,

taking actions that went beyond the regular and legitimate business operations of JLI.

       354.    And at the same time the MANAGEMENT DEFENDANTS had approved the early

JLI marketing campaigns that were intentionally targeting youth, the MANAGEMENT

DEFENDANTS were planning a fundamental shift in roles to allow PRITZKER, HUH, and

                                                116
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 117 of 260




VALANI to take charge of the instrumentalities of JLI, including its employees and resources.

           355.     Specifically, in October 2015, MONSEES stepped down from his role as Chief

Executive Officer of JLI (to become Chief Product Officer) and, in his stead, PRITZKER, HUH,

and VALANI formed an Executive Committee of the JLI Board of Directors that would take

charge of fraudulently marketing JUUL products, including to youth. The MANAGEMENT

DEFENDANTS, and in particular HUH, wanted to continue their fraudulent marketing, knowing

that these ads were also targeted to youth, “argu[ing] that the company couldn’t be blamed for

youth nicotine addiction.”249

           356.     Over the next year, until the installation of a new CEO in August 2016, Defendants

PRITZKER, HUH, and VALANI used worked to expand the number of addicted e-cigarette users

through fraudulent advertising and representations to the public. They cleaned house at JLI by

“dismiss[ing] other senior leaders and effectively tak[ing] over the company.”250 Despite any

potential internal misgivings about their fraudulent conduct, notably, none of MANAGEMENT

DEFENDANTS terminated their relationship with JLI during this time period.


      8)          JLI and the MANAGEMENT DEFENDANTS Knew Their Efforts Were Wildly
                  Successful in Building a Youth Market and Took Coordinated Action to Ensure
                  That Youth Could Purchase JUUL Products

                    A.     JLI’s Strategy Worked

           357.     The MANAGEMENT DEFENDANTS knew that the JUUL marketing campaigns

they directed and approved were successful in targeting youth. As Reuters has reported, “the first

signs that JUUL had a strong appeal to young people came almost immediately after the sleek

device went on sale in 2015 . . . . Employees started fielding calls from teenagers asking where


249
    Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019, 11:00 AM),
https://www.reuters.com/investigates/special-report/juul-ecigarette/
250
    Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times (Nov. 24, 2019),
https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.

                                                   117
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 118 of 260




they could buy more JUULs, along with the cartridge-like disposable ‘pods’ that contain the liquid

nicotine.”251 A former senior manager told the New York Times that “[s]ome people bought more

JLI kits on the company’s website than they could individually use—sometimes 10 or more

devices.” He added that “[f]irst, they just knew it was being bought for resale,” but later “when

they saw the social media, in fall and winter of 2015, they suspected it was teens.”252 BOWEN

admitted that “he was aware early on of the risks e-cigarettes posed to teenagers[.]”253 It was

common knowledge within JLI that JUULs were being sold to children.

         358.     After the Vaporized campaign, retail stores began selling out of JUUL products and

JLI had a difficult time trying to meet demand coming from its online ordering platform.

         359.     Furthermore, it was obvious to those outside the company that JLI was selling

JUUL products to children. In June 2015, reporting on the “Vaporized” campaign that

accompanied the JUUL launch, AdAge reported that John Schachter, director of state

communications for Campaign for Tobacco-Free Kids, “expressed concern about the JUUL

campaign because of the youth of the men and women depicted in the campaign, especially when

adjoined with the design” and added that there had been “obvious trends that appeal to adolescents

in e-cigarette campaigns[.]”254 Robert Jackler, a Stanford physician who investigated JLI’s launch

campaign, concluded that “JLI’s launch campaign was patently youth-oriented.”255 JUUL’s




251
    Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019, 11:00 AM GMT),
https://www.reuters.com/investigates/special-report/juul-ecigarette/.
252
    Matt Richtel and Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-cigarette company
says it never sought teenage users, but the F.D.A. is investigating whether Juul intentionally marketed its devices to
youth, NY Times (Aug. 27, 2018),
https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
253
    Id.
254
    Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June 23, 2015),
http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads¬campaign/299142/.
255
    Erin Brodwin, See how Juul turned teens into influencers and threw buzzy parties to fuel its rise as Silicon
Valley's favorite e-cig company, Business Insider (Nov 26, 2018, 6:07 AM),
https://www.businessinsider.com/stanford-juul-ads-photos-teens-e-cig-vaping-2018-11

                                                        118
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 119 of 260




commercials’ attempts to appeal to teenagers were so obvious that, by October 2015, Stephen

Colbert ran a satirical segment on it that noted, among other things: “And it’s not just ads featuring

hip young triangles that appeal to the youths; so do vape flavors like cotton candy, gummi bear,

and skittles.”256

         360.   Moreover, the MANAGEMENT DEFENDANTS knew that kids were marketing

JLI products on social media, and some even sought to take advantage of that to build the JLI

brand.


                B.      JLI Closely Tracked Its Progress in Reaching Young Customers
                        through Social Media and Online Marketing

         361.   Tracking the behaviors and preferences of youth that are under twenty-one, and

especially those under eighteen, has long been essential to the successful marketing of tobacco

products. Whether the activity is called “tracking” or “targeting,” the purpose has always been the

same: getting young people to start smoking and keeping them as customers.

         362.   As early as 1953, PHILIP MORRIS was gathering survey data on the smoking

habits of “a cross section of men and women 15 years of age and over.”257 Commenting on these

data, George Weissman, then-Vice President of PHILIP MORRIS, observed that “we have our

greatest strength in the 15-24 age group.”258

         363.   Traditional approaches to youth tracking (e.g., interviews conducted face-to-face

or over the telephone) were limited, however, in that they often failed to capture data from certain

subsets of the target market. As a PHILIP MORRIS employee noted in a June 12, 1970



256
    The Late Show with Stephen Colbert, YOUTUBE (Oct. 7, 2015),
https://www.youtube.com/watch?v=PMtGca_7leM. The “triangles” ad was a JUUL ad; the listed flavors were not,
but JUUL also had flavors that appealed to children
  257
      Philip Morris Vice President for Research and Development, Why One Smokes, First Draft, 1969, Autumn
  (Minnesota Trial)
  258
      United States v. Philip Morris, 449 F. Supp. 2d 1, 581 (D.D.C. 2006).

                                                   119
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 120 of 260




memorandum, Marlboro smokers were “among the types of young people our survey misses of

necessity (on campus college students, those in the military and those under 18 years of age).”259

        364.     However, modern technology has removed many of the hurdles that made youth

tracking difficult in decades past. With e-mail, social media and online forums, JLI can track and

JLI has consistently tracked and monitored its target youth market, including those below the

minimum legal age to purchase or use JUUL products.

        365.     Using the tools available to them, JLI would have known that its viral marketing

program was a resounding success, and in particular with young people.

        366.     Between 2015 and 2017, JUUL-related posts on Twitter increased quadratically,

which is the exact result to be expected from an effective viral marketing campaign.260 Its growth

on Instagram was likely even more rapid.

        367.     A 2018 study of JLI’s sales and presence on social media platforms found that JLI

grew nearly 700%, yet spent “no recorded money” in the first half of 2017 on major advertising

channels, and spent only $20,000 on business-to-business advertising.261 Despite JLI’s apparently

minimal advertising spend in 2017, the study found a significant increase in JUUL-related tweets

in 2017.262

        368.     On Instagram, the study found seven JUUL-related accounts, including DoIt4JUUL

and JUUL.girls, which accounted for 4,230 total JUUL-related posts and had more than 270,000

followers.263



  259
      Id. at 1007.
260
      Brittany Emelle, et al., Mobile Marketing of Electronic Cigarettes in the U.S., (May 2017),
https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
261
    Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL transformed
the       US       retail   e-cigarette    market,     TOBACCO         CONTROL        (May       31,     2018),
http://tobaccocontrol.bmj.com/content/early/2018/05/31/tobaccocontrol-2018-0543 82.
262
    Id.
263
    Id.

                                                     120
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 121 of 260




        369.     In addition to JUUL’s explosive growth on individual social media platforms, the

study found JUUL products being marketed across platforms in an apparently coordinated fashion,

including smaller targeted campaigns and affiliate marketing, all of which caused the authors to

question whether JLI was paying for positive reviews and JUUL-related social media content.

        370.     The lead author of the study concluded that JLI was “taking advantage” of the reach

and accessibility of multiple social media platforms to “target the youth and young adults . . .

because there are no restrictions,” on social media advertising.264

        371.     A separate study of e-cigarette advertising on mobile devices, where young people

spend most of their day consuming media, found that 74% of total advertising impressions were

for JUUL products.265

        372.     A 2019 study found that as much as half of JUUL’s Twitter followers were aged

thirteen to seventeen.266

        373.     A 2019 study characterizing JUUL-related Instagram posts between March and

May 2018 found that among nearly 15,000 relevant posts from over 5,000 unique Instagram

accounts, more than half were related to youth or youth lifestyle.267

        374.     Some Twitter users have reported what appear to be JUUL bots.268 Other Twitter

users appear to either be bot accounts or native advertisers, in that they have a small number of




264
    Laura Kelley, JUUL Sales Among Young People Fueled by Social Media, Says Study, The Washington Times (June
4, 2018), https://www.washingtontimes.com/news/2018/jun/4/juul-sales¬among-young-people-fueled-by-social-
med/
265
    Brittany Emelle, et al., Mobile Marketing of Electronic Cigarettes in the U.S., (May 2017),
https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
266
    Steven Reinberg, Study: Half of Juul's Twitter followers are teens, young adults, United Press International
HealthDay News, (May 20, 219, 5:31 PM) https://www.upi.com/Health_News/2019/05/20/Study-Half-of-Juuls-
Twitter-followers-are-teens-young-adults/1981558384957/
267
    Lauren Czaplicki et al., Characterizing JUUL-related posts on Instagram, (August 1, 2019),
https://tobaccocontrol.bmj.com/content/early/2019/07/30/tobaccocontrol-2018-054824
268
    One example of what appear to be JUUL bots in action on Twitter is available at:
https://twitter.com/search?q=juul%20bot&src=typd.

                                                     121
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 122 of 260




followers, follow few other users, and post exclusively about JUUL content.269

           375.     By April 2018, searching “JUUL” on YouTube yielded 137,000 videos with forty-

three videos having over 100,000 views.270 Of these, a huge number were plainly related to

underage use, including: 1,730 videos on “hiding JUUL in school,” 789 on “JUUL in school

bathroom,” 992 on “hiding JUUL at home,” and 241 on “hiding JUUL in Sharpie.”271

           376.     In 2018, JLI was internally collecting hundreds of social media posts—directed at

JLI—informing them of their wild popularity with young people and in many cases requesting that

they do something to stop it.272


      9)          JLI Coordinates with Veratad Technologies To Expand Youth Access to JUUL
                  Products

           377.     At the same time JLI and the MANAGEMENT DEFENDANTS were taking

coordinated actions to maintain and expand the number of nicotine-addicted e-cigarette users in

order to ensure a steady and growing customer base through unlawful marketing and distribution

activities, they were coordinating with an outside entity – Veratad Technologies LLC – to get

JUULs into the hands of the largest number of consumers possible.

           378.     JLI’s website, including its online store, was pivotal to these efforts.

           379.     JLI coordinated with Veratad to provide age verification services for its website

from 2015 to 2018. Veratad has also provided age verification services to other e-cigarette sellers.

Consistent with the claim on Veratad’s website that “You can create your own verification rules,”

the company encouraged sellers like JLI to set the desired compliance level for age verification.

As a member of a major e-cigarette trade organization, Veratad also offered insight into what


269
    Hennrythejuul (@hennrythejuul), Twitter, (March 4, 2020, 9:35 am) https://twitter.com/hennrythejuul.
270
    Divya Ramamurthi et al.,, JUUL and Other Stealth Vaporizers: Hiding the Habit from Parents and Teachers,
Tobacco Control 2019, https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/6/610.full.pdf
271
    Id.
272
    Complaint at 60, People v. JUUL, et al. CRT REPORTER, (Super. Ct. of Cal. 2019).

                                                     122
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 123 of 260




competitors were doing, and offered to “guide your setup to follow industry best practices for age

verification.”

           380.     Though it is illegal to sell and ship e-cigarettes to minors under both state and

federal law, JLI and Veratad designed and implemented an age verification system designed to

maximize the number of prospective purchasers who “pass” the process rather than to minimize

the number of underage sales.273 As a result of these intentionally permissive age verification

practices, JLI and Veratad used online payment systems and the mails to ship tens of millions of

dollars of JUUL pods to unverified customers, many of whom were minors.

           381.     From June 2015 through the end of 2018, the age verification process on JLI’s

website typically prompted prospective purchasers to submit their name, address, and date of birth,

which JLI forwarded to Veratad. Veratad then attempted to match all or some limited part of the

consumer’s information to a person of the minimum legal sales age in its database. If Veratad was

able to locate a sufficient match of the prospective purchaser to a person of the minimum legal

sales age in its database, then it would return a “pass” result to JLI. If Veratad was unable to make

such a match, Veratad returned a “fail” result to JLI.

           382.     If Veratad returned a “fail” result to JLI, rather than decline the prospective

purchaser, JLI would prompt the person to enter an “alternate” address. If Veratad still could not

find a match based on this alternate address, JLI would prompt the consumer to enter the last four

digits of his or her social security number.

           383.     If Veratad, supplied with the last four digits of a consumer’s social security number,

still could not match the consumer to a person of the minimum legal sales age in its database, JLI

would prompt the consumer to upload an image or photograph of his or her driver’s license or



273
      Complaint at 165, People v. JUUL, et al. CRT REPORTER, (Super. Ct. of Cal. 2019).

                                                       123
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 124 of 260




another governmental identification document. A JLI employee would then conduct a personal

review of the image and decide whether the consumer was of the minimum legal sales age.

        384.     Crucially, Veratad’s age verification system was purposefully flexible, so JLI and

Veratad could work together to decide just how closely a prospective purchaser’s personal

information had to match records in Veratad’s database in order to “pass” the age verification

process. JLI and Veratad could also set, or modify, the applicable minimum legal sales age to be

used for verification.

        385.     By the fall of 2015, JLI and Veratad knew that bulk purchases were being made for

resale on JLI’s website by minors and for resale to minors.274 Nevertheless, JLI repeatedly sought,

and Veratad repeatedly recommended and directed, changes to the age verification process so that

more prospective JUUL purchasers would “pass.” Both did so in an effort to increase direct sales

of JLI’s e-cigarettes without regard to whether its less stringent age verification process would

permit more underage consumers to purchase them.

        386.     Between June 2015 and August 2017 (and perhaps even through early 2018), JLI

and Veratad tailored the age verification system to “pass” prospective purchasers even if certain

portions of the purchaser’s personal information – e.g., the purchaser’s street address or date of

birth – did not match the information corresponding to a person of the minimum legal sales age in

Veratad’s database.275



274
    Matt Richtel and Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-cigarette
company says it never sought teenage users, but the F.D.A. is investigating whether Juul intentionally marketed its
devices to youth, NY Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
marketing.html
275
    A January 29, 2018 e-mail exchange between Tom Canfarotta, Director of Strategic Accounts & Client Quality
Services at Veratad, and Annie Kennedy, JUUL’s Compliance Manager, reveals this to have been the case. Kennedy
asked Canfarotta why a particular customer had “passed via the address step (public record check)…but we’ve since
learned that is not a correct address—so we’re curious as to how it passed.” In response, Canfarotta wrote, “Your
current rule set does not require a full address match.” He went on to explain that approval of the customer was not
an anomaly or a mistake; instead, Veratad’s age verification system was working exactly the way it was designed.

                                                       124
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 125 of 260




        387.     Similarly, between June 2015 and August 2017, JLI and Veratad tailored the system

to “pass” a prospective purchaser under certain circumstances even when the prospective

purchaser’s year of birth did not match the information corresponding to a person of the minimum

legal sales age in Veratad’s database.

        388.     JLI and Veratad sought to increase “pass” rates by modifying the age verification

system to allow users multiple opportunities to change their personal information if a match was

not initially found in an appropriate government database. A Veratad Performance Report from

August 5, 2017 shows that, for 1,963 consumers Veratad recorded 3,794 transactions – an average

of 1.93 attempts per consumer.276 Only 966 consumers – less than half – passed age verification on

the first attempt.277 By allowing consumers to alter their personal information and attempt age

verification up to three times, JLI was able to increase its database match pass rate from 49.2% to

61.2%.278

        389.     Based on information and belief, JLI customer service representatives would go so

far as to alter identifying information for customers to get around the age verification system; a

Slack chat among customer service representatives confirmed that representatives were authorized

to “adjust the street address, apartment number, or zip code” associated with shipment.279

        390.     The age verification procedures designed by JLI and Veratad have allowed

hundreds of thousands of e-cigarette products to be sold and/or delivered to fictitious individuals

at fictitious addresses.280 Many of these improper sales may have been made to underage

purchasers or to resellers who sold the products to underage consumers on the grey market.281



276
    Id.
277
    Id.
278
    Id.
279
    Complaint at 169, People v. JUUL, et al. CRT REPORTER, (Super. Ct. of Cal. 2019).
280
    Complaint at 138, People v. JUUL, et al. CRT REPORTER, (Super. Ct. of Cal. 2019).
281
    Id.

                                                     125
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 126 of 260




        391.     By divorcing the address from the other customer data in the age verification

process, JLI and Veratad allowed consumers to request that tobacco products be sent to locations

other than their permanent legal residences.282 For example, JUUL sent thousands of orders to

commercial high rises and office parks.283 It is unlikely these orders would have been approved

had JUUL and Veratad required that addresses provided by users match information in an

appropriate government database and followed the requirement that the shipping address and

billing address be the same.284

        392.     Based on information and belief, the failure of the JLI/Veratad age verification

procedure was intentional.285

        393.     Further underscoring their common purpose of growing the e-cigarette market,

even if that meant selling to youth, JLI and Veratad did not require that the year of birth and last

four digits of the social security number match exactly the information corresponding to a person

of the minimum legal sales age in Veratad’s database until August 2018.

        394.     Not only did JLI and Veratad’s efforts result in more sales to minors, it also allowed

JLI to build a marketing e-mail list that included minors—a data set that would prove highly

valuable to ALTRIA.

        395.     In the summer of 2017, JLI engaged a company called Tower Data to determine

the ages of the persons associated with e-mail addresses on its e-mail marketing list. According to

this analysis, approximately 269,000 e-mail addresses on JLI’s e-mail marketing list were not

associated with a record of an individual who had “passed” JLI’s age verification process.286


282
    Complaint at 146, People v. JUUL, et al. CRT REPORTER, (Super. Ct. of Cal. 2019).
283
    Complaint at 147, People v. JUUL, et al. CRT REPORTER, (Super. Ct. of Cal. 2019).
284
    Id.
285
    Complaint at 173, People v. JUUL, et al. CRT REPORTER, (Super. Ct. of Cal. 2019).
286
    Complaint at 121, Commonwealth of Massachusetts v. JUUL, et al., No. 20-00402 (Filed Super. Ct. of Mass.
February 12, 2020) https://www.mass.gov/doc/juul-complaint/download; Janice Tan logo, E-cigarette firm JUUL
sued for using programmatic buying to target adolescents (Feb. 14, 2020), https://www.marketing-

                                                     126
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 127 of 260




Additionally, approximately 40,000 e-mail addresses on JLI’s e-mail marketing list were

associated with records of individuals who had “failed” JLI’s own age verification process.287

Tower Data informed JLI that 83% of the approximately 420,000 e-mail addresses on JLI’s

marketing list could not be matched with the record of an individual at least eighteen years of

age.288

          396.     Despite knowing that their marketing list included minors, JLI continued to use that

marketing list to sell JUUL products, and then shared that list with ALTRIA to use for its marketing

purposes.

          397.     JLI and the MANAGEMENT DEFENDANTS knew, however, that it was not

enough to disseminate advertisements and marketing materials that promote JLI to youth or to

open online sales to youth, while omitting mention of JUUL’s nicotine content and manipulated

potency. To truly expand the nicotine market, they needed to deceive those purchasing a JUUL

device and JUULpods as to how much nicotine they were actually consuming. And, through

PRITZKER, HUH, and VALANI’s control of JLI’s Board of Directors, they did just that.


     10)         JLI Engaged in a Sham “Youth Prevention” Campaign

          398.     By April 2017, JLI had determined that the publicity around its marketing to

children was a problem and began efforts to create a youth prevention program. While ostensibly

aimed at reducing youth sales, JLI’s youth prevention program actually served to increase, not

reduce, sales to children.

          399.     As part of its “youth prevention program”, JLI paid schools for access to their

students during school time, in summer school, and during a Saturday School Program that was



interactive.com/e-cigarette-firm-juul-sued-for-using-programmatic-buying-to-target-adolescents
287
    Id.
288
    Id.

                                                      127
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 128 of 260




billed as “an alternative to ‘traditional discipline’ for children caught using e-cigarettes in

school.”289 JLI created the curriculum for these programs, and, like the “Think Don’t Smoke”

campaign by PHILIP MORRIS, which “insidiously encourage[d] kids to use tobacco and become

addicted Philip Morris customers[,]”290 JLI’s programs were shams intended to encourage youth

vaping, not curb it. According to testimony before Congress, during at least one presentation, “[n]o

parents or teachers were in the room, and JUUL’s messaging was that the product was ‘totally

safe.’ The presenter even demonstrated to the kids how to use a JUUL.”291 Furthermore, JLI

“provided the children snacks” and “collect[ed] student information from the sessions.”292

        400.     The problems with JLI’s youth prevention programs were widespread. According

to outside analyses, “the JUUL Curriculum is not portraying the harmful details of their product,

similar to how past tobacco industry curricula left out details of the health risks of cigarette use.”293

Although it is well-known that teaching children to deconstruct ads is one of the most effective

prevention techniques, JLI programs entirely omitted this skill, and JLI’s curriculum barely

mentioned JUUL products as among the potentially harmful products to avoid.294 As one expert

pointed out, “we know, more from anecdotal research, that [teens] may consider [JUULs] to be a

vaping device, but they don’t call it that. So when you say to a young person, ‘Vapes or e-cigarettes

are harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’”295


289
    Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf
290
    William V. Corr, American Legacy Foundation Study Shows Philip Morris 'Think Don't Smoke' Youth Anti-
Smoking Campaign is a Sham, Campaign for Tobacco Free Kids (May 29, 2002),
https://www.tobaccofreekids.org/press-releases/id_0499
291
    Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf
292
    Id.
293
    Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says: SMOKE AND MIRRORS.
JUUL—which made up 68 percent of the e-cigarette market as of mid-June—seems to have taken a page from the
playbook of Big Tobacco, The Daily Beast (Oct. 19, 2018), https://www.thedailybeast.com/juul-prevention-program-
didnt-school-kids-on-dangers-expert-says
294
    Id.
295
    Id.

                                                     128
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 129 of 260




        401.     Baesd on information and belief, JLI also bought access to teenagers at programs

outside of school.

        402.     Eventually, JLI ended this version of the youth prevention program, but the damage

had been done: following the playbook of the tobacco industry, JLI had hooked more kids on

nicotine.

        403.     Based on information and belief, the Board was intimately involved in these “youth

prevention” activities.


      11)      The FDA Warned JUUL and Others That Their Conduct is Unlawful

        404.     Throughout 2018, the FDA put JLI and others in the e-cigarette industry on notice

that their practices of marketing to minors needed to stop. It issued a series of Warnings Letters

and enforcement actions:

        405.     On February 24, 2018, the FDA sent a letter to JLI expressing concern about the

popularity of its products among youth and demanding that JLI produce documents regarding its

marketing practices.296

        406.     In April 2018, the FDA conducted an undercover enforcement effort, which

resulted in fifty-six warning letters issued to online retailers, and six civil money complaints to

retail establishments, all of which were related to the illegal sale of e-cigarettes to minors.297

Manufacturers such as JLI were also sent letters requesting documents regarding their marketing

and sales methods.298

        407.     In May 2018, the FDA again issued more warning letters to manufacturers,


296
    Matthew Holman, Letter from Director of Office of Science, Center for Tobacco Products, to Zaid Rouag, at JUUL
Labs, Inc., U.S. Food & Drug Admin. (Apr. 24, 2018), https://www.fda.gov/media/112339/download.
297
    Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
Market      Without    Premarket     Authorization,     U.S.     Food      &   Drug     Admin.       (Jan.   2020),
https://www.fda.gov/media/133880/download
298
    Id.

                                                       129
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 130 of 260




distributors, and retailers of e-liquids for labeling and advertising violations; these labels and

advertisements targeted children and resembled children’s food items such as candy or cookies.299

         408.     In September 2018, the FDA engaged in several other regulatory enforcement

actions, issuing over 1300 warning letters and civil money complaints to e-cigarette and e-liquid

retailers and distributors.300

         409.     On September 12, 2018, the FDA sent letters to JLI and other e-cigarette

manufacturers putting them on notice that their products were being used by youth at disturbing

rates.301 The FDA additionally requested manufacturers to enhance their compliance monitoring

mechanisms, implement stricter age verification methods, and limit quantities and volume of e-

cigarette products that could be purchased at a time.302

         410.     Finally, in October 2018, the FDA raided JLI’s headquarters and seized more than

a thousand documents relating to JLI’s sales and marketing practices.303 Since then, the FDA, the

Federal Trade Commission, multiple state attorneys general and the U.S. House of Representatives

Committee on Oversight and Reform have all commenced investigations into JLI’s role in the

youth vaping epidemic and whether JLI’s marketing practices purposefully targeted youth.

         411.     Siddharth Breja, who was senior vice president for global finance at Juul Labs,

“claims that after the F.D.A. raided Juul headquarters in October 2018, seeking internal



299
    Id.
300
    Id.
301
      Letter from US FDA to Kevin Burns, U.S. Food & Drug Admin. (Sept. 12, 2018),
https://www.fda.gov/media/119669/download.
302
    Press Release, FDA takes new steps to address epidemic of youth e-cigarette use, including a historic action against
more than 1,300 retailers and 5 major manufacturers for their roles perpetuating youth access: Warning letters and
civil money penalty complaints to retailers are largest coordinated enforcement effort in agency history; FDA requests
manufacturers provide plan for mitigating youth sales within 60 days; warns it may restrict flavored e-cigarettes to,
US Food & Drug Administration (Sept. 11, 2018), https://www.fda.gov/news-events/press-announcements/fda-takes-
new-steps-address-epidemic-youth-e-cigarette-use-including-historic-action-against-more
303
    Laurie McGinley, FDA Seizes Juul E-Cigarette Documents in Surprise Inspection of Headquarters, Wash. Post
(Oct. 2, 2018), https://www.washingtonpost.com/health/2018/10/02/fda-seizes-juul-e-cigarette-documentssurprise-
inspection-headquarters/.

                                                         130
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 131 of 260




documents, Mr. Burns instructed Mr. Breja and other executives not to put anything relating to

regulatory or safety issues in writing, so that the F.D.A. could not get them in the future.”304


      12)      In Response to Regulatory Scrutiny, Defendants Misled the Public, Regulators,
               and Congress that JLI Did Not Target Youth

        412.     To shield their youth-driven success from scrutiny, ALTRIA, JLI, and the

MANAGEMENT DEFENDANTS’ had a long-running strategy to feign ignorance over JLI and

the MANAGEMENT DEFENDANTS’ youth marketing efforts and youth access to JLI’s

products. They were well aware that JLI’s conduct in targeting underage users was reprehensible

and unlawful, and that if it became widely known that this was how JLI obtained its massive market

share, there would be public outcry and calls for stricter regulation or a ban on JLI’s products.

Given the increasing public and regulatory scrutiny of JLI’s market share and marketing tactics, a

dis-information campaign was urgently needed to protect the Defendants’ bottom line. For this

reason, JLI, the MANAGEMENT DEFENDANTS, and ALTRIA hid JLI’s conduct by

vociferously denying that JLI had marketed to and targeted youth and instead claiming to engage

in youth prevention. Defendants continued to make these statements while and after actively and

successfully trying to market to and recruit youth non-smokers. These false statements were

designed to protect JLI’s market share, and ALTRIAS’ investment, by concealing JLI’s

misconduct.

        413.     For example, after 11 Senators sent a letter to JUUL questioning its marketing

approach and kid-friendly e-cigarette flavors like fruit medley, creme brulee and mango, JLI

visited Capitol Hill and told senators that it never intended its products to appeal to kids and did

not realize they were using the products, according to a staffer for Sen. Dick Durbin (D-Ill.). JLI’s


304
  Sheila Kaplan and Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive Say, N.Y. Times
(Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-contaminated.html

                                                    131
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 132 of 260




statements to Congress—which parallel similar protests of innocence by tobacco company

executives—were false.

        414.     JLI also engaged in wire fraud when it made public statements seeking to disavow

the notion that it had targeted and sought to addict teens:

        415.     “It’s a really, really important issue. We don’t want kids using our products.”

(CNBC Interview of JLI’s Chief Administrative Officer, December 14, 2017);305

        416.     “We market our products responsibly, following strict guidelines to have material

directly exclusively toward adult smokers and never to youth audiences.” (JLI Social Media Post,

March 14, 2018);306

        417.     “Of course, we understand that parents and lawmakers are concerned about

underage use of JUUL. As are we. We can’t restate this enough. As an independent company that

is not big tobacco, we are driven by our mission and commitment to adult smokers.” (JLI CEO

Kevin Burns Letter to JUUL Community on Reddit, July 18, 2018);307

        418.     “We don’t want anyone who doesn’t smoke, or already use nicotine, to use JUUL

products. We certainly don’t want youth using the product. It is bad for public health, and it is bad

for our mission. JUUL Labs and FDA share a common goal – preventing youth from initiating on

nicotine. . . . Our intent was never to have youth use JUUL products.” (JLI Website, November

12, 2018);308


305
    Angelica LaVito, Nearly one-quarter of teens are using pot, CNBC (Dec. 14, 2017),
https://www.cnbc.com/2017/12/13/marijuana-and-nicotine-vaping-popular-among-teens-according-to-study.html
(Interview with Ashely Gould, JUUL Chief Administrative Officer).
306
    Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
Impact of Tobacco Advertising (Jan. 31, 2019),
http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf (citing a JUUL social media
post from March 14, 2018).
307
    A Letter to the JUUL Community from CEO Kevin Burns (July 18, 2018), Reddit,
https://www.reddit.com/r/juul/comments/8zvlbh/a_letter_to_the_juul_community_from_ceo_kevin/
308
    JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/
(statement of Ken Burns, former CEO of JUUL).

                                                       132
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 133 of 260




        419.     “To paraphrase Commissioner Gottlieb, we want to be the offramp for adult

smokers to switch from cigarettes, not an on-ramp for America’s youth to initiate on nicotine.”

(JLI Website, November 13, 2018);309

        420.     “First of all, I’d tell them that I’m sorry that their child’s using the product. It’s not

intended for them. I hope there was nothing that we did that made it appealing to them. As a parent

of a 16-year-old, I’m sorry for them, and I have empathy for them, in terms of what the challenges

they’re going through.” (CNBC Interview of JLI CEO, July 13, 2019);310

        421.     “We have no higher priority than to prevent youth usage of our products which is

why we have taken aggressive, industry leading actions to combat youth usage.” (JLI Website,

August 29, 2019);311

        422.     JAMES MONSEES, one of the company’s co-founders, said selling JUUL

products to youth was “antithetical to the company’s mission.” (JAMES MONSEES’ Statement

to New York Times, August 27, 2019);312

        423.     “We have never marketed to youth and we never will.” (JLI Statement to Los

Angeles Times, September 24, 2019);313 and,

        424.     “As scientists, product designers and engineers, we believe that vaping can have a

positive impact when used by adult smokers, and can have a negative impact when used by

nonsmokers. Our goal is to maximize the positive and reduce the negative.” (JLI Website, March


309
    Juul Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/
(statement of then-CEO Kevin Burns)
310
    Angelica LaVito, As JLI grapples with teen vaping ‘epidemic,’ CEO tells parent ‘I’m sorry’, CNBC (July 13,
2019), https://www.cnbc.com/2019/07/13/as-juul-deals-with-teen-vaping-epidemic-ceo-tells-parents-im-sorry.html.
311
    Our Actions to Combat Underage Use, JUUL Labs, Inc. (Aug. 29, 2019), https://newsroom.juul.com/ouractions-
to-combat-underage-use/ (JUUL statement in response to lawsuits).
312
    Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
313
    Michael Hiltzik, Column: Studies show how JLI exploited social media to get teens to start vaping, L.A. Times
(Sept. 24, 2019), https://www.latimes.com/business/story/2019-09-24/hiltzik-juul-target-teens (statement made on
behalf of JUUL).

                                                      133
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 134 of 260




6, 2020).314

        425.     As the JLI Board of Directors had “final say” over all of JLI’s marketing efforts,

these statements regarding JLI’s marketing efforts can be imputed to the MANAGEMENT

DEFENDANTS, who were therefore directly responsible for the messaging over the marketing of

JUUL products.

        426.     However, JLI, the MANAGEMENT DEFENDANTS, and ALTRIA realized that

attempting to shift public opinion through fraudulent statements was not enough to achieve their

goal of staving off regulation. To accomplish this goal, they would also need to deceive the FDA

and Congress. And so they set out to do just that through statements and testimony by JLI

representatives. These include, but are not limited to, the following:

        427.     Statements by JLI to the FDA:

                     a. “JUUL was not designed for youth, nor has any marketing or research effort

                         since the product’s inception been targeted to youth.” (Letter to FDA, June

                         15, 2018).315

                     b. “With this response, the Company hopes FDA comes to appreciate why the

                         product was developed and how JUUL has been marketed — to provide a

                         viable alternative to cigarettes for adult smokers.” (Letter to FDA, June 15,

                         2018).316

        428.     Statements by ALTRIA to the FDA:

                     a. “[W]e do not believe we have a current issue with youth access to or use of

                         our pod-based products, we do not want to risk contributing to the issue.”



314
    Our Mission, JUUL LABS (2019), https://www.juul.com/mission-values (last visited March 6, 2020).
315
    Letter from JUUL's Counsel at Sidley Austin to Dr. Matthew Holman, FDA at 2 (June 15, 2018).
316
    Id. at 3.

                                                      134
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 135 of 260




                         (Letter from ALTRIA CEO to FDA Commissioner Scott Gottlieb, October

                         25, 2018).317

                     b. “We believe e-vapor products present an important opportunity to adult

                         smokers to switch from combustible cigarettes.” (Letter to FDA

                         Commissioner Gottlieb, 10/25/18)

        429.     Statements by JLI to Congress:

                     a. “We never wanted any non-nicotine user, and certainly nobody under the

                         legal age of purchase, to ever use JLI products. . . .That is a serious problem.

                         Our company has no higher priority than combatting underage use.”

                         (Testimony of JAMES MONSEES, July 25, 2019).318

                     b. “Our product is intended to help smokers stop smoking combustible

                         cigarettes.” (Ashley Gould, JLI Chief Administrative Officer,

                         Testimony before House Committee on Oversight and Reform, July 25,

                         2019).319

        430.     Statements by ALTRIA to Congress:

                     a. “In late 2017 and into early 2018, we saw that the previously flat e-vapor

                         category had begun to grow rapidly. JUUL was responsible for much of the

                         category growth and had quickly become a very compelling product among

                         adult vapers. We decided to pursue an economic interest in JUUL, believing



317
    Letter from ALTRIA CEO Howard Willard to Dr. Scott Gottlieb, FDA at 2 (October 25, 2018).
318
    Examining JUUL’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the House Committee on
Oversight and Reform Subcommittee on Economic and Consumer Policy at 1 (July 25, 2019),
https://docs.house.gov/meetings/GO/GO05/20190725/109846/HHRG-116-GO05-Wstate-MONSEESJ-
20190725.pdf (testimony of JUUL Founder JAMES MONSEES).
319
    Ashley Gould, Testimony of Ashley Gould: Hearing on E-Cigarettes and Teen Usage, Day 2 at 01:53:25, U.S.
House Committee on Oversight & Reform (July 25, 2019), https://www.c-span.org/video/?462992-1/hearing-
cigarettes-teen-usage-day-2&start=6431.

                                                     135
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 136 of 260




                         that an investment would significantly improve our ability to bring adult

                         smokers a leading portfolio of non-combustible products and strengthen our

                         competitive position with regards to potentially reduced risk products.”

                         (Letter from ALTRIA CEO to Senator Durbin, October 14, 2019).320

        431.     Each of the foregoing statements constitutes an act of wire fraud. JLI, MONSEES,

and ALTRIA made these statements, knowing they would be transmitted via wire, with the intent

to deceive the public, the FDA, and Congress as to the DEFENDANTS’ true intentions of hooking

underage users.

        432.     Their disinformation scheme was successful. While certain groups such as the

American Medical Association were calling for a “sweeping ban on vaping products,”321 no such

ban has been implemented to date. Accordingly, JLI’s highly addictive products remain on the

market and available to underage users.


  F.      JLI Partnered with Veteran Cigarette Industry Distributors and Retailers to
          Spread and Amplify their Deceptive Messages and Place JUUL Products within
          Reach of Millions of Customers, Including Kids and Non-Smokers.

        433.     Through the false and deceptive viral marketing campaign, described above, JUUL

DEFENDANTS and the MANAGEMENT DEFENDANTS had built a successful product, largely

on the back of improperly marketing to youth and by creating a false impression that that JUUL

products were “safer” than cigarettes.

        434.     After achieving early success, JUUL DEFENDANTS and the MANAGEMENT

DEFENDANTS knew that to take its profits to the next level and dramatically expand the market

for JUUL products, it needed to access a broader distribution channel, namely marketing and



320
   ALTRIA’S October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
321
   Karen Zraick, A.M.A. Urges Ban on Vaping Products as JLI is Sued by More States, N.Y. Times (Nov. 19, 2019),
https://www.nytimes.com/2019/11/19/health/juul-lawsuit-ny-california.html.

                                                     136
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 137 of 260




selling its products in the thousands of chain convenience stores throughout the United States.

Indeed, a single contract to market and sell through a convenience store chain could result in JUUL

being sold in thousands of stores to millions of customers.

        435.    Not only had JUUL DEFENDANTS and the MANAGEMENT DEFENDANTS

emulated the cigarette industry in its marketing, but they also sought to recreate the cigarette

industry’s distribution machine to push that marketing to a far wider swath of consumers than JLI

itself could reach. That distribution machine included the major retail convenience stores (“Chain

Convenience Stores”). It also included the cigarette industry distributors who had been the

powerful middlemen between the cigarette industry and the Chain Convenience Stores in the

cigarette market for decades.

        436.    While the cigarette industry distributors largely operated behind the scenes of

cigarette manufacturing giants like PHILIP MORRIS (ALTRIA) and R.J. Reynolds, they too are

giants in the cigarette industry who have played a significant role in the decades of massive

cigarette sales in America.

        437.    For example, the cigarette industry Distributors Defendant MCLANE is a wholly

owned subsidiary of Berkshire Hathaway322 with an annual revenue of approximately $50 billion.323

MCLANE provides wholesale distribution services in all 50 states to customers that include

convenience stores, discount retailers, wholesale clubs, drug stores, military bases, quick service

restaurants and casual dining restaurants. MCLANE maintains a dominant market share within the

convenience store industry and serves most of the national convenience store chains, providing

products to approximately 50,000 retail locations nationwide.324 MCLANE has served as one of



322
    https://www.mclaneco.com/content/mclaneco/en/home.html.
323
    https://www.berkshirehathaway.com/2018ar/2018ar.pdf.
324
    Berkshire Hathaway 10-K at K-18.

                                                   137
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 138 of 260




the largest tobacco distributors in the United States for the cigarette industry giants such as

ALTRIA and R.J. Reynolds.325,      326
                                         MCLANE is the largest wholesale distributor for ALTRIA,

accounting for approximately 27%, 26% and 25% of ALTRIAS’ consolidated net revenues for the

years ended December 31, 2018, 2017 and 2016, respectively.

        438.    Similarly, CORE-MARK is one of the largest wholesale distributors to the

convenience retail industry in North America, providing sales, marketing, distribution and logistics

services to approximately 43,000 customer locations across the United States (“U.S.”) and

Canada.327 CORE-MARK posted an annual revenue of over $16 billion in 2018.328

        439.    EBY BROWN is the largest privately-owned tobacco, candy and convenience store

distributor in the United States. The company services over 14,500 convenience stores around the

United States, including the Speedway LLC convenience store chain.

        440.    The DISTRIBUTOR DEFENDANTS were necessary partners to elevate the JUUL

market and ensure that the JUUL DEFENDANTS and the MANAGEMENT DEFENDANTS false

and deceptive marketing campaign had a wide reach. Indeed, from years of partnering with the

cigarette industry and their existing relationships with the Chain Convenience Stores, the cigarette

industry distributors already had the existing infrastructure to widely push JUUL products to a

massive audience serviced by their existing customers.

        441.    Securing a partnership with the cigarette industry distributors, including the

DISTIBUTOR DEFENDANTS, would be a major coup for the JUUL DEFENDANTS and the

MANAGEMENT DEFENDANTS.



325
    “The largest customer of PM USA, USSTC, Middleton and Nat Sherman, MCLANE COMPANY, Inc.,
accounted for approximately 27%, 26% and 25% of ALTRIA’s consolidated net revenues for the years
ended December 31, 2018, 2017 and 2016, respectively.” http://www.snl.com/Cache/c396883765.html
326
    Reynolds America, 2016 Inc. 10-K, https://seekingalpha.com/filing/2987262
327
    CORE-MARK 2018 10-K at 1.
328
    CORE-MARK 2018 10-K, at 3.

                                                  138
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 139 of 260




         442.     Not only were the cigarette industry’s distributors valuable to JUUL

DEFENDANTS and the MANAGEMENT DEFENDANTS but JUUL was valuable to the

DISTIBUTOR DEENDANTS.

         443.     Like the cigarette manufacturers, cigarette industry distributors including the

DISTIBUTOR DEENDANTS were losing profit over the decline in cigarette sales following the

efforts to combat cigarette industry’s prior illegal marketing campaigns.

         444.     By the time JUUL launched in 2015, cigarette consumption had been steadily

declining for over a decade. Based on data compiled from the U.S. Department of Agriculture -

Economic Research Service and provided by the Tobacco Merchants Association (“TMA”), total

cigarette consumption in the U.S. declined from 351 billion cigarettes in 2008 to 249 billion

cigarettes in 2017, or a compounded annual decline of approximately 3.4%.329 An entire industry

including the cigarette industry distributors had depended on lucrative cigarette sales for decades.

         445.     The entire cigarette industry was hurting. Indeed, as announced in CORE-MARK’s

2018 Annual Report, a slow-down in tobacco sales was affecting the major tobacco distributors’

bottom line.330

         446.     Capitalizing on the void left by a slow-down in cigarette sales, JLI approached the

cigarette industry distributors, including MCLANE, CORE-MARK and EBY BROWN, and

convinced them that one of the ways to plug their financial hole was to join JLI in growing the

JUUL market.

         447.     This could be accomplished by plugging the JUUL Products into the cigarette

industry marketing and distribution model that had been so successful for decades.


329
   CORE-MARK 10-K at 2.
330
   CORE-MARK 2018 10-K at 1 (“The rate of growth in our net sales was lower than what we experienced the last
several years due primarily to an acceleration of the decline of cigarette carton sales as well as fewer significant retail
chains bidding their business in 2018.”).

                                                           139
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 140 of 260




          448.   The proposal was attractive to the cigarette industry distributors as they could use

JUUL to assuage investors that the void created by declining cigarette sales could be filled. For

example, in 2018, CORE-MARK assured investors that “a greater decline in total cigarette

consumption has been partially offset by consumption of alternative nicotine products and

[OTHER TOBACCO PRODUCTS (OTP)].”331 CORE-MARK detailed how selling e-cigarettes

would fill a financial void for the company for years to come stating that “[a]lthough we anticipate

overall cigarette consumption will continue to decline, we expect to offset these declines through

continued growth in our non-cigarette categories including alternative nicotine products and OTP,

market share expansion and incremental gross profit from cigarette manufacturer price

increases.”332

          449.   A collaboration with JLI was lucrative, because margins for JUUL exceeded

cigarette profit margins.

          450.   Plugging the hole left by declining cigarette sales and reaping the profits attainable

through JUUL’s margins was only possible, however, if the cigarette industry distributors were

able to activate their distribution juggernaut to convince their Chain Convenience Store trade

partners to widely market and sell JUUL products. In short, the entire supply chain had to commit

to the deceptive marketing and sales campaign that JLI had started.

          451.   Starting in 2016, each of the cigarette industry distributors, including

DISTIBUTOR DEENDANTS committed to joining with JUUL DEFENDANTS and the

MANAGEMENT DEFENDANTS to elevate the JUUL market. That was accomplished by JUUL

DEFENDANTS and the MANAGEMENT DEFENDANTS and the Cigarette Industry

Distributors by pushing JUUL DEFENDANTS’ and the MANAGEMENT DEFENDANTS’


331
      CORE-MARK 10-K at 4.
332
      CORE-MARK 10-K at 4.

                                                  140
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 141 of 260




dangerous products which were designed for and aimed at youth to its Chain Convenience Store

partners, and through them to the ultimate customers. It was accomplished by ensuring that JUUL

DEFENDANTS’ and the MANAGEMENT DEFENDANTS’ false deceptive and dangerous

marketing campaign was pushed to the Chain Convenience Stores and from there to a wide swath

of convenience store customers across the United States.

         452.   Indeed,   the   cigarette   industry   distributors,   including   DISTIBUTOR

DEENDANTS, became an essential piece of the supply chain to push products to millions of

customers around the United States, including to youth customers and illegally to minors.

         453.   Even though the cigarette industry distributors knew that the JUUL vaping Products

contained nicotine, from at least 2016 to 2018, the DISTRIBUTOR DEFENDANTS, the

RETAILER DEFENDANTS, JUUL DEFENDANTS and the MANAGEMENT DEFENDANTS

worked to sell JUUL products that neither disclosed the products’ nicotine content, nor any of its

risks.

         454.   The DISTRIBUTOR DEFENDANTS, the RETAILER DEFENDANTS, JUUL

DEFENDANTS and the MANAGEMENT DEFENDANTS knowingly pushed a product designed

for a youth market to a massive consumer audience that should never have been marketed and sold

to youth. They did so through devising and coordinating a campaign that would ensure JUUL

DEFENDANTS’ and the MANAGING DEFENDANTS’ false and deceptive marketing campaign

reached millions of customers across America.

         455.   Based on information and belief, the DISTRIBUTOR DEFENDANTS, the

RETAILER DEFENDANTS, JUUL DEFENDANTS and the MANAGEMENT DEFENDANTS

worked together to maximate distribution of JUUL products to customers. Based on information

and belief, this campaign employed the messages, the images and the deceptive content of the



                                                141
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 142 of 260




JUUL DEFENDANTS and the MANAGING DEFENDANTS original fraudulent marketing

campaign, but deployed it to a much wider audience.

       456.     Upon information and belief, high level representatives of the DISTRIBUTOR

DEFENDANTS, the RETAILER DEFENDANTS, met with the JUUL DEFENDANTS and the

MANAGEMENT DEFENDANTS at different times with JLI officers and or management

employees at the JLI headquarters in San Francisco, California to further these business

transactions.

       457.     Based on information and belief, JUUL DEFENDANTS and the MANAGEMENT

DEFENDANTS provided the DISTRIBUTOR DEFENDANTS with false and deceptive

marketing materials aimed at ultimately reaching consumers.           This allowed the JUUL

DEFENDANTS and MANAGEMENT DEFENDANTS to achieve results that they could not have

done alone. Indeed, by 2016, the false and deceptive marketing campaign was reaching customers

in thousands of Chain Convenience Stores across the country.

       458.     Based on information and belief, the DISTRIBUTOR DEFENDANTS and

RETAILER DEFENDANTS were financially incentivized by the JUUL DEFENDANTS and

MANAGEMENT DEFENDANTS to increase sales.

       459.     All of this was done at the expense of safety. Indeed, as this Complaint details,

DEFENDANTS took a dangerous product targeted at youth and launched a massive campaign to

widely distribute this product without regard to the dangers it would pose to America’s youth and

without regard to the fact that such a campaign would undo decades of progress that had been

made in smoking cessation and public health.




                                               142
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 143 of 260



  G.         ALTRIA Provided Services to JLI to Expand JUUL Sales and Maintain JUUL’s
             Position as the Dominant E-Cigarette

       1)          Before ALTRIA’S Investment in JLI, ALTRIA and JLI Exchanged Market
                   Information Pertaining to Key Decisions

            460.     On November 2, 2017, ALTRIA announced that it had acquired a minority interest

in Avail.333 ALTRIA’s comments to investors highlighted that the investment allowed ALTRIA

access to Avail’s “extensive data around adult vaper purchasing patterns,” and “full-service

analytical science laboratory,” located in ALTRIA’s hometown of Richmond, Virginia.334

            461.     On November 21, 2017—three weeks after ALTRIA announced its investment in

Avail—JLI and Avail entered into a distribution agreement, which has been renewed twice—once

in November 19, 2018 and again on January 8, 2019.335

            462.     Through its investment in Avail, ALTRIA had access to sales data for JUUL

products long before the companies exchanged diligence in connection with ALTRIA’s investment

in JLI. Although JLI represented to Congress that “[JLI’s] data [from Avail] was not available to

ALTRIA,”336 statements in a ALTRIA’s 2019 letter to Congress suggest otherwise.

            463.     In that letter, ALTRIA admitted that it possessed JUUL sales data that corresponds

to the very same time period in which JLI began selling its products at Avail stores, starting in late

2017.337 That sales data showed that JLI was dominating the e-cigarette market during this time

period.338 By November 2017, JLI had sold one million units of its blockbuster product, boasting


333
    Rich Duprey, Is ALTRIA Trying to Corner the E-Cig Market?, The Motley Fool (Jan. 7, 2018),
https://www.fool.com/investing/2018/01/07/is-ALTRIA-trying-to-corner-the-e-cig-market.aspx; Lauren Thomas,
ALTRIA shares plunge after FDA releases road map to curb tobacco-related deaths, CNBC (July 28, 2017),
https://www.cnbc.com/2017/07/28/ALTRIA-shares-fall-after-fda-releases-roadmap-to-curb-tobacco-related-deaths-
.html.
334
    Experience ALTRIA (Investor Day Presentation), ALTRIA (Nov. 1, 2017),
http://investor.ALTRIA.com/Cache/1001243382.PDF.
335
    Responses of JUUL Labs, Inc. to Questions for the Record - July 25, 2019 Hearing Before House Committee on
Oversight and Reform, 28 (January 12, 2020) ("House Oversight January 2020 Response").
336
    Id.
337
    Letter from Howard A. Willard III to Senator Richard J. Durbin, 6 (October 14, 2019) (emphasis added).
338
    ALTRIA’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019). (emphasis added).

                                                      143
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 144 of 260




621% growth in year-to-year sales and capturing 32% of e-cigarette sales tracked by Nielsen.339

Sales of ALTRIA’s own e-cigarettes, on the other hand, trailed behind both the JUUL and British

American Tobacco’s Vuse. ALTRIA sought to grow JLI’s market dominance and young customer

base. JLI, in the regulatory crosshairs, needed ALTRIA’s experience and its influence in

Washington.

           464.     ALTRIA recognized that JLI had, against the backdrop of steadily declining

cigarette sales, created the right product to addict a new generation to nicotine. JLI faced existential

threats, however, from regulatory and congressional scrutiny, and public outrage over the growing

vaping epidemic.

           465.     JLI, ALTRIA, and the MANAGEMENT DEFENDANTS thus began to coordinate

their activities in 2017 through Avail Vapor. This back-channel, and the information it provided

ALTRIA, allowed ALTRIA to take actions to benefit itself, JLI, and the MANAGEMENT

DEFENDANTS without drawing the scrutiny of the public and regulators that they knew would

inevitably follow a formal announcement of a partnership between JLI and ALTRIA.


      2)          JLI, the MANAGEMENT DEFENDANTS and ALTRIA Coordinated to
                  Market JUUL in Highly-Visible Retail Locations

           466.     JLI, the MANAGEMENT DEFENDANTS, and ALTRIA’s coordination continued

in other ways throughout 2018 as they prepared for ALTRIA’S investment in JLI.

           467.     A key aspect of this early coordination was ALTRIA’s acquisition of shelf-space

that it would later provide to JLI to sustain the exponential growth of underage users of JUUL

products. By acquiring shelf space, ALTRIA took steps to ensure that JUUL products would be



339
   Melia Robinson, How a startup behind the 'iPhone of vaporizers' reinvented the e-cigarette and generated $224
million in sales in a year, Business Insider (Nov. 21, 2017), https://www.businessinsider.com/juul-e-cigarette-one-
million-units-sold-2017-11


                                                        144
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 145 of 260




placed in premium shelf space next to Marlboro brand cigarettes, the best-selling cigarette overall

and by far the most popular brand among youth.340

        468.      ALTRIA’s own relatively unsuccessful e-cigarette products did not warrant the

investment. ALTRIA spent approximately $100 million in 2018 to secure shelf-space at retailers

for e- cigarette products—purportedly for the MarkTen e-cigarette that ALTRIA stopped

manufacturing in 2018, and its pod-based MarkTen Elite, which it launched on a small scale in

only 25,000 stores,341 as compared to its 2014 launch of the original MarkTen in 60,000 stores in

the first month in the western United States alone.342 Yet ALTRIA’s payments for shelf space were

a mixture of “cash and display fixtures in exchange for a commitment that its e-cigarettes would

occupy prime shelf space for at least two years.”343

        469.      In reality, ALTRIA spent approximately $100 million on shelf-space in furtherance

of expanding the e-cigarette market, including JLI’s massive, ill-gotten market share. It has since

been reported that ALTRIA “pulled its e-cigarettes off the market” not out of concern for the

epidemic of youth nicotine addiction JUUL created, but because a non-compete was a “part of its

deal with J[LI].”344

        470.      When ALTRIA later announced its $12.8 billion investment in JLI, part of the

agreement between the two companies was that ALTRIA would provide JLI with this premium

shelf space.345



340
    Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 161, 164 (2012),
https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html..
341
    Sheila Kaplan, ALTRIA to Stop Selling Some E-Cigarette Brands That Appeal to Youths, N.Y. Times (Oct. 25,
2018), https://www.nytimes.com/2018/10/25/health/ALTRIA-vaping-ecigarettes.html.
342
    Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Storew News (July 22, 2014),
https://csnews.com/markten-national-rollout-hits-60000-stores.
343
    Jennifer Maloney & John McKinnon, ALTRIA-JLI Deal Is Stuck in Antitrust Review, Wall St. J. (Jan. 17, 2020),
https://www.wsj.com/articles/ALTRIA-juul-deal-is-stuck-in-antitrust-review-11579257002.
344
    Id.
345
    Id.

                                                      145
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 146 of 260




           471.     ALTRIA’s purchase of shelf space in 2018 shows how ALTRIA, JLI, and the

MANAGEMENT DEFENDANTS were coordinating even before ALTRIA announced its

investment in JLI. ALTRIA’s actions ensured that, even after public and regulatory scrutiny forced

JLI to stop its youth-oriented advertising, JUUL products would still be placed where kids are

most likely to see them—next to Marlboros, the most iconic, popular brand of cigarettes among

underage users—in a location they are most likely to buy them -- retail establishments.346


      3)          ALTRIA Contributes to the Success of JLI’s and the MANAGEMENT
                  DEFENDANTS’ Scheme Through a Range of Coordinated Activities

           472.     While JLI and ALTRIA remain separate corporate entities in name, following its

equity investment in JLI, ALTRIA and JLI forged even greater significant, systemic links – i.e.,

shared leadership, contractual relationships, financial ties, and continuing coordination of

activities.

           473.     In 2019, two key ALTRIA executives became JLI’s CEO and head of regulatory

affairs, respectively.

           474.     K.C. Crosthwaite, who was president of ALTRIA Client Services when the

company carried out a study that would later be used by ALTRIA to shield JUUL’s mint pods

from federal regulation, is now JLI’s CEO. Before joining JLI, Crosthwaite was ALTRIA’s chief

growth officer.

           475.     Joe Murillo, who launched the MarkTen line at ALTRIA and more recently headed

regulatory affairs for ALTRIA, is now JLI’s chief regulatory officer.347 A 24-year career ALTRIA

executive, Murillo previously ran ALTRIA’s e-cigarette business, Nu Mark, “before ALTRIA



346
    Laura Bach, Where Do Youth Get Their E-Cigarettes?, Campaign for Tobacco Free Kids (Dec. 3, 2019),
https://www.tobaccofreekids.org/assets/factsheets/0403.pdf.
347
    Jennifer Maloney, JLI Hires Another Top Altria Executive, Wall St. J. (Oct. 1, 2019), available at
https://www.wsj.com/articles/juul-hires-another-top-altriaexecutive-11569971306.

                                                     146
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 147 of 260




pulled its e-cigarettes off the market as part of its deal with J[UUL].”348

        476.     In addition to its effective takeover of JLI, ALTRIA provides services to JLI in

furtherance of their common goal of expanding the number of nicotine-addicted e-cigarette users,

in the areas of “direct marketing; sales, distribution and fixture services; and regulatory affairs.”349

These services include, among other things:


                 a.       “Piloting a distribution program to provide long haul freight, warehouse
                          storage and last mile freight services.”

                 b.       “Making available [ALTRIA’s] previously contracted shelf space with
                          certain retailers,” thus allowing JUUL products to receive prominent
                          placement alongside a top-rated brand of combustible cigarettes, Marlboro,
                          favored by youth.

                 c.       “Executing direct mail and email campaigns and related activities. ..”

                 d.       “Leveraging ALTRIA’s field sales force to . . . provide services such as
                          limited initiative selling, hanging signs, light product merchandising, and
                          surveys of a subset of the retail stores that ALTRIA calls upon.”

                 e.       “Providing regulatory affairs consulting and related services to [JUUL] as
                          it prepares its PMTA application.”350


        477.     ALTIRA also worked with JLI to cross-market JUUL and Marlboro cigarettes. For

example, ALTRIA offered coupons for JUUL starter kits inside packs of Marlboro cigarettes.351




348
    Id.
349
    ALTRIA’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III at 11 (2019).
350
    Id. at 13.
351
    Reddit, Points for us!
https://www.reddit.com/r/juul/comments/d50jku/points_for_us/. (last visited March 8, 2020).

                                                        147
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 148 of 260




        478.     ALTRIA’s investment in JLI was not only a financial contribution; rather, it was

an important aspect of JLI, ALTRIA, and the MANAGEMENT DEFENDANTS’ plan to continue

growing the user base, stave off regulation, and keep JLI’s most potent and popular products on

the market and available to kids and the public at large. ALTRIA is and was working to actively

help expand sales of JLI’s products. ALTRIA’s investment brings legal and regulatory benefits to

JLI, by helping with patent infringement battles and consumer health claims and helping to

navigate the regulatory waters and FDA pressure.

        479.     ALTRIA also brings lobbying muscle to the table, which has played an important

role in JLI, ALTRIA, and the MANAGEMENT DEFENDANTS’ scheme of staving off regulation

by preventing new federal or state legislation targeting JUUL or the e-cigarette category more

broadly. ALTRIA “has a potent lobbying network in Washington [D.C.] and around the

country.”352 Vince Willmore, a spokesman for the Campaign for Tobacco-Free Kids, which has

been involved in many state lobbying battles, said, “It’s hard to say where ALTRIA ends and JLI

begins.”353 While an ALTRIA spokesman has denied that there was any contractual services

agreement for lobbying between JLI and ALTRIA, he admitted that he did not know what informal


352
    Shelia Kaplan, In Washington, JLI Vows to Curb Youth Vaping. Its Lobbying in States Runs Counter to That
Pledge., N.Y. Times (Apr. 28, 2019), https://www.nytimes.com/2019/04/28/health/juul-lobbying-
statesecigarettes.html.
353
    Id.

                                                      148
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 149 of 260




advice and conversations ALTRIA has had with JLI about lobbying efforts. Since JLI, the

MANAGEMENT DEFENDANTS, and ALTRIA joined forces, JLI’s spending on lobbying has

risen significantly. JLI spent $4.28 million on lobbying in 2019, compared to $1.64 million in

2018.354

        480.    In addition, ALTRIA’s arrangement with JLI greatly expands JLI’s retail footprint.

While JUUL products have typically been sold in 90,000 U.S. retail outlets, ALTRIA reaches

230,000 U.S. outlets. ALTRIA also brings its logistics and distribution experience (although, after

increasing public scrutiny, ALTRIA announced on January 30, 2020 that it would limit its support

to regulatory efforts beginning in March 2020355). And importantly, as noted above, ALTRIA gives

JLI access to shelf space that it had obtained under fraudulent pretenses. This is not just any shelf

space; it is space near ALTRIA’s blockbuster Marlboro cigarettes and other premium products and

retail displays. The arrangement allows JLI’s tobacco and menthol-based products to receive

prominent placement alongside a top-rated brand of combustible cigarettes.

        481.    ALTRIA decided to make a significant investment in JLI to further cash in on its

efforts to maintain and expand the number of nicotine-addicted e-vapor users in order to ensure a

steady and growing customer base, which ultimately benefits ALTRIA by ensuring a new

generation of customers for its products. In fact, when announcing its investment, ALTRIA

explained that its investment in JLI “enhances future growth prospects” and committed to applying

“its logistics and distribution experience to help JLI expand its reach and efficiency.”356 ALTRIA


354
    Center for Responsive Politics, Client Profile: JUUL Labs, https://www.opensecrets.org/federal-
lobbying/clients/summary?cycle=2019&id=D000070920 (last visited February 6, 2020).
355
    Nathan Bomey, Marlboro maker ALTRIA distances itself from vaping giant JLI amid legal scrutiny, USA Today
(Jan. 31, 2020), https://www.usatoday.com/story/money/2020/01/31/juul-ALTRIA-distances-itself-e-cigarette-
maker-amid-scrutiny/4618993002/.
356
    ALTRIA Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
BUSINESSWIRE (Dec. 20, 2018, 7:00 AM EST),
https://www.businesswire.com/news/home/20181220005318/en/ALTRIA-12.8-Billion-Minority-Investment-JUUL-
Accelerate.

                                                    149
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 150 of 260




has helped JLI maintain, and expand its market share—a market share that, based on ALTRIA’s

own October 25, 2018 letter to the FDA, it believes was gained by employing marketing and

advertising practices that contributed to youth vaping.


  H.         JLI, ALTRIA, and Others Have Successfully Caused More Young People to Start
             Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and Public Health
             Crisis

            482.     Defendants’ tactics have misled the public regarding the addictiveness and safety

of e-cigarettes generally, and JUUL products specifically, resulting in an epidemic of e-cigarette

use among youth in particular.

            483.     Defendants’ advertising and third-party strategy, as discussed above, ensured that

everyone from adults to young children, would believe JUULing was a cool, fun, and safe activity.

            484.     To this day, JLI has not fully disclosed the health risks associated with its products,

has not recalled or modified its products despite the known risks, and continues to foster a public

health crisis, placing millions of people in harm’s way.


       1)          Defendants’ Caused Consumers to be Misled into Believing that JUUL was Safe
                   and Healthy

            485.     In 2016, the National Institute on Drug Abuse issued findings regarding “Teens and

Cigarettes,” reporting that 66% of teens believed that e-cigarettes contained only flavoring, rather

than nicotine.357

            486.     Two years later, despite the ongoing efforts of public health advocates, a 2018 study

of JUUL users between the ages of fifteen and twenty-four revealed that 63% remained unaware

that JUUL products contain nicotine.358


357
    Teens and E-cigarettes, National Institute on Drug Abuse, https://www.drugabuse.gov/related-topics/trends-
statistics/infographics/teens-e-cigarettes (last visited Mar. 4, 2020).
358
    Jeffrey G. Willett et al., Recognition, Use and Perceptions of Juul Among Youth and Young Adults, 28 Tobacco
Control 054273 (2019).

                                                      150
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 151 of 260




        487.      Further, the study found that respondents using e-cigarettes were less likely to

report that e-cigarettes were harmful to their health, that people can get addicted to e-cigarettes, or

that smoke from others’ e-cigarettes was harmful.359

        488.      Similarly, in 2018, a literature review (of seventy-two articles) published in the

International Journal of Environmental Research and Public Health found that e-cigarettes were

perceived by adults and youth as being healthier, safer, less addictive, safer for one’s social

environment, and safer to use during pregnancy in comparison to combustible cigarettes.360

Further, researchers found that specific flavors (including dessert and fruit flavors) were perceived

to be less harmful than tobacco flavors among adult and youth e-cigarette users.361 In addition,

researchers found that youth e-cigarette users perceived e-cigarettes as safe to use and

fashionable.362

        489.      In 2019, a study published in Pediatrics found that 40% of participants reported

using nicotine-free e-cigarette products, when in fact the products they were using contained

significant levels of nicotine.363

        490.      In 2019, a study published in the British Medical Journal Open systematically

reviewed all peer-reviewed scientific literature published on e-cigarette perceptions through March

2018 (including fifty-one articles).364 Researchers found consistent evidence showing that flavors

attract both youth and young adults to use e-cigarettes.365 In addition, among this same group, fruit


359
    Id.
360
    Id.
361
    Kim A. G. J. Romijnders et al., Perceptions and Reasons Regarding E-Cigarette Use Among Users and Non-
Users: A Narrative Literature Review, 15(6) Int’l J. of Envtl. Research & Public Health 1190 (2018), https://doi:
10.3390/ijerph15061190.
362
    Id.
363
    Rachel Boykan et al., Self-Reported Use of Tobacco, E-Cigarettes, and Marijuana versus Urinary Biomarkers,
143 Pediatrics (2019), https://doi.org/10.1542/peds.2018-3531.
364
    Meernik, et al, Impact of Non-Menthol Flavours in E-Cigarettes on Perceptions and Use: An Updated Systematic
Review, BMJ Open, 9:e031598 (2019), available at https://bmjopen.bmj.com/content/9/10/e031598.
365
    Id.

                                                      151
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 152 of 260




and dessert flavors decrease the perception that e-cigarettes are harmful, while increasing the

willingness to try e-cigarettes.366


      2)          Use of JUUL by Minors Has Skyrocketed

           491.     On December 28, 2018, the University of Michigan’s National Adolescent Drug

Trends for 2018 reported that increases in adolescent e-cigarette use from 2017 to 2018 were the

“largest ever recorded in the past 43 years for any adolescent substance use outcome in the U.S.”367

           492.     The percentage of 12th grade students who reported consuming nicotine almost

doubled between 2017 and 2018, rising from 11% to 20.9%.368 This increase was “twice as large

as the previous record for largest-ever increase among past 30-day outcomes in 12th grade.”

           493.     By 2018 approximately 3.6 million middle and high school students were

consuming e-cigarettes regularly,369 and one in five 12th graders reported used an e-cigarette

containing nicotine in the last 30 days.370 As of late 2019, 5 million students reported active use of

e-cigarettes, with 27.5% of high school students and 10.5% of middle school students using them

within the last thirty days and with most youth reporting JLI as their usual brand.371




366
    Id.
367
    National Adolescent Drug Trends in 2018, University of Michigan Institute for Social Research (Dec. 17, 2018),
http://monitoringthefuture.org/pressreleases/18drugpr.pdf.
368
     News Release, Teens Using Vaping Devices in Record Numbers (Dec. 17, 2018) https://www.nih.gov/news-
events/news-releases/teens-using-vaping-devices-record-numbers
369
    See Jan Hoffman, Addicted to Vaped Nicotine, Teenagers Have no Clear Path to Quitting, N.Y. Times (Dec. 18,
2018), https://www.nytimes.com/2018/12/18/health/vaping-nicotine-teenagers.html.
370
    Id.
371
    National Youth Tobacco Survey (2019), https://www.fda.gov/tobacco-products/youth-and-tobacco/youth-
tobacco-use-results-national-youth-tobacco-survey; Karen Cullen, et al.,e-Cigarette Use Among Youth in the United
States, 2019. JAMA. 2019;322(21):2095–2103. https://jamanetwork.com/journals/jama/article-abstract/2755265

                                                       152
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 153 of 260




        494.    The Secretary of the U.S. Department of Health and Human Services declared that

“[w]e have never seen use of any substance by America’s young people rise as rapidly as e-

cigarette use [is rising].”372 Then FDA Commissioner Dr. Gottlieb described the increase in e-

cigarette consumption as an “almost ubiquitous—and dangerous—trend” that is responsible for an

“epidemic” of nicotine use among teenagers.373 The rapid—indeed infectious—adoption of e-

cigarettes “reverse[s] years of favorable trends in our nation’s fight to prevent youth addiction to

tobacco products.”374 CDC Director Robert Redfield agreed, “The skyrocketing growth of young

people’s e-cigarette use over the past year threatens to erase progress made in reducing tobacco

use. It’s putting a new generation at risk for nicotine addiction.”375 Then-Commissioner Gottlieb

identified the two primary forces driving the epidemic as “youth appeal and youth access to

flavored tobacco products.”376


372
    Jan Hoffman, Study Shows Big Rise in Teen Vaping This Year, N.Y. Times (Dec. 17, 2018),
https://www.nytimes.com/2018/12/17/health/ecigarettes-teens-nicotine-.html; Rajiv Bahl, Teen Use of Flavored
Tobacco was Down, But E-Cigarettes Are Bringing It Back Up, Healthline (Jan. 9, 2019),
https://www.healthline.com/health-news/flavored-tobacco-use-rising-again-among-teens#An-unhealthy-habit.
373
    FDA Launches New, Comprehensive Campaign to Warn Kids About the Dangers of E-Cigarette Use as Part of
Agency’s Youth Tobacco Prevention Plan, Amid Evidence of Sharply Rising Use Among Kids (Sept. 18, 2018),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620788.htm.
374
    Caitlin Owens, FDA unveils its vaping crackdown, Axios (Nov. 15, 2018), https://www.axios.com/fda-youth-
vaping-crackdown-juul-1542288105-095b5376-49cc-421c-9c95-6bb42be579a9.html
375
    Amir Vera, Texas Governor Signs Law Increasing the Age to Buy Tobacco Products to 21, CNN (June 8, 2019),
https://www-m.cnn.com/2019/06/08/health/texas-new-tobacco-
law/index.html#:~:targetText=Supporters%20say%20increasing%20the%20minimum,go%20into%20effect%20Sep
tember%201.?r=https%3A%2F%2Fwww.google.com%2F.
376
    Press Release, FDA Unveils New Steps to Protect Youth by Preventing Access to Flavored Tobacco Products,
Announces Plans to Ban Menthol in Cigarettes and Cigar, US Food and Drug Administration (Nov. 15, 2018),
https://www.fda.gov/tobacco-products/ctp-newsroom/fda-unveils-new-steps-protect-youth-preventing-access-
flavored-tobacco-products-announces-plans-ban

                                                    153
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 154 of 260




        495.     Within days of the FDA’s declaration of an epidemic, Surgeon General Dr. Jerome

Adams also warned that the “epidemic of youth e-cigarette use” could condemn a generation to “a

lifetime of nicotine addiction and associated health risks.”377 The Surgeon General’s 2018

Advisory states that JUUL, with its combination of non-irritating vapor and potent nicotine hit, “is

of particular concern for young people, because it could make it easier for them to initiate the use

of nicotine . . . and also could make it easier to progress to regular e-cigarette use and nicotine

dependence.”

        496.     The JUUL youth addiction epidemic spread rapidly across high schools in the

United States. JUUL surged in popularity, largely through social media networks, and created

patterns of youth usage, illegal youth transactions, and addiction, that are consistent with this

account from Reddit in 2017:


                 Between classes the big bathroom in my school averages 20-25
                 kids, and 5-10 JUULs. Kids usually will give you a dollar for a
                 JUUL rip if you don’t know them, if you want to buy a pod for 5$
                 you just head into the bathroom after lunch. We call the kids in
                 there between every class begging for rips ‘JUUL fiends.’ Pod
                 boys are the freshman that say ‘can I put my pod in ur juul?’ and
                 are in there every block. I myself spent about 180$ on mango pods
                 and bought out a store, and sold these pods for 10$ a pod, making
                 myself an absolutely massive profit in literally 9 days. Given
                 because I’m 18 with a car and that’s the tobacco age around here, I
                 always get offers to get pod runs or juuls for kids. people even
                 understand the best system to get a head rush in your 2 minutes
                 between classes, is all the juuls at once. So someone yells “GIVE
                 ME ALL THE JUULS” and 3-7 are passed around, two hits each.
                 This saves us all juice, and gives you a massive head rush. Kids
                 also scratch logos and words onto their juuls to make i[t] their
                 own, every day you can find the pod covers in my student parking
                 lot. I know this sounds exaggerated, but with a school with 1400
                 kids near the city and JUULs being perceived as popular, it’s truly



377
  Surgeon General’s Advisory on E-cigarette Use Among Youth, (2018), https://e-cigarettes. surgeongeneral.
gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among¬youth-2018.pdf.

                                                     154
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 155 of 260




                 fascinating what can happen.378

        497.     In response to the post above, several others reported similar experiences:


                 a.       “[T]his is the exact same thing that happens at my school, we call [JUUL
                          fiends] the same thing, kind of scary how similar it is.”379

                 b.       “Same thing at my school. JUUL fiend is a term too.”380

                 c.       “Yeah nicotine addiction has become a huge problem in my high school
                          because of juuls even the teachers know what they are.”381

                 d.       “[S]ame [expletive] at my school except more secretive because it’s a
                          private school. It’s crazy. Kids hit in class, we hit 3-5 at once, and everyone
                          calls each other a juul fiend or just a fiend. Funny how similar it all is.”382

                 e.       “[T]he same [expletive] is happening in my school. kids that vaped were
                          called [expletive] for the longest time, that all changed now.”383

                 f.       “Made an account to say that it’s exactly the same way in my school! LOL.
                          I’m from California and I think I know over 40 kids that have it here just in
                          my school. We do it in the bathrooms, at lunch etc. LMAO. ‘Do you have
                          a pod man?’”384

                 g.       “It’s the same at my school and just about every other school in
                          Colorado.”385

                 h.       “2 months into this school year, my high school made a newspaper article
                          about the ‘JUUL epidemic’.”386

                 i.       “Wow do you go to high school in Kansas because this sounds EXACTLY
                          like my school. I’ll go into a different bathroom 4 times a day and there will
                          be kids in there ripping JUUL’s in every single one.”387.

                 j.       “At my high school towards the end of lunch everyone goes to the bathroom
                          for what we call a ‘juul party.’ People bring juuls, phixes, etc. It’s actually
                          a great bonding experience because freshman can actually relate to some
                          upperclassmen and talk about vaping.”388


378
    What’s Juul in School, https://www.reddit.com/r/juul/comments/61is7i/whats_juul_in_school/ (last visited Dec.
19, 2018).
379
    Id.
380
    Id.
381
    Id.
382
    Id.
383
    Id.
384
    Id.
385
    Id.
386
    Id. (citing Juuls Now Rule the School as Students Frenzy Over E-cig (Oct. 5, 2016), https://imgur.com/a/BKepw).
387
    Id.
388
    Id.

                                                       155
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 156 of 260



                 k.     “To everyone thinking that this is just in certain states, it’s not. This is a
                        nationwide trend right now. I’ve seen it myself. If you have one you’re
                        instantly insanely popular. Everyone from the high-achievers to the kids
                        who use to say ‘e-cigs are for [expletives]’ are using the juul. It’s a craze. I
                        love it, I’ve made an insane amount of money. It’s something that has swept
                        through our age group and has truly taken over. And it happened almost
                        overnight.”389
        498.     The following graph illustrates JLI’s responsibility for the nationwide youth e-

cigarette epidemic. While the rest of the e-cigarette industry stagnated from 2017 through 2018,

JLI experienced meteoric growth. Through that same timeframe, youth e-cigarette rates nearly

doubled from more than 11.% in 2017 to more than 20% in 2018. Through October 5, 2019 (the

last date for which data was available), rates of youth e-cigarette use continued to increase, tracking

the growth of JUUL.




                                                                                                     390




        499.     The unique features of the JUUL e-cigarette—high nicotine delivery, low



389
   Id. (emphasis added).
390
   The area graph depicts e-cigarette unit sale volumes in retail outlets tracked by Nielsen by manufacturer and
month from 2013 through October 5, 2019; the line graph depicts national high school and middle school e-cigarette
past-30-day usage rates as percentages from 2013 through 2019, with each data point representing a year. See
Nielsen: Tobacco All Channel Data; National Youth Tobacco Survey (2019), https://www.fda.gov/tobacco-
products/youth-and-tobacco/youth-tobacco-use-results-national-youth-tobacco-survey. See also Complaint,
Commonwealth of Penn. v. Juul Labs, Inc., Case ID 200200962.

                                                       156
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 157 of 260




harshness, and easy-to-conceal design—have caused patterns of addiction with no historical

precedent. It is not uncommon for fifteen-year-old students, even those who live at home with their

parents, to consume two or more JUUL pods a day.


  I.         JUUL Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
             Products

       1)          E-Cigarette Manufacturers Successfully Blocked the Types of Regulations that
                   Reduced Cigarette Sales, Creating the Perfect Opportunity for JLI

            500.     One of the main reasons e-cigarettes like JUUL were so appealing from an

investment and business development perspective is that, unlike combustible cigarettes, e-

cigarettes were relatively unregulated. This regulatory void was not an accident; the cigarette

industry, and then the e-cigarette industry, spent significant resources blocking, frustrating, and

delaying government action. A 1996 article in the Yale Law & Policy Review detailed how

cigarette companies vehemently opposed the FDA mid-1990s rules on tobacco products, using

lawsuits, notice-and-comment, and arguments related to the FDA’s jurisdiction to delay or undo

any regulatory efforts.391

            501.     In 2009, Congress enacted the Family Smoking Prevention and Tobacco Control

Act (TCA). The TCA amended the Federal Food, Drug, and Cosmetic Act to allow the FDA to

regulate tobacco products.

            502.     Although the TCA granted the FDA immediate authority to regulate combustible

cigarettes, it did not give the FDA explicit authority over all types of tobacco products—including

those that had not yet been invented or were not yet popular. To “deem” a product for regulation,

the FDA must issue a “deeming rule” that specifically designates a tobacco product, such as e-

cigarettes, as falling within the purview of the FDA’s authority under the TCA.


391
   Melvin Davis, Developments in Policy: The FDA's Tobacco Regulations Digitalcommons.law.yale.edu (1996),
https://digitalcommons.law.yale.edu/cgi/viewcontent.cgi?article=1321&context=ylpr

                                                    157
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 158 of 260




        503.    The TCA also mandated that all “new” tobacco products (i.e., any product not on

the market as of February 15, 2007) undergo a premarket authorization process before they could

be sold in the United States.

        504.    Four years later, on April 25, 2014, the FDA finally issued a proposed rule deeming

e-cigarettes for regulation under the Tobacco Act (“2014 Proposed Rule”).

        505.    Once issued, the e-cigarette industry, together with its newfound allies, parent

companies, and investors—the cigarette industry and pro-e-cigarette lobbyists—set to work to

dilute the rule’s effectiveness. For example, in comments to the 2014 Proposed Rule, companies

such as Johnson Creek Enterprises (one of the first e-liquid manufacturers) stated that the “FDA

[] blatantly ignored evidence that our products improve people’s lives.”392

        506.    The New York Times reported that ALTRIA was leading the effort to dilute,

diminish, or remove e-cigarette regulations. Notwithstanding ALTRIA’s professed concern about

flavors attracting youth customers, ALTRIA submitted comments in August 2014 in response to

the proposed rule opposing the regulation of flavors. ALTRIA asserted that restrictions could result

in more illicit sales, and that adults also liked fruity and sweet e-cigarette flavors. 393

        507.    In 2015, ALTRIA lobbied Capitol Hill with its own draft legislation to eliminate

the new requirement that most e-cigarettes already on sale in the United States be evaluated

retroactively to determine if they are “appropriate for the protection of public health.” In effect,

ALTRIA lobbied to “grandfather” all existing e-cigarette brands, including JUUL, into a lax

regulatory regime. That proposed legislation was endorsed by R.J. Reynolds. ALTRIA delivered



392
    Eric Lipton, A Lobbyist Wrote the Bill. Will the Tobacco Industry Win Its E-Cigarette Fight?, Nytimes.com
(2020), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-vaping-cigars-fda-ALTRIA.html.
393
    ALTRIA Client Services Inc., Comment Letter on Proposed Rule Deeming Tobacco Products to be Subject to the
Federal Food, Drug, and Cosmetic Act at 47-48 (August 8, 2014), https://www.ALTRIA.com/-
/media/Project/ALTRIA/ALTRIA/about-ALTRIA/federal-regulation-of-tobacco/regulatory-
filings/documents/ALCS-NuMark-Comments-FDA-2014-N-0189.pdf.

                                                    158
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 159 of 260




its proposal, entitled “F.D.A. Deeming Clarification Act of 2015,” to Representative Tom Cole of

Oklahoma, who introduced the bill two weeks later using ALTRIA’s draft verbatim.394 Seventy

other representatives signed on to ALTRIA’s legislation. 395

        508.     The e-cigarette industry, along with the intertwined cigarette industry, was able to

leverage support among Members of Congress such as Representative Cole and Representative

Sanford Bishop of Georgia, who advocated for cigarette industry interests and opposed retroactive

evaluation of e-cigarette products. Both Cole and Bishop echoed a common cigarette and e-

cigarette industry refrain, that any regulations proposed by the FDA would bankrupt small

businesses, even though the overwhelming majority of e-cigarettes were manufactured and

distributed by large cigarette companies.

        509.     Representatives Cole and Bishop received some of the largest cigarette industry

contributions of any member of the U.S. House of Representatives, with Representative Bishop

receiving $13,000 from ALTRIA, and Representative Cole $10,000 from ALTRIA in the 2015-

2016 cycle.396

        510.     By thwarting and delaying regulation, or by ensuring what regulation did pass was

laced with industry-friendly components, the e-cigarette industry, including Defendants, hobbled

the FDA—and by extension—Congress’s efforts to regulate e-cigarettes. Simultaneously, the e-

cigarette industry continued to market their products to youth, and it coordinated to sow doubt and

confusion about the addictiveness and health impacts of e-cigarettes.

        511.     Even after the FDA issued its final deeming rule in 2016, e-cigarette industry




394
    Eric Lipton, A Lobbyist Wrote the Bill. Will the Tobacco Industry Win Its E-Cigarette Fight?, Nytimes.com
(2020), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-vaping-cigars-fda-ALTRIA.html.
395
    Id.
396
    Id.; The Politics, Rep. Tom Cole - Oklahoma District 04 OpenSecrets (2017),
https://www.opensecrets.org/members-of-congress/contributors?cid=N00025726&cycle=2016.

                                                       159
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 160 of 260




lobbying continued to pay dividends to companies like JLI. In 2017, when Dr. Scott Gottlieb took

over as the FDA Commissioner, one of his first major acts was to grant e-cigarette companies a

four-year extension to comply with the deeming rule, even as data indicated sharp increases in teen

e-cigarette use.397 Gottlieb had previously served on the board of Kure, a chain of e-cigarette

lounges in the United States.398

           512.     The four-year extension was celebrated by e-cigarette lobbyists. Greg Conley,

president of the American Vaping Association (AVA), stated that but for the extension, “over 99

percent of vaper products available on the market today would be banned next year.”399 Despite

the minimal research publicly available on the health effect of e-cigarettes, Ray Story, who had

since become commissioner of the Tobacco Vapor Electronic Cigarette Association, lauded the

decision: “Absolutely, it’s a good thing . . . [w]hen you look at harm reduction, it’s a no brainer.”400


      2)          JLI, the MANAGEMENT DEFENDANTS, and ALTRIA Successfully Shielded
                  the Popular Mint Flavor from Regulation.

           513.     JLI, the MANAGEMENT DEFENDANTS, and ALTRIA had a two-fold plan for

staving off regulation: (1) ensure the FDA allowed certain flavors, namely mint, to remain on the

market; and (2) stave off a total prohibition on JUUL that was being contemplated in light of JLI’s

role in the youth vaping epidemic. These schemes involved acts of mail and wire fraud, with the

intent to deceive the FDA, Congress, and the public at large.

           514.     First, JLI, the MANAGEMENT DEFENDANTS, and ALTRIA publicly defended




397
    Katie Thomas & Sheila Kaplan, E-Cigarettes Went Unchecked in 10 Years of Federal Inaction, NY Times.com
(2019), https://www.nytimes.com/2019/10/14/health/vaping-e-cigarettes-fda.html (last visited Mar 4, 2020).
398
    Zeke Faux & Dune Lawrence, Vaping Venture Poses Potential Conflict for Trump's FDA Nominee, Bloomberg
(2017), https://www.bloomberg.com/news/articles/2017-04-19/vaping-venture-poses-potential-conflict-for-trump-s-
fda-nominee.
399
    Sheila Kaplan, F.D.A. Delays Rules That Would Have Limited E-Cigarettes on Market NY Times (2017),
https://www.nytimes.com/2017/07/28/health/electronic-cigarette-tobacco-nicotine-fda.html.
400
    Id.

                                                     160
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 161 of 260




mint flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies indicated

that mint users are not former menthol smokers. Second, by fighting to keep mint as the last flavor

on the market, the cigarette industry could continue to appeal to non-smokers, including youth.

JLI and the MANAGEMENT DEFENDANTS coordinated with ALTRIA to pursue a fraudulent

scheme to convince the FDA into leaving the mint flavor on the market, sacrificing other flavors

in the process.

        515.      On August 2, 2018, JLI met with the FDA to discuss a proposed youth-behavioral

study regarding the prevalence of use, perceptions of use, and intentions to use JUUL and other

tobacco products among adolescents aged 13-17 years (the “Youth Prevalence Study”).401

        516.      On November 5, 2018, JLI transmitted the results of the Youth Prevalence Study

to the FDA and reported that a study of over 1,000 youth had found that only 1.5% of youth had

ever used a JUUL, and that only 0.8% of youth had used a JUUL in the last 30 days.

        517.      JLI’s study was a sham. JLI, the MANAGEMENT DEFENDANTS, and ALTRIA

knew their reported data was inconsistent JLI’s report featured responses to a carefully selected

survey question—which single flavor youth used most often?—that obscured the widespread use

of mint JUULpods among youth.

        518.      Ironically, just a few days after JLI submitted the misleading Youth Prevalence

Study to the FDA, the National Youth Tobacco Survey was released. Revealing the depths of the

deception of JLI’s Youth Prevalence Study, which found that only 1.5% of youth were current

users of e-cigarettes, the National Youth Tobacco Survey found that 20.8% of high school student

were current users (i.e., consumed e-cigarettes within the last 30 days).

        519.      The Youth Prevalence Study that JLI submitted to the FDA, either via U.S. mail or


401
   Letter from Joanna Engelke, JUUL Labs, Inc., to David Portnoy, Ph.D., M.P.H., FDA Center for Tobacco
Products (Sept. 12, 2018).

                                                     161
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 162 of 260




by electronic transmission, was false and misleading. JLI, the MANAGEMENT DEFENDANTS,

and ALTRIA knew as much. Indeed, they counted on it.

         520.     As the e-cigarette crisis grew, on September 25, 2018, then-FDA Commissioner

Scott Gottlieb sent letters to ALTRIA, JLI and other e-cigarette manufacturers, requesting a

“detailed plan, including specific timeframes, to address and mitigate widespread use by

minors.”402

         521.     As evidenced by ALTRIA’s recent admission that negotiations with JLI were

ongoing in late 2017,403 ALTRIA and JLI’s responses to the FDA reflect a coordinated effort to

mislead the FDA with the intention that regulators, in reliance on their statements, allow JLI to

continue marketing mint JUUL pods.404

         522.     DEFENDANTS’ plan centered on efforts to deceive the FDA that (1) mint was

more akin to Tobacco and Menthol than other flavors; and (2) kids did not prefer mint.

         523.     JLI took the first step in this coordinated effort to deceive the FDA. In response to

then-Commissioner Gottlieb’s September 25, 2018 letter, JLI prepared an “Action Plan,” which it

presented to the FDA at an October 16, 2018 meeting, and presented to the public on November

12, 2018. The substance of JLI’s presentation to the FDA and its public-facing Action Plan were

largely identical.405

         524.     In JLI’s Action Plan, then-CEO Burns stated that only products that “mirror what

is currently available for combustible cigarettes – tobacco and menthol-based products (menthol



402
    Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 25, 2018); Letter from Scott Gottlieb, M.D. to
ALTRIA Group Inc. (Sept. 25, 2018)
403
    ALTRIA’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
404
    See United States v. Jones (9th Cir. 1983) 712 F.2d 1316, 1320-1321 (“It is enough that the mails be used as part
of a ‘lulling’ scheme by reassuring the victim that all is well and discouraging him from investigating and
uncovering the fraud.”).
405
    JUUL did not include in its Action Plan a proposal for Bluetooth or wifi equipped devices that was included in
JLI’s October presentation.

                                                        162
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 163 of 260




and mint pods) – will be sold to retail stores.”406

           525.     In both JLI’s October 2018 presentation to the FDA and JLI’s Action Plan that was

shared with the public, JLI and its CEO fraudulently characterized mint as a non-flavored cigarette

product, akin to tobacco and menthol cigarettes, suggesting that it was a product for adult smokers.

The image below was included in both the public-facing Action Plan and JLI’s presentation to the

FDA.




           526.     JLI knew that non-smoking youth liked mint as much as any flavor. Most

importantly, JLI knew that mint was the most popular JUUL pod. Though other flavors might draw

new customers, JLI’s most addictive “flavor” predictably became its most popular.

           527.     The characterization of mint as an adult tobacco product was also fraudulent

because JLI knew that teens viewed mint as favorably as mango, which implies that mango and

mint were fungible goods for JLI’s underage users. As alleged in a Whistleblower Complaint,

JLI’s then-CEO told his employees: “You need to have an IQ of 5 to know that when customers


406
      JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/.

                                                         163
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 164 of 260




don’t find mango they buy mint.”407

        528.     On October 25, 2018, less than ten days after JLI presented its fraudulent,

misleading Action Plan to the FDA, ALTRIA’s CEO Howard Willard submitted a letter in

response to the FDA’s call to combat the youth epidemic. Willard’s letter was a clear indication

of ALTRIA’s willingness to continue the fraudulent scheme and deception of the FDA. While

Willard’s letter confirmed that ALTRIA understood that JLI’s conduct and product was addicting

many children to nicotine, this letter repeated the misleading statement that mint was a “traditional

tobacco flavor” despite ALTRIA and JLI knowing it was no such thing. Willard then claimed that

the youth epidemic was caused, in part, by “flavors that go beyond traditional tobacco flavors”—

which, according to JLI and ALTRIA, did not include mint—and announced that ALTRIA would

discontinue all MarkTen flavors except for “traditional tobacco, menthol and mint flavors.”

Willard asserted that these three flavors were essential for transitioning smokers. But Willard, and

ALTRIA, knew this was not true.408

        529.     That same day—October 25, 2018—ALTRIA continued its deception on an

earnings call with investors. ALTRIA fraudulently described its decision to remove its pod-based

products from the market as one intended to address the dramatic increase in youth e-cigarette use,

while it was only weeks away from publicly announcing its 35% stake in JLI:


                 We recently met with Commissioner Gottlieb to discuss steps that
                 could be taken to address underage access and use. Consistent with
                 our discussion with the FDA and because we believe in the long-
                 term promise of e-vapor products and harm reduction, we’re taking
                 immediate action to address this complex situation.

                 First, Nu Mark will remove from the market MarkTen Elite and

407
    Angelica LaVito, Former JLI executive sues over retaliation, claims company knowingly sold tainted nicotine pods,
CNBC (Oct. 30, 2019), https://www.cnbc.com/2019/10/30/former-juul-executive-sues-over-retaliation-claims-
company-knowingly-sold-tainted-pods.html.
408
    ALTRIA’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).

                                                        164
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 165 of 260




                 Apex by MarkTen pod-based products until these products receive
                 a market order from the FDA or the youth issue is otherwise
                 addressed. Second, for our remaining MarkTen and Green Smoke
                 cig-a-like products, Nu Mark will sell only tobacco, menthol and
                 mint varieties. Nu Mark will discontinue the sale of all other flavor
                 variants of our cig-a-like products until these products receive a
                 market order from the FDA or the youth issue is otherwise
                 addressed. Although we don't believe we have a current issue with
                 youth access or use of our e-vapor products, we are taking this
                 action, because we don't want to risk contributing to the issue.

                 After removing Nu Mark’s pod-based products and cig-a-like flavor
                 variants, approximately 80% of Nu Mark's e-vapor volume in the
                 third quarter of 2018 will remain on the market. 409

        530.     Willard reiterated that “pod-based products and flavored products” were behind the

increase in youth use of e-cigarettes:


                 I mean, I think the way we thought about this was that we believe e-
                 vapor has a lot of opportunity to convert adult cigarette smokers in
                 the short, medium and long-term, but clearly, this significant
                 increase in youth usage of the products puts that at risk and we think
                 rapid and significant action is necessary. And I think as we looked
                 at the data that is available in some of the remarks from the FDA, I
                 think we concluded that the driver of the recent increase we think is
                 pod-based products and flavored products and so we thought that
                 the two actions that we took addressed the drivers of the increased
                 youth usage here in the short run.410

        531.     Willard emphasized that ALTRIA’s withdrawal of its own pod-based products was

intended to address youth use: “[W]e really feel like in light of this dramatic increase in youth

usage, withdrawing those products until the PMTA is filed is one path forward.” He later said:

“And frankly, the actions we took were the actions that we thought we could take that would have

the biggest impact on addressing the increased use of e-vapor products by youth . . . we wanted to



409
    Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript
MO earnings call for the period ending September 30, 2018 (Oct. 25, 2018),
https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-2018-earnings-conference-
ca.aspx
410
    Id.

                                                      165
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 166 of 260




make a significant contribution to addressing the issue.”411 As noted above, however, it has since

been reported that ALTRIA “pulled its e-cigarettes off the market” not out of concern for the

epidemic of youth nicotine addiction that JLI created, but because a non-compete clause was a

“part of its deal with J[UUL].”412

        532.    Thus, while ALTRIA publicly announced that it would pull its pod-based products

to combat youth usage, and publicly seemed to support removal of youth-friendly flavors, its

defense of mint as a tobacco-analog was actually part of the scheme to protect the profits associated

with JLI’s mint JUUL pods, one of JLI’s strongest products with the highest nicotine content and

highest popularity among non-smokers and youth.

        533.    In support of his arguments to the FDA that mint was a flavor for adult smokers,

Willard cited to a study that ALTRIA had conducted and presented at a conference that JLI

attended.413 But Willard did not disclose that ALTRIA’s “study” was merely a “quasi-experimental

online survey” and not a true scientific study.414 Notably, JLI’s current CEO, K.C. Crosthwaite,

was the President and Chief Growth Officer of ALTRIA Client Services, which conducted

ALTRIA’s mint “study” in Spring 2017, the same time that the MANAGEMENT DEFENDANTS

and ALTRIA began their “confidential discussions.”415 Willard did not disclose that this study was

contradicted by the “youth prevention” data provided by JLI during its acquisition due-diligence

showing that mint was popular among teens.

        534.    Through these letters, ALTRIA sought to prevent the FDA—which was actively


411
    Id.
412
    Id.
413
    Jessica Parker Zdinak, Ph.D., ALTRIA CLIENT SERVICES, E-vapor Product Appeal Among Tobacco Users and
Non-users and the Role of Flavor in Tobacco Harm Reduction, 72nd Tobacco Science Research Conference,
(September 18, 2018),
https://sciences.ALTRIA.com/library/media/Project/ALTRIA/Sciences/library/conferences/2018%20TSRC%20J%2
0Zdniak%20Presentation.pdf.
414
    Id.
415
    ALTRIA’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).

                                                  166
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 167 of 260




considering regulating flavors416—from banning JLI’s mint JUUL pods.

        535.     Acting in concert, JLI and ALTRIA committed acts of mail or wire fraud when (1)

JLI transmitted its Action Plan to the FDA and the public; and (2) ALTRIA transmitted Willard’s

letter to the FDA.

        536.     At the heart of these acts of fraud was Defendants’ characterization of mint as a

tobacco product that was targeted to adult smokers. This characterization was fraudulent because

Defendants knew kids prefer mint flavor and that JLI designed mint to be one of JLI’s most potent

products. ALTRIA supported this plan and helped execute it. Together, these actions by JLI and

ALTRIA ensured that mint would remain available to youths for many months, furthering their

efforts to maintain and expand the number of nicotine-addicted e-vapor users in order to ensure a

steady and growing customer base.

        537.     The deceptive scheme worked—the FDA did not protest JLI and ALTRIA’s plan.

And on December 20, 2018, one month after JLI announced its Action Plan to keep selling mint,

ALTRIA made a $12.8 billion equity investment in JLI.

        538.     By February of 2019, the FDA became aware that it had been deceived by JLI and

ALTRIA. On February 6, 2019, then-FDA commissioner Gottlieb wrote JLI and ALTRIA

demanding in-person meetings, excoriating ALTRIA for its “newly announced plans with JUUL

[that] contradict the commitments you made to the FDA” in a prior meeting and Willard’s October

25, 2018 letter to the FDA.417 Gottlieb’s letter to JLI alleged that JLI’s conduct was “inconsistent

with its previous representations to the FDA.”418




416
    Alex Lardieri, FDA Considers Ban on E-Cigarette Flavors Amid 'Epidemic' Use By Teens, U.S. News & World
Report (Sept. 12, 2018), https://www.usnews.com/news/health-care-news/articles/2018-09-12/fda-considers-ban-on-
e-cigarette-flavors-amid-epidemic-use-by-teens.
417
    Letter from Scott Gottlieb to Howard Willard, ALTRIA (February 6, 2019).
418
    Letter from Scott Gottlieb to Kevin Burns, JUUL Labs, Inc. (February 6, 2019).

                                                     167
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 168 of 260




        539.    The FDA demanded ALTRIA be prepared to explain itself regarding its “plans to

stop marketing e-cigarettes and to address the crisis of youth use of e-cigarettes.” Then-

Commissioner Gottlieb told ALTRIA that “deeply concerning data” shows that “youth use of

JUUL represents a significant proportion of overall use of e-cigarette products by children” and

despite any alleged steps the companies had taken to address the issue he “ha[d] no reason to

believe these youth patterns of use are abating in the near term, and they certainly do not appear

to be reversing.”

        540.    JLI and ALTRIA met with Gottlieb in March 2019 in a meeting the then-

Commissioner described as “difficult.”419 Gottlieb “did not come away with any evidence that

public health concerns drove ALTRIA’s decision to invest in JLI, and instead sa[id] it looks like a

business decision.” According to reporting by the NEW YORK TIMES, Gottlieb angrily criticized

JLI’s lobbying of Congress and the White House, stating:


                We have taken your meetings, returned your calls and I had
                personally met with you more times than I met with any other
                regulated company, and yet you still tried to go around us to the
                Hill and White House and undermine our public health efforts. I
                was trying to curb the illegal use by kids of your product and you
                are fighting me on it.”420
        541.    But just a week after the “difficult” meeting with JLI and ALTRIA, Gottlieb posted

a statement about the FDA’s new e-cigarette policy, proposing to ban all flavors except “tobacco-

, mint- and menthol-flavored products.”421 He cited the strong support of President Trump (whose



419
    Kate Rooney & Angelica LaVito, ALTRIA Shares Fall After FDA’s Gottlieb Describes ‘Difficult’ Meeting on
Juul, CNBC (Mar. 19, 2019), https://www.cnbc.com/2019/03/19/ALTRIA-shares-fall-after-fdas-gottlieb-describes-
difficultmeeting-on-juul.html.
420
    Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times (Nov. 24, 2019),
https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
421
    Statement from FDA Commissioner Scott Gottlieb, M.D., on advancing new policies aimed at preventing youth
access to, and appeal of, flavored tobacco products, including e-cigarettes and cigars (Mar. 13, 2019),
https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-advancing-
new-policies-aimed-preventing-youth-access.

                                                    168
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 169 of 260




administration JLI had aggressively lobbied422), and also cited “recent evidence indicat[ing] that

mint- and menthol-flavored ENDS products are preferred more by adults than minors.”423 Just a

few weeks later, Gottlieb resigned from his position as commissioner of the FDA.

          542.     The scheme had succeeded in saving mint JUUL pods, as well as defendants’

bottom-lines. JLI’s sale of mint JUUL pods rose from one third of its sales in September 2018 to

approximately two thirds in February 2019. JLI’s 2019 revenues were estimated to be between

$2.36 billion and $3.4 billion, and mint JUUL pods accounted for approximately 75% of JLI’s

total 2019 sales. And because mint remained on the market until JLI withdrew it in November

2019 in the face of growing scrutiny,424 thousands, if not millions, of underage JUUL users suffered

the consequences.

          543.     As former New York City Mayor Mike Bloomberg stated: “JUUL’s decision to

keep mint- and menthol-flavored e-cigarettes on the shelves is a page right out of the tobacco

industry’s playbook.”425

          544.     JLI continues to sell menthol-flavored products.426

     3)          In Response to the Public Health Crisis Created by JUUL, the FDA Belatedly
                 Tried to Slow the Epidemic

          545.     In 2017, the FDA announced that it would be taking steps to regulate e-cigarette



422
    Evan Sully and Ben Brody, JLI Spent Record $1.2 Million Lobbying as Regulators Stepped Up, Washington Post
(Oct. 22, 2019), https://www.washingtonpost.com/business/on-small-business/juul-spent-record-12-million-
lobbying-as-regulators-stepped-up/2019/10/22/2a0dbc52-f4de-11e9-b2d2-1f37c9d82dbb_story.html.
423
    Statement from FDA Commissioner Scott Gottlieb, M.D., on advancing new policies aimed at preventing youth
access to, and appeal of, flavored tobacco products, including e-cigarettes and cigars (Mar. 13, 2019),
https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-advancing-
new-policies-aimed-preventing-youth-access.
424
    Ellen Huet, JLI Pulls Mint-Flavor Vaping Products, but Menthol Remains, Bloomberg (Nov. 7, 2019),
https://www.bloomberg.com/news/articles/2019-11-07/juul-stops-selling-mint-flavored-vaping-products.
425
    Allison Aubrey, Juul Suspends Sales of Flavored Vapes And Signs Settlement To Stop Marketing To Youth, NPR
(Oct. 17, 2019), https://www.npr.org/sections/health-shots/2019/10/17/771098368/juul-suspends-sales-of-flavored-
vapes-and-signs-settlement-to-stop-marketing-to-#:~:text=
426
    Sheila Kaplan, Juul Ends E-Cigarette Sales of Mint-Flavored Pods, N.Y. Times (Nov. 7, 2019),
https://www.nytimes.com/2019/11/07/health/vaping-juul-mint-flavors.html.

                                                      169
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 170 of 260




devices such as JUUL. In late 2017, the FDA initiated its investigation of e-cigarette companies’

advertising and sales practices. But, as noted above, the FDA’s 2017 Compliance Policy issued a

four-year extension for compliance with the 2016 deeming rule, apparently to “balance between

regulation and encouraging development of innovative tobacco products that may be less harmful

than cigarettes.”427 In March 2018, the 2017 Compliance Policy was challenged by the American

Academy of Pediatrics, along with other public health organizations concerned that a compliance

extension for the e-cigarette industry would allow more e-cigarette products into the market and

continue to addict thousands of youth.428

        546.     In March 2019, the FDA drafted guidance that modified the 2017 Compliance

Policy, but it did not go into full effect. However, on May 15, 2019, the lawsuit filed by the

American Academy of Pediatrics was successful—the U.S. District Court for the District of

Maryland vacated the 2017 Compliance Policy, and directed the FDA to “require that premarket

authorization applications for all new deemed products (“new” referred to any product launched

after February 15, 2007 and thus would include JUUL) be submitted within ten months, by May

2020.429

        547.     In January 2020, the FDA issued: Enforcement Priorities for Electronic Nicotine

Delivery Systems (ENDS) and Other Deemed Products on the Market Without Premarket

Authorization: Guidance for Industry (2020 FDA Guidance), directed at the e-cigarette industry,

which detailed the FDA’s plan to prioritize enforcement of regulations prohibiting the sale of

flavored e-cigarette products and prohibiting the targeting of youth and minors.430 The 2020 FDA


427
    Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
Market Without Premarket Authorization, U.S. Food & Drug Admin. (Jan. 2020),
https://www.fda.gov/media/133880/download
428
    Id.429 Id.; Am.Academy of Pediatrics, et al. v. Food and Drug Admin. et al., 379 F. Supp. 3d 461, 496 (D. Md.
2019).
429
    Id.; Am.Academy of Pediatrics, et al. v. Food and Drug Admin. et al., 379 F. Supp. 3d 461, 496 (D. Md. 2019).
430
    Id.

                                                       170
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 171 of 260




Guidance focused on flavored e-cigarettes that appeal to children, including fruit and mint:

“[C]ompanies that do not cease manufacture, distribution and sale of unauthorized flavored

cartridge-based e-cigarettes . . . within 30 days risk FDA enforcement actions.”431


      4)          The Government’s Efforts to Address the JUUL Crisis Were Too Late and the
                  Damage Has Already Been Done

           548.     By the time the FDA acted, youth consumption of e-cigarettes had already reached

an all-time high, and the e-cigarette industry’s presence on social media became an unstoppable

force. The 2020 FDA Guidance acknowledges that two of the largest 2019 surveys of youth

cigarette use found that e-cigarette use had reached the highest levels ever recorded.432 By

December 2019, there were over 2,500 reported cases of e-cigarette related hospitalization for lung

injury, including over fifty confirmed deaths.433 Despite the FDA’s efforts between 2017 and 2019,

youth consumption of e-cigarettes doubled among middle and high school students over the same

period.434 In 2019, the total number of middle and high school students reporting current use of e-

cigarettes surpassed five million for the first time in history.435

           549.     JLI’s presence on social media has persisted, even without further initiation by

JLI—the hallmark of a successful viral marketing campaign. When the “#juul” hashtag was first

used on social media, it was a series of thirteen tweets on Twitter. By the time JLI announced it

would shut down its Instagram account, “#juul” had featured in over 250,000 posts on Instagram.


431
    FDA Finalizes Enforcement Policy on Unauthorized Flavored Cartridge-Based E-Cigarettes That Appeal to
Children, Including Fruit and Mint, FDA News Release (Jan. 2, 2020), https://www.fda.gov/news-events/press-
announcements/fda-finalizes-enforcement-policy-unauthorized-flavored-cartridge-based-e-cigarettes-appeal-
children.
432
    Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
Market Without Premarket Authorization, U.S. Food & Drug Admin. (Jan. 2020),
https://www.fda.gov/media/133880/download
433
    Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 2019, 322 JAMA, 2095 (2019).
434
    Karen A. Cullen, et al., e-Cigarette Use Among Youth in the United States, 2019, JAMA. 2019; 322(21): 2095-
2103. doi:10.1001/jama.2019.18387 (Nov. 5, 2019), https://jamanetwork.com/journals/jama/article-
abstract/2755265.
435
    Id.

                                                      171
            Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 172 of 260




A study by Stanford University found that in the eight months after JLI ceased all promotional

postings, community posting accelerated, to nearly half a million posts. Whereas before JLI exited

Instagram, “#juul” appeared on average in 315 posts per day, that number tripled to 1084 posts per

day after JLI shut its Instagram account down.436

            550.     The FDA’s anti-e-cigarette campaign on social media was aimed at youth and

middle and high school students. The campaign used the slogan “The Real Cost” to educate youth

on social media platforms about the health impacts of e-cigarette consumption—the real cost of

using e-cigarettes. A recent study from the University of California Berkeley found that since

September 2018, when the FDA’s social media campaign began, the hashtag “#TheRealCost” was

used about fifty times per month on Instagram. By comparison, e-cigarette related hashtags were

used as many as 10,000 times more often. Despite the FDA’s social media intervention, the number

of e-cigarette related posts, and the median number of likes (a strong metric of viewer engagement)

the posts received, increased three-fold and six-fold, respectively.437

            551.     In short, by the time the FDA reacted to the epidemic created by Defendants,

millions of youth were addicted to e-cigarettes and nicotine, and were sharing e-cigarette related

posts on social media on their own.


  J.         JUUL Usage Increases the Risk of Cardiovascular, Pulmonary, Neurological, and
             Other Bodily Injuries

       1)          JUUL Products Cause Acute and Chronic Lung (Pulmonary) Injuries

            552.     The use of e-cigarettes, including JUUL, cause significant lung toxicity438 and have



436
    Robert K. Jackler et al., Rapid Growth of JUUL Hashtags After the Company Ceased Social Media Promotion,
Stanford Research Into the Impact of Tobacco Advertising (July 22, 2019),
http://tobacco.stanford.edu/tobacco_main/publications/Hashtag JUUL Project_7-22-19F.pdf
437
    Julia Vassey, #Vape: Measuring E-cigarette Influence on Instagram With Deep Learning and Text Analysis, 4
Frontiers in Commc’n 75 (2019), https://www.frontiersin.org/articles/10.3389/fcomm.2019.00075/full
438
    Lauren F. Chun et al., Pulmonary Toxicity of E-cigarettes, 313 Am. J. Physio. Lung Cell Mol. Physiol L193
(May 18, 2017), https://www.ncbi.nlm.nih.gov/pubmed/28522559.

                                                     172
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 173 of 260




been implicated in multiple severe pathological lung injuries.

        553.     Recent studies have demonstrated that exposure to JUUL aerosol induces oxidative

stress, inflammation, epithelial barrier dysfunction, and DNA damage in lung cells.439

        554.     Lung epithelial cells are the first-line of defense and provide barrier protection from

toxic inhalants. Epithelial barrier dysfunction can allow toxic inhalants access to systemic

circulation by which they can interact with other tissues to generate fibrosis. In addition, the

impaired barrier function allows greater passage of inhaled chemicals into the body, increasing

inflammation both locally in the lungs and systemically. This can lead to acute and chronic lung

injury as well as exposure to, and increased susceptibility to, respiratory infections in users of e-

cigarettes, including JUUL.440 441

        555.     Research has also demonstrated that ultrafine metal particles from heating devices

have been found in e-cigarette aerosol, and in e-cigarette user’s lungs.442

        556.     In addition, exposure to JUUL aerosol has shown to significantly impair endothelial

function comparable to impairment of endothelial function caused by use of combustible

cigarettes.443

        557.     It is well-established that endothelial dysfunction and injury from direct toxic

effects of inhalants such as cigarette smoke, cause lung injuries such as chronic obstructive




439
    Thivanka Muthumalage, et al., E-cigarette Flavored Pods Induce Inflammation, Epithelial Barrier Dysfunction,
and DNA Damage in Lung Epithelial Cells and Monocytes, 9 Scientific Reports 19035 (2019),
https://www.nature.com/articles/s41598-019-51643-6.
440
    Laura E. Crotty Alexander et al. Chronic Inhalation of E-cigarette Vapor Containing Nicotine Disrupts Airway
Barrier Function and Induces Systemic Inflammation and Multiorgan Fibrosis in Mice, 314 Am. J. Physiol. Regul.
Comp. Physiol. R834 (2018), https://journals.physiology.org/doi/full/10.1152/ajpregu.00270.2017.
441
    Pieter S. Hiemstra et al., The Innate Immune Function of Airway Epithelial Cells in Inflammatory Lung Disease,
45 Eur. Respir. J. 1150 (2015), https://erj.ersjournals.com/content/45/4/1150.
442
    Alessandra Caporale et al., Acute Effects of Electronic Cigarette Aerosol Inhalation on Vascular Function
Detected at Quantitative MRI, 293 Radiology 97 (2019), https://www.ncbi.nlm.nih.gov/pubmed/31429679.
443
    Poonam Rao et al., Juul and Combusted Cigarettes Comparably Impair Endothelial Function, 6 Tob. Regul. Sci.
30 (2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6953758/.

                                                       173
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 174 of 260




pulmonary disease (COPD), emphysema, asthma and chronic bronchitis.444

        558.     Recent epidemiological and toxicological studies detected links between asthma

frequency and e-cigarette use in adolescents and reported that vaporized e-liquids containing the

same flavor aldehydes found in JUUL induce inflammation in human respiratory epithelia.445

        559.     A study published in December 2019, found that among individuals who never

smoked combustible cigarettes, current e-cigarette use was associated with 75% higher odds of

chronic bronchitis, emphysema, and COPD compared to those who never used e-cigarettes.446

        560.     Moreover, the flavoring compounds used in e-cigarettes such as JUUL, include

numerous chemicals known to be toxins if inhaled, such as diacetyl, acetyl propionyl, and

benzaldehyde. These chemicals are linked to serious lung disease.447 Further details as to the

chemical alphabet soup of comprising the JUUL liquid are set forth above regarding the

flavoring/JUUL liquid manufacturers. A multitude of published case reports have linked e-

cigarette use, including JUUL, to a variety of acute inhalational lung injuries such as lipoid

pneumonia, bronchiolitis obliterans (popcorn lung), alveolar hemorrhage, eosinophilic pneumonia,

hypersensitivity pneumonitis, chemical pneumonitis and collapsed lungs, among others.

        561.     In 2012, the first article was published in the medical literature describing

respiratory illness occurring as a result of e-cigarettes. McCauley et al. reported on the case of a


444
    Francesca Polverino et al. COPD as an Endothelial Disorder: Endothelial Injury Linking Lesions in the Lungs
and Other Organs? 8 Pulm. Circ. 2045894018758528 (2018), https://www.ncbi.nlm.nih.gov/pubmed/29468936.
445
    Phillip W. Clapp and Ilona Jaspers, Electronic Cigarettes: Their Constituents and Potential Links to Asthma, 79
Curr Allergy Asthma Rep. 17 (2017), https://www.ncbi.nlm.nih.gov/pubmed/28983782.
446
    Albert D. Osei, et al., Association Between E-Cigarette Use and Chronic Obstructive Pulmonary Disease by
Smoking Status: Behavioral Risk Factor Surveillance System 2016 and 2017, 132 Am. J. Prev. Med. 949 (2019),
https://www.ncbi.nlm.nih.gov/pubmed/30853474.
447
    Centers for Disease Control & Prevention, Flavorings-Related Lung Disease (Oct. 3, 2017),
https://www.cdc.gov/niosh/topics/flavorings/default.html; Won Hee Lee et al., Modeling Cardiovascular Risks of E-
Cigarettes with Human-Induced Pluripotent Stem Cell-Derived Endothelial Cells. 73 J. Am. College of Cardiology
2722 (2019), https://www.ncbi.nlm.nih.gov/pubmed/31146818; Sheila Kaplan & Matt Richtel, Mysterious Vaping
Illness That’s ‘Becoming an Epidemic,’ N.Y. Times (Aug. 31, 2019),
https://www.nytimes.com/2019/08/31/health/vaping-marijuana-ecigarettes-sickness.html?auth=login-
email&login=email.

                                                       174
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 175 of 260




42-year-old woman admitted with a seven-month history of dyspnea, cough, and fevers, for which

she had been given multiple courses of antibiotics after presenting to the emergency department,

without improvement. Coinciding with the onset of symptoms the patient had begun using e-

cigarettes. Chest imaging revealed “new multifocal bilateral opacities” and “extensive bilateral

upper- and lower-lobe patchy ground glass pulmonary opacities in a ‘crazy paving’ pattern.” All

other testing, including immunological, was unremarkable. The patient was diagnosed with lipoid

pneumonia, a “primarily chronic inflammatory reaction secondary to the presence of lipid

substances in the lungs, with subsequent uptake by alveolar macrophages and accumulation in the

interstitium.” The authors also hypothesized the source of lipoid pneumonia was e-cigarette use,

due to “glycerin-based oils found in e-cigarette nicotine vapor” added to “make the visual smoke

when the solution is vaporized.”448

           562.     Thota et al., published another report of respiratory illness associated with e-

cigarette use in 2014. This report described a 20-year-old previously healthy U.S. active-duty male

sailor who presented with a three-day history of “persistent cough, shortness of breath, and facial

flushing” which began an hour after using an e-cigarette device. The patient had no history of

exposure to pulmonary irritants and had experienced worsening of symptoms when using e-

cigarettes again en route to the emergency department. Tachycardia and tachypnea were noted in

his initial workup. Chest imaging found “subtle diffuse patchy reticulonodular opacities” and

“predominantly diffuse ground-glass opacities involving the upper and middle lobes of the lungs

more than lower lobes.” The patient was administered antibiotics for presumed diagnosis of

community-acquired pneumonia, but absence of microorganism infection upon bronchoscopy

evaluation, nor indeed any other infectious etiology determined from subsequent testing, led to a



448
      Lindsay McCauley et al., An Unexpected Consequence of Electronic Cigarette Use. 141 Chest 1110 (2012).

                                                        175
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 176 of 260




diagnosis of acute eosinophilic pneumonia. The patient was given prednisone and discharged after

five days in the hospital, with improvement of his symptoms and significant resolution of lung

opacity.449

        563.    In 2015, Atkins and Drescher reported a case of acute inhalational lung injury with

ENDS with, importantly, positive rechallenge and dechallenge, significant indicators of an

exposure being a causative effect for an outcome. A 60-year-old man with a history of cigar

smoking was admitted with weakness, chills, and cough, which was treated with antibiotics and

the patient discharged, and within three days he felt better. However, a month later the patient

presented again with similar symptoms as well as a fever and hypoxemia, with “bilateral upper

lung zone crackles and bilateral upper lobe predominant ground glass infiltrate on chest CT.” The

patient revealed before each emergency room admittance he had used e-cigarettes. The patient was

diagnosed with “suspected acute hypersensitivity pneumonitis, related to ENDS” and had no

further episodes with cessation of ENDS use. Repeat chest CT at three months post-diagnosis

revealed normal pulmonary function.450

        564.    Another case of lipoid pneumonia was reported in 2015 by Modi et al., who saw a

31-year-old woman admitted to the hospital for dyspnea and cough. Chest imaging found “bilateral

air space opacities” and “diffuse ground-glass opacities with interlobular septal thickening

consistent with ‘crazy paving’ pattern” and, despite antibiotic administration, the patient “became

increasingly hypoxic and was intubated due to concerns of acute respiratory distress syndrome.”

Bronchoalveolar lavage demonstrated “reactive pneumocytes and alveolar macrophages with

positive staining (Oil-Red-O) for lipid content.” Thus, the patient was started on IV steroids and


449
    Darshan Thota & Emi Latham, Case Report of Electronic Cigarettes Possibly Associated with Eosinophilic
Pneumonitis in a Previously Healthy Active-duty Sailor. 47 J. Emerg. Med. 15 (2014).
450
    Graham Atkins & Frank Drescher, Acute Inhalational Lung Injury Related to the Use of Electronic Nicotine
Delivery System (ENDS),148 Chest 83A (2015).

                                                   176
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 177 of 260




diagnosed with lipoid pneumonia, given the close temporality of her recent initiation of e-

cigarettes three months prior to her onset of symptoms. The patient rapidly improved with steroids

and cessation of use of e-cigarettes.451

        565.     In 2015, Moore et al., published a case report describing bilateral pneumonia and

pleural effusions associated with e-cigarette use.452

        566.     In 2016, another case report recognizing a link between e-cigarettes and respiratory

illness was published by Mantilla et al., who reported a case of a 27-year-old otherwise healthy

man who was admitted to the hospital with dyspnea, cough, fever, and hemoptysis after increasing

use of e-cigarettes for seven months prior to presentation, initiated in an effort to decrease his

combustible tobacco dependence. Chest imaging revealed “diffuse, military nodular pattern” with

“innumerable pulmonary nodules.” The patient worsened and required intubation and mechanical

ventilator support in spite of absence of any notable findings on microorganism workup, “making

infectious etiology for his pneumonia very unlikely.” Lung biopsy demonstrated bronchiolitis

obliterans organizing pneumonia, which was treated with methylprednisolone.453

        567.     Additional published case reports and case series were published since 2016 noting

serious and significant acute lung injuries associated with vaping or e-cigarette use. Despite the

increasing reports in the published medical literature and the widespread use of JUUL among

teenagers, JLI did not take any steps to warn the public and consumers of the risks of JUUL

products. Instead it continued to aggressively market the product as safe and promoted it

extensively in various media forms including on social media outlets and via influencers.



451
    Sujal Modi et al., Acute Lipiod Pneumonia Secondary to E-Cigarettes Use: An Unlikely Replacement for
Cigarettes, 148 Chest 382A (2015).
452
    Kendall Moore et al., Bilateral Pneumonia and Pleural Effusions Subsequent to Electronic Cigarette Use, 3 Open
Journal of Emergency Medicine 18 (2015).
453
    Ronnie D. Mantilla et al., Vapor Lung: Bronchiolitis Obliterans Organizing Pneumonia (BOOP) in Patient with
E-Cigarette Use, 193 Am. J. of Respiratory and Critical Care Med. A6513 (2016).

                                                      177
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 178 of 260




           568.     Over the summer of 2019, healthcare providers started to note an influx of acute

respiratory failure and a myriad of lung injuries in patients who were using e-cigarettes. This

prompted a Center for Disease Control (“CDC”) investigation of an outbreak of vaping associated

lung injuries. The reported injuries mirrored the injuries that had been reported in the medical

literature since 2012.

           569.     In October 2019, the CDC, recognizing the seriousness of the vaping epidemic,

issued treatment guidelines to assist doctors in clinical practice including a protocol for inquiring

about vaping or e-cigarette history of use. The CDC defined a new recognized medical condition

referred to as E-cigarette, or Vaping, Product Use Associated Lung Injury illnesses (EVALI).

           570.     Researchers noted that the recent proliferation of vaping-related cases, known as

EVALI, demonstrated a heterogeneous collection of pneumonitis patterns that include acute

eosinophilic pneumonia, organizing pneumonia, lipoid pneumonia, diffuse alveolar damage and

acute respiratory distress syndrome (ARDS), diffuse alveolar hemorrhage, hypersensitivity

pneumonitis, and the rare giant-cell interstitial pneumonitis. It was stated that, though the precise

manifestations of the respiratory injury may be diverse, there were clues to the precipitants that

warrant attention. About 80% of the persons who vaped and became ill reported having used both

nicotine products and tetrahydrocannabinol (THC) or cannabidiol (CBD) products. Active

infection (which would include live bacterial contamination of e-cigarette fluids) did not appear to

explain the clinical presentation, but acute toxic lung injury did seem to fit. It was suggested that

mixing of multiple ingredients with primary compounds and potential contaminants may result in

in vitro (or even in vivo) production of new agents that may be toxic.454

           571.     Further, a recent publication in 2020 noted that there were almost 2000 cases of



454
      David C. Christiani, Vaping-Induced Injury, 68 New England J. Med. 787 (2019).

                                                        178
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 179 of 260




EVALI at the time it was written. The authors further noted that Vitamin E acetate was one possible

cause of the recent outbreak but there may be more than one cause and therefore, everyone should

refrain from using any e-cigarette or vaping products.455

        572.     Another publication in January 2020 noted that there were a number of patients

who were diagnosed with EVALI, reported the use of nicotine only e-cigarettes and had negative

drugs screens for THC or CBD. The authors concluded that EVALI was also associated with

nicotine only products and a different causative agent might be implicated in those cases.456

        573.     Also in January 2020, Lu, et al. reported a teenager who developed acute fibrinous

organizing pneumonia (AFOP) after using JUUL as well as other e-cigarettes. AFOP presents with

diffuse ground glass infiltrates and intra-alveolar fibrin balls. Subpleural sparing and

pneumomediastinum described elsewhere in vaping associated lung injury were also seen. The

authors noted that this patient's presentation fit with existing literature, but his young age, choice

of e-cigarette, and lung pathology were considered unique. The images characterized AFOP, a

newly evolving rare lung pathology within the field of pulmonology, which is now associated with

e-cigarette use.457

        574.     In addition, multiple reports have been published in the medical literature of acute

alveolar hemorrhage caused by e-cigarette use.458 Diffuse alveolar hemorrhage (DAH) is a life-

threatening disorder which refers to bleeding that originates in the pulmonary microvasculature. It


455
    Sascha Ellington et al., Update: Product, Substance-Use, and Demographic Characteristics of Hospitalized
Patients in a Nationwide Outbreak of E-cigarette, or Vaping, Product Use-Associated Lung Injury—United States,
August 2019–January 2020, 69 Morbidity and Mortality Weekly Rep. 44 (2020).
456
    Isaac Ghinai et al., Characteristics of Persons Who Report Using Only Nicotine-Containing Products Among
Interviewed Patients with E-cigarette, or Vaping, Product Use-Associated Lung Injury ˗ Illinois, August-December
2019, 69 Morbidity and Mortality Weekly Rep. 84 (2020).
457
    Monica A. Lu et al., Vaping-related Lung Injury in an Adolescent. 201 American J. of Respiratory & Critical
Care Med. 481(2020).
458
    Michael Agustin et al., Diffuse Alveolar Hemorrhage Induced by Vaping, 7 Case Rep. Pulmonol. 9724530 (2018);
Peter J. Edmonds et al., Vaping-induced Diffuse Alveolar Hemorrhage, 29 Respiratory Med. Case Reports 100996
(2020).

                                                     179
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 180 of 260




often results in acute respiratory failure.459

         575.    Hypersensitivity pneumonitis is a disease of the lungs in which the lungs become

inflamed as a result of an allergic reaction to inhaled dust, fungus, molds or chemicals.

Hypersensitivity pneumonitis has been linked to the use of e-cigarettes, such as JUUL, since

2015.460

         576.    In 2018, Sommerfield, et al, published the first reported case of hypersensitivity

pneumonitis and acute respiratory distress syndrome (ARDS) as a risk of e-cigarette use in an

adolescent.461 ARDS is a buildup of fluid in the alveoli, the tiny air sacs in the lungs. This results

in less oxygen travelling to organs, which is very dangerous and can result in severe life-

threatening injuries, including death. ARDS can occur as a result of indirect or direct trauma to the

lung.

         577.    The multiple pathological lung injuries and toxicity associated with e-cigarette use,

including JUUL, can lead to acute respiratory failure, intubation with mechanic ventilation and

death.

         578.    Recent case reports have also linked spontaneous pneumothorax (lung collapse) to

vaping and use of e-cigarettes.462 463

         579.    While understandably the focus of concern over vaping is the addiction of a new

generation of youth, there is certainly ample concern for older individuals as well. As noted by an



459
    Brandi R. Newsome & Juan E. Morales, Diffuse Alveolar Hemorrhage, 104 Southern Med. J.
269 (2011).
460
    Graham Atkins et al., Acute Inhalational Lung Injury Related to the Use of Electronic Nicotine Delivery Systems
(ENDS), 148 Chest 83A (2015).
461
    Casey G. Sommerfield et al., Hypersensitivity Pneumonitis and Acute Respiratory Distress Syndrome From E-
Cigarette Use, 141 Pediatrics e20163927 (2018).
462
    Alex Bonilla et al., Recurrent Spontaneous Pneumothoraces and Vaping in an 18-year-old Man: A Case Report
and Review of the Literature, 13 J. of Med. Case Reports 283 (2019), https://doi.org/10.1186/s13256-019-2215-4.
463
    Munish Sharma et al. A Case Report of Secondary Spontaneous Pneumothorax Induced by Vape, 11 Cureus
e6067 (2019), https://doi:10.7759/cureus.6067.

                                                       180
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 181 of 260




article written by the American Associated for Retired Persons (AARP) entitled Vaping Dangers

for Older Adults: What to know about recent lung illnesses and deaths, “Most vaping patients

were under 35 but a new CDC report shows adults older than 50 are getting hit hard: Among 342

people with vaping illness, 69 percent of those over age 50 were admitted to hospital intensive-

care units compared with 38 to 56 percent of younger adults and teens; older adults were more

likely to need breathing tubes and spent nearly 15 days in the hospital, compared with six to seven

days for younger people.” (Emphasis added).464

        580.     JUUL users are also at greater risk of suffering more serious complications if they

contract the coronavirus. Michael Felberbaum, an FDA spokesman, noted that “E-cigarettes can

damage lung cells,” and expose people who “smoke and/or vape tobacco or nicotine-containing

products” to more “serious complications from Covid-19.”

        581.     Further, according to Nora Volkow, director of the National Institute on Drug

Abuse, “[b]ecause it attacks the lungs, the coronavirus that causes COVID-19 could be an

especially serious threat to those who smoke tobacco or marijuana or who vape”.

        582.     In short, older adults, especially those who were smokers are at increased risk of

lung and other complications due to their baseline higher risk status, making them more vulnerable

to the adverse health effects of vaping. Accordingly, as quoted by AARP, Brian King, Deputy

Director for Research Translation of the Office on Smoking and Health at the Centers for Disease

Control and Prevention (CDC) stated, “Everyone, including older adults, should refrain from using

all e-cigarettes and vape products.”465

        583.     It has been established that the use of e-cigarettes, including JUUL, can lead to



464
    Sari Harrar, Vaping Dangers for Older Adults: What to know about recent lung illnesses and deaths, AARP (Oct.
17, 2019), https://www.aarp.org/health/conditions-treatments/info-2019/vaping-e-cigarettes-illnesses-deaths.html
465
    Id.

                                                      181
           Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 182 of 260




acute and chronic lung injuries such as EVALI, lipoid pneumonia, organizing pneumonia,

chemical pneumonitis, alveolar hemorrhage, bronchiolitis obliterans (popcorn lung),

pneumothorax, acute respiratory failure, acute respiratory distress syndrome (ARDS), asthma,

emphysema and COPD. Defendants never warned the public of the risk of serious acute and

chronic lung injuries that were associated with the use of e-cigarettes, including JUUL. In fact, JLI

downplayed any risk associated with the inhalation of JUUL aerosol and continued to overtly

promote JUUL as safe.

           584.     It is notable, however, that in August 2019, JLI CEO Kevin Burns admitted that the

long term health effects of JUUL are unknown.466 The failure to properly and adequately test the

safety of JUUL prior to marketing it to the public, including teenagers and young adults, and

continuing in the face of the onslaught of publications in the medical literature demonstrating an

association with e-cigarette use and significant lung injuries, amounts to a reckless disregard for

public safety and warrants an award of punitive damages.


      2)          JUUL Products Cause Cardiovascular Injuries


           585.     In addition to severe lung injuries and addiction, JUUL products cause significant

and severe risks of cardiovascular injuries. Studies have shown that use of e-cigarettes such as

JUUL increase the risk of strokes and heart attacks. 467

           586.     Research has demonstrated that e-cigarettes significantly increase blood pressure




466
   CBS Interview JLI CEO, Kevin Burns (August 29, 2019).
467
   E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries, American Stroke Association News
Release, Abstract 9, Session A2 (Jan. 30, 2019), https://newsroom.heart.org/news/e-cigarettes-linked-to-higher-risk-
of-stroke-heart-attack-diseased-arteries; Mohindar R. Vindhyal et al., Impact on Cardiovascular Outcomes Among
E-cigarette Users: A Review From National Health Interview Surveys, 73 J. of the Am. College of Cardiology
Suppl. 2 (2019), www.onlinejacc.org/content/73/9_Supplement_2/11.; Paul M. Ndunda & Tabitha M. Muutu,
Electronic Cigarette Use is Associated with a Higher Risk of Stroke, 50 Int’l Stroke Conference 2019 Oral
Abstracts: Community/Risk Factors, Suppl. 1, Abst. 9, www.ahajournals.org/doi/10.1161/str.50.suppl_1.9.

                                                        182
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 183 of 260




and arterial stiffness, which also increases the risk of for strokes and heart attacks.              468
                                                                                                           Further,

scientists have found that e-cigarettes cause oxidative stress, which leads to vascular disease and

damage, known risk factors for cardiovascular injuries.469

        587.     Recent biological and epidemiologic studies found that significant associations

exist between e-cigarette use and myocardial infarctions (heart attacks), which appear to be dose-

dependent. Biological investigations support this association, whereby a prothrombotic phenotype

may develop after exposure to nicotine-containing e-cigarette vapors.470

        588.     Rader, et al., found that chronic e-cigarette users demonstrated substantially

impaired coronary microvascular endothelial function, even more pronounced than that seen in

chronic tobacco cigarette users. These findings also suggested that chronic e-cigarette use leads to

measurable and persistent adverse vascular effects that are not directly related to nicotine.471

        589.     Alzahrani, et al., found that daily e-cigarette use was associated with an increased

risk of myocardial infarction.472

        590.     A systematic review of the literature found that acute mainstream exposure to

aerosol from JUUL, or from previous generation e-cigarettes using free-base nicotine, impaired

vascular function comparably to combusted cigarette smoke and delivered considerably more

nicotine to the blood on a per puff basis.473


468
    Charalambos Vlachopoulos et al., Electronic Cigarette Smoking Increases Aortic Stiffness and Blood Pressure in
Young Smokers, 67 J. Am. Coll. Cardiol. (2016).
469
    Dennis Thompson, Vaping May Hurt the Lining of Your Blood Vessels, WebMD HealthDay Reporter (May 28,
2019), www.webmd.com/mental-health/addiction/news/20190528/vaping-may-hurt-the-lining-of-your-blood-
vessels#1; JUUL e-cigarettes and JUUL pods deliver dangerous toxins and carcinogens to users. The ingredients in
JUUL pods include glycerol, propylene glycol, nicotine, benzoic acid, and flavoring chemicals,
www.juul.com/learn/pods.
470
    Giuseppe Lippi & Emmanuel J. Favaloro, An Update on Biological and Clinical Associations Between E-
Cigarettes and Myocardial Infarction, Semin. Thromb. Hemost. (2019), https//:doi 10.1055/s-0039-3402451.
471
    Florian Rader et al., E-Cigarette Use and Subclinical Cardiac Effects, medRxiv (preprint)
https//:doi:https://doi.org/10.1101/2020.01.16.20017780 (2020).
472
    Talal Alzahrani et al., Association Between Electronic Cigarette Use and Myocardial Infarction, 55 Am. J.
Preventive Med. 455 (2018).
473
    Nicholas Buchanan et al. Cardiovascular Risk of Electronic Cigarettes: A Review of Preclinical and Clinical

                                                       183
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 184 of 260




          591.     The overarching conclusion from dozens of studies published in the past 8 years is

that use of e-cigarettes, including JUUL, increases the risk of cardiovascular injury which can lead

to strokes, heart attacks and death.

          592.     JLI never warned the public or consumers of the serious and significant risk of

cardiovascular injuries associated with its products.


     3)          JUUL Products Cause and Contribute to Seizure(s)

          593.     On April 3, 2019 the FDA Center for Tobacco Products issued a Special

Announcement notifying the public of an increase in reports of tobacco-related seizures,

specifically relating to an increase in e-cigarette use, particularly among youth.474

          594.     The FDA is currently investigating the direct connection between e-cigarette use in

young people and increased risk of seizures, and requested that physicians and members of the

public report any similar incidents.475

          595.     Additionally, FDA Commissioner Scott Gottlieb, M.D. and the Principal Deputy

Commissioner Amy Abernethy M.D., PhD issued a joint statement addressing the FDA’s ongoing

scientific investigation of seizures following e-cigarette use as a potential safety issue in youth and

young adults. The statement flags seizures following e-cigarette use as a source of concern for the

FDA, adding that in addition to the 35 reported cases from 2010 to early 2019, the FDA

“recognize[s] that not all of the cases may be reported” due to their voluntary nature.476



Studies, 116 Cardiovascular Research 40 (2019).
474
    Some E-cigarette Users Are Having Seizures, Most Reports Involving Youth and Young Adults, U.S. Food &
Drug Administration (April 10, 2019), https://www.fda.gov/tobacco-products/ctp-newsroom/some-e-cigarette-users-
are-having-seizures-most-reports-involving-youth-and-young-adults.
475
    Id.
476
    Scott Gottlieb & Amy Abernethy, Statement from FDA Commissioner Scott Gottlieb, M.D., and Principal
Deputy Commissioner Amy Abernethy, M.D., Ph.D., on FDA’s Ongoing Scientific Investigation of Potential Safety
Issue Related to Seizures Reported Following E-cigarette Use, Particularly in Youth and Young Adults (April 3,
2019), https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-and-
principal-deputy-commissioner-amy-abernethy-md-phd.

                                                     184
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 185 of 260




        596.     Symptomatic nicotine toxicity is a consequence of excessive vaping.477 As the FDA

acknowledges in their statement, “seizures or convulsions are known potential side effects of

nicotine poisoning.”478

        597.     It is well-documented that nicotine poisoning can cause seizures, including

ingestion of e-cigarette fluid.479 Nicotine-induced seizure has long been considered a possible side

effect of long-term nicotine exposure.480

        598.     Nicotine has pro-convulsive actions and, when overdosed, induces convulsive

seizures both in humans and animals.481 JUUL’s high nicotine content and addictive nature cause

JUUL users to be highly susceptible to seizures.

        599.     As indicated in the FDA’s announcement, reports of minor and young adult seizures

following e-cigarette use have increased. At the time of the initial announcement in April 2019,

35 cases of seizures following e-cigarette use had been reported. As of August 7, 2019, the agency

had received 127 reports of seizure or other neurological symptoms, such as fainting or tremors

that occurred after vaping between 2010 and 2019 representing an increase of 92 cases since April

3, 2019.482

        600.     According to the Tobacco Product Problem Reports issued by the FDA, now a total

of 187 events of seizures or grand mal seizures mentioning e-cigarette, or other vaping device have


477
    Adrienne Hughes et al., An Epidemiologic and Clinical Description of E-cigarette Toxicity, 57 Clin. Toxicol. 287
(2018), https://doi: 10.1080/15563650.2018.1510503.
478
    Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D.
479
    Gerdinique C. Maessen et al., Nicotine Intoxication by E-cigarette Liquids: A Study of Case Reports,
Pathophysiology, 58 Clinical Toxicology 1 (2020),
https://www.tandfonline.com/doi/full/10.1080/15563650.2019.1636994.
480
    Lucinda L. Miner et al., The Effect of Chronic Nicotine Treatment on Nicotine-induced Seizures, 52
Psychopharmacology 52 (2018), https://doi.org/10.1007/BF00212766.
481
    Higor Iha et al. Nicotine Elicits Convulsive Seizures by Activating Amygdalar Neurons, 8 Frontiers in
Pharmacology 57 (2017).
482
    FDA in Brief: FDA Encourages Continued Submission of Reports Related to Seizures Following E-cigarette Use
as Part of Agency’s Ongoing Scientific Investigation of Potential Safety Issue, U.S. Food & Drug Administration
(Aug. 7, 2019), https://www.fda.gov/news-events/fda-brief/fda-brief-fda-encourages-continued-submission-reports-
related-seizures-following-e-cigarette-use.

                                                       185
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 186 of 260




been reported thereby representing a greater recognition of this growing problem.483

          601.     Moreover, it has been suggested that the use of e-cigarettes has been associated

with an exacerbation of seizures in individuals who are predisposed.484

          602.     Seizures following e-cigarette use are a significant cause for concern due to the

unnecessarily high levels of nicotine delivered, by design, via JUUL. As described herein, JLI

intentionally designed its products to deliver a higher amount of nicotine, particularly targeting

young people, and then failed to warn of the subsequent risks. JUUL devices were deliberately

designed to deliver higher concentrations of nicotine per puff as compared to cigarettes, creating

the risk for addiction as well as the risk of seizure due to potentially toxic levels of nicotine

exposure.

          603.     JLI never warned the public or consumers of the risk of seizures associated with

the use of e-cigarettes including JUUL.


     4)          Animal Studies Demonstrate Carcinogenic Potential of JUUL

          604.     In 2017, Canistro, et al. found that e-cigarettes induce toxicological effects that can

raise the risk of cancer.485

          605.     Similarly, a 2018 study measured the DNA damage induced by nitrosamines in the

organs (lung, bladder, and heart) of mice subjected to e-cigarette vapor. They concluded that e-

cigarette vapor induces DNA damage in all three organs and reduces DNA-repair functions and

proteins in mouse lungs. They further found that nicotine-derived nitrosamine ketone can induce

the same effects and enhance mutational susceptibility and tumorigenic transformation of cultured


483
    Tobacco Product Problem Reports, U.S. Food & Drug Administration (Nov. 1, 2019),
https://www.fda.gov/tobacco-products/tobacco-science-research/tobacco-product-problem-reports#2019-reports.
484
    Jessica D. Wharton et al. Increased Seizure Frequency Temporally Related to Vaping: Where There’s Vapor,
There’s Seizures? 104 Pediatric Neurology 66 (2020).
485
    Donatella Canistro et al., E-cigarettes Induce Toxicological Effects That Can Raise the Cancer Risk, 7 Scientific
Reports (2017).

                                                        186
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 187 of 260




human bronchial epithelial and urothelial cells (leading them to believe that vaping could

contribute to heart disease and lung and bladder cancer in humans).486

        606.      In 2019, Tang, et al. found that exposure to e-cigarette vapor, induced lung

adenocarcinoma and bladder urothelial hyperplasia in mice.487

        607.      In 2020, researchers found that both vapers and smokers showed significant loss of

DNA methylation in LINE-1 repeat elements in comparison to controls. The methylation levels of

LINE-1 repeats were not significantly different between vapers and smokers. Because repetitive

DNA elements comprise almost 50% of the human genome and account for more than one third

of genome wide DNA methylation, it is largely thought that the global loss of methylation that is

observed in cancer is primarily due to hypomethylation at repetitive elements. The observation

that vapers have significant loss of methylation in LINE-1 repeat elements has important

implications. Additionally, the finding that vapers and smokers have similar reductions in LINE-

1 methylation levels is consistent with previous studies by others who have shown significantly

reduced levels of LINE-1 methylation in smokers, environmentally or occupationally exposed

individuals to carcinogens, as well as in cells treated in vitro with cigarette smoke condensate or

select tobacco smoke carcinogens. Together, those studies demonstrated the utility of LINE-1

hypomethylation as an informative biomarker of exposure as well as effect for known or suspected

carcinogens.488

        608.      It is evident that there is a potential association between e-cigarettes, including




486
    Hyun-Wook Lee et al., E-cigarette Smoke Damages DNA and Reduces Repair Activity in Mouse Heart, Lung,
and Bladder as well as in Human Lung and Bladder Cells, 115 PNAS E1560 (2018).
487
    Moon-shong Tang, et al., Electronic-cigarette Smoke Induces Lung Adenocarcinoma and Bladder Urothelial
Hyperplasia in Mice, 116 PNAS 21727 (2019).
488
    Andrew W. Caliri et al. Hypomethylation of LINE-1 Repeat Elements and Global Loss of DNA
Hydroxmyethylation in Vapers and Smokers, 5 Epigenetics 1 (2020), https//:doi. 10.1080/15592294.2020.1724401.



                                                     187
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 188 of 260




JUUL, and cancer. Sadly, as time goes on it is expected that the population of JUUL users will

develop cancers caused and or contributed to by vaping the JUUL toxic stew of chemicals they

inhaled. Long term epidemiological studies will likely reveal an increased risk of cancer among

this generation of youth who were unwitting targets of JLI in complete and utter reckless disregard

for their safety.


 K.      JUUL’s Conduct Harmed Plaintiff

        609.    Starting JUUL just before the Winter of 2015 when she was approximately 17 years

old, Plaintiff had been seeing advertisements of JUUL online, on her social media feeds and in gas

stations, including Speedway LLC, close to her home.

        610.    Plaintiff started using JUUL with her friends, largely because it had a cool design,

appealing flavors, and was fun to use. Part of the attraction for Plaintiff was the discreet, slick

design that would avoid detection from teachers, parents, and other authority figures.

        611.    Before Plaintiff tried JUUL, she was not addicted to nicotine. Since becoming

addicted to JUUL, Plaintiff has tried cigarettes, and currently uses them regularly, to satisfy her

cravings.

        612.    Plaintiff was initially attracted to JUUL’s mango flavor, and has tried a number of

others. She purchased JUUL devices and pods at Speedway LLC, in particular the store located at

731 Mamaroneck Avenue, Mamaroneck, NY 10543, close to her home in New Rochelle, NY. At

Speedway, Plaintiff was exposed to JUUL’s point of sale advertising, promotions and messaging.

        613.    Like the majority of people surveyed, Plaintiff was not aware when she first began

“JUULing” that the device contained any nicotine at all, that it was addictive, nor that it carried

any health risks.

        614.    Plaintiff relied to her detriment on JUUL’s representations that the product was


                                                188
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 189 of 260




safe, not harmful, and fun.

        615.     JUUL never warned Plaintiff that JUUL was addictive, dangerous, could cause her

to suffer lung injuries, cardiovascular injuries, would interfere with her personal life or would

permanently alter her brain.

        616.     Had Plaintiff known that JUUL was overly addictive, carried health risks, and

would cause the problems it has in her health and personal life, she never would have tried it.

        617.     JUUL never disclosed that it had manipulated the nicotine in JUUL to deliver

massive doses of nicotine that could addict her almost immediately, an addiction that she will now

fight for the rest of her life.

        618.     JUUL never instructed Plaintiff that the product was unsafe for her, nor how much

JUUL was safe to consume.

        619.     Had Plaintiff known that JUUL was not safe, was addictive, dangerous, could cause

pulmonary and cardiovascular issues, could permanently alter her brain and impair her mood and

mind, that JUUL had manipulated nicotine to maximize addiction, or that each JUULpod delivered

substantially more nicotine than a pack of cigarettes, she would not have used or continued to use

JUUL.

        620.     Within a few puffs of JUUL, Plaintiff became addicted to nicotine. Her use steadily

increased, until she began using JUUL constantly throughout the day and would often leave class

during high school and college in order to use her JUUL. She struggled to function without

nicotine, and when she tried to quit using the product, she would become anxious, irritable and

depressed. The level of nicotine her body required increased over time and before long she was

consuming over two pods on some days.

        621.     Before she started to use JUUL, Plaintiff was a happy, healthy young high school



                                                 189
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 190 of 260




student. While she has and will continue to fight her addiction and to lead as normal a life as

possible, Plaintiff’s brain injuries have caused her to become more withdrawn, anxious, and

impatient with her family and friends.

       622.    As a direct and proximate result of JUUL’s conduct, Plaintiff suffered life-altering

and permanent injuries, including severe nicotine addiction and dental problems, and as a result of

harm through exposure to toxic substances, the potential for future disease and health problems.

       623.    As a result of her injuries caused by JUUL, Plaintiff has incurred and will incur

significant medical and other expenses to sustain and/or fight her nicotine addiction and address

her lung injury for the rest of her life, pain and suffering, and emotional distress.

V.     CAUSES OF ACTION


                               CAUSE OF ACTION 1
                      STRICT LIABILITY - DESIGN DEFECT
     Against JUUL, Management, E-Liquid Manufacturing and Distributor Defendants

       624.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       625.    This claim is brought pursuant to the product liability laws of New York.

       626.    At    all   relevant   times,   the     JUUL    DEFENDANTS,         MANAGEMENT

DEFENDANTS, and E-LIQUID MANUFACTURING DEFENDANTS designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, and/or sold the JUUL Products that Plaintiff consumed.

       627.    JUUL Products were designed and intended to be used as a method of ingesting

nicotine and the other vaporized constituents of JUUL’s e-liquid solution.

       628.    JUUL Products were sold in a defective condition that is unreasonably dangerous

and unsafe to the consumer because the JUUL DEFENDANTS and MANAGEMENT

                                                 190
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 191 of 260




DEFENDANTS failed to adequately warn about the risk of nicotine addiction and entirely failed

to warn of the risks of lung injuries, seizure, strokes, heart attacks, cardiovascular injuries,

behavioral, cognitive and mental health injuries, among other harmful effects.

       629.    JUUL Products as designed were unreasonably dangerous, posed a substantial

likelihood of harm, and were therefore defective because of reasons including the high delivery of

nicotine, the inclusion of a multitude of other harmful ingredients, the likelihood of nicotine

addiction and the risks of lung injuries, seizure, strokes, heart attacks, cardiovascular injuries,

behavioral, cognitive and mental health injuries, among other harmful effects.

       630.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS defectively

designed JUUL to specifically appeal to minors and young adults, who were particularly unable to

appreciate the risks posed by JUUL.

       631.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS effectively

designed JUUL with a pharmacokinetic profile engineered to create risks of abuse and addiction

(that exceeded that of a cigarette) in that JUUL delivered more nicotine than cigarettes.

       632.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS defectively

designed JUUL Products that are inherently dangerous because they included features making the

product attractive and more palatable to youth and non-smokers. These features include but are

not limited to “party mode” lights; in youth appealing colors and flavors, a sleek virtually smoke

free design capable of escaping detection by adults and school authorities. In addition, the JUUL

DEFENDANTS and MANAGEMENT DEFENDANTS increased the ease of inhaleability of

JUUL and the level of nicotine that is absorbed by users making the product even more addictive

and dangerous.

       633.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS in conjunction



                                               191
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 192 of 260




with the E-LIQUID MANUFACTURING DEFENDANTS defectively designed JUUL Pods in

youth appealing colors and flavors that are unsafe to inhale because the e-Liquid is dangerous and

hazardous and includes constituent flavoring additives and other chemicals that carry a significant

risk of toxicity and injuries that the E-LIQUID MANUFACTURING DEFENDANTS failed to

test as to the safety of the solutions they manufactured and sold for use in JUUL.

       634.    JUUL Products do not perform as safely as a reasonable and ordinary consumer

would reasonably assume and reasonably expect. JUUL Products contain and deliver more

nicotine than is represented, are delivered by heat vaporization inhaled into the body, and contain

and deliver other harmful products that injure multiple organ systems, and are designed to cause

nicotine addiction.

       635.    The risks inherent in the design of JUUL Products significantly outweigh any

benefits of such design.

       636.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS could have utilized cost effective, reasonably feasible

alternative designs to minimize these harms, such as by designing products that delivered less

nicotine per puff, used less potent and addictive forms of nicotine (without reduction of the “throat

hit”), reduced repeated exposure to toxic chemicals that do not pose substantial health risks to

users while still delivering sufficient levels of nicotine to preexisting cigarette smokers. The JUUL

DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID MANUFACTURING

DEFENDANTS could also have designed the products in a way in which they would not be as

appealing to minors and non-smokers by designing the device with a throat hit and only designing

non-flavored E-Liquids.

       637.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS could have



                                                192
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 193 of 260




limited the duration of each puff to prevent the JUUL from delivering doses of nicotine far in

excess of a cigarette on a per puff basis and could have designed the device to shut off for a period

of time if excessive puffs were taken too close in time.

        638.     The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS could have

used technology to enable user-level access restrictions so that use was tied to a user’s identity and

age verification, restricting those underage from using the JUUL Product, or other similar

technology, or youth restricting features.

        639.     The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS failed to design the product with an expiration or best if

“used by” date, resulting in the potential for the products’ chemical properties to change in a

deleterious manner.

        640.     Plaintiff used JUUL Products as intended or in reasonably foreseeable ways. The

JUUL DEFENDANTS, MANAGEMENT DEFENDANTS and E-LIQUID MANUFACTURING

DEFENDANTS specifically intended for minors to use its products, and were aware that minors

were doing so.

        641.     Plaintiff’s injuries, physical, emotional and economic, were reasonably foreseeable

to   the   JUUL       DEFENDANTS,        MANAGEMENT            DEFENDANTS          and    E-LIQUID

MANUFACTURING DEFENDANTS at the time of the products’ design, manufacture,

distribution, and sale.

        642.     JUUL Products were defective and unreasonably dangerous when they left the

JUUL DEFENDANTS, MANAGEMENT DEFENDANTS and E-LIQUID MANUFACTURING

DEFENDANTS’ possession. The defects continued to exist through the products’ sale to and use

by consumers, including Plaintiff, who used the products without any substantial change in the



                                                 193
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 194 of 260




products’ condition.

       643.    Plaintiff was injured as a direct and proximate result of JUUL’s defective design as

described herein. The defective design of JUUL Products was a substantial factor in causing

Plaintiff’s harms.

       644.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.

                                   CAUSE OF ACTION II
                          STRICT LIABILITY – DESIGN DEFECT
                          Against Retailer Defendant Speedway LLC


       645.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       646.    This cause of action is brought under the laws of the State of New York.

       647.    At all times relevant, Speedway LLC as a seller engaged in the business of selling,

marketed, advertised, promoted, supplied, distributed, and/or sold the JUUL Products that Plaintiff

consumed.

       648.    At all times relevant, it was expected to and did reach the consumer, Plaintiff,

without substantial change in the condition of which JUUL Products were sold.

       649.    JUUL Products were defective and unreasonably dangerous when they left

Defendant Speedway LLC’s possession. The defects continued to exist through the products’ sale

to and use by consumers, including Plaintiff, who used the products without any substantial change

in the products’ condition.

       650.    Plaintiff was injured as a direct and proximate result of JUUL’s defective design as


                                                 194
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 195 of 260




described herein. The defective design of JUUL Products was a substantial factor in causing

Plaintiff’s harms.

          651.   Plaintiff demands judgment against DEFENDANT Speedway LLC for

compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced

injuries at an earlier date to allow for timely treatment and prevention of exacerbation of injuries,

together with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems

proper.

                            CAUSE OF ACTION III
                    STRICT LIABILITY - FAILURE TO WARN
    Against JUUL, Management, E-Liquid Manufacturing and Distributor Defendants

          652.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

          653.   This claim is brought pursuant to the product liability laws of New York.

          654.   At all relevant times, JUUL DEFENDANTS named herein designed,

manufactured, assembled, inspected, tested (or not), packaged, labeled, marketed, advertised,

promoted, supplied, distributed, and/or sold the JUUL Products that Plaintiff consumed.

          655.   JUUL Products are sold in a defective condition that is unreasonably dangerous and

unsafe to the consumer by failing to adequately warn about the risk of nicotine addiction and failing

to warn entirely of the risks of lung injuries, seizure, strokes, heart attacks, cardiovascular injuries,

behavioral, cognitive and mental health injuries, among other harmful effects, as described herein.

          656.   JUUL DEFENDANTS were aware that JUUL Products posed risks that were

known and knowable in light of scientific and medical knowledge that was generally accepted in

the scientific community at the time of design, manufacture, distribution, and sale of JUUL devices

and JUUL Pods.



                                                  195
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 196 of 260




         657.   JUUL Products are defective because, among other reasons described herein,

DEFENDANTS failed to warn consumers including Plaintiff, in JUUL’s labeling, packaging and

through the marketing, promotion and advertising of JUUL including that:


                a.     prior to November 2017 that JUUL Products contained nicotine;

                b.     the amount of nicotine contained in a JUUL pod is as much as twice as high
                       as that in a pack of cigarettes, and not as “approximately equivalent to a
                       pack of cigarettes” as represented;

                c.     JUUL Products cause, maintain, or aggravate nicotine addiction and subject
                       consumers to the risks of concomitant health hazards that addictive, i.e.,
                       compulsive behavior can result in, and that this danger was even greater for
                       minors;

                d.     JUUL Products cause harm by increased exposure to nicotine and other
                       harmful, toxic ingredients as described herein;

                e.     the representations about the actual nicotine content did not conform to the
                       pharmacokinetics of JUUL use and the products’ cigarette equivalence;

                f.     JUUL was an e-cigarette intended not intended for persons under age 26;

                g.     JUUL delivered more nicotine than cigarettes;

                h.     JUUL’s pharmacokinetic profile had been engineered to create risks of
                       abuse and addiction that exceeded that of a cigarette;

                i.     JUUL can be life-threatening and carries the risk of lung injuries, seizure,
                       strokes, heart attacks and cardiovascular injuries, behavioral, cognitive and
                       mental health injuries among other harmful effects;

                j.     which and when medical symptoms warranted medical care; and,

                k.     how many JUUL Pods are safe to consume in a day.

         658.   Through its aggressive social media campaign, and in other mass marketing efforts

the JUUL DEFENDANTS and MANAGEMENT DEFENDANTS circumvented the post-August

2018 requirement to warn of nicotine addiction by deputizing teenagers and young adults as social

media influencers who failed to warn of nicotine addiction and of all the other injuries as set forth

above.

                                                196
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 197 of 260




       659.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS affirmatively

encouraged new users of JUUL through an instructional insert with the starter pack to “keep trying

even if the JUUL feels too harsh”, and “[d]on’t give up, you’ll find your perfect puff,” essentially

an anti-warning urging those who felt discomfort to disregard it and instead to keep vaping.

       660.    The E-LIQUID MANUFACTURING DEFENDANTS warn their own employees

through “Material Safety Data Sheets” of the risk of severe lung damage when handling or

breathing in the chemicals used in the JUUL Pods; however, upon information and belief these

Defendants failed to provide any comparable warning to JLI to include with its label, packaging

or advertisements.

       661.    The E-LIQUID MANUFACTURING DEFENDANTS acknowledged no studies

had been conducted to evaluate the safety of the flavoring additives and other E-Liquids chemicals

when vaporized and inhaled as e-cigarettes and that these untested ingredients were contained

within JUUL pods; however, no such warnings of the lack of safety studies was provided to

millions of consumers throughout the United States.

       662.    The failure of the DEFENDANTS to adequately warn about its defective products

and to misleadingly advertise through conventional and social media avenues created a danger of

injuries described herein that were reasonably foreseeable at the time of labeling, design,

manufacture, distribution, and sale of JUUL devices and JUUL Pods.

       663.    Ordinary consumers would not have recognized the potential risks of JUUL

Products when used in a manner reasonably foreseeable to DEFENDANTS.

       664.    DEFENDANTS are strictly liable for the sale of defective JUUL Products that

contained inadequate warnings.

       665.    Plaintiff could not have averted injury through the exercise of reasonable care for



                                                197
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 198 of 260




reasons including DEFENDANTS’ concealment of the true risks posed by JUUL Products.

        666.   The defects in JUUL Products, including the lack of adequate warnings and

instructions, existed at the time the products left the DEFENDANTS’ possession and continued to

exist through the products’ sale to and use by consumers, including Plaintiff. JUUL Products were

used without substantial change in their condition from the time of their manufacture or sale.

        667.   At all relevant times, DEFENDANTS could have provided adequate warnings and

instructions to prevent the harms and injuries set forth herein, such as providing full and accurate

information about the products in advertising, at point of sale, and on the product labels.

        668.   Plaintiff were injured as a direct and proximate result of DEFENDANTS’ failure

to warn and instruct because they would not have used or purchased JUUL Products had they

received adequate warnings and instructions that they could be harmed by higher-than-perceived

nicotine exposure, develop an addiction, be exposed to a panoply of harmful chemical additives in

the flavorings and suffer other negative health consequences including but not limited to life

threatening lung injuries, cardiovascular injuries, seizure behavioral, cognitive and mental health

injuries.

        669.   JUUL’s lack of adequate and sufficient warnings and instructions and its inadequate

and misleading advertising was a substantial contributing factor in causing the harm to Plaintiff.

        670.   Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.

                                   CAUSE OF ACTION IV
                         STRICT LIABILITY – FAILURE TO WARN
                          Against Retailer Defendant Speedway LLC



                                                 198
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 199 of 260




       671.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       672.    This cause of action is brought under the laws of the State of New York.

       673.    Defendant Speedway LLC, is a seller engaged in the business of selling tobacco

products, is well-acquainted with the dangers of nicotine. Defendant Speedway LLC is further

engaged in the business of selling JUUL Products had ample opportunity to warn Plaintiff directly

that JUUL products created a high level of risk of harms caused by unreasonable amounts of

nicotine exposure and failed to do so. In particular, Defendant Speedway LLC failed to warn

Plaintiff of the following risks associated with the use of JUUL Products:


               a.      prior to November 2017 that JUUL Products contained nicotine;

               b.      the amount of nicotine contained in a JUUL pod is as much as twice as high
                       as that in a pack of cigarettes, and not as “approximately equivalent to a
                       pack of cigarettes” as represented;

               c.      JUUL Products cause, maintain, or aggravate nicotine addiction and subject
                       consumers to the risks of concomitant health hazards that addictive, i.e.,
                       compulsive behavior can result in, and that this danger was even greater for
                       minors;

               d.      JUUL Products cause harm by increased exposure to nicotine and other
                       harmful, toxic ingredients as described herein;

               e.      the representations about the actual nicotine content did not conform to the
                       pharmacokinetics of JUUL use and the products’ cigarette equivalence;

               f.      JUUL was an e-cigarette intended not intended for persons under age 26;

               g.      JUUL delivered more nicotine than cigarettes;

               h.      JUUL’s pharmacokinetic profile had been engineered to create risks of
                       abuse and addiction that exceeded that of a cigarette;

               i.      JUUL can be life-threatening and carries the risk of lung injuries, seizure,
                       strokes, heart attacks and cardiovascular injuries, behavioral, cognitive and
                       mental health injuries among other harmful effects;

               j.      which and when medical symptoms warranted medical care; and,

                                                199
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 200 of 260




               k.        how many JUUL Pods are safe to consume in a day.

       674.    Instead, Defendant Speedway LLC marketed and sold JUUL products in its stores

without adequately warning consumers, poisoning Plaintiff’s brain for profit.

       675.     Additionally, as a retailer of tobacco products and electronic cigarette products,

Speedway LLC knew or should have known of the dangers of nicotine containing products to

persons under the age of 26 years.

       676.    Defendant Speedway LLC should have provided additional warnings concerning

the dangers of the use of nicotine containing products to individuals that Speedway LLC knew or

should have known were under the age of 26 years.

       677.    The defects in JUUL Products, including the lack of warnings, existed at the time

the JUUL pods and devices were sold and/or when the JUUL pods and devices left JUUL’s

possession or control.

       678.    As a result of Defendant Speedway LLC’s failures to adequately warn and/or

instruct, Plaintiff was harmed directly and proximately as described herein. Such harm includes

significant exposure to toxic substances, which may cause or contribute to causing disease; severe

nicotine addiction, a permanent injury that Plaintiff will now struggle with for the rest of her life;

Plaintiff’s exposure to such a high content of nicotine has also affected her brain development at

such a crucial age, an injury that cannot be undone; and economic harm in that she would not have

purchased JUUL or would have paid less for it if she has known the true facts and that she had

paid a premium as a result of Defendant Speedway LLC’s failure to warn.

       679.    Plaintiff demands judgment against DEFENDANT Speedway LLC for

compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced

injuries at an earlier date to allow for timely treatment and prevention of exacerbation of injuries,



                                                 200
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 201 of 260




together with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems

proper.

                                CAUSE OF ACTION V
                   STRICT LIABILITY - MANUFACTURING DEFECT
       Against JUUL, Management, E-Liquid Manufacturing and Distributor Defendants

          680.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

          681.    This claim is brought pursuant to the product liability laws of the New York.

          682.    At   all    relevant     times,   the    JUUL     DEFENDANTS,   MANAGEMENT

DEFENDANTS, and E-LIQUID MANUFACTURING DEFENDANTS designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, and/or sold the JUUL Products that Plaintiff consumed.

          683.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS contracted

with the E-LIQUID MANUFACTURING DEFENDANTS to supply, manufacture, process and

blend the E- liquids and flavoring following a “menu.”

          684.    Employees of the E-LIQUID MANUFACTURING DEFENDANTS were

inadequately trained and supervised, resulting in widely variable products with different

concentrations of nicotine, some highly excessive and beyond the specifications.

          685.    Upon       information     and    belief,   the    E-LIQUID   MANUFACTURING

DEFENDANTS supplied contaminated contents that were inserted in Pods which JLI sold to users,

including teenagers and young adults, with reckless disregard for consumer safety.i489

          686.    When JUUL Products left the control of the JUUL DEFENDANTS,

MANAGEMENT DEFENDANTS, and E-LIQUID MANUFACTURING DEFENDANTS, they



489
      See Complaint filed in Breha v. Juul Labs, Inc., No. 3:19-cv-7148 (N.D.Cal.) (ECF No. 1).

                                                     201
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 202 of 260




were expected to, and did reach Plaintiff without substantial change from the condition in which

it left DEFENDANTS’ control.

       687.   Plaintiff used JUUL Products in substantially the same condition that they were in

when they left the control of the JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and

E-LIQUID MANUFACTURING DEFENDANTS and any changes or modifications were

foreseeable by these Defendants.

       688.   Plaintiff used JUUL Products in a manner intended and/or foreseeable to the JUUL

DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID MANUFACTURING

DEFENDANTS.

       689.   JUUL Products contained manufacturing defects when they left the JUUL

DEFENDANTS’, MANAGEMENT DEFENDANTS’, and E-LIQUID MANUFACTURING

DEFENDANTS’ control and were placed in the stream of commerce in that the products deviated

from component specifications and design, posed a risk of serious injury or death, and failed to

perform as safely as the intended design would have performed.

       690.   Without limitation, examples of the JUUL DEFENDANTS’, MANAGEMENT

DEFENDANTS’,        and    E-LIQUID     MANUFACTURING            DEFENDANTS’         inadequate

manufacturing, assembling, inspecting and packaging practices include:


              a.      Failure to follow Good Manufacturing Practices (“GMPs”);
              b.      Failure to adequately inspect/test JUUL Products during the manufacturing

                      process;

              c.      Failure to ensure that instruments used to prepare E-Liquids for JUUL Pods

                      were properly cleaned and sterilized to ensure there was no cross

                      contamination between products;




                                              202
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 203 of 260




               d.      Failure to implement procedures that would measure and confirm the

                       amount of nicotine in each JUUL pod;

               e.      Failure to timely establish procedures or practices to prevent JUUL

                       Products from being contaminated on the production line or elsewhere at

                       production facilities; and,

               f.      Failure to have sanitary conditions and protocol at the facilities to avoid

                       contamination.

       691.    Plaintiff were injured as a direct and proximate result of the manufacturing,

assembling, processing, blending, inspecting and packaging defects of JUUL Products as

described herein.

       692.    The defective manufacturing, assembling, inspecting and packaging of JUUL

Products was a substantial factor in causing Plaintiff’s harms.

       693.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.

                              CAUSE OF ACTION VI
                    PRODUCTS LIABILITY - NEGLIGENT DESIGN
           Against JUUL, Management, and E-Liquid Manufacturing Defendants

       694.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       695.    At    all   relevant   times,   the     JUUL   DEFENDANTS,        MANAGEMENT

DEFENDANTS, and E-LIQUID MANUFACTURING DEFENDANTS designed, manufactured,

assembled, processed, blended, inspected, tested (or not), packaged, labeled, marketed, advertised,

promoted, supplied, distributed, and/or sold the JUUL Products that Plaintiff consumed.


                                                 203
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 204 of 260




       696.       JUUL Products were designed and intended to be used as a method of ingesting

nicotine and the other vaporized constituents of JUUL’s nicotine solution.

       697.       The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew or, by the exercise of reasonable care, should have

known, use of JUUL Products was dangerous, harmful and injurious when used by Plaintiff in a

reasonably foreseeable manner, particularly with minors and young adults.

       698.       The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew or, by the exercise of reasonable care, should have

known, ordinary consumers such as Plaintiff would not have realized the potential risks and

dangers of JUUL Products. JUUL Products contain and deliver more nicotine than is represented,

contain and deliver other harmful products that injure multiple organ systems, and are designed to

cause nicotine addiction.

       699.       The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS owed a duty to all reasonably foreseeable users to design

a safe product.

       700.       The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care in the

design of JUUL Products because the products delivered a high amount of nicotine, included other

harmful ingredients, and had the likelihood of causing nicotine addiction and the risks of lung

injuries, seizure, strokes, heart attacks, cardiovascular, behavioral, cognitive and mental health

injuries, among other harmful effects.

       701.       The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care in the



                                               204
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 205 of 260




design of JUUL Products by negligently designing JUUL with a pharmacokinetic profile

engineered to create risks of abuse and addiction that equaled or exceeded that of a cigarette and

delivered more nicotine than cigarettes.

       702.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care in the

design of JUUL Products by negligently designing JUUL Products to specifically appeal to minors,

who were particularly unable to appreciate the risks posed by JUUL. These features include but

are not limited to “party mode” lights; in youth appealing colors and flavors, a sleek virtually

smoke free design capable of escaping detection by adults and school authorities. In addition, the

JUUL DEFENDANTS and MANAGEMENT DEFENDANTS increased the ease of inhaleability

of JUUL and the level of nicotine that is absorbed by users making the product even more addictive

and dangerous.

       703.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care in the

design of JUUL Products because they designed JUUL Pods in youth appealing colors and flavors

that are unsafe to inhale because the e-Liquid is dangerous and hazardous and includes constituent

flavoring additives and other chemicals that carry a significant risk of toxicity and other injuries

that the E-LIQUID MANUFACTURING DEFENDANTS failed to test as to the safety of the

solutions they manufactured and sold for use in JUUL.

       704.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care by

failing to use cost effective, reasonably feasible alternative designs to minimize these harms,

including but not limited to designing products that delivered less nicotine per puff, used less



                                                205
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 206 of 260




potent and addictive forms of nicotine (without reduction of the “throat hit”), reduced repeated

exposure to toxic chemicals that do not pose substantial health risks to users while still delivering

sufficient levels of nicotine to preexisting cigarette smokers.

        705.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care by

failing to use cost effective, reasonably feasible alternative designs that would make the product

less appealing to minors and non-smokers including but not limited to designing the device with a

throat hit and only designing non-flavored E-Liquids.

        706.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care by

failing to use cost effective, reasonably feasible alternative designs that could have limited the

duration of each puff to prevent the JUUL from delivering doses of nicotine far in excess of a

cigarette on a per puff basis and could have designed the device to shut off for a period of time if

excessive puffs were taken too close in time.

        707.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care by in

choosing to not include an expiration or best if “used by” date, resulting in the potential for the

products’ chemical properties to change in a deleterious manner.

        708.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty by failing to use reasonable care by

failing to use cost effective, reasonably feasible alternative designs utilizing technology to enable

user-level access restrictions so that use was tied to a user’s identity and age verification, restricting

those that are underage from using the JUUL Product, or other similar technology, or youth



                                                  206
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 207 of 260




restricting features.

        709.    A reasonable company under the same or similar circumstances would have

designed a safer product.

        710.    Plaintiff was harmed directly and proximately by the JUUL DEFENDANTS’,

MANAGEMENT DEFENDANTS’, and E-LIQUID MANUFACTURING DEFENDANTS’

failure to use reasonable care in the design of JUUL Products. Such harm includes significant

exposure to toxic substances, which can cause or contribute to significant physical injuries;

nicotine addiction; emotional, psychiatric, psychological and economic harm.

        711.    The design of JUUL Products was a substantial factor in causing Plaintiff’s harms.

        712.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.

                            CAUSE OF ACTION VII
             PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN
    Against JUUL, Management, E-Liquid Manufacturing and Distributor Defendants

        713.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

        714.    At all relevant times, all DEFENDANTS named herein designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, and/or sold the JUUL Products that Plaintiff consumed.

        715.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew or, by the exercise of reasonable care, should have

known, use of JUUL Products was dangerous, harmful and injurious when used by Plaintiff in a



                                                 207
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 208 of 260




reasonably foreseeable manner, particularly with minors and young adults.

       716.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew or, by the exercise of reasonable care, should have

known, ordinary consumers such as Plaintiff would not have realized the potential risks and

dangers of JUUL Products. JUUL Products contain and deliver more nicotine than is represented,

contain and deliver other harmful products that injure multiple organ systems, and are designed to

cause nicotine addiction.

       717.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew or, by the exercise of reasonable care, should have

known, that JUUL Products posed risks including the risks of addiction, lung injuries, seizure,

strokes, heart attacks, cardiovascular injuries, behavioral, cognitive and mental health injuries,

among other harmful effects, as described herein, that were known and knowable in light of

scientific and medical knowledge that was generally accepted in the scientific community at the

time of design, manufacture, distribution, and sale of JUUL devices and JUUL Pods.

       718.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS owed a duty to all reasonably foreseeable users to disclose

the risks associated with the use of JUUL Products.

       719.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS breached their duty of care by failing to use reasonable

care in providing adequate warnings in JUUL’s labeling and packaging and through marketing,

promoting and advertising of JUUL including that:


               a.     prior to November 2017 that JUUL Products contained nicotine;




                                               208
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 209 of 260




              b.      the amount of nicotine contained in a JUUL pod is as much as twice as high

                      as that in a pack of cigarettes, and not as “approximately equivalent to a

                      pack of cigarettes” as represented;

              c.      JUUL Products cause, maintain, or aggravate nicotine addiction and subject

                      consumers to the risks of concomitant health hazards that addictive, i.e.,

                      compulsive behavior can result in, and that this danger was even greater for

                      minors;

              d.      JUUL Products cause harm by increased exposure to nicotine and other

                      harmful, toxic ingredients as described herein;

              e.      the representations about the actual nicotine content did not conform to the

                      pharmacokinetics of JUUL use and the products’ cigarette equivalence;

              f.      JUUL was an e-cigarette intended not intended for persons under age 26;

              g.      JUUL delivered more nicotine than cigarettes;

              h.      JUUL’s pharmacokinetic profile had been engineered to create risks of

                      abuse and addiction that exceeded that of a cigarette;

              i.      JUUL can be life-threatening and carries the risk of lung injuries, seizure,

              strokes, heart attacks and cardiovascular injuries, behavioral, cognitive and mental

              health injuries among other harmful effects;

              j.      which and when medical symptoms warranted medical care;

              k.      how many JUUL Pods are safe to consume in a day;

              l.      urging customers to keep puffing even if they found the vapor harsh; and

              m.      JUUL products were comprised of many chemical additives and artificial

                      flavors that are known to cause injury to exposed workers in factories.

       720.   Through its aggressive social media campaign, and in other mass marketing efforts

the JUUL DEFENDANTS and MANAGEMENT DEFENDANTS circumvented the post-August

2018 requirement to warn of nicotine addiction by deputizing teenagers and young adults as social


                                              209
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 210 of 260




media influencers who failed to warn of nicotine addiction and of all the other injuries as set forth

above.

          721.   The E-LIQUID MANUFACTURING DEFENDANTS warn their own employees

through “Material Safety Data Sheets” of the risk of severe lung damage when handling or

breathing in the chemicals used in the JUUL Pods; however, upon information and belief these

Defendants failed to provide any comparable warning to JLI to include with its label, packaging

or advertisements.

          722.   The E-LIQUID MANUFACTURING DEFENDANTS acknowledged no studies

had been conducted to evaluate the safety of flavoring additives and flavored E-Liquids with e-

cigarettes and that these untested ingredients were contained within JUUL pods; however, no such

warnings of the lack of safety studies was provided to millions of consumers throughout the United

States.

          723.   The failure of the DEFENDANTS to adequately warn about its defective products

and to misleadingly advertise through conventional and social media avenues created a danger of

injuries described herein that were reasonably foreseeable at the time of labeling, design,

manufacture, distribution, and sale of JUUL devices and JUUL Pods.

          724.   The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS were negligent

in affirmatively encouraging new users of JUUL through an instructional insert with the starter

pack to “keep trying even if the JUUL feels too harsh”, and “[d]on’t give up, you’ll find your

perfect puff,” essentially an anti-warning urging those who felt discomfort to disregard it and

instead to keep vaping.

          725.   At all relevant times, DEFENDANTS could have provided adequate warnings and

instructions to prevent the harms and injuries set forth herein, such as providing full and accurate



                                                210
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 211 of 260




information about the products in advertising, at point of sale, and on the product labels.

       726.    A reasonable company under the same or similar circumstances would have warned

and instructed of the dangers.

       727.    Plaintiff were injured as a direct and proximate result of DEFENDANTS’ failure

to warn and instruct because they would not have used or purchased JUUL Products had they

received adequate warnings and instructions that they could be harmed by higher-than-perceived

nicotine exposure, develop an addiction, be exposed to a panoply of harmful chemical additives in

the flavorings and suffer other negative health consequences including but not limited to life

threatening lung injuries, strokes, heart attacks, cardiovascular injuries, seizure, behavioral,

cognitive and mental health injuries.

       728.    JUUL’s lack of adequate and sufficient warnings and instructions and its inadequate

and misleading advertising was a substantial contributing factor in causing the harm to Plaintiff.

       729.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.

                              CAUSE OF ACTION VIII
             PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
           Against JUUL, Management, and E-Liquid Manufacturing Defendants

       730.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       731.    At    all   relevant   times,   the     JUUL   DEFENDANTS,        MANAGEMENT

DEFENDANTS, and E-LIQUID MANUFACTURING DEFENDANTS designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,



                                                 211
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 212 of 260




distributed, and/or sold the JUUL Products that Plaintiff consumed.

       732.    The JUUL DEFENDANTS, MANAGING DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS had a duty to use exercise reasonable care, in the

manufacturing, assembling, inspecting and packaging of JUUL Products.

       733.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew or, by the exercise of reasonable care, should have

known, use of JUUL Products carelessly manufactured, assembled, inspected and packaged was

dangerous, harmful and injurious when used by Plaintiff in a reasonably foreseeable manner.

       734.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew or, by the exercise of reasonable care, should have

known, ordinary consumers such as Plaintiff would not have realized the potential risks and

dangers of JUUL products improperly manufactured assembled, inspected and packaged.

       735.    The JUUL DEFENDANTS and MANAGER DEFENDANTS contracted with the

E-LIQUID MANUFACTURING DEFENDANTS to supply, manufacture, process and blend the

E- liquids and flavoring following specifications in a “menu.”

       736.    Employees of the E-LIQUID MANUFACTURING DEFENDANTS were

inadequately trained and supervised, resulting in widely variable products with different

concentrations of nicotine, some highly excessive and beyond the specifications.

       737.    Without limitation, examples of the JUUL DEFENDANTS’, MANAGEMENT

DEFENDANTS’, and E-LIQUID MANUFACTURING DEFENDANTS’ breached their duty to

exercise reasonable care in manufacturing, assembling, inspecting and packaging by their:


               a.     Failure to follow Good Manufacturing Practices (“GMPs”);

               b.     Failure to adequately inspect/test JUUL Products during the manufacturing
                      process;

                                              212
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 213 of 260



               c.      Failure to ensure that instruments used to prepare E-Liquids for JUUL Pods
                       were properly cleaned and sterilized to ensure there was no cross
                       contamination between products;

               d.      Failure to implement procedures that would measure and confirm the
                       amount of nicotine in each JUUL pod:

               e.      Failure to timely establish procedures or practices to prevent JUUL
                       Products from being contaminated on the production line or elsewhere at
                       production facilities; and,

               f.      Failure to have sanitary conditions and protocol at the facilities to avoid
                       contamination.

       738.    A reasonable manufacturer under the same or similar circumstances would have

implemented appropriate manufacturing procedures to better ensure the quality of their product.

       739.    Plaintiff was injured as a direct and proximate result of JUUL DEFENDANTS,

MANAGEMENT DEFENDANTS, and E-LIQUID MANUFACTURING DEFENDANTS failure

to use reasonable care in the manufacturing, assembling, inspecting and packaging of JUUL

Products as described herein.

       740.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS negligent manufacturing, assembling, inspecting and

packaging of JUUL Products was a substantial factor in causing Plaintiff’s harms.

       741.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.

                             CAUSE OF ACTION IX
                  NEGLIGENCE AND/OR GROSS NEGLIGENCE
    Against JUUL, Management, E-Liquid Manufacturing and Distributor Defendants

       742.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.



                                                 213
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 214 of 260




        743.   At all relevant times, all DEFENDANTS named herein designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, and/or sold and/or otherwise placed JUUL Products into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that consumed it, such as

Plaintiff.

        744.   JUUL Products were the types of products that could endanger others if negligently

made or promoted.

        745.   DEFENDANTS had a duty of reasonable care in designing, manufacturing,

assembling, inspecting, testing, packaging, labeling, marketing, advertising, promoting, supplying,

distributing and/or selling JUUL to avoid causing harm to those that consumed JUUL Products.

        746.   DEFENDANTS knew, or should have known the exercise of reasonable care, the

risks to consumers of JUUL, a powerfully addictive and dangerous nicotine-delivery device.

        747.   DEFENDANTS knew, or should have known the exercise of reasonable care, that

minors and young people would be attracted to these products.

        748.   DEFENDANTS knew or, by the exercise of reasonable care, should have known,

use of JUUL Products was dangerous, harmful and injurious when used by Plaintiff in a reasonably

foreseeable manner, particularly with minors and young adults.

        749.   The DEFENDANTS knew or, by the exercise of reasonable care, should have

known, ordinary consumers such as Plaintiff would not have realized the potential risks and

dangers of JUUL Products. JUUL Products contain and deliver more nicotine than is represented,

contain and deliver other harmful products that injure multiple organ systems, and are designed to

cause nicotine addiction.

        750.   DEFENDANTS knew or, by the exercise of reasonable care, should have known,



                                               214
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 215 of 260




that JUUL Products posed risks including the risks of addiction, lung injuries, seizure, strokes,

heart attacks, cardiovascular injuries, behavioral, cognitive and mental health injuries, among other

harmful effects, as described herein, that were known and knowable in light of scientific and

medical knowledge that was generally accepted in the scientific community at the time of design,

manufacture, distribution, and sale of JUUL devices and JUUL Pods.

       751.    DEFENDANTS knew or should have known that JUUL Products needed to be

researched, designed, manufactured, assembled, inspected, tested packaged, labeled, marketed,

advertised, promoted, supplied, distributed, and/or sold properly, without defects and with due

care to avoid needlessly causing harm.

       752.    DEFENDANTS knew or should have known that its JUUL Products could cause

serious risk of harm, particularly to young persons and minors.

       753.    DEFENDANTS knew or should have known that adults who were encouraged to

cease smoking by using JUUL as a cessation device were individuals with greater preexisting

cardiovascular and other health risk factors who were at enhanced risk of harm by utilizing the

misleadingly labeled JUUL Pods which misrepresented the nicotine content and failed to warn of

the other chemicals’ content and risks.

       754.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS were grossly

negligent in affirmatively encouraging new users of JUUL through an instructional insert with the

starter pack to “keep trying even if the JUUL feels too harsh”, and “[d]on’t give up, you’ll find

your perfect puff,” essentially an anti-warning urging those who felt discomfort to disregard it and

instead to keep vaping.

       755.    DEFENDANTS were negligent, reckless and careless and failed to take the care

and duty owed to Plaintiff, thereby causing Plaintiff to suffer harm.



                                                215
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 216 of 260




       756.    The negligence and extreme carelessness of DEFENDANTS includes, but is not

limited to, the following:


               a.      Failure to perform adequate testing of the JUUL Products prior to marketing
                       to ensure safety, including long-term testing of the product, and testing for
                       injury to the brain and cardiovascular systems, respiratory, pulmonary and
                       immune systems, and other related medical conditions, as well as its effect
                       on mental health;

               b.      Failure to warn consumers that JUUL Products had not been adequately
                       tested or researched prior to marketing to ensure safety;

               c.      Failure to take reasonable care in the design of JUUL Products;

               d.      Failure to use reasonable care in the production of JUUL Products;

               e.      Failure to use reasonable care in the manufacture of JUUL Products;

               f.      Failure to use reasonable care in the assembly of JUUL Products;

               g.      Failure of DISTRIBUTOR DEFENDANTS to use reasonable care in
                       supplying and distributing JUUL’s products;

               h.      Failure to use reasonable care in advertising, promoting, and marketing
                       JUUL Products;

               i.      Failure to use reasonable care in the sale of JUUL Products without
                       adequate warnings; use of flavors and design to appeal to minors and young
                       people, in that the products smell good, look cool and are easy to conceal
                       from parents and teachers;

               j.      Use of a design that maximizes nicotine delivery while minimizing
                       “harshness,” thereby easily creating and sustaining addiction;

               k.      Failure to utilize proper materials, ingredients, additives and components in
                       the design of JUUL Products to ensure they would not deliver unsafe doses
                       of nicotine and cause other injuries from inhalation of other hazardous
                       chemicals;

               l.      Failure to inspect JUUL Products for them to operate properly and avoid
                       delivering unsafe levels of nicotine and causing the injuries described
                       herein;

               m.      Failure to reasonably and properly test and properly analyze the testing of
                       JUUL Products under reasonably foreseeable circumstances;

               n.      Failure to warn consumers about the dangers associated with use of JUUL
                       Products, in that it was unsafe, significantly increases blood pressure,
                       causes vascular and pulmonary damage, causes seizures, carries risks of
                       stroke, heart attacks, and pulmonary and cardiovascular events, is


                                                216
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 217 of 260



                       powerfully addictive, can cause permanent brain changes, mood disorders,
                       and impairment of thinking and cognition;

               o.      Failure to warn consumers of negative health consequences associated with
                       exposure to nicotine and other harmful and toxic ingredients contained with
                       JUUL Products;

               p.      Failure to warn consumers of the actual nicotine content, JUUL Products’
                       cigarette equivalence and the pharmacokinetics of JUUL use;

               q.      Misleadingly stating the amount of nicotine in JUUL Pods is
                       “approximately equivalent to a pack of cigarettes”, when the amount of
                       nicotine contained in a JUUL pod is as much as twice as high as that in a
                       pack of cigarettes;

               r.      Failure to provide any instructions regarding a safe amount of JUUL Pods
                       to consume in a day;

               s.      Failure to take necessary steps to modify JUUL Products to avoid delivering
                       high doses of nicotine and repeatedly exposing them to toxic chemicals;

               t.      Failure to recall JUUL Products; and

               u.      all other failures, acts and omissions set forth herein.

       757.    DEFENDANTS’ acts and omissions constitute gross negligence, because they

constitute a total lack of care and an extreme departure from what a reasonably careful company

would do in the same situation to prevent foreseeable harm to Plaintiff.

       758.    DEFENDANTS acted and/or failed to act willfully, and with conscious and

reckless disregard for the rights and interests of the Plaintiff, and their acts and omissions had a

great probability of causing significant harm and in fact resulted in such harm to Plaintiff.

       759.    Based on their strategic and intentional promotion, advertising and marketing

history, DEFENDANTS reasonably should have foreseen that young people would try JUUL

Products and quickly become addicted to JUUL Products, resulting in teenagers and young adults

developing lifelong addictions. After placing unnecessarily massive amounts of nicotine into their

products, DEFENDANTS reasonably should have foreseen the emotional distress this would cause

on the individuals who would get addicted, as well the stress this would place on their loved ones

around them.

                                                217
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 218 of 260




       760.    Plaintiff was injured as a direct and proximate result of negligence and/or gross

negligence as described herein. Such harm includes nicotine addiction with its behavioral and

emotional sequelae, seizures, acute and chronic respiratory injuries, cardiovascular injuries,

addiction, and significant exposure to toxic substances, which may cause or contribute to

additional disease.

       761.    DEFENDANTS’ negligence and/or gross negligence were a substantial factor in

causing and or contributing to Plaintiff’s harms.

       762.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.

                                 CAUSE OF ACTION X
                      NEGLIGENCE AND/OR GROSS NEGLIGENCE
                        Against Retailer Defendant Speedway LLC


       763.    Defendant Speedway LLC, as a specialized retailer of tobacco products, is well-

acquainted with the legal age for purchase as well as the dangers of nicotine.

       764.    Defendant Speedway LLC owed a particular duty to Plaintiff to warn of the

product’s dangers, and to promote, advertise or display the product in a way so that the ultimate

consumer is not misled.

       765.    Defendant Speedway LLC breached that duty by failing to disclose to the ultimate

consumer that the JUUL products purchased were highly addictive in nature, carried serious health

risks, were not for use by minors, and by actively promoting and advertising JUUL products so as

to minimize their risks. In particular, Defendant Speedway LLC failed to warn Plaintiff of the

following risks associated with the use of JUUL Products:

                                                 218
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 219 of 260




               a.      prior to November 2017 that JUUL Products contained nicotine;

               b.      the amount of nicotine contained in a JUUL pod is as much as twice as high
                       as that in a pack of cigarettes, and not as “approximately equivalent to a
                       pack of cigarettes” as represented;

               c.      JUUL Products cause, maintain, or aggravate nicotine addiction and subject
                       consumers to the risks of concomitant health hazards that addictive, i.e.,
                       compulsive behavior can result in, and that this danger was even greater for
                       minors;

               d.      JUUL Products cause harm by increased exposure to nicotine and other
                       harmful, toxic ingredients as described herein;

               e.      the representations about the actual nicotine content did not conform to the
                       pharmacokinetics of JUUL use and the products’ cigarette equivalence;

               f.      JUUL was an e-cigarette intended not intended for persons under age 26;

               g.      JUUL delivered more nicotine than cigarettes;

               h.      JUUL’s pharmacokinetic profile had been engineered to create risks of
                       abuse and addiction that exceeded that of a cigarette;

               i.      JUUL can be life-threatening and carries the risk of lung injuries, seizure,
                       strokes, heart attacks and cardiovascular injuries, behavioral, cognitive and
                       mental health injuries among other harmful effects;

               j.      which and when medical symptoms warranted medical care; and,

               k.      how many JUUL Pods are safe to consume in a day.

       766.    Additionally, as a retailer of tobacco products and electronic cigarette products,

Defendant Speedway LLC knew or should have known of the dangers of nicotine containing

products to persons under the age of 26years.

       767.    Defendant Speedway LLC was negligent, reckless and careless and failed to take

the care and duty owed to Plaintiff, thereby causing Plaintiff to suffer harm.

       768.    The negligence and extreme carelessness of Defendant Speedway LLC includes,

but is not limited to, the following:

       769.    Failure to warn its customers about the dangers associated with use of JUUL’s


                                                219
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 220 of 260




Products, in that it was unsafe for anyone under age 26, significantly increases blood pressure,

carries risks of stroke, heart attacks, and cardiovascular events, is powerfully addictive, can cause

permanent brain changes, mood disorders, and impairment of thinking and cognition;

       770.    Failure to instruct its customers not to use the product if they were under 26,

particularly minors, and failing to provide any instructions regarding a safe amount of JUUL pods

to consume in a day.

       771.    Failure to ensure that JUUL’s Products would not be used by persons like Plaintiff,

particularly minors; and

       772.    Failure to use due care under the circumstances.

       773.    Defendant Speedway breached duties owed to Plaintiff and in doing so, were

wholly unreasonable.

       774.    But for Defendant Speedway’s duties and breaches thereof, Plaintiff would not

have been harmed as alleged in the Complaint.

       775.    Plaintiff was harmed directly and proximately by Defendant Speedway’s

negligence. Such harm includes significant exposure to toxic substances, which may cause or

contribute to causing disease; severe nicotine addiction, a permanent injury that Plaintiff will now

struggle with for the rest of her life; Plaintiff’s exposure to such a high content of nicotine has also

affected her brain development at such a crucial age, an injury that cannot be undone; and

economic harm in that she would not have purchased JUUL, would have paid less for it if she had

known the true facts, or would have been unable to purchase the JUUL products altogether and

that she has paid a premium because of Defendants’ negligence.

       776.    Plaintiff demands judgment against DEFENDANT Speedway for compensatory,

treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier



                                                 220
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 221 of 260




date to allow for timely treatment and prevention of exacerbation of injuries, together with interest,

costs of suit, attorneys' fees, and all such other relief as the Court deems proper.

                             CAUSE OF ACTION XI
               NEGLIGENCE – WANTON AND WILLFUL CONDUCT
    Against JUUL, Management, E-Liquid Manufacturing and Distributor Defendants

        777.    Plaintiff incorporates by reference paragraphs above as if fully set forth herein.

        778.    DEFENDANTS had a duty and owed a duty to Plaintiffs to exercise a degree of

reasonable certainty including, but not limited to: ensuring that JUUL marketing does not target

minors, and ensuring that JUUL devices and JUULpods are not sold and/or distributed to minors.

        779.    DEFENDANTS knew the risks that minors would be attracted to their electronic

cigarette devices and JUULpods and knew or should have known the importance of ensuring that

the products were not sold and/or distributed to minors and young people.

        780.    312.    DEFENDANTS could have easily marketed the products to a whole

different audience of prior smokers as well as could have easily informed the ultimate consumers

of the extremely high nicotine content.

        781.    DEFENDANTS breached the duties they owed to Plaintiff and in doing so, were

wholly unreasonable. Defendants breached their heightened duties owed to minors when they

intentionally marketed and sold JUUL products to minors, which they should not have done.

        782.    DEFENDANTS’ acts and omissions constitute wanton and willful conduct,

because they constitute a total lack of care and an extreme departure from what a reasonably careful

person or a reasonably careful company that holds itself out as manufacturers of smoking cessation

devices would do in the same situation to prevent foreseeable harm to young persons, like Plaintiff.

        783.    DEFENDANTS acted and/or failed to act willfully, and with conscious and

reckless disregard for the rights and interests of Plaintiff.



                                                  221
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 222 of 260




        784.    DEFENDANTS’ acts and omissions had a great probability of causing significant

harm and in fact resulted in such harm.

        785.    But for DEFENDANTS’ duties and breaches thereof, Plaintiff would not have been

harmed as alleged in this Complaint.

        786.    Plaintiff was harmed directly and proximately by DEFENDANTS’ negligence and

willful and wanton conduct. Such harm include significant exposure to toxic substances, which

may cause or contribute to causing disease; severe nicotine addiction, a permanent injury that

Plaintiff will now struggle with for the rest of her life; Plaintiff’s exposure to such a high content

of nicotine has also affected her brain development as such a crucial age, an injury that cannot be

undone; and economic harm in that she would not have been able to purchase JUUL if Defendant

had properly utilized the state’s age safeguard to protect minors. Nor would Plaintiff have

purchased JUUL products had she had known of the dangers. Plaintiff has paid and will continue

to pay a premium because of DEFENDANTS’ negligence.

                                CAUSE OF ACTION XII
                      NEGLIGENT FAILURE TO RECALL/ RETROFIT
             Against JUUL, Management, and E-Liquid Manufacturing Defendants

        787.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

        788.    At   all   relevant   times,   the     JUUL   DEFENDANTS,          MANAGEMENT

DEFENDANTS, and E-LIQUID MANUFACTURING DEFENDANTS designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, sold and/or otherwise placed JUUL Products into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that consumed it, such as

Plaintiff.



                                                 222
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 223 of 260




       789.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew or reasonably should have known that JUUL

Products were dangerous or were likely to be dangerous when used in a reasonably foreseeable

manner, particularly with minors and young adults.

       790.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-LIQUID

MANUFACTURING DEFENDANTS knew that its flavors had attracted young people and non-

smokers, yet instead of withdrawing flavored JUUL Pods, these Pods remained available for

purchase online until October 2019 and JUUL continued to offer mint-flavored JUUL Pods until

November 2019. However, to date, menthol-flavored JUUL Pods are still available for purchase

online and in retail stores which are still regularly consumed by minors and young adults suffering

from addiction.

       791.    Additionally, JUUL DEFENDANTS, MANAGEMENT DEFENDANTS, and E-

LIQUID MANUFACTURING DEFENDANTS were aware of growing reports of E-cigarette, or

Vaping, Product Use Associated Lung Injury illnesses (EVALI) and other injuries related to

vaping, yet continue to sell JUUL Products.

       792.    The JUUL DEFENDANTS and MANAGEMENT DEFENDANTS could have

retrofitted the JUUL devices with a kill switch or locking component.

       793.    Despite the JUUL DEFENDANTS’, MANAGEMENT DEFENDANTS’, and E-

LIQUID MANUFACTURING DEFENDANTS’ knowledge and awareness of defects in JUUL

Products causing injuries to Plaintiff, these DEFENDANTS failed to retrofit their products and

delayed withdrawal of flavored JUUL Pods from the market.

       794.    JUUL DEFENDANTS’, MANAGEMENT DEFENDANTS’, and E-LIQUID

MANUFACTURING DEFENDANTS’ continue to market and sell JUUL Products without



                                               223
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 224 of 260




adequate warnings to advise consumers of these dangers.

       795.    A reasonable company under the same or similar circumstances would have

recalled or retrofitted the products and/or provided revised warnings.

       796.    The JUUL DEFENDANTS’, MANAGEMENT DEFENDANTS’, and E-LIQUID

MANUFACTURING DEFENDANTS’ negligent failure to recall and/or retrofit JUUL Products

was a substantial factor in causing Plaintiff’s harms.

       797.    Plaintiff was injured as a direct and proximate result of these DEFENDANTS’

negligent failure to recall and/or retrofit JUUL Products as described herein. Such harm includes

seizures, stroke, heart attack, acute and chronic respiratory injuries, cardiovascular injuries,

addiction, behavioral, cognitive and mental health and significant exposure to toxic substances,

which may cause or contribute to additional disease.

       798.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.


                                 CAUSE OF ACTION XIII
                            NEGLIGENT MISREPRESENTATION
                                  Against All Defendants


       799.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       800.    At all relevant times, all DEFENDANTS named herein designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, sold and/or otherwise placed JUUL Products into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that consumed it, such as

                                                 224
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 225 of 260




Plaintiff.

        801.   DEFENDANTS were negligent, reckless and careless and owed a duty to Plaintiff

to make accurate and truthful representations regarding JUUL Products, DEFENDANTS breached

their duty, thereby causing Plaintiff to suffer harm.

        802.   DEFENDANTS represented to Plaintiff via the media, advertising, website, social

media, packaging, and promotions, among other misrepresentations described herein that:


               a.      JUUL Products were safe, were safer than cigarettes and were not harmful;

               b.      That one JUUL pod is “approximately equivalent to about 1 pack of
                       cigarettes;”

               c.      An inaccurate and misleading portrayal of JUUL Pods nicotine content;
                       and,

               d.      That the flavored mango, cool cucumber and crème brulee were naturally
                       flavored derived from such foods instead of labeling them as artificially
                       flavored as they would be required to under food labeling rules.

        803.   These representations were false. JUUL is unsafe for anyone under age 26,

especially minors as well as older users. The amount of nicotine consumed from one JUUL pod is

actually equivalent to the amount of nicotine consumed through at least two packs of combustible

cigarettes, and not one pack as represented.

        804.   Defendant Speedway adopted and ratified these false statements by displaying

advertisements and promotional materials containing such statements in its stores, including but

not limited to the stores where Plaintiff purchased JUUL products.

        805.   DEFENDANTS knew or should have known these representations were false and

negligently made them without regard for their truth.

        806.   DEFENDANTS had a duty to accurately provide this information to Plaintiff. In

concealing this information from Plaintiff, DEFENDANTS breached their duty. DEFENDANTS



                                                225
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 226 of 260




also gained financially from, and as a result of their breach.

       807.    DEFENDANTS intended for Plaintiff to rely on these representations.

       808.    Each of these misrepresentations were material at the time they were made. In

particular, each of the misrepresentations concerned material facts that were essential to the

analysis undertaken by Plaintiff as to whether to purchase or consume JUUL Products.

       809.    DEFENDANTS have yet to disclose correct these misrepresentations about JUUL

Products.

       810.    Plaintiff reasonably relied on these representations and were harmed as described

herein. Plaintiff’s reliance on DEFENDANTS’ representation was a substantial factor in causing

Plaintiff’s harms. Had DEFENDANTS told Plaintiff the truth about the safety and composition of

JUUL’s products, Plaintiff would not have consumed or purchased them.

       811.    DEFENDANTS’ acts and omissions as described herein were committed in

reckless disregard of Plaintiff’s rights, interests, and well-being to enrich DEFENDANTS.

       812.    Plaintiff was injured as a direct and proximate result of DEFENDANTS’ negligent

misrepresentations regarding JUUL Products as described herein. Such harm includes seizures,

acute and chronic respiratory injuries, stroke, heart attack, other cardiovascular injuries, addiction,

behavioral, cognitive and mental health injuries and significant exposure to toxic substances,

which may cause or contribute to additional disease.

       813.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.


                                    CAUSE OF ACTION XIV
                                          FRAUD

                                                 226
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 227 of 260




                                      Against All Defendants

       814.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       815.    At all relevant times, all DEFENDANTS named herein designed, manufactured,

assembled, processed, blended, inspected, tested (or not), packaged, labeled, marketed, advertised,

promoted, supplied, distributed, sold and/or otherwise placed JUUL Products into the stream of

commerce, and therefore owed a duty of reasonable care to avoid causing harm to those that

consumed it, such as Plaintiff.

       816.    DEFENDANTS created and implemented a plan to generate a market for e-

cigarettes and substantially increase sales of JUUL through a pervasive pattern of false and

misleading statements and omissions. DEFENDANTS’ plan was intended to portray JUUL

Products as cool and safe alternatives to combustible cigarettes, with a particular emphasis on

appealing to minors, based in part on food flavors while misrepresenting or omitting key facts

concerns JUUL nicotine content, addictiveness, flavoring content and safety.

       817.    DEFENDANTS’ marketing, promotions and advertisements contained deceptive

statements that JUUL e-cigarettes were reasonable alternatives to combustible cigarettes and that

they contained nicotine “approximately equivalent to a pack of cigarettes”, when in fact the amount

of nicotine in a JUUL pod is as much as twice as high as that in a pack of cigarettes, higher than

what DEFENDANTS represented.

       818.    DEFENDANTS’ marketing, promotions and advertisements failed to disclose that

JUUL e-cigarettes were not reasonable alternatives to combustible cigarettes, were extremely

potent nicotine-delivery mechanisms, contained nicotine levels higher than “approximately

equivalent to a pack of cigarettes”, and posed significant risks of substantial physical injury



                                               227
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 228 of 260




resulting from the use of the products.

        819.    The labels and packaging of the JUUL Products failed to disclose that the products

posed significant risks of substantial physical injury resulting from the use of the products. The

labels and packaging also falsely stated that JUUL Products contained nicotine levels higher than

“approximately equivalent to a pack of cigarettes”, and that they were reasonable alternatives to

combustible cigarettes.

        820.    The omissions were misleading and deceptive standing alone and were particularly

deceptive in light of JUUL marketing, promotions and advertising its products as reasonable

alternatives to cigarettes.

        821.    DEFENDANTS’        conduct    was     fraudulent   and   deceptive   because    their

misrepresentations and omissions had the capacity to, were likely to, and in fact did, deceive

reasonable consumers including the Plaintiff. Reasonable consumers, including the Plaintiff,

would have found it material to their purchasing decisions that JUUL’s products: (i) were not a

reasonable alternative to cigarettes, (ii) were extremely potent nicotine-delivery mechanisms, (iii)

contained nicotine levels higher than “approximately equivalent to a pack of cigarettes,” (iii) were

flavored with artificial flavors, and (iv) posed unreasonable risks of substantial bodily injury

including addiction resulting from the use of the products. Knowledge of these facts would have

been a substantial factor in Plaintiff’s decisions to purchase and consume JUUL Products.

        822.    Additionally, consumers, including teenagers, are accustomed to seeing food

products labeled with the term “artificial flavors” when the flavoring is not natural. 21 CFR Section

101.22, Subpart B--Specific Food Labeling Requirements governs food for human consumption

and expressly requires that if a product's label makes a prominent representation with respect to a

primary recognizable flavor, then that flavor is deemed to be a "characterizing flavor" and must be



                                                228
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 229 of 260




declared on the principle display panel (PDP). If the product contains any artificial flavor that

simulates, resembles, or reinforces the characterizing flavor, the name of the food on the PDP must

be accompanied by the name of the characterizing flavor with the words "artificial" or "artificially

flavored."

       823.    While JUUL pods were not regulated as food, the use of food flavors in the

marketing and packaging of these products was misleading. Marketing “Crème Brulee” JUUL

with a picture next to coffee, suggesting it was a sweet dessert-like product (without the calories),

and without referencing the fact the flavoring contained many artificial flavors and chemicals,

misleadingly suggested to the consumer that the flavors were indeed natural. Similarly, the

cucumber product did not contain cucumber and all of the flavorings were replete with artificial

flavorings and chemicals.

       824.    Defendant Speedway adopted and ratified these false statements by displaying

advertisements and promotional materials containing such statements in its stores, including but

not limited to the stores where Plaintiff purchased JUUL products.

       825.    DEFENDANTS owed Plaintiff a duty to disclose these facts because they were

known and/or accessible exclusively to DEFENDANTS, who have had exclusive and superior

knowledge of the facts; because the facts would be materials to reasonable consumers; because

JUUL’s products pose an unreasonable risk of substantial bodily injury; and because JUUL made

partial representations concerning the same subject matter as the omitted facts.

       826.    Plaintiff reasonably and justifiably relied on the misrepresentations and/or

omissions. Reasonable consumers would have been expected to have relied on JUUL’s

misrepresentations and omissions.

       827.    DEFENDANTS knew or should have known that its misrepresentations and/or



                                                229
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 230 of 260




omissions were false and misleading, and intended for consumers to rely on such

misrepresentations and omissions.

        828.   DEFENDANTS’ misrepresentations and/or omissions were a substantial factor in

causing Plaintiff’s harms. Plaintiff was injured as a direct and proximate result of DEFENDANTS’

fraudulent conduct as described herein.

        829.   Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.


                                  CAUSE OF ACTION XV
                               FRAUDULENT CONCEALMENT
                                   Against All Defendants

        830.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

        831.   At all relevant times, all DEFENDANTS named herein designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, sold and/or otherwise placed JUUL Products into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that consumed it, such as

Plaintiff.

        832.   DEFENDANTS had a duty to disclose material facts about JUUL Products to

Plaintiff.

        833.   DEFENDANTS fraudulently and deceptively marketed JUUL Products to Plaintiff

as safe, healthful, or not harmful, when DEFENDANTS knew it to be untrue.

        834.   DEFENDANTS fraudulently and deceptively downplayed or minimized any risk


                                                 230
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 231 of 260




associated with e-cigarettes generally, including promoting the “Make the Switch” campaign

which suggests to the average consumer that unlike cigarettes, JUUL is harmless to one’s health.

DEFENDANTS and others worked together to pitch news stories or other media content designed

to downplay the risks of e-cigarettes, suggesting that any concern was overblown, or a panic. These

tactics mimic those used by the tobacco industry to sow seeds of doubt and confusion among the

public, to initiate new users, to keep customers buying JUUL Products, and to avoid regulation or

legislative efforts to control sales.

        835.    DEFENDANTS fraudulently and deceptively concealed that JUUL Products can

cause physical injuries such as seizures, acute and chronic respiratory injuries, heart attacks,

strokes and other cardiovascular injuries, addiction, behavioral, cognitive and mental health

injuries and significant exposure to toxic substances, which may cause or contribute to additional

disease.

        836.    DEFENDANTS fraudulently and deceptively concealed they had not adequately

researched or tested JUUL and the E-Liquids to assess its safety before placing it on the market

and promoting it to young people and older adults.

        837.    DEFENDANTS fraudulently and deceptively concealed JUUL was powerfully

addictive and that its design inherently demanded dependency.

        838.    DEFENDANTS further failed to disclose to Plaintiff that JUUL is designed to

create and sustain an addiction to nicotine. DEFENDANTS also manipulated the formulations of

JUUL devices and JUUL Pods in ways that could and would impact their potency and

addictiveness, and DEFENDANTS did so without notifying Plaintiff. DEFENDANTS actively

concealed the nicotine content and nicotine potency of JUUL Products.

        839.    DEFENDANTS fraudulently concealed to users the amount of nicotine consumed



                                               231
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 232 of 260




by using JUUL. As previously explained, DEFENDANTS claim that one JUUL Pod is

“approximately equivalent to about 1 pack of cigarettes,” but that is false and misleading. The

amount of nicotine consumed from one JUUL pod is actually equivalent to the amount of nicotine

consumed through at least two packs of combustible cigarettes.

         840.   DEFENDANTS fraudulently represented that the mango, cool cucumber and crème

brulee were food derived when instead they were based upon artificial flavors.

         841.   Defendant Speedway adopted and ratified these false statements by displaying

advertisements and promotional materials containing such statements in its stores, including but

not limited to the stores where Plaintiff purchased JUUL products.

         842.   Each of these misrepresentations and omissions were material at the time they were

made. Each of the misrepresentations and omissions concerned material facts that were essential

to the analysis undertaken by Plaintiff as to whether to purchase or consume JUUL Products.

         843.   Plaintiff did not know of the facts that DEFENDANTS concealed.

         844.   DEFENDANTS intended to deceive Plaintiff and the public by concealing these

facts.

         845.   DEFENDANTS had a duty to accurately provide this information to Plaintiff. In

concealing this information from Plaintiff, DEFENDANTS breached their duty. DEFENDANTS

also gained financially from, and as a result of their breach.

         846.   DEFENDANTS had ample opportunities to disclose these facts to Plaintiff, through

packaging, advertising, retail outlets, on its website, and on social media. DEFENDANTS

concealed material information at all relevant times, through today. DEFENDANTS have yet to

disclose the truth about JUUL Products.

         847.   Plaintiff relied to her detriment on DEFENDANTS’ fraudulent omissions. Had



                                                232
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 233 of 260




Plaintiff been adequately informed of the material facts concealed from them regarding the safety

of JUUL, and not intentionally deceived by DEFENDANTS, they would not have purchased or

used JUUL Products.

       848.    DEFENDANTS’ fraudulent concealment was a substantial factor in Plaintiff’s

harms as described herein, including: seizures, acute and chronic respiratory injuries,

cardiovascular injuries, addiction, and significant exposure to toxic substances, which may cause

or contribute to additional disease. Plaintiff was injured as a direct and proximate result of

DEFENDANTS’ fraudulent conduct as described herein.

       849.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.

                           CAUSE OF ACTION XVI
                      CONSPIRACY TO COMMIT FRAUD
    Against JUUL, Management, E-Liquid Manufacturing and Distributor Defendants

       850.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       851.    This claim is brought by Plaintiff against the JUUL DEFENDANTS, MONSEES,

BOWEN, PRITZKER, HUH, VALANI (“CONSPIRACY DEFENDANTS”). For ease of

reference, Defendants JLI, MONSEES, BOWEN, PRITZKER, HUH, and VALANI are referred

to below as the “EARLY CONSPIRACY DEFENDANTS.”

       852.    All CONSPIRACY DEFENDANTS entered into an agreement to advance their

financial interests by injuring Plaintiff. Specifically, the CONSPIRACY DEFENDANTS worked

in concert to maintain and expand the number of nicotine-addicted e-cigarette users to ensure a



                                                 233
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 234 of 260




steady and growing customer base. This included protecting and expanding JLI’s massive, ill-

gotten, share of the e-cigarette market. For ease of reference, this conspiracy is referred to below

as the “Nicotine Market Expansion Conspiracy” or “the Conspiracy.”

         853.     The CONSPIRACY DEFENDANTS sought to accomplish this objective by (1)

designing a product that delivered nicotine in a manner and in doses that were intended to addict

or exacerbate the nicotine addiction of its users; (2) marketing, advertising, promoting and

misbranding that potent product to consumers, including the vulnerable youth market; and (3)

defrauding regulators and the public to advance their interests.

         854.     Plaintiff’s addiction to nicotine was a primary object of the Conspiracy.

CONSPIRACY DEFENDANTS orchestrated efforts with a unity of purpose to addict this new

generation of teenagers and young adults to nicotine by way of unlawful conduct in marketing,

promoting, manufacturing, designing, and selling JUUL products that substantially contributed to

the Plaintiff’s injuries as alleged herein.

         855.     DEFENDANTS further conspired with one another by setting out to entice and lure

new users of tobacco as a wrongful, unlawful and tortious means to make a profit.

         856.     Plaintiff demands the applicable relief set forth in the Prayer for Relief below.


    1)          Description of the Nicotine Market Expansion Conspiracy

         857.     The Nicotine Market Expansion Conspiracy exists separately from the otherwise

legitimate business operations of THE JUUL DEFENDANTS, or the investment companies with

which Defendants PRITZKER, HUH, and VALANI are affiliated.

         858.     The EARLY CONSPIRACY DEFENDANTS formed the Nicotine Market

Expansion Conspiracy by at least 2015, when they prepared to launch the JUUL e-cigarette and

capture and grow a market of nicotine-addicted users that would serve as customers for life.


                                                   234
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 235 of 260




         859.   As tobacco companies have long known, profitable growth requires a pipeline of

“replacement smokers” or e-cigarette users. For that reason and others, ALTRIA joined the

Nicotine Market Expansion Conspiracy in the Spring of 2017. The EARLY CONSPIRACY

DEFENDANTS, for their part, eagerly invited ALTRIA into the fold—they needed allies and

resources to further their Conspiracy, and, despite their public statements to the contrary, sought

to be a part of the tobacco industry.

         860.   When ALTRIA joined the Nicotine Market Expansion Conspiracy, it shared the

EARLY CONSPIRACY DEFENDANTS’ common purpose: maintaining and expanding the

number of nicotine-addicted e-cigarette users in order to ensure a steady and growing customer

base. Among ALTRIA’S motivations for pursuing this common purpose was access to JLI’s

customer base that would serve as ALTRIA’S pipeline of “replacement smokers” or e-cigarette

users.

         861.   The Nicotine Market Expansion Conspiracy involved a growing membership and

changed its shape to fit its needs, adding members when necessary and eliminating them when

they became obsolete. From 2015 through 2017, the Conspiracy consisted of the EARLY

CONSPIRACY DEFENDANTS and non-defendant Veratad Technologies LLC. In the Spring of

2017, ALTRIA joined the Nicotine Market Expansion Conspiracy. Non-defendant member

Veratad would leave the Conspiracy sometime in 2018 when it stopped coordinating with JLI.

Each EARLY CONSPIRACY DEFENDANT is liable for the predicate acts of the Conspiracy

committed no later than its formation in 2015, and ALTRIA is liable for the predicate acts of the

Conspiracy committed no later than when it joined the Conspiracy in Spring 2017.

         862.   As described above, the EARLY CONSPIRACY DEFENDANTS established an

ongoing relationship through, among other connections, Defendants’ PRIZTKER, HUH, and



                                               235
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 236 of 260




VALANI’S investment in JLI; Defendants’ BOWEN, MONSEES, PRITZKER, HUH, AND

VALANI’S control of the JLI Board of Directors; the EARLY CONSPIRACY DEFENDANTS’

assumption of “final say” on all marketing for JLI products, including fraudulent advertising; and

the EARLY CONSPIRACY DEFENDANTS’ coordination on ensuring broad access to JLI

products, including underage access, with non-defendant Conspiracy member Veratad. And the

EARLY CONSPIRACY DEFENDANTS and ALTRIA established an ongoing relationship

through, among other connections, ALTRIA’s equity investment in JLI, the many informal and

formal agreements between these two defendants and their coordinated activities in furtherance of

the common purpose of the Nicotine Market Expansion Conspiracy, and the overlap between JLI

Executives, leadership, and ALTRIA.

         863.     The CONSPIRACY DEFENDANTS formed the Nicotine Market Expansion

Conspiracy to engage in a collaborative scheme to defraud and injure. As described above, the

Nicotine Market Expansion CONSPIRACY DEFENDANTS shared and acted on a common

purpose of maintaining and expanding the number of nicotine-addicted e-cigarette users in order

to ensure a steady and growing customer base, including by maintaining and expanding JLI’s

massive, and ill-gotten, share of the e-cigarette market.

         864.     The Nicotine Market Expansion Conspiracy has been in existence for almost five

years and continues to operate to this day.


    2)          Conduct of the Nicotine Market Expansion Conspiracy

         865.     As described above, each CONSPIRACY DEFENDANT participated in the

operation or management of the Nicotine Market Expansion Conspiracy. Illustrative but non-

exhaustive examples include the following:


                         i.     EARLY Leadership

                                                236
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 237 of 260




       866.    As described in sections IV (A)-(D), Defendants BOWEN and MONSEES were

the visionaries behind the Conspiracy and would lead it in its EARLY days.


                       ii.    Fraudulent Marketing Scheme


       867.    As described in sections IV (D)-(F), JLI, and Defendants BOWEN, MONSEES,

PRITZKER, HUH, and VALANI (through their “final say” on all of JLI’s marketing efforts)

caused false and misleading advertisements that omitted any references to JUUL’s nicotine content

to be transmitted, including the Vaporized campaign.


                       iii.   Youth Access Scheme


       868.    As described in section IV (E), Defendant JLI (through its employees) coordinated

with non-defendant member Veratad on behalf of the other EARLY CONSPIRACY

DEFENDANTS to expand youth access to JUUL products.

       869.    As reflected in section IV (E), Veratad was a key player in the Nicotine Market

Expansion Conspiracy. And while each member of the Conspiracy was not involved in every

scheme (Veratad, for example, did not transmit the advertisements or packaging containing

misrepresentations regarding JLI’s nicotine content), each worked in furtherance of the same

common purpose and was aware of the other members’ participation in the Conspiracy. Moreover,

each scheme was integral to the Conspiracy’s success in maintaining and expanding the number

of nicotine-addicted e-cigarette users in order to ensure a steady and growing customer base.

Veratad shared this common purpose, and its motivation for doing so was to maintain a lucrative

client – one of several clients who relied on Veratad for intentionally ineffective age verification

services.



                                                237
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 238 of 260



                       iv.    Co-opting JLI’s Board of Directors


       870.    As described in section IV (E), Defendants PRITZKER, HUH, and VALANI took

control of the JLI Board of Directors in October 2015, so they could use the Board as an

instrumentality to effectuate fraudulent schemes in furtherance of the Nicotine Market Expansion

Conspiracy ’s common purpose. In doing so, leadership of the Conspiracy transitioned from

BOWEN and MONSEES to PRITZKER, HUH, and VALANI.


                       v.     Coordinating Activities of JLI and ALTRIA


       871.    By August 2016, Defendants PRITZKER, HUH, and VALANI had ceded

executive leadership at JLI to a new CEO, GOLDMAN. Thus, when these parties started to

coordinate with ALTRIA, it was JLI (through its executives and employees – including

GOLDMAN and his successors) and ALTRIA (through its executives and employees) that

primarily directed the affairs of the Conspiracy, although Defendants BOWEN, MONSEES,

PRITZKER, HUH, and VALANI remained critical to the success of the Conspiracy’s common

purpose. Without their control of the JLI Board of Directors and prior fraudulent conduct, the close

coordination between JLI and ALTRIA, and ALTRIA’s investment in JLI, would not have been

possible.

       872.    As described in sections IV (F)-(I), the EARLY CONSPIRACY DEFENDANTS

and ALTRIA began to actively coordinate their activities in 2017 and each took actions that would

further the Conspiracy’s common purpose of maintaining and expanding the number of nicotine-

addicted e-cigarette users in order to ensure a steady and growing customer base, including by

maintaining and expanding JLI’s massive, and ill-gotten, share of the e-cigarette market. For

example:



                                                238
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 239 of 260



               a.      As EARLY as 2017, the EARLY CONSPIRACY DEFENDANTS and
                       ALTRIA shared data and strategy to support their common purpose,
                       through a conduit, Avail Vapor.

               b.      By 2018, ALTRIA was taking actions to ensure JLI’s products had access
                       to prime shelf space in retail locations.

               c.      By 2018, ALTRIA was distributing and marketing JLI’s products to its
                       wider base of retailers.

               d.      In December 2018, ALTRIA decided to cash in on its role in the Nicotine
                       Market Expansion Conspiracy by making a $12.8 billion equity investment
                       in JLI, the largest equity investment in United States history. This
                       investment would give ALTRIA three seats on the JLI Board of Directors,
                       and thus allow it to assert greater control over both JLI and the Nicotine
                       Market Expansion Conspiracy, which used the instrumentalities of JLI to
                       effectuate many of its fraudulent schemes.

                       vi.     Nicotine Content Misrepresentation Scheme


       873.    As described in sections IV (F)-(I), the EARLY CONSPIRACY DEFENDANTS

and ALTRIA caused thousands, if not millions, of JUUL pod packages to be distributed to

consumers with false and misleading information regarding the JUUL pods’ nicotine content. The

EARLY CONSPIRACY DEFENDANTS also caused the same false and misleading information

to be distributed via JLI’s website.


                       vii.    Nicotine Content Misrepresentation Scheme


       874.    As described in sections IV (F)-(I), the EARLY CONSPIRACY DEFENDANTS

and ALTRIA worked in concert to defraud the public and regulators in order to prevent regulation

that would have impeded their plan to: maintain and expand the number of nicotine-addicted e-

cigarette users in order to ensure a steady and growing customer base. Specifically, they worked

to ensure the FDA allowed certain flavors, namely mint, to remain on the market.


                       viii.   Cover-up Scheme


       875.    The CONSPIRACY DEFENDANTS were not only concerned with protecting


                                               239
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 240 of 260




flavors, however. In light of growing public scrutiny of JLI’s role in the youth vaping crisis, these

defendants continued their scheme to prevent a complete ban on JUUL products.

         876.     As described in sections IV (F)-(I), JLI provided false information on its website

pages about the addictive potential of its products and denied that JLI marketed to youth, and

Defendants BOWEN, MONSEES, PRITZKER, HUH, and VALANI provided direct input as to

the content of the JLI website and had “final say” over JLI’s marketing messaging.

         877.     As described in sections IV (D)-(E), JLI, and Defendants BOWEN, MONSEES,

PRITZKER, HUH, and VALANI (through their “final say” on all of JLI’s marketing efforts)

caused deceptive, false and misleading marketing, promotions and advertising to be distributed

over television, radio and the internet and through other mass media channels in order to give the

impression that JLI’s product was a smoking cessation device and that JLI never marketed to

youth. As described in sections IV (D)-(F), Defendant ALTRIA continued this scheme by

transmitting the fraudulent “Make the Switch” advertisements in packs of its combustible

cigarettes.

         878.     As described in sections IV (H)-(I), beginning in October 2018, both ALTRIA and

JLI were transmitting deceptive, false and misleading communications to the public and the

government in an attempt to stave off regulation.

         879.     And no later than December 2018, ALTRIA began providing even more services

to the Nicotine Market Expansion Conspiracy, as described in sections IV (G)-(H).


    3)          Pattern of Fraud in Furtherance of the Conspiracy



         880.     The CONSPIRACY DEFENDANTS advanced the Conspiracy’s objectives

through common deceptions, fraud, misrepresentations, concealments, and material omissions.



                                                 240
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 241 of 260




       881.    In devising and executing the objectives of the Nicotine Market Expansion

Conspiracy, the CONSPIRACY DEFENDANTS devised and knowingly carried out material

schemes and/or artifices to defraud the public, including Plaintiff, and regulators by (1)

transmitting marketing, promotional materials and advertisements that fraudulently and

deceptively omitted any reference to JUUL’s nicotine content (or any meaningful reference, where

one was made); (2) causing false and misleading statements regarding the nicotine content of

JUUL pods to be posted on the JLI website; (3) causing thousands, if not millions, of JUUL pod

packages containing false and misleading statements regarding the nicotine content of JUUL pods

to be transmitted; (4) representing to consumers, including Plaintiff, and the public-at-large that

JUUL was created and designed as a smoking cessation device, and by misrepresenting the

nicotine content and addictive potential of its products; (5) making fraudulent statements to the

FDA to convince the FDA to allow certain flavors, namely mint, to remain on the market; and (6)

making fraudulent statements to the public (including through advertising), the FDA, and Congress

to stave off a total prohibition on JUUL that was being contemplated in light of JLI’s role in the

youth vaping epidemic.

       882.    Illustrative and non-exhaustive examples include the following:

  From                To               Date             Description

  Fraudulent Statements Omitting Reference to JUUL’s Nicotine Content
  (see sec. IV(E)(3)-(4)

  All EARLY           Public (via      2015             “Vaporized” Campaign
  CONSPIRACY          television,
  DEFENDANTS          internet, and
                      mail)

  Fraudulent Statements that JUUL is a Cessation Device (see sec. IV(D)(4))




                                               241
    Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 242 of 260




All EARLY        Public (via      April 25,      “JUUL Labs was founded by
CONSPIRACY       internet – JLI   2018 (or       former smokers, James and
DEFENDANTS       Website)         earlier) to    Adam, with the goal of
                                  Present        improving the lives of the
                                                 world’s one billion adult
                                                 smokers by eliminating
                                                 cigarettes. We envision a world
                                                 where fewer adults use
                                                 cigarettes, and where adults
                                                 who smoke cigarettes have the
                                                 tools to reduce or eliminate
                                                 their consumption entirely,
                                                 should they so desire.”

Kevin Burns      Public (via      November 13, “To paraphrase Commissioner
(former JLI      internet – JLI   2018         Gottlieb, we want to be the
CEO)             Website)                      offramp for adult smokers to
                                               switch from cigarettes, not an
                                               on-ramp for America’s youth to
                                               initiate on nicotine.”

All EARLY        Public (via      September      “JUUL Labs, which exists to
CONSPIRACY       internet – JLI   19, 2019       help adult smokers switch off of
DEFENDANTS       Website)                        combustible cigarettes.”

Howard Willard   Public (via      December 20,   “We are taking significant
(ALTRIA CEO)     internet –       2018           action to prepare for a future
                 ALTRIA                          where adult smokers
                 website)                        overwhelmingly choose non-
                                                 combustible products over
                                                 cigarettes by investing $12.8
                                                 billion in JUUL, a world leader
                                                 in switching adult smokers . . . .
                                                 We have long said that
                                                 providing adult smokers with
                                                 superior, satisfying products
                                                 with the potential to reduce
                                                 harm is the best way to achieve
                                                 tobacco harm reduction.”

Howard Willard   FDA              October 25,    “We believe e-cigarette
                                  2018           products present an important
                                                 opportunity to adult smokers to
                                                 switch from combustible
                                                 cigarettes.”



                                           242
      Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 243 of 260




Fraudulent Statements Regarding Nicotine Content in JUUL pods
(see sec. IV(D)(2))

All EARLY         Public (via      July 2, 2019      “Each 5% JUULpod is roughly
CONSPIRACY        internet – JLI   (or earlier) to   equivalent to one pack of
DEFENDANTS        website)         Present           cigarettes in nicotine delivery.”

All EARLY         Public (via      April 21,         “JUULpod is designed to
CONSPIRACY        internet – JLI   2017              contain approximately 0.7mL
DEFENDANTS        website)                           with 5% nicotine by weight at
                                                     time of manufacture which is
                                                     approximately equivalent to 1
                                                     pack of cigarettes or 200 puffs.”

All               Public           2015 to           JUULpod packages (1)
CONSPIRACY                         Present           claiming a 5% nicotine
DEFENDANTS                                           strength; (2) stating that a
                                                     JUULpod is “approximately
                                                     equivalent to about 1 pack of
                                                     cigarettes.”

Fraudulent Youth Prevention Study (see sec. IV(I)(2))

JLI               FDA (via U.S. November 5,          Fraudulent youth prevalence
                  mail or       2018                 study transmitted by JLI to the
                  electronic                         FDA.
                  transmission)

Fraudulent Statements to Prevent Regulation of Mint Flavor (¶¶ x)

JLI               FDA (via U.S.    October 16,   JLI’s Action Plan that
                  mail or          2018 (FDA)    fraudulently characterizes mint
                  electronic                     as a non-flavored tobacco and
                  transmission);   November 12, menthol product, suggesting
                  Public (via      2018 (Public) that it was a product for adult
                  internet – JLI                 smokers.
                  website)

Howard Willard    FDA (via U.S. October 25,          Letter from H. Willard to FDA
(ALTRIA CEO)      mail or       2018                 fraudulently representing mint
                  electronic                         as a non-flavored tobacco and
                  transmission                       menthol product, suggesting
                  of letter to                       that it was a product for adult
                  Commissioner                       smokers.
                  Gottlieb)

Fraudulent Statements to Prevent Ban on JUUL Products (see sec. IV(G)-(I))


                                             243
      Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 244 of 260




All EARLY        Public (via      January 2019    $10 million “Make the Switch”
CONSPIRACY       Television)                      advertising campaign for the
DEFENDANTS                                        purpose of deceiving the public
                                                  and regulators that JLI was only
                                                  targeting adult smokers with its
                                                  advertising and product and that
                                                  JUUL was a cessation product.

ALTRIA           Public (via      March 2019      “Make the Switch” advertising
                 inserts in                       campaign for the purpose of
                 combustible                      deceiving smokers that JUUL
                 cigarette                        was a cessation product.
                 packs)

Ashely Gould,    Public (via    December 14,      “It’s a really, really important
JLI Chief        interview with 2017              issue. We don’t want kids using
Administrative   CNBC, later                      our products.”
Officer          posted on
                 internet)

JLI              Public (via      March 14,       “We market our products
                 internet -       2018            responsibly, following strict
                 social media)                    guidelines to have material
                                                  directly exclusively toward
                                                  adult smokers and never to
                                                  youth audiences.”

Kevin Burns      FDA (via U.S.    October 16,   JLI’s Action Plan that
(then-CEO of     mail or          2018 (FDA)    fraudulently states: “We don’t
JLI)             electronic                     want anyone who doesn’t
                 transmission);   November 12, smoke, or already use nicotine,
                 Public (via      2018 (Public) to use JUUL products. We
                 internet – JLI                 certainly don’t want youth
                 website)                       using the product. It is bad for
                                                public health, and it is bad for
                                                our mission. JUUL Labs and
                                                FDA share a common goal –
                                                preventing youth from initiating
                                                on nicotine. . . . Our intent was
                                                never to have youth use JUUL
                                                products.”


Kevin Burns      Public (via    July 13, 2019     “First of all, I’d tell them that
                 interview with                   I’m sorry that their child’s
                 CNBC – later                     using the product. It’s not


                                         244
      Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 245 of 260




                    posted on                     intended for them. I hope there
                    internet)                     was nothing that we did that
                                                  made it appealing to them. As a
                                                  parent of a 16-year-old, I’m
                                                  sorry for them, and I have
                                                  empathy for them, in terms of
                                                  what the challenges they’re
                                                  going through.”

All EARLY           Public (via      August 29,   “We have no higher priority
CONSPIRACY          internet - JLI   2019         than to prevent youth usage of
DEFENDANTS          website)                      our products which is why we
                                                  have taken aggressive, industry
                                                  leading actions to combat youth
                                                  usage.”

MONSEES             Public (via      August 27,   MONSEES said selling JUUL
                    statement to     2019         products to youth was
                    New York                      “antithetical to the company’s
                    Times – later                 mission.”
                    posted on
                    internet)

JLI                 Public (via      September    “We have never marketed to
                    statement to     24, 2019     youth and we never will.”
                    Los Angeles
                    Times – later
                    posted on
                    internet)

JLI (via counsel)   FDA (via U.S. June 15, 2018   Letter from JLI's Counsel at
                    mail or                       Sidley Austin to Dr. Matthew
                    electronic                    Holman, FDA, stating: “JUUL
                    transmission                  was not designed for youth, nor
                    to Dr.                        has any marketing or research
                    Matthew                       effort since the product’s
                    Holman)                       inception been targeted to
                                                  youth.” and “With this
                                                  response, the Company hopes
                                                  FDA comes to appreciate why
                                                  the product was developed and
                                                  how JUUL has been marketed
                                                  — to provide a viable
                                                  alternative to cigarettes for
                                                  adult smokers.”



                                            245
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 246 of 260




  MONSEES            Congress (via    July 25, 2019    Written Testimony of J.
                     U.S. mail or                      Monsees provided to Congress,
                     electronic                        stating “We never wanted any
                     transmission                      non-nicotine user, and certainly
                     of written                        nobody under the legal age of
                     testimony)                        purchase, to ever use JLI
                                                       products. . . .That is a serious
                                                       problem. Our company has no
                                                       higher priority than combatting
                                                       underage use.”

  Howard Willard     FDA (via U.S. October 25,         “[W]e do not believe we have a
                     mail or       2018                current issue with youth access
                     electronic                        to or use of our pod-based
                     transmission                      products, we do not want to risk
                     of letter to                      contributing to the issue.”
                     Commissioner
                     Gottlieb)

  Howard Willard     Congress (via    October 14,      “In late 2017 and into EARLY
                     U.S. mail or     2019             2018, we saw that the
                     electronic                        previously flat e-cigarette
                     transmission                      category had begun to grow
                     of letter to                      rapidly. JUUL was responsible
                     Senator                           for much of the category
                     Durbin)                           growth and had quickly
                                                       become a very compelling
                                                       product among adult vapers.
                                                       We decided to pursue an
                                                       economic interest in JUUL,
                                                       believing that an investment
                                                       would significantly improve
                                                       our ability to bring adult
                                                       smokers a leading portfolio of
                                                       non-combustible products and
                                                       strengthen our competitive
                                                       position with regards to
                                                       potentially reduced risk
                                                       products.”
       883.   As described above, the Nicotine Market Expansion Conspiracy had a scheme to

defraud the public and regulators in order to continue selling nicotine products to youth, and to

protect their market share, by denying that JLI marketed to youth and claiming that JUUL was

actually created and designed as a smoking cessation device or mitigated risk product.

                                              246
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 247 of 260




       884.    The CONSPIRACY DEFENDANTS had a specific intent to defraud regulators and

the public. For example, as alleged above, the members of the Nicotine Market Expansion

Conspiracy made repeated and unequivocal statements that they were not marketing to children

and that their product was designed for adult smokers. As even the evidence pre-discovery shows,

this is not true. The authors of these fraudulent statements are high level executives at each of the

Defendant companies who would reasonably be expected to have knowledge of the company’s

internal research, public positions, and long-term strategies. Because these high-level executives

made statements inconsistent with the internal knowledge and practice of the corporations, it

would be absurd to believe that these highly ranked-representatives and agents of these

corporations had no knowledge that their public statements were false and fraudulent. The

CONSPIRACY DEFENDANTS intended the public and regulators to rely on these false

transmissions and this scheme was therefore reasonably calculated to deceive persons of ordinary

prudence and comprehension.

       885.    The public and government regulators relied on the Nicotine Market Expansion

Conspiracy’s fraudulent misstatements. For example, the regulators, including the FDA, relied on

the Nicotine Market Expansion Conspiracy’s statements that mint was not a popular flavor in

allowing mint JUULpods to remain on the market and relied on the Nicotine Market Expansion

Conspiracy ’s statements that it did not market to youth in allowing the CONSPIRACY

DEFENDANTS to continue marketing and selling JUUL. Congress likewise relied on the

Conspiracy’s statements in not bringing legislation to recall or ban e-cigarettes, despite the calls

of members of both parties to do just that. And the public relied on statements that were transmitted

by the CONSPIRACY DEFENDANTS regarding the nicotine content in JUULpods in deciding

to purchase JUUL products.



                                                247
         Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 248 of 260



    4)          Harm and Injuries to Plaintiff.

         886.     Plaintiff was injured—as set forth herein—by the Conspiracy and such injury

would not have occurred but for the predicate acts of the CONSPIRACY DEFENDANTS. The

combined effect of the CONSPIRACY DEFENDANTS’ fraudulent acts were: (1) inducing

Plaintiff to purchase JUUL products that they would not have purchased had they known that

JUUL products were not cessation products or if they had known of the addictive and toxic nicotine

in said products; (2) lulling the FDA into allowing the continued sale of JLI’s mint pods, which

allowed Plaintiff to purchase mint pods they would not have purchased; and (3) lulling Congress

and the FDA into allowing JUUL products to remain on the market, which allowed Plaintiff to

purchase JUUL products they would not have purchased absent the CONSPIRACY

DEFENDANTS’ schemes to preserve JLI’s ill-gotten market share.

         887.     DEFENDANTS’ conduct violated numerous states’ laws and constituted a

conspiracy to harm Plaintiff. Plaintiff brings a cause of action for conspiracy to commit fraud.

         888.     DEFENDANTS’ conspiracy to commit fraud was a substantial factor in causing

Plaintiff’s harms. Plaintiff was injured, as described herein, as a direct and proximate result of

DEFENDANTS’ unlawful conspiracy as described herein.

         889.     Plaintiff demands judgment against Defendants for compensatory, treble, and

punitive damages, together with interest, costs of suit, attorneys' fees, and all such other relief as

the Court deems proper.

                           CAUSE OF ACTION XVII
                            UNJUST ENRICHMENT
    Against JUUL, Management, E-Liquid Manufacturing and Distributor Defendants

         890.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

         891.     At all relevant times, all DEFENDANTS named herein designed, manufactured,

                                                  248
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 249 of 260




assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, sold and/or otherwise placed JUUL Products into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that consumed it, such as

Plaintiff.

          892.   DEFENDANTS created and implemented a plan to create a market for e-cigarettes

and substantially increase sales of JUUL through a pervasive pattern of false and misleading

statements and omissions. DEFENDANTS’ plan was intended to portray JUUL Products as cool

and safe alternatives to combustible cigarettes, with a particular emphasis on appealing to minors,

while misrepresenting or omitting key facts concerns JUUL nicotine content, addictiveness, and

safety.

          893.   DEFENDANTS were unjustly enriched as a result of their wrongful conduct,

including through the false and misleading marketing, promotions and advertisements that

included the following non-exhaustive list of omissions regarding: (i) whether JUUL Products are

reasonable alternatives to cigarettes, (ii) were extremely potent nicotine-delivery mechanisms, (iii)

contained nicotine levels higher than “approximately equivalent to a pack of cigarettes”, and (iv)

posed unreasonable risks of substantial bodily injury resulting from the use of the products.

DEFENDANTS were also unjustly enriched through their scheme of marketing, distributing and

selling their products to minors in violation of 21 C.F.R. § 1140.14.

          894.   DEFENDANTS requested and received a measurable benefit at the expense of

Plaintiff in the form of payment for JUUL Products.

          895.   DEFENDANTS appreciated, recognized, and chose to accept the monetary benefits

Plaintiff conferred onto DEFENDANTS at the Plaintiff’s detriment. These benefits were the

expected result of DEFENDANTS acting in their pecuniary interests at the expense of its



                                                249
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 250 of 260




customers.

        896.    There is no justification for DEFENDANTS’ enrichment. It would be inequitable,

unconscionable, and unjust for DEFENDANTS to be permitted to retain these benefits because

the benefits were procured as a result of their wrongful conduct.

        897.    DEFENDANTS wrongfully obfuscated the harm caused be their conduct. Thus,

Plaintiff, who mistakenly enriched DEFENDANTS by relying on DEFENDANTS’ fraudulent

representations, could not and did not know the effect that using JUUL Products would have on

Plaintiff’s health.

        898.    Plaintiff is entitled to restitution of the benefits DEFENDANTS unjustly retained

and/or any amounts necessary to return Plaintiff to the position they occupied prior to dealing with

DEFENDANTS. Due to the sprawling, decades-long tobacco litigations and other notice they have

received as a result of lawsuits filed against them, DEFENDANTS are reasonably notified that

Plaintiff would expect compensation from DEFENDANTS’ unjust enrichment stemming from

their wrongful actions.

        899.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.



                           CAUSE OF ACTION XVIII
     VIOLATION OF CONSUMER PROTECTION LAW OR DECEPTIVE TRADE
                              PRACTICES ACT
             Against JUUL, Manufacturing and Distributor Defendants

        900.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.


                                                 250
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 251 of 260




        901.   This cause of action is brought under the laws of the State of [STATE], including,

but not limited to, N.Y. Exec. Law § 63(12) and N.Y. Gen. Bus. Law §§ 349, et seq. .

        902.   At all relevant times, all DEFENDANTS named herein designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, sold and/or otherwise placed JUUL Products into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that consumed it, such as

Plaintiff.

        903.   DEFENDANTS are on notice that such claims may be asserted by Plaintiff.

        904.   Plaintiff purchased and/or used a JUUL PRODUCTS and/or JUUL PODS and

suffered injuries as a result of DEFENDANTS’ actions in violation of these consumer protection

laws.

        905.   Had DEFENDANTS not engaged in the deceptive conduct described herein,

Plaintiff would not have purchased or used a JUUL PRODUCTS and/or JUUL PODS resulting in

the monetary and physical injuries as alleged herein.

        906.   Fraudulent, unfair, and/or deceptive practices that violate consumer protection laws

include but are not limited to the following:


               a.      representing that goods or services have approval, characteristics, uses, or
                       benefits that they do not have;

               b.      advertising goods or service with the intent not to sell them as advertised;
                       and

               c.      engaging in fraudulent or deceptive conduct that creates a likelihood of
                       confusion.
        907.   Plaintiff was injured by DEFENDANTS’ unlawful conduct, which was intended to

through a pervasive pattern of false and misleading statements and omissions by targeting minors

and portraying JUUL Products as cool and safe alternatives to combustible cigarettes while

misrepresenting or omitting concerns about their nicotine content, addictiveness, and safety.

                                                251
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 252 of 260




       908.    DEFENDANTS have a statutory duty to refrain from fraudulent, unfair, and

deceptive acts or trade practices in the design, development, manufacture, promotion, and sale of

their products. DEFENDANTS’             deceptive, unconscionable, unfair and/or fraudulent

representations and material omissions to Plaintiff constituted consumer fraud and/or unfair and

deceptive acts and trade practices in violation of consumer protection statutes, including, but not

limited to, N.Y. Gen. Bus. Law § 350.

       909.    Under these and other consumer protection statutes, DEFENDANTS are the

suppliers, distributors, manufacturers, advertisers, marketers, promoters and sellers of JUUL

Products, who are subject to liability under such legislation from fraudulent, unfair, deceptive, and

unconscionable consumer sales practices. The actions and omissions of DEFENDANTS are

uncured or incurable and DEFENDANTS were put on notice more than 30 days before this filing

and failed to take any action to cure their actions or omissions.

       910.    Plaintiff relied to her detriment on DEFENDANTS’ misrepresentations and

omissions in deciding to purchase and use JUUL Products.

       911.    By reason of the fraudulent and unlawful acts engaged in by DEFENDANTS, and

as a direct and proximate result thereof, Plaintiff sustained economic losses and other damages and

are entitled to statutory and compensatory damages in an amount to be proven at trial.

       912.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.


                                 CAUSE OF ACTION XIX
                             BREACH OF EXPRESS WARRANTY
                                  Against All Defendants


                                                 252
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 253 of 260




        913.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

        914.   At all relevant times, all DEFENDANTS named herein designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, sold and/or otherwise placed JUUL Products into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that consumed it, such as

Plaintiff.

        915.   DEFENDANTS expressly warranted through public statements, press releases

advertisements, marketing materials and descriptions that JUUL Pods and JUUL Products were

safe for their intended use and that they were a safer alternative to traditional combustible

cigarettes. Speedway expressly adopted and ratified these statements through the display of JUUL

promotional and marketing materials in its stores, including but not limited to the stores where

Plaintiff purchased JUUL products beginning in 2016.

        916.   DEFENDANTS expressly warranted to Plaintiff through written statements,

descriptions, and affirmations of fact on its website, print advertising, marketing materials, point-

of-sale marketing and advertising, and its packaging materials that "JUUL pod contains ~.7 m1

with 5% nicotine by weight" and is "approximately equivalent to about 1 pack of cigarettes."

        917.   DEFENDANTS expressly warranted to Plaintiff through written statements,

descriptions, and affirmations of fact on its website, print advertising, marketing materials, point-

of-sale marketing and advertising and its packaging materials that "JUUL pod contains ~.7 m1

with 3% nicotine by weight."

        918.   DEFENDANTS also expressly warranted that JUUL Pods are "5% Strength" as

stated on the front of JUUL's product packaging and that one JUUL pod is equivalent to "1 pack



                                                253
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 254 of 260




of cigarette or 200 puffs" as stated on JUUL's website and marketing materials including point-of-

sale marketing and advertising.

       919.    DEFENDANTS expressly warranted that JUUL use causes less, or at least no more,

nicotine to enter the bloodstream than a cigarette and that one JUUL pod is equivalent to "1 pack

of cigarette or 200 puffs" as stated on JUUL's website and marketing materials, including , point-

of-sale marketing and advertising.

       920.    These affirmations of fact became the basis of the bargain between DEFENDANTS

and Plaintiff, thereby creating express warranties that JUUL Products would conform to JUUL's

affirmations of fact, representations, promises, and descriptions.

       921.    As described herein, JUUL Pods actually contain more nicotine than as advertised,

and JUUL delivers more nicotine per puff than a combustible cigarette and JUUL Pods contain

significantly more nicotine than one pack of cigarettes.

       922.    These express communications contained misrepresentations and failed to warn of

the serious and known risks of JUUL Products as alleged herein.

       923.    When DEFENDANTS made these express warranties, they knew the intended

purposes of the JUUL Products and warranted the product to be, in all respects, safe and proper

for such purposes.

       924.    DEFENDANTS authored the documents and/or made the statements upon which

these warranty claims were based and, in doing so, defined the terms of those warranties. The

JUUL Products sold by DEFENDANTS did not conform to DEFENDANTS’ promises,

descriptions or affirmations and were not adequately packaged, labeled, promoted and/or fit for

the ordinary purposes for which they were intended.

       925.    All of the aforementioned written materials are known to DEFENDANTS and in



                                                254
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 255 of 260




their possession, and it is Plaintiff’s belief that these materials shall be produced by

DEFENDANTS and made part of the record once discovery is completed.

        926.   DEFENDANTS’ breach of these express warranties were a substantial factor in

causing Plaintiff’s harms.

        927.   As a direct and proximate result of DEFENDANTS’ breach of these warranties,

Plaintiff suffered serious economic and physical injuries and/or sequelae thereto as alleged herein.

        928.   Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.


                             CAUSE OF ACTION XX
             BREACH OF AN IMPLIED WARRANTY OF MERCHANTABILITY
                              Against All Defendants

        929.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

        930.   At all relevant times, the DEFENDANTS named herein designed, manufactured,

assembled, inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, sold and/or otherwise placed JUUL Products into the stream of commerce, and

therefore owed a duty of reasonable care to avoid causing harm to those that consumed it, such as

Plaintiff.

        931.   The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS and RETAILER

DEFENDANTS at all times were merchants with respect to JUUL Products sold to Plaintiff and

were in the business of selling such products.

        932.   Each JUUL Product sold comes with an implied warranty that it will be


                                                 255
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 256 of 260




merchantable and fit for the ordinary purpose for which it would be used.

       933.    The ordinary intended purposes of JUUL’s products—and the purpose for which

they are marketed, promoted, and sold—is to serve as a safe alternative to cigarettes or a smoking

cessation device. For example, the “Make the Switch” campaign reinforces the impression that

JUUL is linked to cessation and quitting and that JUUL is less harmful to one’s health.

       934.    JUUL’s products are not fit for that use—or any other use—because they are an

unreasonably potent nicotine-delivery mechanism, contain nicotine levels higher than

“approximately equivalent to a pack of cigarettes” in contrast to their warranties, and pose

significant risks of substantial physical injury resulting from the use of the products. When used

as intended or reasonably foreseeable, JUUL Products worsen or aggravate users’ underlying

nicotine addiction. Furthermore, by worsening users' addiction, JUUL Products have served as a

gateway to increased cigarette use.

       935.    Due to these and other features, JUUL’s products are not fit for their ordinary,

intended use as either cigarette replacement devices or recreation smoking devices and JUUL

Products are in fact defective and fail to conform to JUUL's implied warranties.

       936.    JUUL DEFENDANTS’, MANAGEMENT DEFENDANTS’ and RETAILER

DEFENDANT’ breach of their implied warranties violated numerous statutes, including but not

limited to, NY U.C.C. § 2-314.

       937.    The JUUL DEFENDANTS, MANAGEMENT DEFENDANTS and RETAILER

DEFENDANT have breached JUUL’s implied warranty of merchantability because JUUL

Products were not in merchantable condition when sold, were defective when sold, and do not

possess even the most basic degree of fitness for ordinary use.

       938.    Despite having received notice of these defects, the JUUL DEFENDANTS,



                                               256
        Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 257 of 260




MANAGEMENT DEFENDANTS and RETAILER DEFENDANT continue to misrepresent the

nature of its products and breach its implied warranties.

       939.    Plaintiff had sufficient direct dealings with the JUUL DEFENDANTS and/or

MANAGEMENT DEFENDANTS via its website or the RETAILER DEFENDANT as its agents

authorized to sell and distribute JUUL Products and to establish privity of contract between JUUL.

       940.    Further, Plaintiff was a third-party beneficiary of JUUL’s agreements with its

distributors, dealers, and sellers for the distribution, dealing, and sale of JUUL Products to

consumers. Specifically, Plaintiff is the intended beneficiary of JUUL’s implied warranties.

JUUL’s products are manufactured with the express purpose an intent of being sold to consumers.

       941.    Plaintiff would not have used or purchased JUUL Products, or would not have

purchased the products on the same terms, had she known the facts these Defendants failed to

disclose.

       942.    DEFENDANTS’ breach of these warranties were a substantial factor in causing

Plaintiff’s harms.

       943.    Plaintiff was injured as a direct and proximate result of DEFENDANTS’ breach of

implied warranties of merchantability. Plaintiff has been harmed by DEFENDANTS’ failure to

deliver merchantable products in the form of higher-than-perceived nicotine exposure, addiction,

and other negative health consequences.

       944.    Plaintiff demands judgment against DEFENDANTS for compensatory, treble, and

punitive damages, medical monitoring to diagnose JUUL induced injuries at an earlier date to

allow for timely treatment and prevention of exacerbation of injuries, together with interest, costs

of suit, attorneys' fees, and all such other relief as the Court deems proper.




                                                 257
          Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 258 of 260




VI.       TIMELINES AND TOLLING OF STATUTES OF LIMITATIONS


          945.     Through the exercise of reasonable diligence, Plaintiff did not and could not have

discovered that JUUL Products caused her injuries and/or sequelae thereto because, at the time of

these injuries and/or sequelae thereto, the cause was unknown to Plaintiff.

          946.     Plaintiff did not suspect and had no reason to suspect JUUL Products caused her

injuries and/or sequelae thereto until less than the applicable limitations period prior to the filing

of this action.

          947.     In addition, DEFENDANTS’ fraudulent concealment has tolled the running of any

statute    of     limitations.   Through   their   affirmative   misrepresentations   and    omissions,

DEFENDANTS actively concealed from Plaintiff the risks associated with the defects of JUUL

Products and that these products caused their injuries and/or sequelae thereto. Through their

ongoing affirmative misrepresentations and omissions, DEFENDANTS committed continual

tortious and fraudulent acts.

          948.     As a result of DEFENDANTS’ fraudulent concealment, Plaintiff was unaware and

could not have reasonably known or learned through reasonable diligence that they had been

exposed to the defects and risks alleged herein and that those defects and risks were the direct and

proximate result of DEFENDANTS’ acts and omissions.

VII.      PRAYER FOR RELIEF

          Plaintiff demands judgment against DEFENDANTS to the full extent of the law, including

but not limited to:

          1.       judgment for Plaintiff and against DEFENDANTS;

          2.       damages to compensate Plaintiff for injuries sustained as a result of the use of JUUL

                   including but not limited to physical pain and suffering, mental anguish, loss of


                                                    258
       Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 259 of 260




             enjoyment of life, emotional distress, expenses for hospitalizations and medical

             treatments, other economic harm that includes but is not limited to lost earnings

             and loss of earning capacity;

      5.     exemplary, treble, and/or punitive damages in an amount in excess of the

             jurisdictional limits;

      6.     attorneys’ fees;

      7.     experts’ fees;

      8.     costs of litigation;

      9.     pre-judgment and post-judgment interest at the lawful rate;

      10.    a trial by jury on all issues of the case;

      11.    medical monitoring costs or programs; and,

      11.    any other relief as this court may deem equitable and just, or that may be available.


VIII. JURY TRIAL DEMAND

      949.   Plaintiff demands trial by jury.




Dated: August 13, 2020                       Respectfully Submitted,


                                             ___________________________
                                             MICHAEL A. LONDON
                                             DOUGLAS & LONDON, P.C.
                                             59 Maiden Lane, 6th Floor
                                             New York, NY 10038
                                             Telephone: (212) 566-7500
                                             Fax: (212) 566-7501

                                             and


                                             CHRISTOPHER G. PAULOS, ESQ.

                                                259
Case 1:20-cv-06401-JGK Document 1 Filed 08/13/20 Page 260 of 260




                             LEVIN, PAPANTONIO, THOMAS,
                             MITCHELL, RAFFERTY & PROCTOR, P.A.
                             316 South Baylen Street
                             Pensacola, FL 32502
                             Telephone: (850) 435-4066
                             Fax: (850) 436-6066
                             Email: cpaulos@levinlaw.com


                             Counsel for Plaintiff




                              260
